EXECUTION VERSION





--------------------------------------------------------------------------------



image1a01.gif [image1a01.gif]




REVOLVING CREDIT AGREEMENT


among


BRIGGS & STRATTON CORPORATION, as Lead Borrower,
the Subsidiary Borrowers from time to time party hereto,
as Borrowers,


VARIOUS LENDERS AND ISSUING BANKS,


JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent, the Collateral Agent and the Swingline Lender
_______________________________________


Dated as of September 27, 2019


JPMORGAN CHASE BANK, N.A.,
BANK OF AMERICA, N.A.,
BANK OF MONTREAL,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Bookrunners


BANK OF AMERICA, N.A.,
BANK OF MONTREAL,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents


and


U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent



--------------------------------------------------------------------------------



ASSET BASED LENDING






US-DOCS\109703890.30

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article 1
Definitions and Accounting Terms                        1

Section 1.01
Defined Terms                                1

Section 1.02
Terms Generally and Certain Interpretive Provisions            82

Section 1.03
Exchange Rates; Currency Equivalent                    84

Section 1.04
Additional Alternative Currencies                    84

Section 1.05
Divisions                                85

Section 1.06
Effectuation of Transactions                        85

Section 1.07
Timing of Payment or Performance                    85

Section 1.08
Joint and Several Liability                        85

Section 1.09
Exchange Rates; Currency Equivalents; Basket Calculations        85

Section 1.10
Interpretation (Australia) and Code of Banking Practice (Australia)    86

Article 2
Amount and Terms of Credit                            87

Section 2.01
The Commitments                            87

Section 2.02
Loans                                    87

Section 2.03
Borrowing Procedure                            89

Section 2.04
Evidence of Debt; Repayment of Loans                    90

Section 2.05
Fees                                    91

Section 2.06
Interest on Loans                            92

Section 2.07
Termination and Reduction of Commitments                95

Section 2.08
Interest Elections                            96

Section 2.09
Optional and Mandatory Prepayments of Loans                97

Section 2.10
Payments Generally; Pro Rata Treatment; Sharing of Set‑offs        100

Section 2.11
Defaulting Lenders                            101

Section 2.12
Swingline Loans                            103

Section 2.13
Letters of Credit                            104

Section 2.14
Settlement Amongst Lenders                        113

Section 2.15
Revolving Commitment Increase                    114

Section 2.16
Lead Borrower                                115

Section 2.17
Overadvances                                116

Section 2.18
Protective Advances                            116

Section 2.19
Extended Loans                                117

Section 2.20
MIRE Events                                119

Article 3
Yield Protection, Illegality and Replacement of Lenders                120

Section 3.01
Increased Costs, Illegality, Etc.                        120

Section 3.02
Compensation                                122

Section 3.03
Change of Lending Office                        123

Section 3.04
Replacement of Lenders                            123

Article 4
Swiss Guaranty Limitations                            125

Article 5
Taxes                                        127

Section 5.01
Net Payments                                127

Article 6
Conditions Precedent                                132

Section 6.01
Conditions Precedent to Credit Events on the Closing Date        132

Section 6.02
Conditions Precedent to All Credit Events                135

Article 7
[Reserved]                                    136

Article 8
Representations, Warranties and Agreements                    136

Section 8.01
Organization; Powers                            136



-i-

--------------------------------------------------------------------------------

Page


Section 8.02
Authorization                                136

Section 8.03
Enforceability                                137

Section 8.04
Governmental Approvals                        137

Section 8.05
Financial Statements                            137

Section 8.06
No Material Adverse Effect                        137

Section 8.07
Title to Properties; Possession Under Leases; Flood Documentation    138

Section 8.08
Subsidiaries                                138

Section 8.09
Litigation; Compliance with Law                    138

Section 8.10
Federal Reserve Regulations                        139

Section 8.11
Investment Company Act                        139

Section 8.12
Use of Proceeds                                139

Section 8.13
Tax                                    139

Section 8.14
No Material Misstatements                        139

Section 8.15
Employee Benefit Plans                            140

Section 8.16
Environmental Matters                            140

Section 8.17
Security Documents                            141

Section 8.18
Solvency                                142

Section 8.19
Labor Matters                                142

Section 8.20
Insurance                                142

Section 8.21
Intellectual Property; Licenses, Etc.                    142

Section 8.22
USA PATRIOT Act                            143

Section 8.23
Anti-Corruption Laws and Sanctions                    143

Section 8.24
[reserved]                                143

Section 8.25
EEA Financial Institutions                        143

Section 8.26
Beneficial Ownership Certificate                    143

Section 8.27
Centre of Main Interests                            143

Section 8.28
[reserved]                                143

Section 8.29
[reserved]                                143

Section 8.30
Borrowing Base Certificate                        143

Section 8.31
Compliance with the Swiss Non-Bank Rules                144

Article 9
Affirmative Covenants                                144

Section 9.01
Existence; Business and Properties                    144

Section 9.02
Insurance                                145

Section 9.03
Taxes                                    146

Section 9.04
Financial Statements, Reports, Etc.                    147

Section 9.05
Litigation and Other Notices                        148

Section 9.06
Compliance with Laws                            149

Section 9.07
Maintaining Records; Access to Properties and Inspections        149

Section 9.08
Use of Proceeds                                151

Section 9.09
Compliance with Environmental Laws                    151

Section 9.10
Further Assurances; Additional Guarantors; Additional Security        151

Section 9.11
Unrestricted Subsidiaries                        156

Section 9.12
Post-Closing                                156

Section 9.13
[reserved]                                156

Section 9.14
[reserved]                                156

Section 9.15
Centre of Main Interests                            156

Section 9.16
[reserved]                                156

Section 9.17
[reserved]                                156

Section 9.18
Collateral Monitoring and Reporting                    156

Section 9.19
Financial Assistance                            160

Section 9.20
Foreign Collateral                            160

Section 9.21
Australian PPSA Undertaking                        160

Section 9.22
Australian Tax Consolidation                        161



-ii-

--------------------------------------------------------------------------------

Page


Section 9.23
Compliance with the Swiss Non-Bank Rules                161

Article 10
Negative Covenants                                161

Section 10.01
Indebtedness                                161

Section 10.02
Liens                                    166

Section 10.03
Limitations on Certificate of Incorporation, By-Laws and Certain Other
Agreements, Etc                                171

Section 10.04
Investments, Loans and Advances                    171

Section 10.05
Mergers, Consolidations, Sales of Assets and Acquisitions        175

Section 10.06
Restricted Payments                            179

Section 10.07
Transactions with Affiliates                        180

Section 10.08
Business of the Lead Borrower and the Subsidiaries; Etc.            183

Section 10.09
Restrictions on Subsidiary Distributions and Negative Pledge Clauses    183

Section 10.10
Financial Covenant                            185

Section 10.11
Fiscal Quarter and/or Fiscal Year                    185

Article 11
Events of Default                                185

Section 11.01
Events of Default                            185

Section 11.02
Application of Funds                            190

Article 12
The Administrative Agent                            195

Section 12.01
Appointment and Authorization                        195

Section 12.02
Delegation of Duties                            196

Section 12.03
Exculpatory Provisions                            197

Section 12.04
Reliance by Administrative Agent                    198

Section 12.05
No Other Duties, Etc.                            198

Section 12.06
Non-reliance on Administrative Agent and Other Lenders        198

Section 12.07
Indemnification by the Lenders                        198

Section 12.08
Rights as a Lender                            199

Section 12.09
Administrative Agent May File Proofs of Claim; Credit Bidding        199

Section 12.10
Resignation of the Agents                        200

Section 12.11
Collateral Matters and Guarantee Matters                201

Section 12.12
Bank Product Providers                            202

Section 12.13
Withholding Taxes                            202

Section 12.14
Australian Security Trust Deed                        202

Section 12.15
Parallel Debt Undertaking                        203

Section 12.16
[reserved]                                204

Section 12.17
[reserved]                                204

Section 12.18
Certain ERISA Matters                            204

Article 13
Miscellaneous                                    205

Section 13.01
Payment of Expenses, Etc.                        205

Section 13.02
Right of Set-off                                207

Section 13.03
Notices                                    207

Section 13.04
Benefit of Agreement; Assignments; Participations, Etc.            208

Section 13.05
No Waiver; Remedies Cumulative                    213

Section 13.06
Exclusions of the Australian PPSA; Australian PPSA Further Assurances    213

Section 13.07
Distributable Reserves                            214

Section 13.08
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL; PROCESS
AGENT                        214

Section 13.09
Counterparts                                216

Section 13.10
[reserved]                                216

Section 13.11
Headings Descriptive                            216

Section 13.12
Amendment or Waiver; Etc.                        216

Section 13.13
Survival                                219



-iii-

--------------------------------------------------------------------------------

Page


Section 13.14
[reserved]                                219

Section 13.15
Confidentiality                                219

Section 13.16
USA Patriot Act Notice                            221

Section 13.17
[reserved]                                221

Section 13.18
Release of Liens and Guarantees                    221

Section 13.19
[reserved]                                224

Section 13.20
Waiver of Sovereign Immunity                        224

Section 13.21
Acknowledgement Regarding Any Supported QFCs            224

Section 13.22
Absence of Fiduciary Relationship                    225

Section 13.23
Judgment Currency                            225

Section 13.24
Electronic Execution of Assignments and Certain Other Documents    225

Section 13.25
Entire Agreement                            225

Section 13.26
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    225

Section 13.27
Confirmation of Lender’s Status as a Swiss Qualifying Lender        226

Section 13.28
Termination of Commitments under Existing Credit Agreement        226







-iv-

--------------------------------------------------------------------------------






SCHEDULE 1.01(A)
Designated Account Debtors

SCHEDULE 1.01(B)
Mortgaged Property

SCHEDULE 1.01(C)
Existing Letters of Credit

SCHEDULE 2.01
Commitments

SCHEDULE 8.04
Governmental Approvals

SCHEDULE 8.05
Financial Statements

SCHEDULE 8.08(a)
Subsidiaries

SCHEDULE 8.08(b)
Subscriptions

SCHEDULE 8.16
Environmental Matters

SCHEDULE 8.20
Insurance

SCHEDULE 8.21
Intellectual Property

SCHEDULE 9.12
Post-Closing Items

SCHEDULE 9.18
Deposit Accounts

SCHEDULE 10.01
Indebtedness

SCHEDULE 10.02(a)
Liens

SCHEDULE 10.04
Investments

SCHEDULE 10.07
Transactions with Affiliates

SCHEDULE 13.03
Lender Addresses

EXHIBIT A-1
Form of Notice of Borrowing

EXHIBIT A-2
Form of Notice of Swingline Borrowing

EXHIBIT A-3
Form of Notice of Conversion/Continuation

EXHIBIT B
Form of Note

EXHIBIT C-1
U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

EXHIBIT C-2
U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

EXHIBIT C-3
U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

EXHIBIT C-4
U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

EXHIBIT D
Form of Notice of Secured Bank Product Provider

EXHIBIT E
Form of Solvency Certificate

EXHIBIT F
[Reserved]

EXHIBIT G
Form of Perfection Certificate

EXHIBIT H
[Reserved]

EXHIBIT I
Form of U.S. Collateral Agreement

EXHIBIT J
Form of Compliance Certificate

EXHIBIT K
Form of Assignment and Assumption





-v-

--------------------------------------------------------------------------------






THIS REVOLVING CREDIT AGREEMENT, dated as of September 27, 2019 among BRIGGS &
STRATTON CORPORATION, a Wisconsin corporation (the “Lead Borrower”), each of the
other Borrowers (as hereinafter defined) party hereto from time to time, the
Lenders (as hereinafter defined) party hereto from time to time, the Issuing
Banks (as hereinafter defined) party hereto from time to time and JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as the Administrative Agent, the Collateral Agent, the
Australian Security Trustee and the Swingline Lender. All capitalized terms used
herein and defined in Section 1.01 are used herein as therein defined.
W I T N E S S E T H:
WHEREAS, (a) the Borrowers have requested that the Lenders extend credit in the
form of Revolving Loans in an aggregate principal amount at any time outstanding
not to exceed $625,000,000, consisting of (i) a North American Revolving
Facility in an aggregate principal amount at any time outstanding not to exceed
$585,000,000 and (ii) a Swiss Revolving Facility in an aggregate principal
amount at any time outstanding not to exceed $40,000,000, (b) the Borrowers have
requested that the Issuing Banks issue Letters of Credit under each Facility in
an aggregate stated amount at any time outstanding not to exceed $50,000,000 and
(c) the Borrowers have requested the Swingline Lender to extend credit in the
form of Swingline Loans under each Facility in an aggregate principal amount at
any time outstanding not to exceed $62,500,000.
NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers,
the Swingline Lender is willing to make Swingline Loans to the Borrowers and the
Issuing Banks are willing to issue Letters of Credit on the terms and subject to
the conditions set forth herein.

Article 1
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.
“Account Party” shall have the meaning assigned to such term in Section 2.13(a).
“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York or, if applicable, in the
Canadian PPSA or the Australian PPSA, in which any Person now or hereafter has
rights and shall include all rights to payment for goods sold or leased, or for
services rendered.
“Acquisition” shall mean any transaction or series of related transactions
(unless solely among the Lead Borrower and/or one or more of its Subsidiaries)
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the Equity
Interests of any Person, or otherwise causing any Person to become a Subsidiary
or (c) a merger or consolidation or any other combination with another Person.
“Acquisition Debt” shall mean, as to any Acquisition, any Indebtedness assumed
by the Lead Borrower or any of its Subsidiaries in connection therewith.
“Additional Mortgage” shall have the meaning assigned to such term in Section
9.10(c).





--------------------------------------------------------------------------------





“Additional Security Documents” shall mean each document relating to Collateral
that is entered into pursuant to any Initial Security Agreement or Section 9.10.
“Adjustment Date” shall mean the first day of January, April, July and October
of each fiscal year.
“Administrative Agent” shall mean JPMCB, in its capacity as the Administrative
Agent for the Lenders hereunder, and shall include its branch offices and
affiliates in any applicable jurisdiction and any successor to the
Administrative Agent appointed pursuant to Section 12.10.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that neither the Administrative Agent nor any Lender (nor any
Affiliate thereof) shall be considered an Affiliate of the Lead Borrower or any
subsidiary thereof as a result of this Agreement, the extensions of credit
hereunder or its actions in connection therewith; provided further that no
individual shall be deemed to be an Affiliate of a Person solely because such
individual is a director (or the equivalent thereof) or senior officer of such
Person.
“Agents” shall mean the Administrative Agent, the Collateral Agent, any
sub-agent or co-agent of either of the foregoing pursuant to the Loan Documents,
the Lead Arrangers and the Documentation Agent.
“Aggregate Availability” shall mean, as of any applicable date, the amount by
which the Line Cap at such time exceeds the Aggregate Exposures on such date.
“Aggregate Borrowing Base” shall mean the sum of all of the Borrowing Bases.
The Aggregate Borrowing Base or any component thereof at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 6.01(p) or Section 9.18(a), as
applicable.
The Administrative Agent shall (i) promptly notify the Lead Borrower in writing
(including via e-mail) whenever it determines that a Borrowing Base as of any
specified date set forth on a Borrowing Base Certificate differs from such
Borrowing Base as determined by the Administrative Agent for such date, (ii)
discuss at such time the basis for any such deviation and any changes proposed
by the Lead Borrower, including the reasons for any impositions of or changes in
Reserves (in the Administrative Agent’s Permitted Discretion and subject to the
definition thereof) or eligibility criteria, with the Lead Borrower, (iii)
consider at such time, in the exercise of its Permitted Discretion, any
additional factual information provided by the Lead Borrower relating to the
determination of such Borrowing Base and (iv) promptly notify the Lead Borrower
of its decision with respect to any changes proposed by the Lead Borrower.
Pending a decision by the Administrative Agent to make any requested change, the
initial determination of such Borrowing Base by the Administrative Agent shall
continue to constitute such Borrowing Base.


-2-

--------------------------------------------------------------------------------





“Aggregate Commitments” shall mean, at any time, the aggregate amount of the
North American Revolving Commitments and the Swiss Revolving Commitments of all
Lenders.
“Aggregate Exposures” shall mean, at any time, the sum of (a) the aggregate
Outstanding Amount of all Loans plus (b) the LC Exposure, each determined at
such time.
“Agreement” shall mean this Revolving Credit Agreement, as may be amended,
restated, amended and restated, modified, supplemented, extended or renewed from
time to time.
“ALTA” shall mean the American Land Title Association.
“ALTA Survey” shall mean, with respect to real property located in the United
States, an ALTA survey (or its equivalent in non-ALTA jurisdictions) as of a
date reasonably acceptable to the Administrative Agent and the title company
issuing the applicable Mortgage Policy, certified to the Administrative Agent
and the issuer of the Mortgage Policy in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
state in which such real property is located and reasonably acceptable to the
Administrative Agent, showing no Liens other than the Permitted Liens and
containing any Table A items (or their equivalent in non-ALTA jurisdictions)
reasonably requested by the Administrative Agent and sufficient in all respects
to remove the standard survey exceptions from the applicable Mortgage Policy and
to allow the issuance of such survey-related endorsements that the
Administrative Agent shall reasonably request.
“Alternative Currency” shall mean, (a) with respect to the North American
Revolving Facility, each currency approved in accordance with Section 1.04 and
(b) with respect to the Swiss Revolving Facility, (i) Pound Sterling, (ii)
Euros, (iii) Australian Dollars and (iv) Swiss Francs, in each case of this
clause (b) together with each other currency that is approved in accordance with
Section 1.04.
“AML Legislation” shall mean anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws, in each case to the extent
applicable to the Loan Parties.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Lead Borrower or any of its Subsidiaries from
time to time concerning or relating to bribery or corruption or
money-laundering.
“Applicable Account Diligence” shall have the meaning assigned to such term in
the definition of “Eligible Accounts”.
“Applicable Inventory Diligence” shall have the meaning assigned to such term in
the definition of “Eligible Inventory”.
“Applicable Margin” shall mean, with respect to any Type of Revolving Loan, the
per annum margin set forth below, as determined by the Consolidated Fixed Charge
Coverage Ratio as of the most recent determination date:


-3-

--------------------------------------------------------------------------------





Level
Consolidated Fixed Charge Coverage Ratio
Base Rate Loans
LIBO Rate Loans and Overnight LIBO Rate Loans
I
> 1.75:1.00
0.50%
1.50%
II
> 1.40:1.00 ≤ 1.75:1.00
0.75%
1.75%
III
> 1.00:1.00 ≤ 1.40:1.00
1.00%
2.00%
IV
≤ 1.00:1.00
1.25%
2.25%



If at any time the Lead Borrower fails to deliver any Financial Statements or
Compliance Certificate required under Section 9.04 on or before the date such
Financial Statements and Compliance Certificate are due, Level IV shall be
deemed applicable for the period commencing three (3) Business Days after such
required date of delivery and ending on the date which is three (3) Business
Days after such Financial Statements and Compliance Certificate are actually
delivered, after which the Level shall be determined in accordance with this
definition.
Except as otherwise provided in the paragraph below or in the immediately
preceding paragraph, adjustments, if any, to the Level then in effect shall be
effective three (3) Business Days after the Administrative Agent has received
the applicable Financial Statements and Compliance Certificate (it being
understood and agreed that each change in Level shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change).
Notwithstanding anything to the contrary set forth in this definition, Level III
shall be deemed to be applicable until the Administrative Agent’s receipt of the
Financial Statements for the Lead Borrower’s first full fiscal quarter ending
after the Closing Date (unless such Financial Statements demonstrate that Level
IV should have been applicable during such period, in which case Level IV shall
be deemed to be applicable during such period) and adjustments to the Level then
in effect shall thereafter be effected in accordance with the terms of this
definition.
“Applicable Time” shall mean, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment and, in the case of Notices of Borrowings and payments by
Borrowers, notified in writing to the Lead Borrower.
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) an existing Lender, (b) an Affiliate or branch of
an existing Lender or (c) an entity or an Affiliate of an entity that
administers or manages an existing Lender.
“Asset Sale” shall mean (x) any Disposition (including any sale and lease-back
of assets and any mortgage or lease of owned Real Property) to any person of any
asset or assets of the Lead Borrower or any Subsidiary and (y) any sale of any
Equity Interests by any Subsidiary to a person other than the Lead Borrower or a
Subsidiary.
“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit K (appropriately completed) or such other
form as shall be acceptable to the


-4-

--------------------------------------------------------------------------------





Administrative Agent and the Lead Borrower (such approval by the Lead Borrower
not to be unreasonably withheld, delayed or conditioned).
“Attributable Receivables Indebtedness” shall mean the principal amount of
Indebtedness (other than any Indebtedness subordinated in right of payment owing
by a Receivables Entity to a Receivables Seller or a Receivables Seller to
another Receivables Seller in connection with the transfer, sale and/or pledge
of Permitted Receivables Facility Assets) which (i) if a Qualified Receivables
Facility is structured as a secured lending agreement or other similar
agreement, constitutes the principal amount of such Indebtedness or (ii) if a
Qualified Receivables Facility is structured as a purchase agreement or other
similar agreement, would be outstanding at such time under such Qualified
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement or such other similar agreement.
“AUD Rate” shall mean, for any Loans denominated in Australian Dollars, the AUD
Screen Rate or, if applicable pursuant to the definition of “LIBO Rate”, the
applicable Interpolated Rate or such other rate as determined pursuant to the
terms of Section 3.01, as applicable.
“AUD Screen Rate” shall mean, with respect to any Interest Period, the
Australian Bank Bill Swap Reference Rate (Bid) as administered by ASX Benchmarks
Pty Limited (or any other Person that takes over the administration of such
rate) for a tenor equal to such Interest Period displayed on page BBSY of the
Reuters screen (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion and applied generally by the Administrative
Agent to other credit facilities for which it acts as administrative agent for
purposes of determining such rate) at or about 11:00 a.m. (Sydney, Australia
time) on the Quotation Day for such Interest Period.
“Australian Account Control Deed” means each account control agreement over an
Australian ADI Account held by a Loan Party between that Loan Party, the account
bank that holds that Australian ADI Account and the Australian Security Trustee.
“Australian ADI Account” shall have the meaning assigned to such term in Section
10 of the Australian PPSA.
“Australian Borrowing Base” shall mean, at any time of calculation, an amount
equal to the sum of, without duplication:
(a)    Eligible Cash of the Australian Loan Parties; plus
(b)    (i) the book value of all Eligible Accounts of the Australian Loan
Parties owing by an Account Debtor that has an Investment Grade Rating
multiplied by the advance rate of 90% (or, for the period commencing on the
first day of the fiscal month commencing on or about December 1 of each calendar
year and ending on the last day of the fiscal month ending on or about the last
day of February the following calendar year, 95%) plus (ii) the book value of
all other Eligible Accounts of the Australian Loan Parties multiplied by the
advance rate of 85% (or, for the period commencing on the first day of the
fiscal month commencing on or about December 1 of each calendar year and ending
on the last day of the fiscal month ending on or about the last day of February
the following calendar year, 90%); plus
(c)    the lesser of (i) the Cost of Eligible Inventory of the Australian Loan
Parties multiplied by the advance rate of 75% and (ii) the Cost of Eligible
Inventory of the Australian Loan Parties


-5-

--------------------------------------------------------------------------------





multiplied by the appraised NOLV Percentage of Eligible Inventory of the
Australian Loan Parties multiplied by the advance rate of 85% (or, for the
period commencing on the first day of the fiscal month commencing on or about
December 1 of each calendar year and ending on the last day of the fiscal month
ending on or about the last day of February the following calendar year, 90%);
minus
(d)    any Reserves pertaining to the Australian Loan Parties established from
time to time by the Administrative Agent in accordance herewith (without
duplication of any Reserves deducted in the calculation of any other Borrowing
Base);
provided that in no event shall the aggregate amount of Eligible Cash included
in all the Borrowing Bases exceed $35,000,000 at any time.
“Australian Collateral” shall mean all property (whether real, personal or
otherwise) with respect to which any security interests have been granted (or
purported to be granted) pursuant to any Australian Security Document (including
any Additional Security Documents) or will be granted in accordance with
requirements set forth in Section 9.12, including, without limitation, all
collateral as described in the Australian Security Agreement. For the avoidance
of doubt, in no event shall Australian Collateral include Excluded Property.
“Australian Corporations Act” shall mean the Corporations Act 2001 (Cth) of
Australia.
“Australian Dollars” shall mean the lawful currency of Australia.
“Australian GAAP” shall mean generally accepted accounting principles, standards
and practices in Australia.
“Australian Loan Parties” shall mean, individually and collectively, each
Australian Subsidiary that is a Guarantor.
“Australian Pension Plan” shall mean a superannuation, retirement benefit or
pension fund (whether established by deed or under any statute of Australia or
any state or territory of Australia) contributed to by, or to which there is or
may be an obligation to contribute by, any Loan Party in respect of its
Australian employees and officers or former employees and officers.
“Australian Priority Payables Reserve” shall mean reserves for amounts which
rank or are capable of ranking in priority to the Liens granted to the
Australian Security Trustee under the Security Documents, including without
limitation, in the Permitted Discretion of the Administrative Agent, any such
amounts due or which may become due and not paid for wages, long service leave,
retrenchment, payment in lieu of notice, or vacation pay (including in all
respects amounts protected by or payable pursuant to the Fair Work Act 2009 (Cth
of Australia)), any preferential claims as set out in the Australian
Corporations Act, amounts due or which may become due and not paid under any
legislation relating to workers’ compensation or to employment insurance, all
amounts deducted or withheld and not paid and remitted when due under the
Taxation Administration Act 1953 (Cth of Australia) (but excluding Pay as You Go
income withholding tax) and amounts in the future, currently or past due and not
contributed, remitted or paid in respect of any Australian Pension Plan,
together with any charges which may be levied by a Governmental Authority as a
result of any default in payment obligations in respect of any Australian
Pension Plan.
“Australian PPSA” shall mean the Personal Property Securities Act 2009 (Cth) of
Australia.


-6-

--------------------------------------------------------------------------------





“Australian Security Agreement” shall mean:
(a)    each Initial Australian Security Agreement; and
(b)    any other security deed, mortgage or agreement entered into, after the
date of this Agreement by any Australian Loan Party or any other Person in
respect of Australian Collateral for the benefit of the Secured Parties (in each
case as required by this Agreement or any other Loan Document).
“Australian Security Documents” shall mean the Australian Security Agreement,
the Australian Security Trust Deed and each Australian Account Control Deed.
“Australian Security Trust Deed” shall mean the Security Trust Deed, dated on or
about the date of this Agreement, among each Loan Party thereto, the
Administrative Agent and the Australian Security Trustee.
“Australian Security Trustee” shall mean JPMCB or any other security trustee
appointed under this Agreement and the Australian Security Trust Deed.
“Australian Subsidiary” shall mean any Subsidiary of the Lead Borrower that is
organized under the laws of Australia.
“Australian Tax Act” shall mean the Income Tax Assessment Act 1936 of Australia.
“Australian Tax Consolidated Group” shall mean a “Consolidated Group” or an “MEC
Group” as defined in the Australian Tax Act.
“Availability Conditions” shall be deemed satisfied only if:
(a)    each Lender’s North American Revolving Exposure does not exceed such
Lender’s North American Revolving Commitment;
(b)    each Lender’s Swiss Revolving Exposure does not exceed such Lender’s
Swiss Revolving Commitment;
(c)    the aggregate Revolving Exposures of all Lenders with respect to the U.S.
Loan Parties do not exceed an amount equal to (i) the U.S. Borrowing Base minus
(ii) the excess, if any, of (A) the aggregate Revolving Exposures of all Lenders
with respect to the Foreign Loan Parties over (B) the sum of the Australian
Borrowing Base plus the Swiss Borrowing Base;
(d)    the aggregate Revolving Exposures of all Lenders with respect to the
Foreign Loan Parties do not exceed an amount equal to (i) the sum of the U.S.
Borrowing Base plus the Australian Borrowing Base plus the Swiss Borrowing Base
minus (ii) the aggregate Revolving Exposures of all Lenders with respect to the
U.S. Loan Parties; and
(e)    if any Senior Notes then remain outstanding (it being understood that, at
any time of determination, any Senior Notes that have been defeased and/or
discharged in accordance with the terms of the Senior Notes Indenture shall not
be deemed to be outstanding), the Aggregate Exposures are permitted to be
incurred at such time pursuant to the Senior Notes Indenture.


-7-

--------------------------------------------------------------------------------





“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bail-In Lender” shall have the meaning assigned to such term in Section 3.04.
“Bank Product” shall mean any of the following products, services or facilities
extended to the Lead Borrower or any of its Subsidiaries: (a) Cash Management
Services; (b) products under Swap Contracts; (c) commercial credit card,
purchase card and merchant card services; (d) Supply Chain Financings and (e)
other banking products or services (including, without limitation, demand lines
of credit) as may be requested by the Lead Borrower or any of its Subsidiaries,
other than Letters of Credit issued pursuant to the provisions of Section 2.13
by the Administrative Agent or any Issuing Bank.
“Bank Product Debt” shall mean Indebtedness and other obligations of a Borrower
or any of its Subsidiaries relating to Bank Products.
“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its Permitted Discretion in
respect of Secured Bank Product Obligations (which shall at all times include a
reserve for the maximum amount of all Noticed Hedges outstanding at that time).
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.
“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1.00%, (c) the LIBO Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1.00%; provided that the LIBO Rate for any day shall be based on the
LIBO Rate at approximately 11:00 a.m. London time on such day and (d) 1.00 %.
Any change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the LIBO Rate, respectively.
“Base Rate Loan” shall mean each Revolving Loan which is designated or deemed
designated as a Revolving Loan bearing interest at the Base Rate by the Lead
Borrower at the time of the incurrence thereof or conversion thereto. All Base
Rate Loans shall be denominated in U.S. Dollars.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such
party.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.


-8-

--------------------------------------------------------------------------------





“Borrowers” shall mean, subject to Section 9.10(g) and Section 13.18(b)(2), the
U.S. Borrowers and the Swiss Borrower.
“Borrowing” shall mean the borrowing of the same Type, Class and in the same
currency, of Revolving Loan by the Borrowers from all the Lenders having
Commitments under the applicable Facility on a given date (or resulting from a
conversion or conversions on such date), having, in the case of LIBO Rate Loans,
the same Interest Period; provided that Base Rate Loans incurred pursuant to
Section 3.01 shall be considered part of the related Borrowing of LIBO Rate
Loans.
“Borrowing Base” shall mean any of the U.S. Borrowing Base, the Australian
Borrowing Base and the Swiss Borrowing Base, as applicable.
“Borrowing Base Certificate” shall mean a certificate of a Responsible Officer
of the Lead Borrower in form and substance reasonably satisfactory to the
Administrative Agent.
“Budget” shall have the meaning assigned to such term in Section 9.04(e).
“Business Day” shall mean any day that is any day except Saturday, Sunday and
any day which shall be in New York City a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close in New York City, and (A) in connection with Loans to the Swiss
Borrower, any day except Saturday, Sunday and any day which shall be in London a
legal holiday or a day on which banking institutions are authorized or required
by law or other government action to close in London, (B) if such day relates to
(x) any Loans denominated in Euros or (y) payment or purchase of Euros, any day
on which TARGET2 payment system is open for the settlement of payments in Euros,
(C) if such day relates to (x) any Loans denominated in Pound Sterling or (y)
payment or purchase of Pound Sterling, any day on which banks are open for
general business in London and (D) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
LIBO Rate Loans, any day which is a Business Day which is also a day for trading
by and between banks in the New York or London interbank market or the principal
financial center of such Alternative Currency.
“Canadian Collateral” shall mean all property (whether real, personal or
otherwise) located in Canada with respect to which any security interests have
been granted (or purported to be granted) pursuant to any U.S. Security Document
(including any Additional Security Documents) or will be granted in accordance
with requirements set forth in Section 9.12, including, without limitation, all
collateral as described in the U.S. Security Documents. For the avoidance of
doubt, in no event shall Canadian Collateral include Excluded Property.
“Canadian Dollars” and “C$” shall mean the lawful money of Canada.
“Canadian Economic Sanctions and Export Control Laws” shall mean any Canadian
laws, regulations or orders governing transactions in controlled goods or
technologies or dealings with countries, entities, organizations, or individuals
subject to economic sanctions and similar measures, including the Special
Economic Measures Act (Canada), the United Nations Act (Canada), the Freezing
Assets of Corrupt Foreign Officials Act (Canada), Part II.1 of the Criminal Code
(Canada) and the Export and Import Permits Act (Canada), and any related
regulations.
“Canadian PPSA” shall mean the Personal Property Security Act (Ontario), as
amended; provided that, in the event that, by reason of mandatory provisions of
law, the validity, perfection and effect of perfection or non‑perfection of a
security interest or other applicable Lien is governed by other personal


-9-

--------------------------------------------------------------------------------





property security laws in any other province or territory of Canada, the term
“Canadian PPSA” shall mean such other personal property security laws (including
the Civil Code (Quebec)) of such other province or territory of Canada.
“Canadian Unpaid Supplier Reserve” shall mean, with respect to each U.S. Loan
Party, a reserve established by the Administrative Agent in the exercise of its
Permitted Discretion in respect of (i) any Inventory that is subject to rights
of a supplier to repossess goods pursuant to Section 81.1 of the Bankruptcy and
Insolvency Act (Canada) as amended, or any other laws of Canada or laws of any
Province of Canada that grant repossession, revendication or similar rights to
an unpaid supplier, and (ii) Accounts, Inventory and/or proceeds thereof subject
to security interests, trusts or repossessory rights in favor of farmers under
Section 81.2 of the Bankruptcy and Insolvency Act (Canada), in each case, where
such supplier’s or farmer’s right ranks or is capable of ranking in priority to,
or pari passu with, one or more of the Liens granted in the Security Documents.
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which are required to be capitalized in accordance with GAAP and,
without duplication, the amount of Capitalized Lease Obligations incurred by
such Person; provided that Capital Expenditures shall not include (i) the
purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased substantially simultaneously with
the trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for such existing equipment being traded in at such time, (iii) expenditures
made in leasehold improvements, to the extent reimbursed by the landlord, (iv)
expenditures to the extent that (A) they are actually paid for by any Person
other than a Loan Party or any of its Subsidiaries and (B) no Loan Party or any
of its Subsidiaries has provided or is required to provide or incur, directly or
indirectly, any consideration or monetary obligation to such third party or any
other Person (whether before, during or after such period) and (v) property,
plant and equipment taken in settlement of accounts.
“Capitalized Lease Obligations” shall mean an obligation that is required to be
accounted for as a financing or capital lease (and, for the avoidance of doubt,
not a straight-line or operating lease) on both the balance sheet and income
statement for financial reporting purposes in accordance with GAAP as in effect
prior to giving effect to the adoption of ASU No. 2016-02 “Leases (Topic 842)”
and ASU No. 2018-11 “Leases (Topic 842)” and the stated maturity date thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty. In the case of an Australian Loan Party, it shall
not include any liability in respect of a lease or hire purchase contract which
would, in accordance with Australian GAAP in force prior to January 1, 2019,
have been treated as an operating lease.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent for deposit into the LC Collateral Account, for the benefit
of the Administrative Agent, the Issuing Banks or the Swingline Lender (as
applicable) and the Lenders, cash (or other credit support in the form of a
standby letter of credit in form and substance, and issued by a financial
institution, reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank) as collateral for the LC Exposure, Obligations in
respect of Swingline Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash in accordance with
Section 2.13(j).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” shall mean:


-10-

--------------------------------------------------------------------------------





(i)    U.S. Dollars, Canadian Dollars, Pound Sterling, Euros, the national
currency of any participating member state of the European Union or, in the case
of any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business;
(ii)    readily marketable direct obligations of any member of the European
Economic Area or Switzerland or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least Aa3 (or the equivalent grade) by Moody’s or AA- by S&P;
(iii)    marketable general obligations issued by any state of the United States
or any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least Aa3 (or the equivalent
grade) by Moody’s or AA- by S&P;
(iv)    securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve (12) months from the date of acquisition;
(v)    certificates of deposit and eurodollar time deposits with maturities of
twenty-four (24) months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding twenty-four (24) months and overnight
bank deposits, in each case, with any Lender party to this Agreement at the time
of acquisition thereof or any commercial bank or trust company having, or which
is the principal banking subsidiary of a bank holding company having, a
long-term unsecured debt rating of at least “A” or the equivalent thereof from
S&P or “A2” or the equivalent thereof from Moody’s;
(vi)    repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;
(vii)    commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twenty-four (24) months after
the date of acquisition;
(viii)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition; and
(ix)    Indebtedness or preferred stock issued by Person having a credit rating
of at least A-2 (or the equivalent grade) by Moody’s or A by S&P, maturing
within twenty-four (24) months after the date of acquisition.
“Cash Management Services” shall mean any services provided from time to time to
any Borrower or any of its Subsidiaries in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.


-11-

--------------------------------------------------------------------------------





“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Closing Date or, as to any Lender, if later, the
date such Lender becomes a party hereto, (b) any change in law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority after the Closing Date or, as to any Lender, if later,
the date such Lender becomes a party hereto or (c) compliance by any Lender,
Issuing Bank or Swingline Lender (or, for purposes of Section 3.01(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any written request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing Date or, as
to any Lender, if later, the date such Lender becomes a party hereto; provided,
however, that, notwithstanding anything herein to the contrary, except to the
extent they are merely proposed and not in effect, (x) all requests, rules,
guidelines or directives under or issued in connection with the Dodd‑Frank Wall
Street Reform and Consumer Protection Act, all interpretations and applications
thereof and any compliance by a Lender with any request or directive relating
thereto and (y) all requests, rules, guidelines or directives promulgated under
or in connection with, all interpretations and applications of, and any
compliance by a Lender, Issuing Bank or Swingline Lender with any request or
directive relating to the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States of America or foreign regulatory authorities, in each case
pursuant to Basel III (including CRD IV), shall in each case under clauses (x)
and (y) above be deemed to be a “Change in Law” regardless of when adopted,
enacted, issued or implemented but, for purposes of Section 2.15, only to the
extent it is the general policy of a Lender, Issuing Bank or Swingline Lender,
as applicable, to impose applicable increased costs or costs in connection with
capital adequacy requirements similar to those described in clauses (b) and (c)
of Section 3.01 generally on other similarly situated borrowers under similar
circumstances under agreements permitting such impositions.
“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any “person” or “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Closing Date, but excluding any employee benefit plan and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) or any person or group of persons acting in
concert of Equity Interests representing more than 50% of the aggregate ordinary
voting power for the election of directors of the Lead Borrower (determined on a
fully diluted basis); (b) the sale, lease or transfer (other than by way of
merger, amalgamation, consolidation or other business combination transaction,
and excluding the creation of a Lien), in one or a series of related
transactions, of all or substantially all of the assets of the Lead Borrower and
its Subsidiaries, taken as a whole, to any person, other than the Lead Borrower
or any of its Subsidiaries; or (c) except as otherwise permitted by this
Agreement, the Lead Borrower shall cease, directly or indirectly, to own and
control legally and beneficially all of the Equity Interests in any other
Borrower.
“Chattel Paper” shall have the meaning assigned to such term in Article 9 of the
UCC or, if applicable, in the Canadian PPSA or the Australian PPSA (section 10).
“Class” (a) when used with respect to Lenders, refers to whether such Lender has
a Loan, Protective Advance or Commitment with respect to the North American
Revolving Facility or the Swiss Revolving Facility, (b) when used with respect
to Commitments, refers to whether such Commitments are the North American
Revolving Commitments or the Swiss Revolving Commitments and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Loans under the North American Revolving
Facility, Loans under the Swiss Revolving Facility or Protective Advances under
the North American Revolving Facility or the Swiss Revolving Facility.


-12-

--------------------------------------------------------------------------------





“Closing Date” shall mean September 27, 2019.
“Closing Date Extension Amount” shall mean (a) to the extent that any real
property located in New York State is included in the U.S. Borrowing Base,
$3,840,000 and (b) otherwise, $0.
“Closing Date Mortgaged Properties” shall have the meaning assigned to such term
in the definition of the term “Mortgaged Properties”.
“Closing Date Refinancing” shall mean the repayment in full and termination of
all outstanding loans and commitments and termination and release of any
guarantees in connection therewith under that certain Credit Agreement, dated as
of March 25, 2016, as amended, supplemented, restated, amended and restated,
extended or otherwise modified from time to time, by and among the Lead
Borrower, the other borrowers and guarantors party thereto, JPMorgan Chase Bank,
N.A., as administrative agent, and the lenders from time to time party thereto.
“Co-Syndication Agents” shall mean Bank of America, N.A., Bank of Montreal and
Wells Fargo Bank, National Association, in their capacities as co-syndication
agents under this Agreement.
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time.
“Collateral” shall mean, collectively, the U.S. Collateral and the Foreign
Collateral.
“Collateral Agent” shall mean JPMCB, in its capacity as Collateral Agent for the
Secured Parties, and, where the context requires, shall include JPMCB in its
capacity as Australian Security Trustee, and shall include its branch offices
and affiliates in any applicable jurisdiction and any successor to the
Collateral Agent appointed pursuant to Section 12.10.
“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case, subject to the last two paragraphs of Section 9.10, and subject to
Schedule 9.12 (as may be updated pursuant to Section 13.12 of this Agreement)
(which, for the avoidance of doubt, shall override the applicable clauses of
this definition of “Collateral and Guarantee Requirement”)):
(a)    on the Closing Date, the Collateral Agent shall have received:
(i)    from (A) each U.S. Loan Party and (B) each other Loan Party that owns
Equity Interests of a person incorporated or organized under the law of the
United States, any state thereof, or the District of Columbia (other than
Excluded Securities) (provided that the grant by any such other Loan Party under
the Initial U.S. Security Agreement shall be solely with respect to such Equity
Interests and related rights and assets as expressly set forth in the Initial
U.S. Security Agreement), a counterpart of the Initial U.S. Security Agreement,
(ii)    from each Loan Party, a counterpart of the Guarantee Agreement, in each
case duly executed and delivered on behalf of such person,
(iii)    from each Australian Loan Party, each Initial Australian Security
Agreement to which it is a party,
(iv)    from the Lead Borrower, the Initial Australian Security Agreement in
paragraph (c) of the definition thereof,


-13-

--------------------------------------------------------------------------------





(v)    from each Swiss Loan Party, each Initial Dutch Security Agreement and
each Initial Swiss Security Agreement to which it is a party, and
(vi)    from each Swiss Loan Party, a valid and enforceable first ranking
security interest (subject to any Liens permitted under Section 10.02(d) or
(n)(i) of this Agreement, solely to the extent such Liens arise by operation of
law and either (x) such Liens are permitted by the related Deposit Account
Control Agreement or (y) the Administrative Agent has established a Reserve in
its Permitted Discretion for liabilities secured by such Liens) over each of its
Collection Accounts governed by the laws of the jurisdiction where the relevant
Collection Account is located (including the Initial UK Security Agreement);
(b)    on the Closing Date, (i)(A) all outstanding Equity Interests directly
owned by the Loan Parties, other than Excluded Securities, and (B) all
Indebtedness owing to any Loan Party, other than Excluded Securities, shall have
been pledged or assigned for security purposes pursuant to the Security
Documents, (ii) the Collateral Agent shall have received certificates, updated
share registers (where necessary under the laws of any applicable jurisdiction
in order to create a perfected security interest in such Equity Interests) or
other instruments (if any) representing such Equity Interests and any notes or
other instruments required to be delivered pursuant to the applicable Security
Documents, together with stock powers, note powers, stock transfer forms or
other instruments of transfer with respect thereto (as applicable) endorsed in
blank and appropriate authorities to complete and date same and certified copy
share registers and (iii) the Collateral Agent shall have received with respect
to each Mortgaged Property located in the United States of America or any State
thereof as of the Closing Date, the Flood Documentation; provided that to the
extent any such Flood Documentation cannot be delivered on or prior to the
Closing Date after the Borrowers’ use of commercially reasonable efforts to do
so and without undue burden and expense, then the provision of such Flood
Documentation may be delivered within ninety (90) days after the Closing Date
(or such longer period as agreed to by the Administrative Agent in its sole
discretion) but in any event, prior to the delivery of the related Mortgage for
such Real Property;
(c)    in the case of any Person that becomes a Borrower or a Guarantor after
the Closing Date, the Collateral Agent shall have received (i) a supplement to
the Guarantee Agreement, (ii) a supplement to the applicable Security Document
referred to in clause (a) above and any other Security Documents, if applicable,
in the form specified therefor or otherwise reasonably acceptable to the
Administrative Agent, in each case, duly executed and delivered on behalf of
such Borrower or Guarantor and (iii) if requested by the Collateral Agent, such
documents, certificates and opinions with respect to such Person of the type
described in Section 6.01;
(d)    after the Closing Date (x) all outstanding Equity Interests of any person
that becomes a Borrower or Guarantor after the Closing Date and that are held by
a Loan Party and (y) all Equity Interests directly acquired by a Loan Party, and
Indebtedness owing to a Loan Party after the Closing Date, in each case other
than Excluded Securities, shall have been pledged pursuant to the Security
Documents, together with stock powers, stock transfer forms or other instruments
of transfer with respect thereto (as applicable) endorsed in blank;
(e)    as of the Closing Date, except as otherwise contemplated by this
Agreement or any Security Document, all documents and instruments, including
Uniform Commercial Code, Australian PPSA and Canadian PPSA financing statements,
and filings with the United States Copyright Office, the United States Patent
and Trademark Office and all other actions reasonably requested by the
Collateral Agent (including those required by applicable Requirements of Law) to
be delivered, filed, registered or


-14-

--------------------------------------------------------------------------------





recorded to create the Liens purported to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by the Security Documents, shall have been delivered, filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording substantially concurrently with, or promptly
following, the execution and delivery of each such Security Document;
(f)    as of the Closing Date, evidence of the insurance (if any) required by
the terms of Section 9.02 hereof shall have been received by the Collateral
Agent;
(g)    after the Closing Date, the Collateral Agent shall have received such
other Security Documents as may be required to be delivered pursuant to Section
9.10 or the Security Documents;
(h)    (x) within ninety (90) days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(B) (or on such later
date as the Administrative Agent may agree in its reasonable discretion) and (y)
the time periods set forth in Section 9.10 with respect to Mortgaged Properties
encumbered pursuant to such Section 9.10, the Collateral Agent shall have
received:
(A)    counterparts of each Mortgage to be entered into with respect to each
such Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property and suitable for recording, registering or filing (together
with any other forms or undertakings that are required or customary to effect
such recording, registration or filing) in all filing, registration or recording
offices that the Collateral Agent may reasonably deem necessary or desirable in
order to create a valid and enforceable Lien subject to no other Liens except
Permitted Liens, at the time of filing, registration or recordation thereof, and
(B)    with respect to the Mortgage encumbering each such Mortgaged Property,
opinions of local counsel regarding the due authorization, execution and
delivery, the enforceability, and perfection of the Mortgages and such other
matters customarily covered in real estate mortgage counsel opinions as the
Collateral Agent may reasonably request, if and to the extent, and in such form,
as local counsel customarily provides such opinions as to such other matters;
provided that, notwithstanding the foregoing, it is hereby understood and agreed
that no Real Property may constitute “Eligible Real Property” until the
Collateral Agent’s receipt of the items described in clauses (A) and (B) above;
and
(i)    within (x) ninety (90) days after the Closing Date (or on such later date
as the Collateral Agent may agree in its reasonable discretion) with respect to
each Closing Date Mortgaged Property set forth on Schedule 1.01(B) located in
the United States and (y) the time periods set forth in Section 9.10 with
respect to Mortgaged Properties located in the United States and encumbered
pursuant to said Section 9.10, the Collateral Agent shall have received:
(A)    a Mortgage Policy, and
(B)    an ALTA Survey of each Mortgaged Property (including all improvements,
easements and other customary matters thereon reasonably required by the
Collateral Agent), as applicable, for which all necessary fees (where
applicable) have been paid with respect to properties located in the United
States; provided, however, that,


-15-

--------------------------------------------------------------------------------





so long as the Title Insurer shall accept the same to eliminate the standard
survey exceptions from such policy or policies and issue such survey-related
endorsements as the Administrative Agent shall reasonably require and to issue a
“same as survey” endorsement, in lieu of a new or revised ALTA Survey, the
Borrowers may provide a “no material change” affidavit with respect to any prior
survey for the respective Mortgaged Property (which prior survey otherwise
substantially complies with the foregoing survey requirements);
provided that, notwithstanding the foregoing, it is hereby understood and agreed
that no real property may constitute “Eligible Real Property” until the
Collateral Agent’s receipt of the items described in clauses (A) and (B) above.
Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, but subject to the provisos set forth at the end of clauses (h) and
(i) above, it is understood that to the extent any Collateral (other than
Collateral with respect to which a lien may be perfected by (A) the filing of a
Uniform Commercial Code, Canadian PPSA or Australian PPSA financing statement,
(B) delivery and taking possession of stock or share certificates of the
Subsidiaries of the Lead Borrower or (C) the filing of a short form security
agreement with the United States Patent and Trademark Office or the United
States Copyright Office) is not or cannot be provided or the security interest
of the Collateral Agent therein is not or cannot be perfected on the Closing
Date after the use of commercially reasonable efforts by the Borrowers to do so
and without undue burden and expense, then the provision and/or perfection of
the security interest in such Collateral shall not constitute a condition
precedent to the Closing Date or any Credit Event on or within ninety (90) days
after the Closing Date and shall instead be required to be delivered and
perfected within ninety (90) days after the Closing Date (subject to extension
by the Administrative Agent in its sole discretion).
“Collection Account” has the meaning given to that term in Section 9.18(e)(i).
“Collections” has the meaning given to that term in Section 9.18(e)(i).
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, North American LC Commitment, Swiss LC Commitment or Swingline
Commitment, or any Extended Revolving Loan Commitment.
“Commodity Account” shall have the meaning assigned to such term in Article 9 of
the UCC or, if applicable, a futures account as defined in the Canadian PPSA.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Lead Borrower substantially in the form of Exhibit J hereto.
“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period of four
consecutive fiscal quarters for which Financial Statements were required to have
been delivered, the ratio of (a) EBITDA of the Lead Borrower and its
Subsidiaries for such period minus the sum of (x) Capital Expenditures of the
Lead Borrower and its Subsidiaries paid in cash (excluding the proceeds of any
Indebtedness (other than Indebtedness hereunder)) for such period, (y) the
amount of cash payments made during such period (net of cash refunds received
during such period) by the Lead Borrower and its Subsidiaries in respect of
federal, state, local and foreign income taxes during such period and (z)


-16-

--------------------------------------------------------------------------------





Dividends permitted by Section 10.06(d), (g), (h), (j) or (l) paid in cash for
such period (provided, however, that, for purposes of calculating the amount to
be subtracted under this clause (z) for any period that includes a fiscal
quarter (or portion thereof) prior to the Closing Date, such amount shall be
calculated from the period from the Closing Date to the date of determination
divided by the number of days in such period and multiplied by 365) to (b)
Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges” shall mean, for any period of four consecutive
fiscal quarters for which Financial Statements were required to have been
delivered, for the Lead Borrower and its Subsidiaries on a consolidated basis,
the sum, without duplication, calculated on a Pro Forma Basis, of (a)
Consolidated Interest Expense for such period to the extent paid in cash (or
accrued and payable on a current basis in cash), (b) the aggregate amount of
scheduled amortization payments of principal made during such period in respect
of long-term Consolidated Indebtedness (excluding any scheduled payment at
maturity, including the scheduled payment at maturity of the Senior Notes) and
(c) the aggregate amount by which the U.S. Fixed Asset Advance has been reduced
due to each decrease in the Equipment Amortization Factor, the Real Property
Amortization Factor and the Trademark Amortization Factor during such period.
Notwithstanding the foregoing, for purposes of calculating Consolidated Fixed
Charges for any period that includes a fiscal quarter (or portion thereof) prior
to the Closing Date, Consolidated Fixed Charges shall be calculated from the
period from the Closing Date to the date of determination divided by the number
of days in such period and multiplied by 365.
“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Capitalized Lease Obligations of the Lead Borrower and its
Subsidiaries, (ii) all Indebtedness of the Lead Borrower and its Subsidiaries of
the type described in clause (a) of the definition of “Indebtedness” and (iii)
all contingent obligations of the Lead Borrower and its Subsidiaries in respect
of Indebtedness of any third Person of the type referred to in the preceding
clauses (i) and (ii), in each case, determined on a consolidated basis in
accordance with GAAP and calculated on a Pro Forma Basis.
“Consolidated Interest Expense” shall mean, for any period, without duplication,
the sum of (a) total interest expense (including interest expense attributable
to Capital Lease Obligations in accordance with GAAP) of the Lead Borrower and
its Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Lead Borrower and its Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, all as determined on a consolidated
basis for the Lead Borrower and its consolidated Subsidiaries in accordance with
GAAP; and (b) to the extent not included in clause (a), the consolidated yield
or discount accrued during such period on the aggregate amount of all
investments or claims held at any time by all purchasers, assignees or
transferees of (or of interests in) or holders of obligations that are supported
or secured by accounts receivable, lease receivables and other rights to payment
in connection with each Qualified Securitization Transaction. For purposes
hereof, “Consolidated Interest Expense” shall be calculated on a Pro Forma
Basis, including to give pro forma effect to each Permitted Acquisition
(including any Indebtedness assumed by the Lead Borrower or any of its
Subsidiaries in connection with such Permitted Acquisition and related interest
expense) and each disposition of any Subsidiary or of any business or division
of a Subsidiary or all or substantially all of the assets of any Subsidiary or
of any business or division of a Subsidiary or of greater than 50% of the
capital stock, partnership interests, membership interests or equity of any
Subsidiary (including any Indebtedness repaid in connection therewith and
related interest expense), in each case that occurred during the applicable Test
Period as if such Permitted Acquisition or disposition had occurred at the
inception of such Test Period.
“Consolidated Net Income” shall mean, for any period, the aggregate of the net
income (or net loss) of the Lead Borrower and its Subsidiaries for such period,
determined in accordance with GAAP on


-17-

--------------------------------------------------------------------------------





a consolidated basis; provided that the net income of any other Person which is
not a Subsidiary of the Lead Borrower shall be included in the Consolidated Net
Income of the Lead Borrower only to the extent of the amount of cash dividends
or distributions paid to the Lead Borrower or to a consolidated Subsidiary of
the Lead Borrower.
“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Lead Borrower and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP, as set forth on the consolidated
balance sheet of the Lead Borrower as of the last day of the Test Period ending
immediately prior to such date for which financial statements of the Lead
Borrower have been delivered (or were required to be delivered) pursuant to
Section 9.04(a) or 9.04(b), as applicable. Consolidated Total Assets shall be
determined on a Pro Forma Basis.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls,” “Controlled” and “Controlling” shall have meanings correlative
thereto.
“Cost” shall mean, as reasonably determined by the Administrative Agent in good
faith, with respect to Inventory, the lower of (a) cost computed on a specific
identification or first in first out basis or (b) market value, provided that
for purposes of the calculation of a Borrowing Base, the cost of Inventory shall
not include (A) the portion of the cost of Inventory equal to the profit earned
by any Affiliate on the sale thereof to any Borrower, or (B) write ups or write
downs in cost with respect to currency exchange rates.
“Covenant Transaction” shall have the meaning assigned to such term in Section
1.09(b).
“Covered Entity” shall mean any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” shall have the meaning assigned to such term in Section 13.21.
“CRD IV” shall mean (a) Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms; and (b) Directive 2013/36/EU of the European
Parliament and of the Council of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms or any laws, rules or guidance by which CRD IV is implemented.
“Credit Event” shall mean the making of any Loan.
“Credit Extension” shall mean, as the context may require, (i) a Credit Event or
(ii) the issuance, amendment to increase the face amount or extend the expiry
date, extension or renewal of any Letter of


-18-

--------------------------------------------------------------------------------





Credit by any Issuing Bank; provided that “Credit Extensions” shall not include
conversions and continuations of outstanding Loans.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, the
Australian Corporations Act, the Dutch Bankruptcy Act (Faillissementswet) and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, administration, examinership, moratorium, rearrangement,
arrangement, receivership, insolvency, judicial management, reorganization or
similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect including any proceeding under
corporate law or other law of any jurisdiction whereby a corporation or other
Person seeks a stay or a compromise of the claims of its creditors against it,
each as now and hereafter in effect, any successors to such statutes and any
other applicable insolvency or other similar law of any jurisdiction.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two (2) Business Days after the date such
Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Lead Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days after the date when due, (b) has
notified the Lead Borrower or the Administrative Agent in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Lead Borrower, to confirm in writing to the
Administrative Agent and the Lead Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Lead Borrower), or (d)
has, or has a direct or indirect parent company that has other than via an
Undisclosed Administration, (i) become the subject of (A) a proceeding under any
Debtor Relief Law or (B) a Bail-In Action, or (ii) had appointed for it a
receiver, interim receiver, custodian, conservator, trustee, monitor,
administrator, assignee for the benefit of creditors or similar Person charged
with the reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state, federal or foreign
regulatory authority acting in such a capacity; provided further that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or Canada or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a


-19-

--------------------------------------------------------------------------------





Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
demonstrable error, and such Lender shall be deemed to be a Defaulting Lender of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Lead Borrower and each other Lender promptly following such determination.
“Delaware Divided LLC” shall mean any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC” shall mean any limited liability company organized or formed
under the laws of the State of Delaware.
“Delaware LLC Division” shall mean the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.
“Deposit Account” shall have the meaning assigned to such term in Article 9 of
the UCC (and/or with respect to any Deposit Account located outside of the
United States, any bank account with a deposit function) and shall include an
Australian ADI Account.
“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Account) for any Loan Party, in each case as required by
and in accordance with the terms of Section 9.18 (or any similar agreements,
documentation or requirement necessary, including notice to and acknowledgement
from the relevant institution maintaining a Deposit Account as determined by the
Administrative Agent in its Permitted Discretion, to perfect the security
interest of the Collateral Agent and/or effect control over the relevant Deposit
Accounts).
“Designated Jurisdiction” shall mean any country, region or territory to the
extent that such country, region or territory itself is the subject of any
Sanctions (on the date of this Agreement, the Crimea region of the Ukraine,
Cuba, Iran, North Korea and Syria).
“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current accounting
practices of the Loan Parties.
“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
for the twelve (12) most recently ended fiscal months.
“Dilution Reserve” shall mean, at any date, the applicable Dilution Ratio
multiplied by the Eligible Accounts.
“Disclosure Exceptions” shall have the meaning assigned to such term in Section
9.04(h).
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.


-20-

--------------------------------------------------------------------------------





“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
lease-back, assign, farm-out, transfer or otherwise dispose of (other than, in
each of the foregoing cases, for security purposes) any property, business or
asset (including any disposition of any property, business or asset to a
Delaware Divided LLC pursuant to a Delaware LLC Division). The term
“Disposition” shall have a correlative meaning to the foregoing.
“Disqualified Institutions” shall mean, collectively, (a) those entities
identified by the Lead Borrower to the Administrative Agent via electronic mail
submitted to JPMDQ_Contact@jpmorgan.com from time to time on three (3) Business
Days’ prior written notice, as competitors of the Lead Borrower and/or one or
more of its Subsidiaries and any Affiliates of such entities clearly
identifiable solely by similarity of name to such entities other than bona fide
debt funds and (b) those banks, financial institutions and other institutional
lenders separately identified in writing by the Lead Borrower to the Lenders and
the Administrative Agent prior to the Closing Date and any Affiliates of such
entities clearly identifiable solely by similarity of name to such entities;
provided that in no event shall any update to the list of Disqualified
Institutions apply retroactively to disqualify any persons that have (x)
previously acquired an assignment or participation interest under this Agreement
(solely with respect to those previously acquired interests) or (y) previously
entered into a trade to acquire an assignment or participation interest under
this Agreement (solely with respect to such trade). Delivery of the list of
Disqualified Institutions or any supplement thereto, in each case, to the
Administrative Agent shall only be deemed to be received and effective if such
list and each such supplement thereto is delivered to the following email
address: JPMDQ_Contact@jpmorgan.com.
“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, in each case, at the option of the holder thereof), or upon the
happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Equity Interests of the Lead Borrower),
pursuant to a sinking fund obligation or otherwise, (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests
of the Lead Borrower), in whole or in part, or (c) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in the case of each of the foregoing clauses (a),
(b) and (c), prior to the date that is ninety-one (91) days after the Maturity
Date in effect at the time of issuance thereof and except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment (or offer to repay) in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
(provided that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the Lead
Borrower or the Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Lead Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.
“Disregarded Entity” shall mean an entity that is disregarded as separate from
its owner for U.S. federal income tax purposes.


-21-

--------------------------------------------------------------------------------





“Dividend” shall mean, with respect to any Person, that such Person has paid a
dividend, distribution or returned any equity capital to its stockholders,
partners or members or authorized or made any other payment or delivery of
property (other than common equity of such Person) to its stockholders, partners
or members as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for a consideration any shares of any class of its
capital stock or any partnership or membership interests outstanding on or after
the Closing Date (or any options or warrants issued by such Person with respect
to its Equity Interests).
“Documentation Agent” shall mean U.S. Bank National Association, in its capacity
as documentation agent for this Agreement.
“Dollar Equivalent” shall mean, at the time of determination thereof, (a) if
such amount is expressed in U.S. Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in U.S.
Dollars determined by using the rate of exchange for the purchase of the U.S.
Dollars with the Alternative Currency in the London foreign exchange market at
or about 11:00 a.m. London time (or New York time, as applicable) on a
particular day as displayed by ICE Data Services as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (or if such service
ceases to be available, the equivalent of such amount in U.S. Dollars as
reasonably determined by the Administrative Agent using any method of
determination it deems reasonably appropriate) and (c) if such amount is
denominated in any other currency, the equivalent of such amount in U.S. Dollars
as reasonably determined by the Administrative Agent using any reasonable method
of determination it deems reasonably appropriate.
“Dominion Account” shall mean a special concentration account established by the
Lead Borrower in the United States, at JPMCB, an affiliate thereof, another
Lender or any affiliate or branch thereof, over which the Administrative Agent
has exclusive control for withdrawal purposes pursuant to the terms and
provisions of this Agreement and the other Loan Documents.
“Dutch Collateral” shall mean all property (whether real, personal or otherwise)
with respect to which any security interests have been granted (or purported to
be granted) pursuant to any Dutch Security Document (including any Additional
Security Documents) or will be granted in accordance with requirements set forth
in Section 9.12, including, without limitation, all collateral as described in
the Dutch Movables Pledge. For the avoidance of doubt, in no event shall Dutch
Collateral include Excluded Property.
“Dutch Movables Pledge” shall mean the Dutch law governed pledge of movables
assets entered into on or about the date of this Agreement by and among the
Swiss Borrower, as pledgor, and the Collateral Agent, as pledgee.
“Dutch Security Documents” shall mean the Dutch Movables Pledge and, after the
execution and delivery thereof, each Additional Security Document governed by
Dutch law, together with any other applicable security documents governed by
Dutch law from time to time in favor of the Collateral Agent for the benefit of
the Secured Parties.
“EBITDA” shall mean, for any period, for the Lead Borrower and its Subsidiaries
on a consolidated basis, determined in accordance with GAAP, the sum of
(a)    Consolidated Net Income for such period; plus (without duplication)
(b)    to the extent deducted in the determination of such Consolidated Net
Income:


-22-

--------------------------------------------------------------------------------





(i)    Consolidated Interest Expense;
(ii)    federal, state, provincial, local and foreign income Taxes (including
franchise Taxes based upon income, gross receipts type Taxes imposed in lieu of
income Taxes, commercial activity Taxes imposed in lieu of income Taxes and
similar Taxes in the nature of income Taxes);
(iii)    depreciation and amortization;
(iv)    any non-cash losses, expenses or charges or non-cash recurring or
unusual fees, costs, expenses, charges or losses (including goodwill
impairments, but excluding any contra-revenue accrued in the ordinary course of
business);
(v)    any other non-recurring or unusual fees, costs, expenses, charges or
losses (including, without limitation, fees, costs, expenses, charges and losses
arising from restructurings and discontinued operations);
(vi)    out of pocket fees, costs and expenses incurred during such period in
connection with (A) any issuance, incurrence, repayment or satisfaction of
Indebtedness or equity or any Qualified Securitization Transactions or Qualified
Receivables Facilities, (B) any Acquisition permitted hereunder, (C) any
divestiture, (D) the credit facility evidenced by this Agreement, (E)
Investments permitted by this Agreement, (F) litigation, arbitration and/or
other legal disputes (including, without limitation, awards and settlement
payments made in respect thereof) and (G) pension funding requirements;
(vii)    solely with respect to the four consecutive fiscal quarter periods
ending on or about September 29, 2019, December 31, 2019 and March 31, 2020,
such non-recurring cash charges as have been specifically disclosed by reference
to this clause to the Lenders on or prior to the date of this Agreement in an
aggregate amount not to exceed $30,587,000 (for the period ending September 29,
2019), $19,957,000 (for the period ending on or about December 31, 2019) and
$7,687,000 (for the period ending on or about March 31, 2020) (it being
understood and agreed that, for the avoidance of doubt, such amounts may not be
added back for any period ending after March 31, 2020);
(viii)    costs, expenses, charges and losses arising from liability or casualty
and condemnation events, takings under power of eminent domain and similar
events or business interruption, restructurings and discontinued operations, but
solely to the extent covered by insurance and actually reimbursed or with
respect to which the Lead Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer,
and only to the extent that such amount is (1) not denied by the applicable
carrier in writing within 180 days (with a deduction for any amount so added
back and then denied within such 180-day period) and (2) in fact reimbursed
within 365 days of the date of such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within 365 days); plus
(ix)    any cost or expense for performance share units and/or performance units
awarded pursuant to the Briggs & Stratton Corporation 2017 Omnibus Incentive
Plan, as the same may be amended, restated, replaced, supplemented and/or
otherwise modified from time to time; minus (without duplication)


-23-

--------------------------------------------------------------------------------





(c)    to the extent included in the determination of such Consolidated Net
Income, (i) non-cash gains and non-cash non-recurring or unusual gains, but
excluding (A) accrual of revenue in the ordinary course, (B) any non-cash gains
or other items increasing EBITDA which represent the reversal of any accrual of,
or reserve for, anticipated cash changes in any prior period that reduced EBITDA
in an earlier period and (C) any items for which cash was received in any prior
period plus (ii) any non-cash charges, losses, costs or expenses described in
item (b)(iv) above that were added back in the determination of EBITDA for a
prior period, to the extent such items have become cash charges during the
current period;
in each case, on a consolidated basis and determined in accordance with GAAP;
provided, however, that (A) the amounts added pursuant to item (b)(v) above
during any consecutive four (4) fiscal quarter period shall not exceed in the
aggregate the greater of (1) $25,000,000 and (2) 15% of EBITDA (before giving
effect to item (b)(v) above) during such consecutive four (4) fiscal quarter
period and (B) the aggregate amount added pursuant to subclauses (F) and (G) of
item (b)(vi) above shall not exceed $10,000,000 during the term of this
Agreement.
For purposes hereof, “EBITDA” shall be calculated on a Pro Forma Basis,
including to give pro forma effect to each Acquisition (including any related
Acquisition Debt and related interest expense)) and each disposition of any
Subsidiary or of any business or division of a Subsidiary or of all or
substantially all of the assets of any Subsidiary or of any business or division
of a Subsidiary or of greater than 50% of the capital stock, partnership
interests, membership interests or equity of any Subsidiary (including any
Indebtedness repaid in connection therewith and related interest expense), in
each case that occurred during the applicable Test Period as if such Acquisition
or disposition had occurred at the inception of such Test Period.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield” shall mean, as to any Revolving Loans or other Indebtedness,
the effective yield on such Revolving Loans or other Indebtedness as mutually
determined by the Administrative Agent and the Lead Borrower in good faith,
taking into account the applicable interest rate margins, any interest rate
floors or similar devices and all fees, including upfront or similar fees or
original issue discount (amortized over the shorter of (x) the Weighted Average
Life to Maturity of such Loans or other Indebtedness and (y) the four years
following the date of incurrence thereof) payable generally to lenders providing
such Loans or other Indebtedness, but excluding any arrangement, structuring,
commitment, underwriting or other fees payable in connection therewith that are
not generally shared with the relevant lenders and customary consent fees paid
generally to consenting lenders. Each mutual determination of the “Effective
Yield” by the Administrative Agent and the Lead Borrower shall be conclusive and
binding on all Lenders absent demonstrable error.


-24-

--------------------------------------------------------------------------------





“Eligible Accounts” shall mean, on any date of determination of any Borrowing
Base, all of the Accounts owned by all applicable Loan Parties and reflected in
the most recent Borrowing Base Certificate delivered by the Lead Borrower to the
Administrative Agent, except any Account to which any of the exclusionary
criteria set forth below applies. In addition, the Administrative Agent reserves
the right, at any time and from time to time after the Closing Date, to adjust
on no less than three (3) Business Days’ prior written notice to the Lead
Borrower (unless the exigencies of the circumstance are such that such
additional notice cannot be given, in which case the Administrative Agent shall
provide written notice to the Lead Borrower substantially concurrently with such
change or as expeditiously thereafter as commercially practicable) any of the
criteria set forth below, to establish new criteria with respect to Eligible
Accounts and to adjust the advance rates, in each case, in its Permitted
Discretion, subject to the approval of the Supermajority Lenders, as the case
may be, in the case of adjustments, new criteria or increases in advance rates
which, in each case, have the effect of making more credit available than would
have been available if the standards in effect on the Closing Date had continued
to be in effect. Eligible Accounts shall not include any of the following
Accounts:
(i)    any Account in which the Collateral Agent, on behalf of the Secured
Parties, does not have a valid and enforceable first priority (subject to (x)
Permitted Borrowing Base Liens which do not have priority over the Lien in favor
of the Collateral Agent or (y) any other Permitted Lien for which the
Administrative Agent has established a Reserve in its Permitted Discretion for
liabilities secured by such Permitted Lien (including, without limitation, Liens
securing the NMTC Financing, to the extent of the NMTC Reserve)) perfected (or
equivalent in any foreign jurisdiction) Lien governed by the laws of each
applicable jurisdiction or any Account that is subject to any other Lien of any
nature whatsoever (except as set forth in the first parenthetical of this clause
(i));
(ii)    any Account that is not owned by a Loan Party;
(iii)    any Account due from (A) an Account Debtor that is not domiciled in the
United States, Canada, an Eligible Asian Jurisdiction or an Eligible European
Jurisdiction and (if not a natural person) organized or incorporated under the
laws of the United States, Canada, an Eligible Asian Jurisdiction or an Eligible
European Jurisdiction, (B) with respect to the Australian Borrowing Base, an
Account Debtor that is not domiciled in an Eligible Asian Jurisdiction and (if
not a natural person) organized or incorporated under the laws of Eligible Asian
Jurisdiction or (C) with respect to the Swiss Borrowing Base, an Account Debtor
that is not domiciled in an Eligible European Jurisdiction or the United States
and (if not a natural person) organized or incorporated under the laws of
Eligible European Jurisdiction or the United States, unless, in each case, such
Account is backed by credit insurance satisfactory to the Administrative Agent
or a letter of credit acceptable to the Administrative Agent which is in the
possession of, is directly drawable by the Administrative Agent and with respect
to which the Administrative Agent has “control” as defined in Section 9-107 of
the UCC; provided that (x) so long as Husqvarna AB has an Investment Grade
Rating, any Account in respect of which such Person (or its subsidiaries) is an
Account Debtor shall not be excluded from “Eligible Accounts” pursuant to this
clause and (y) up to $12,500,000 of Accounts in respect of which Ningbo Daye
Machinery Co. (or its subsidiaries) is an Account Debtor shall not be excluded
from “Eligible Accounts” pursuant to this clause;
(iv)    any Account that is payable in any currency other than U.S. Dollars,
Australian Dollars, Canadian Dollars, Pound Sterling, Euros or Swiss Francs;
(v)    any Account that does not arise from the sale of goods or the performance
of services by such Loan Party in the ordinary course of its business;


-25-

--------------------------------------------------------------------------------





(vi)    any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any relevant Governmental Authority;
(vii)    any Account (A) as to which a Loan Party’s right to receive payment is
contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied, (B) as to which a Loan Party is not able to bring suit
or otherwise enforce its remedies against the Account Debtor through judicial or
administrative process, (C) that represents a progress or milestone billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Loan Party’s completion of further performance under such contract
or is subject to the equitable lien of a surety bond issuer or (D) that arises
with respect to goods that are delivered on a bill-and-hold, cash-on-delivery
basis or placed on consignment, guaranteed sale or other terms by reason of
which the payment by the Account Debtor is or may be conditional;
(viii)    to the extent that any defense, counterclaim or dispute arises, or any
accrued rebate or sales commission payable exists or is owed, or the Account is,
or is reasonably likely to become, subject to any right of recoupment,
chargeback or set-off by the Account Debtor, for customer deposits or otherwise,
to the extent of the amount of such dispute, defense, counterclaim, rebate,
sales commission, recoupment, chargeback or set-off, it being understood that
the remaining balance of the Account shall be eligible;
(ix)    any Account that is subject to any netting or similar arrangement;
(x)    any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;
(xi)    any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Administrative Agent in form and substance (it being acknowledged and agreed
that the Loan Parties’ manner of invoicing and/or requesting payment as of the
Closing Date is so acceptable to the Administrative Agent), has not been sent on
a timely basis to the applicable Account Debtor according to the normal
invoicing and timing procedures of the Loan Parties or that represents a partial
payment on a delivered invoice;
(xii)    any Account that arises from a sale to any director, officer, other
employee or Affiliate of a Loan Party; provided that up to $5,000,000 of
Accounts with respect to which Power Distributors, LLC is the Account Debtor
shall not be deemed ineligible by virtue of this clause (xii);
(xiii)    any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default at any time
upon the occurrence of any of the following; provided further, that, in
calculating delinquent portions of Accounts under clause (xiii)(A)(x) below,
credit balances will be excluded:
(A)    such Account (x) is not paid and more than one-hundred twenty (120) days
after the date of the original invoice therefor have elapsed, (y) such Account
has dated terms of more than one-hundred twenty (120) days from the invoice date
or (z) such Account has been written off the books of the Loan Parties or
otherwise designated as uncollectible or has been sent to a collection agency;
or


-26-

--------------------------------------------------------------------------------





(B)    the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors, fails to pay its debts
generally as they come due, or is classified by the Lead Borrower and its
Subsidiaries as “cash only, bad check,” as determined by the Lead Borrower and
its Subsidiaries in the ordinary course of business consistent with
past-practice; or
(C)    a petition or other proceeding is filed by or against any Account Debtor
obligated upon such Account under any Debtor Relief Law; provided that so long
as an order exists permitting payment of trade creditors specifically with
respect to such Account Debtor and such Account Debtor has obtained adequate
post-petition financing to pay such Accounts, the Accounts of such Account
Debtor shall not be deemed ineligible under the provisions of this clause (C) to
the extent the order permitting such financing allows the payment of the
applicable Account;
(xiv)    any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the Dollar Equivalent of all Accounts owing by
such Account Debtor are ineligible under the criteria set forth in clause (xiii)
above;
(xv)    any Account as to which any of the representations or warranties in the
Loan Documents are untrue in any material respect (to the extent such
materiality relates to the amount owing on such Account);
(xvi)    any Account which is evidenced by a judgment, Instrument (as defined in
the applicable Security Document) or Chattel Paper (as defined in the applicable
Security Document) and such Instrument or Chattel Paper is not pledged and
delivered to the Administrative Agent in accordance with the Security Documents;
(xvii)    any Account on which the Account Debtor is a Governmental Authority,
unless the applicable Loan Party has assigned its rights to payment of such
Account to the Administrative Agent pursuant to the Assignment of Claims Act of
1940, as amended, in the case of a U.S. federal Governmental Authority, and
pursuant to applicable law, if any, in the case of any other Governmental
Authority, and such assignment has been accepted and acknowledged by the
appropriate government officers to the extent required under such law for a
valid assignment of such Account;
(xviii)    any Account arising on account of a supplier rebate, unless the Loan
Parties have received a waiver of offset from the supplier in form and substance
reasonably satisfactory to the Administrative Agent;
(xix)    any Account which is owing by an Account Debtor to the extent the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to the Loan Parties exceeds, in the case of (A) an Account Debtor with an
Investment Grade Rating, 25% of the aggregate Eligible Accounts of all Loan
Parties, (B) in the case of an Account Debtor that does not have an Investment
Grade Rating, 15% of the aggregate Eligible Accounts of all Loan Parties and (C)
in the case of an Account Debtor listed on Schedule 1.01(A), the percentage set
forth on such schedule opposite such Account Debtor’s name (which Schedule
1.01(A) may be updated from time to time solely with the consent of the
Administrative Agent, such consent to be granted or withheld in its Permitted
Discretion, and the Lead Borrower) of the aggregate Eligible Accounts of all
Loan Parties;
(xx)    any Account which the goods giving rise to such Account have not been
shipped to the Account Debtor (or which is accounted for as deferred revenue
following the shipment thereof until the


-27-

--------------------------------------------------------------------------------





risk of loss has passed to the Account Debtor) or for which the services giving
rise to such Account have not been performed by such Loan Party;
(xxi)    any Account which is owing in respect of interest and late charges or
fees in respect of Indebtedness;
(xxii)    any Account which is acquired by a Loan Party after the Closing Date
in an acquisition or other bulk purchase of assets (other than from another Loan
Party) and would constitute, taken together with all other assets acquired in
such acquisition or bulk purchase after the Closing Date and to become eligible
pursuant to this clause (xxii) or clause (xii) of the definition of “Eligible
Inventory,” more than 15% of the applicable Borrowing Base, unless and until
such time as the Administrative Agent shall have received or conducted a field
examination, from an examiner reasonably satisfactory to the Administrative
Agent, of such Accounts acquired in such acquisition or other bulk purchase of
assets and such other customary due diligence as the Administrative Agent may
reasonably require in its Permitted Discretion in order to determine the
appropriate Reserves against such Accounts, all of the results of the foregoing
to be reasonably satisfactory to the Administrative Agent (the receipt or
completion of such field examination and completion of such due diligence, with
results reasonably satisfactory to the Administrative Agent, are collectively
referred to herein as the “Applicable Account Diligence”); provided that,
notwithstanding the foregoing provisions of this clause (xxii), if the
Applicable Account Diligence has not been completed with respect to any such
acquired or purchased Account within ninety (90) days following such acquisition
or purchase, such Account shall not constitute an “Eligible Account”;
(xxiii)    any Account as to which the contract or agreement underlying such
Account is governed by (or, if no governing law is expressed therein, is deemed
to be governed by) the laws of any jurisdiction other than (A) in the case of
the U.S. Borrowing Base, the United States, any state thereof, the District of
Columbia, any Eligible Asian Jurisdiction or any Eligible European Jurisdiction,
(B) in the case of the Australian Borrowing Base, any Eligible Asian
Jurisdiction, (C) in the case of the Swiss Borrowing Base, any Eligible European
Jurisdiction or (D) such other jurisdiction as may be consented to by the
Administrative Agent in its Permitted Discretion (such consent not to be
unreasonably withheld, delayed or conditioned); provided that up to $12,500,000
of Accounts in respect of which Ningbo Daye Machinery Co. (or its subsidiaries)
is an Account Debtor shall not be excluded from “Eligible Accounts” pursuant to
this clause, so long as the contract or agreement underlying such Account is
governed by the laws of the United States, any state thereof or the District of
Columbia or Germany;
(xxiv)    any Account which is subject to any limitation on assignment or other
restriction (whether arising by operation of law, by agreement or otherwise)
which would, under the local governing law of the contract creating such
Account, have the effect of restricting the assignment for or by way of security
or the creation of security over such Account generally, in each case unless the
Administrative Agent has reasonably determined that such limitation is not
enforceable. Each Loan Party shall use its reasonable endeavors to remove any
such restrictions from the underlying contracts evidencing its Accounts or to
obtain consents to the granting of security over the Accounts from the relevant
Account Debtors;
(xxv)    any Account which is excluded from the scope of any Security Document
by virtue of the definition of “Excluded Property” (or equivalent terminology in
any such Security Document);
(xxvi)    any Account (A) the contract or related documentation (such as
invoices or purchase orders) for which contains extended or extendible retention
of title rights in favor of the vendor or


-28-

--------------------------------------------------------------------------------





supplier thereof or (B) on which, under applicable governing laws, extended or
extendible retention of title may be imposed unilaterally by the vendor or
supplier thereof;
(xxvii)    any Account that is accounted for as deferred revenue, including
Accounts arising under extended warranty contracts;
(xxviii)    any Account arising under a contract for which a Loan Party has
posted a performance bond, up to the bond amount;
(xxix)    any Account that is represented in the accounting of any Loan Party as
unapplied cash, unreconciled difference, debit memos or credit memos, customer
returns, adjustments or customer reserves;
(xxx)    any Account due from an Account Debtor that is a Sanctioned Person; or
(xxxi)    any Account arising out of public procurement contracts.
“Eligible Asian Jurisdiction” shall mean any of Australia, Singapore, Hong Kong
and New Zealand.
“Eligible Cash” shall mean, with respect to any Loan Party, unrestricted cash of
such Loan Party that is on deposit in a Deposit Account maintained at a Lead
Arranger or any of its Affiliates and that is subject to a Deposit Account
Control Agreement and a valid and enforceable first ranking security interest
(subject to any Liens permitted under Section 10.02(d) or (n)(i) of this
Agreement, solely to the extent such Liens arise by operation of law and either
(x) such Liens are permitted by the related Deposit Account Control Agreement or
(y) the Administrative Agent has established a Reserve in its Permitted
Discretion for liabilities secured by such Liens) governed by the laws of the
jurisdiction where the relevant Deposit Account is located in favor of the
Collateral Agent.
“Eligible Equipment” shall mean, on any date of determination of any Borrowing
Base, all of the Equipment owned by all applicable Loan Parties and reflected in
the most recent Borrowing Base Certificate delivered by the Lead Borrower to the
Administrative Agent, except any Equipment that does not meet the criteria set
forth below. In addition, the Administrative Agent reserves the right, at any
time and from time to time after the Closing Date, to adjust on no less than
three (3) Business Days’ prior written notice to the Lead Borrower (unless the
exigencies of the circumstance are such that such advance notice cannot be
given, in which case the Administrative Agent shall provide written notice to
the Lead Borrower substantially concurrently with such change or as
expeditiously thereafter as commercially practicable) any of the criteria set
forth below, to establish new criteria with respect to Eligible Equipment and to
adjust the advance rates, in each case, in its Permitted Discretion, subject to
the approval of the Supermajority Lenders, as the case may be, in the case of
adjustments, new criteria or increases in advance rates which, in each case,
have the effect of making more credit available than would have been available
if the standards in effect on the Closing Date had continued to be in effect.
Eligible Equipment shall not include any Equipment of a Loan Party that does not
meet each of the following requirements:
(i)    an appraisal report has been delivered to the Administrative Agent in
form, scope and substance reasonably satisfactory to the Administrative Agent;
(ii)    such Loan Party has good title to such Equipment;


-29-

--------------------------------------------------------------------------------





(iii)    such Equipment is subject to a first priority perfected Lien (subject
to (x) Permitted Borrowing Base Liens which do not have priority over the Lien
in favor of the Collateral Agent or (y) any other Permitted Lien for which the
Administrative Agent has established a Reserve in its Permitted Discretion for
liabilities secured by such Permitted Lien (including, without limitation, Liens
securing the NMTC Financing, to the extent of the NMTC Reserve)) in favor of the
Collateral Agent, for the benefit of the Secured Parties, governed by the laws
of each applicable jurisdiction and is free and clear of all other Liens of any
nature whatsoever (except as set forth in the immediately preceding
parenthetical);
(iv)    the full purchase price for such Equipment has been paid by such Loan
Party;
(v)    such Equipment is located on premises (A) owned by such Loan Party, which
premises are subject to a first priority perfected Lien (subject to Permitted
Liens) in favor of the Administrative Agent, unless (x) such Loan Party shall
have delivered to the Administrative Agent a mortgage waiver in form and
substance reasonably satisfactory to the Administrative Agent or (y) such
premises are owned by such Loan Party in fee title free and clear of any Liens
(other than Permitted Liens), or (B) leased by such Loan Party where (x) the
lessor has delivered to the Administrative Agent a collateral access agreement
or (y) a Reserve for rent, charges, and other amounts due or to become due with
respect to such facility has been established by the Administrative Agent in its
Permitted Discretion;
(vi)    such Equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Loan Party in the ordinary
course of business of such Loan Party;
(vii)    except for the Loan Documents and documentation governing other
Indebtedness permitted by this Agreement, such Equipment is not subject to any
agreement which materially restricts the ability of such Loan Party to use,
sell, transport or dispose of such Equipment or which restricts the
Administrative Agent’s ability to take possession of, sell or otherwise dispose
of such Equipment;
(viii)    such Equipment does not constitute “Fixtures” under the applicable
laws of the jurisdiction in which such Equipment is located; and
(ix)    such Equipment does not constitute Equipment located in the Netherlands
on the premises of such Loan Party subject to or liable for Taxes imposed by the
Netherlands and that is to be considered a movable asset apparently intended to
durably serve such premises (for purposes of Sections 22(3) and 22bis of the
Dutch 1990 Tax Collection Act (Invorderingswet 1990).
“Eligible European Jurisdiction” shall mean any of the United Kingdom, Belgium,
France, Germany, Ireland, Italy, Netherlands, Spain, Switzerland, Norway,
Denmark, Sweden, Finland, Austria, Portugal and Luxembourg.
“Eligible In-Transit Inventory” shall mean Inventory in an aggregate amount not
to exceed $15,000,000 that is owned by a U.S. Loan Party or an Australian Loan
Party that would meet all of the criteria of “Eligible Inventory” if it were not
in transit (solely to a location in the U.S. or Australia that would otherwise
be acceptable pursuant to the other clauses of this definition). In addition, no
Inventory shall be Eligible In-Transit Inventory unless (a) it is subject to a
negotiable document of title, showing the Administrative Agent (or, with the
consent of the Administrative Agent in its Permitted Discretion, the applicable
U.S. Loan Party or Australian Loan Party) as consignee and the Administrative
Agent has control over such documents of title (including by delivery of customs
broker or freight forwarder agreements in a form and substance reasonably
acceptable to the Administrative Agent); (b) such Inventory is insured in
accordance with the provisions of this Agreement and the other Loan Documents,


-30-

--------------------------------------------------------------------------------





including, without limitation, to the extent applicable, marine cargo insurance;
(c) such Inventory has been identified to the applicable sales contract and
title has passed to the applicable U.S. Loan Party or Australian Loan Party; (d)
such Inventory is not sold by a vendor that has a right to reclaim, divert
shipment of, repossess, stop delivery, claim any reservation of title or
otherwise assert Lien rights against the Inventory; (e) such Inventory is
shipped by a common carrier that is not affiliated with the vendor and has not
been acquired from a Person that is (x) currently the subject or target of any
Sanctions or (y) a Sanctioned Person; (f) it is being handled by a customs
broker, freight-forwarder or other handler that has delivered a customary lien
waiver; and (g) such Inventory is in transit for sixty (60) or fewer total
consecutive days.
“Eligible Inventory” shall mean, subject to adjustment as set forth below, items
of Inventory of any applicable Loan Party held for sale in the ordinary course.
Eligible Inventory shall exclude any Inventory to which any of the exclusionary
criteria set forth below apply. The Administrative Agent shall have the right to
establish, modify or eliminate Reserves against Eligible Inventory from time to
time in its Permitted Discretion (subject to the terms and conditions of the
definition of “Reserves”). In addition, the Administrative Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust on no
less than three (3) Business Days’ prior written notice to the Lead Borrower
(unless the exigencies of the circumstance are such that such advance notice
cannot be given, in which case the Administrative Agent shall provide written
notice to the Lead Borrower substantially concurrently with such change or as
expeditiously thereafter as commercially practicable) any of the criteria set
forth below, to establish new criteria with respect to Eligible Inventory and to
adjust advance rates, in each case, in its Permitted Discretion, subject to the
approval of the Supermajority Lenders, in the case of adjustments, new criteria
or increases in the advance rates, in each case, which have the effect of making
more credit available than would have been available if the standards in effect
on the Closing Date had continued to be in effect. Eligible Inventory shall not
include any Inventory of the Loan Parties that:
(i)    is not solely owned by a Loan Party (or a combination of Loan Parties),
or is leased by or is on consignment to a Loan Party, or the Loan Parties do not
have title thereto (it being understood that the existence of any retention of
title rights of the types described in clause (xv) below shall not cause
ineligibility under this clause (i), but shall be subject to such clause (xv));
(ii)    the Collateral Agent, on behalf of the Secured Parties, does not have a
valid and enforceable first priority (subject to (x) Permitted Borrowing Base
Liens which do not have priority over the Lien in favor of the Collateral Agent
or (y) any other Permitted Lien for which the Administrative Agent has
established a Reserve in its Permitted Discretion for liabilities secured by
such Permitted Lien (including, without limitation, Liens securing the NMTC
Financing, to the extent of the NMTC Reserve)) perfected (or equivalent in any
foreign jurisdiction) Lien in respect of such Inventory governed by the laws of
each applicable jurisdiction or that is subject to any other Lien of any nature
whatsoever (except as set forth in the immediately preceding parenthetical);
provided that the existence of any retention of title rights of the types
described in clause (xv) below shall not cause ineligibility under this clause
(ii), but shall be subject to such clause (xv);
(iii)    (A) is stored at a location leased by a Loan Party unless (x) the
Administrative Agent has given its prior consent thereto, (y) a reasonably
satisfactory Landlord Lien Waiver and Access Agreement has been delivered to the
Administrative Agent or (z) Landlord Lien Reserves reasonably satisfactory to
the Administrative Agent have been established with respect thereto, or (B) is
stored with a bailee or warehouseman unless either (x) a reasonably satisfactory
acknowledged bailee waiver letter has been received by the Administrative Agent
or (y) Landlord Lien Reserves reasonably satisfactory to the Administrative
Agent have been established with respect thereto;


-31-

--------------------------------------------------------------------------------





(iv)    (A) is placed on consignment, unless a valid consignment agreement which
is reasonably satisfactory to the Administrative Agent is in place with respect
to such Inventory or (B) is in transit (except Eligible In-Transit Inventory);
(v)    is covered by a negotiable document of title, unless such document has
been delivered to the Administrative Agent with all necessary endorsements, free
and clear of all Liens except Liens in favor of landlords, carriers, bailees and
warehousemen if clause (iii) above has been complied with;
(vi)    is unsalable, shopworn, seconds, damaged, obsolete, distressed, has been
written off or is unfit for sale, in each case, as determined in the ordinary
course of business by the Loan Parties;
(vii)    consists of display items or packing or shipping materials or
manufacturing supplies;
(viii)    is not of a type generally held for sale in the ordinary course of the
Loan Parties’, as applicable, business;
(ix)    except as otherwise agreed by the Administrative Agent, does not conform
in all material respects to the representations or warranties pertaining to
Inventory set forth in the Loan Documents;
(x)    is subject to any licensing arrangement or any other Intellectual
Property or other proprietary rights of any Person, the effect of which would be
to limit the ability of the Administrative Agent, or any Person selling the
Inventory on behalf of the Administrative Agent, to sell such Inventory in
enforcement of the Administrative Agent’s Liens without further consent or
payment to the licensor or such other Person (unless such consent has then been
obtained);
(xi)    is not covered by casualty insurance maintained as required by Section
9.02;
(xii)    is acquired by a Loan Party after the Closing Date in an acquisition or
other bulk purchase of assets (other than from another Loan Party) and would
constitute, taken together with all other assets acquired in such acquisition or
bulk purchase after the Closing Date and to become eligible pursuant to this
clause (xii) or clause (xxii) of the definition of “Eligible Accounts,” more
than 15% of the Aggregate Borrowing Base, unless and until such time as the
Administrative Agent shall have received or conducted an appraisal, from an
appraiser reasonably satisfactory to the Administrative Agent, of such Inventory
acquired in such acquisition or other bulk purchase of assets and such other
customary due diligence as the Administrative Agent may reasonably require in
its Permitted Discretion order to determine the appropriate Reserves against
such Inventory, all of the results of the foregoing to be reasonably
satisfactory to the Administrative Agent (the receipt or completion of such
appraisal and completion of such due diligence, with results reasonably
satisfactory to the Administrative Agent, are collectively referred to herein as
the “Applicable Inventory Diligence”); provided that, notwithstanding the
foregoing provisions of this clause (xii), (A) if the Applicable Inventory
Diligence has not been completed with respect to any such acquired or purchased
Inventory within ninety (90) days following such acquisition or purchase, such
Inventory shall not constitute “Eligible Inventory” and (B) prior to the
completion of the Applicable Inventory Diligence with respect to any Inventory
that otherwise constituted “Eligible Inventory,” such Inventory shall be
included in the “U.S. Borrowing Base,” the “Australian Borrowing Base” or the
“Swiss Borrowing Base,” as applicable, pursuant to clause (c)(i) of the
definition thereof (without giving effect to clause (c)(ii) thereof);
(xiii)    is located at any location where the aggregate value of all Eligible
Inventory of the Loan Parties at such location is less than $100,000;


-32-

--------------------------------------------------------------------------------





(xiv)    is Inventory of another type deemed ineligible per the initial
inventory appraisal;
(xv)    is Inventory in relation to which (i) any contract or related
documentation (such as invoices or purchase orders) relating to such Inventory
includes retention of title rights in favor of the vendor or supplier thereof,
or (ii) under applicable governing laws, retention of title may be imposed
unilaterally by the vendor or supplier thereof; provided that Inventory which
may be subject to any rights of retention of title shall not be excluded from
Eligible Inventory solely pursuant to this sub-paragraph (xv) in the event that
(A) the Administrative Agent shall have received evidence satisfactory to it
that the full purchase price of such Inventory has, or will have, been paid
prior, or upon the delivery of, such Inventory to the relevant Loan Party or (B)
a Letter of Credit has been issued under and in accordance with the terms of
this Agreement for the purchase of such Inventory;
(xvi)    is stored at a location not in the United States, Canada, the
Netherlands or Australia;
(xvii)    has been returned by a customer or is in the process of being reworked
or retooled;
(xviii)    is not finished goods, work-in-process or raw materials or which
constitutes spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;
(xix)    is held for use by an outside processor or subcontractor;
(xx)    is of a type generally sold and delivered by the Loan Parties on a
“drop-ship” basis;
(xxi)    is represented in the accounting of any Loan Party as inventory
adjustment, variance, reclassification, warranty reserve, write-off, inventory
valuation or unreconciled difference; or
(xxii)    has been acquired from any Sanctioned Person.
“Eligible Real Property” shall mean, on any date of determination of any
Borrowing Base, the Real Property of any Loan Party that satisfies the
eligibility criteria set forth below. In addition, the Administrative Agent
reserves the right, at any time and from time to time after the Closing Date, to
adjust on no less than three (3) Business Days’ prior written notice to the Lead
Borrower (unless the exigencies of the circumstance are such that such advance
notice cannot be given, in which case the Administrative Agent shall provide
written notice to the Lead Borrower substantially concurrently with such change
or as expeditiously thereafter as commercially practicable) the criteria set
forth below, to establish new criteria with respect to Eligible Real Property
and to adjust the advance rates, in each case, in its Permitted Discretion,
subject to the approval of the Supermajority Lenders, as the case may be, in the
case of adjustments, new criteria or increases in advance rates which, in each
case, have the effect of making more credit available than would have been
available if the standards in effect on the Closing Date had continued to be in
effect. Eligible Real Property shall not include any Real Property of a Loan
Party that does not meet each of the following requirements:
(i)    an appraisal report has been delivered to the Administrative Agent in
form, scope and substance reasonably satisfactory to the Administrative Agent;


-33-

--------------------------------------------------------------------------------





(ii)    evidence of zoning compliance has been delivered to the Administrative
Agent in the form of an industry standard zoning report issued by a reputable
national provider of zoning services or other form of report reasonably
acceptable to the Administrative Agent;
(iii)    the Administrative Agent is reasonably satisfied that all actions
necessary or desirable (including, without limitation, the filing and recording
of Mortgages) in order to create a perfected first priority Lien (subject to (x)
Permitted Borrowing Base Liens which do not have priority over the Lien in favor
of the Collateral Agent or (y) any other Permitted Lien for which the
Administrative Agent has established a Reserve in its Permitted Discretion for
liabilities secured by such Permitted Lien (including, without limitation, Liens
securing the NMTC Financing, to the extent of the NMTC Reserve)) in favor of the
Collateral Agent, on behalf of the Secured Parties, on such Real Property have
been taken under the laws of each applicable jurisdiction and such Real Property
is free and clear of all other Liens of any nature whatsoever (except as set
forth in the immediately preceding parenthetical);
(iv)    it is adequately protected by a Mortgage;
(v)    a Phase I Environmental Assessment has been completed and delivered;
(vi)    an ALTA Survey has been delivered for which all necessary fees have been
paid;
(vii)    to the extent reasonably required by the Administrative Agent, (A) a
local counsel opinion has been delivered and (B) the applicable Loan Party shall
have obtained (i) estoppel certificates and subordination agreements executed by
all material tenants of such Real Property and (ii) such other consents,
agreements and confirmations of lessors and third parties as the Administrative
Agent may reasonably deem necessary or desirable, together with evidence that
all other actions that the Administrative Agent may reasonably deem necessary or
desirable in order to create perfected first priority Liens (subject to
Permitted Liens) on the property described in the Mortgages have been taken;
(viii)    the Administrative Agent shall have received all Flood Documentation;
(ix)    such Real Property is located in the United States; and
(x)    to the extent reasonably requested and requested at a commercially
reasonable time, the Administrative Agent shall have received such other
reports, mortgage tax affidavits and declarations and other similar information
and related certifications as are usual and customary for similar credit
facilities and in form and substance reasonably acceptable to the Administrative
Agent.
“Eligible Trademarks” shall mean, on any date of determination of any Borrowing
Base, all of the Trademarks owned by all applicable Loan Parties and reflected
in the most recent Borrowing Base Certificate delivered by the Lead Borrower to
the Administrative Agent, except any Trademark that does not meet the criteria
set forth below. In addition, the Administrative Agent reserves the right, at
any time and from time to time after the Closing Date, to adjust on no less than
three (3) Business Days’ prior written notice to the Lead Borrower (unless the
exigencies of the circumstance are such that such advance notice cannot be
given, in which case the Administrative Agent shall provide written notice to
the Lead Borrower substantially concurrently with such change or as
expeditiously thereafter as commercially practicable) any of the criteria set
forth below, to establish new criteria with respect to Eligible Trademark and to
adjust the advance rates, in each case, in its Permitted Discretion, subject to
the approval of the Supermajority Lenders, as the case may be, in the case of
adjustments, new criteria or increases in advance rates which, in each case,
have the effect of making more credit available than would have been


-34-

--------------------------------------------------------------------------------





available if the standards in effect on the Closing Date had continued to be in
effect. Eligible Trademark shall not include any Trademark of a Loan Party that
does not meet each of the following requirements:
(i)    an appraisal report has been delivered to the Administrative Agent in
form, scope and substance reasonably satisfactory to the Administrative Agent;
(ii)    such Loan Party has good title to such Trademark; and
(iii)    such Trademark is subject to a first priority perfected (or the
equivalent thereof in any foreign jurisdiction) Lien (subject to (x) Permitted
Borrowing Base Liens which do not have priority over the Lien in favor of the
Collateral Agent or (y) any other Permitted Lien for which the Administrative
Agent has established a Reserve in its Permitted Discretion for liabilities
secured by such Permitted Lien) in favor of the Collateral Agent, on behalf of
the Secured Parties, governed by the laws of each applicable jurisdiction and is
free and clear of all other Liens of any nature whatsoever (except as set forth
in the immediately preceding parenthetical).
“Eligible Transferee” shall mean and include any existing Lender, any Approved
Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (i) any natural person or any holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person,
(ii) a Defaulting Lender or its subsidiaries, and (iii) each Borrower and its
respective subsidiaries and Affiliates.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna or as otherwise
defined in any Environmental Law.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law, including, without limitation,
(a) any and all Environmental Claims by governmental or regulatory authorities
for enforcement, investigation, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief arising out of
or relating to an alleged injury or threat of injury to human health, safety or
the Environment, in each case due to the presence of Hazardous Materials,
including any Release or threat of Release of any Hazardous Materials.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, technical
standards, decrees or judgments, promulgated or entered into by or with any
Governmental Authority, relating in any way to the Environment, preservation or
reclamation of natural resources, any Hazardous Materials or to public or
employee health and safety matters (to the extent relating to the Environment or
Hazardous Materials).
“Environmental Permits” shall have the meaning assigned to such term in
Section 8.16.
“Equipment” shall mean all “equipment”, as such term is defined in the UCC as in
effect on the date hereof in the State of New York or, if applicable, in the
Canadian PPSA, wherever located, in which any Person now or hereafter has
rights.


-35-

--------------------------------------------------------------------------------





“Equipment Amortization Factor” shall mean, with respect to any Equipment on any
date of determination, 1 minus a fraction, the numerator of which is the number
of full fiscal quarters of the Lead Borrower elapsed as of such date (including
any such fiscal quarter ending on such date) since December 31, 2019 (or, if
later, the date of the Administrative Agent’s receipt of the results of the most
recent completed appraisal of such Equipment conducted pursuant to Section 9.07)
and the denominator of which is 28.
“Equity Interests” of any person shall mean any and all shares, interests,
equity quotas, rights to purchase or otherwise acquire, warrants, options,
participations or other equivalents of or interests in (however designated)
equity or ownership of such person, including any preferred stock (including any
preferred equity certificates (and any other similar instruments)), any limited
or general partnership interest and any limited liability company membership
interest, and any securities or other rights or interests convertible into or
exchangeable for any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Lead Borrower, any other Borrower or any Subsidiary, is
treated as a single employer under Section 414(b) or (c) of the Code, or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make by
its due date any required contribution to a Multiemployer Plan; (e) the
incurrence by the Lead Borrower, any other Borrower, a Subsidiary or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (f) the receipt by the Lead
Borrower, any other Borrower, a Subsidiary or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan; (g) the incurrence by the
Lead Borrower, any other Borrower, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by the Lead Borrower, any other Borrower, a
Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Lead Borrower, any other Borrower, any Subsidiary or
any ERISA Affiliate of any notice, concerning the impending imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, or in “endangered” or “critical” status, within the meaning of
Section 432 of the Code or Section 305 of ERISA; (i) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; or (j) the withdrawal of any of the Lead Borrower, any
other Borrower, a Subsidiary or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA.


-36-

--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” shall mean the single currency of the Participating Member States.
“Event of Default” shall have the meaning assigned to such term in Section 11.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Account” shall mean a Deposit Account, Securities Account or Commodity
Account (i) which is used for the sole purpose of making payroll and withholding
tax payments related thereto and other employee wage and benefit payments and
accrued and unpaid employee compensation payments (including salaries, wages,
benefits and expense reimbursements, 401(k) and other retirement plans and
employee benefits, including rabbi trusts for deferred compensation and health
care benefits), (ii) which is used for the sole purpose of paying taxes,
including sales taxes, (iii) which is used as an escrow account or as a
fiduciary or trust account or is otherwise held exclusively for the benefit of
an unaffiliated third party, (iv) which is a zero balance Deposit Account,
Securities Account or Commodity Account, unless, in the case of a zero balance
Deposit Account of a Foreign Loan Party, such zero balance Deposit Account is
used for purposes of the collection of Accounts, (v) which constitutes a reserve
account or disbursing account pledged as collateral under the NMTC Financing or
(vi) which is not otherwise subject to the provisions of this definition and, in
the case of each Foreign Loan Party, is not used for the purposes of collection
of Accounts and together with any other Deposit Accounts, Securities Accounts or
Commodity Accounts that are excluded pursuant to this clause (vi), has an
average daily balance for any fiscal month of less than $2,000,000.
“Excluded Property” shall have the meaning assigned to such term in
Section 9.10.
“Excluded Securities” shall mean any of the following:
(a)    any Equity Interests or Indebtedness with respect to which the Collateral
Agent and the Lead Borrower reasonably agree that the cost or other consequences
(including Tax consequences) of pledging such Equity Interests or Indebtedness
in favor of the Secured Parties under the Security Documents are likely to be
excessive in relation to the value to be afforded thereby;
(b)    any Equity Interests or Indebtedness to the extent, and for so long as,
the pledge thereof is prohibited by any Requirement of Law (in each case, except
to the extent such prohibition is unenforceable after giving effect to
applicable provisions of the Uniform Commercial Code, the Specified Foreign Laws
and other applicable law);
(c)    any Equity Interests of any person that is not a Wholly Owned Subsidiary
to the extent (A) that a pledge thereof to secure the Obligations is prohibited
by (i) any applicable organizational documents, constitutional documents, joint
venture agreement, shareholder agreement, or similar agreement or (ii) any other
contractual obligation (not created in contemplation of the consummation of the
Transactions) with an unaffiliated third party not in violation of Section 10.09
that was existing on the Closing Date or at the time of the acquisition of such
Person and was not created in contemplation of such acquisition, (B) any
organizational documents, constitutional documents, joint venture agreement,
shareholder agreement, or similar agreement (or other contractual obligation
referred to in subclause (A)(ii) above) prohibits such a pledge without the
consent of any other party; provided that this clause (B) shall not apply if (1)
such other party is a Loan Party or a Wholly Owned Subsidiary or (2) consent has
been obtained to consummate such pledge (it being understood that the foregoing
shall not be deemed to


-37-

--------------------------------------------------------------------------------





obligate the Lead Borrower or any Subsidiary to obtain any such consent) and for
so long as such organizational documents, constitutional documents, joint
venture agreement, shareholder agreement or similar agreement (or other
contractual obligation referred to in subclause (A)(ii) above) or replacement or
renewal thereof is in effect, or (C) a pledge thereof to secure the Obligations
would give any other party (other than a Loan Party or a Wholly Owned
Subsidiary) to any organizational documents, constitutional documents, joint
venture agreement, shareholder agreement or similar agreement governing such
Equity Interests the right to terminate its obligations thereunder;
(d)    any Equity Interests of any (A) Unrestricted Subsidiary, (B) any
Receivables Entity (to the extent they are restricted from being pledged by the
applicable Qualified Receivables Facility) or (C) any Securitization Entity (to
the extent they are restricted from being pledged by the applicable Qualified
Securitization Transaction);
(e)    any Equity Interests of any Immaterial Subsidiary;
(f)    any Margin Stock; and
(g)    solely with respect to the U.S. Obligations, voting Equity Interests (and
any other interests constituting “voting stock” within the meaning of U.S.
Treasury Regulation Section 1.956-2(c)(2)) in (A) any Foreign Subsidiary of the
Lead Borrower that is a CFC or (B) any FSHCO, in each case, in excess of 65% of
all such voting Equity Interests.
Notwithstanding anything to the contrary herein, in no event shall any asset
included in any Borrowing Base constitute Excluded Securities.
“Excluded Subsidiary” shall mean any of the following:
(i)    each Immaterial Subsidiary,
(ii)    each Subsidiary that is not a Wholly Owned Subsidiary (for so long as
such Subsidiary remains a non-Wholly Owned Subsidiary),
(iii)    each Subsidiary that is prohibited from Guaranteeing or granting Liens
to secure the Obligations by any Requirement of Law or that would require
consent, approval, license or authorization of a Governmental Authority to
Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),
(iv)    each Subsidiary that is prohibited by any applicable contractual
requirement (not created in contemplation of the consummation of the
Transactions) from Guaranteeing or granting Liens to secure the Obligations on
the Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 10.09 (and for so long as such restriction or any
replacement or renewal thereof is in effect),
(v)    any Receivables Entity,
(vi)    any Foreign Subsidiary (other than any Foreign Subsidiary that is
organized or incorporated in a Specified Jurisdiction and, solely with respect
to the North American Revolving Facility, is not (A) a Foreign Subsidiary of the
Lead Borrower that is a CFC or (B) a FSHCO),
(vii)    solely with respect to the North American Revolving Facility, any U.S.
Subsidiary (i) that is a FSHCO or (ii) that is a Subsidiary of a Foreign
Subsidiary of the Lead Borrower that is a CFC,


-38-

--------------------------------------------------------------------------------





(viii)    any other Subsidiary with respect to which the Administrative Agent
and the Lead Borrower reasonably agree that the cost or other consequences
(including, without limitation, Tax consequences) of providing a Guarantee of or
granting Liens to secure the Obligations are excessive in relation to the value
to be afforded thereby,
(ix)    each Unrestricted Subsidiary,
(x)    each Insurance Subsidiary,
(xi)    each Not-for-Profit Subsidiary, and
(xii)    each Securitization Entity.
Notwithstanding anything to the contrary herein, no Borrower shall be an
Excluded Subsidiary.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and the Lead Borrower. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document (a
“Recipient”), (i) Taxes imposed on or measured by its net income (however
denominated, and including, for the avoidance of doubt, franchise and similar
Taxes imposed on it in lieu of net income Taxes) and branch profits Taxes, in
each case, imposed by a jurisdiction (including any political subdivision
thereof) as a result of such Recipient being organized in, having its principal
office in, being engaged in a trade or business in for tax purposes, or in the
case of any Lender, having its applicable lending office in, such jurisdiction,
or as a result of any other present or former connection with such jurisdiction
(other than any such connection arising solely from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received, perfected or enforced a security interest
under, engaged in any other transaction pursuant to or enforced any Loan
Document, or sold or assigned an interest in any Loan, Letter of Credit or Loan
Document), (ii) solely with respect to the North American Revolving Facility,
U.S. federal withholding Tax imposed on any payment by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document to a
Lender (other than to the extent such Lender is an assignee pursuant to a
request by a Borrower under Section 3.04) pursuant to laws in force at the time
such Lender becomes a party hereto as a Lender in respect of the North American
Revolving Facility (or designates a new lending office in respect of the North
American Revolving Facility), except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the designation of a new
lending office (or


-39-

--------------------------------------------------------------------------------





assignment), to receive additional amounts or indemnification payments from any
Loan Party with respect to such withholding Tax pursuant to Article 5, (iii) any
withholding Tax imposed on any payment by or on account of any obligation of any
Loan Party hereunder that is attributable to such Recipient’s failure to comply
with Section 5.01(e) or (iv) any withholding Tax imposed under FATCA.
“Existing Credit Agreement” shall mean the Amended and Restated Multicurrency
Credit Agreement, dated as of March 25, 2016, among the Lead Borrower, the Swiss
Borrower, the other subsidiary borrowers from time to time party thereto, the
lenders from time to time party thereto, JPMCB, as administrative agent, U.S.
Bank National Asssoication, as syndication agent, and BMO Harris Bank, N.A.,
Bank of America, N.A., Wells Fargo Bank, National Association and PNC Bank,
National Association, as documentation agents, as amended, supplemented or
otherwise modified from time to time prior to the Closing Date.
“Existing Letter of Credit” shall mean each letter of credit that is listed on
Schedule 1.01(C) hereto.
“Existing Revolving Loans” has the meaning assigned to such term in Section
2.19.
“Extended Revolving Loan Commitments” shall mean one or more commitments
hereunder to convert Existing Revolving Loans to Extended Revolving Loans of a
given Extension Series pursuant to an Extension Amendment.
“Extended Revolving Loans” shall have the meaning assigned to such term in
Section 2.19.
“Extending Lender” shall have the meaning assigned to such term in Section
2.19(c).
“Extension Amendment” shall have the meaning assigned to such term in Section
2.19(d).
“Extension Election” shall have the meaning assigned to such term in Section
2.19(c).
“Extension Request” shall have the meaning assigned to such term in Section
2.19(a).
“Extension Series” shall have the meaning assigned to such term in Section
2.19(a).
“Facility” shall mean the North American Revolving Facility or the Swiss
Revolving Facility.
“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction (as determined in good faith by the management of the
Lead Borrower), including reliance on the most recent real property tax bill or
assessment in the case of Real Property.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official administrative interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
“FCCR Test Amount” shall have the meaning assigned to such term in Section
10.10.


-40-

--------------------------------------------------------------------------------





“Federal Funds Rate” shall mean, for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that, if the above rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Fee Letter” shall mean the Fee Letter, dated August 13, 2019, by and among
JPMCB and the Lead Borrower.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
2.05.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller,
Assistant Controller or other executive responsible for the financial affairs of
such person.
“Financial Statements” shall mean the annual and quarterly financial statements
required to be delivered pursuant to Sections 9.04(a) and (b).
“Fixtures” shall mean “fixtures” as such term is defined in the UCC as in effect
on the date hereof in the State of New York and shall, for the purpose of
Equipment located in the Netherlands, include Equipment that is located in the
Netherlands and that is to be considered an immovable asset (onroerende zaak) by
reason of apparent destination to remain at its location or otherwise (for
purposes of Section 3:3(1) of the Dutch Civil Code) or a constituent part
(bestanddeel) of an immovable asset due to affixation or in accordance with
generally accepted practice (for purposes of Section 3:4 of the Dutch Civil
Code).
“Flood Documentation” shall mean with respect to each Mortgaged Property located
in the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (and to the extent a Mortgaged Property is located in a Special
Flood Hazard Area, a notice about Special Flood Hazard Area status and flood
disaster assistance duly executed by the Lead Borrower) and (ii) a copy of, or a
certificate as to coverage under, and a declaration page relating to, the
insurance policies, along with a copy of the underlying policies (if requested
by the Administrative Agent) required by Section 9.02(c) hereof and the
applicable provisions of the Security Documents, each of which shall (A) be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (B) name the Collateral
Agent, on behalf of the Secured Parties, as additional insured and lender’s loss
payee/mortgagee, (C) identify the address of each property located in a Special
Flood Hazard Area, the applicable flood zone designation and the flood insurance
coverage and deductible relating thereto and (D) be otherwise in form and
substance reasonably satisfactory to the Collateral Agent and each of the
Lenders, subject to the provisions of Sections 9.02(a), 9.02(b) and 9.02(c).
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.
“Foreign Collateral” shall mean all Australian Collateral, Canadian Collateral
and Dutch Collateral.


-41-

--------------------------------------------------------------------------------





“Foreign Loan Parties” shall mean, collectively, the Australian Loan Parties and
the Swiss Loan Parties.
“Foreign Obligations” shall mean all Obligations of (a) the Foreign Subsidiaries
and (b) each U.S. Subsidiary that constitutes either (i) a FSHCO or (ii) a
Subsidiary of a Foreign Subsidiary of the Lead Borrower that is a CFC.
“Foreign Subsidiary” shall mean any Subsidiary that is not incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.
“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata Share of LC
Exposure or Swingline Exposure, as applicable, except to the extent allocated to
other Lenders under Section 2.11.
“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).
“FSHCO” shall mean any U.S. Subsidiary that owns no material assets (directly or
through subsidiaries) other than the Equity Interests of one or more Foreign
Subsidiaries of the Lead Borrower that are CFCs.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America subject to the provisions of
Section 1.02.
“Governmental Authority” shall mean the government of the United States of
America, Australia, Canada, the Netherlands, Switzerland or any other country,
including any political subdivision of any of the foregoing (including state,
provincial, territorial, municipal, local or otherwise), the European Central
Bank, the Council of Ministers of the European Union, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity (including
any European supranational body) exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” of or by any person (the “guarantor”) shall mean, without
duplication, (a) any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other monetary obligation payable or performable by another person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the owner of such Indebtedness or other obligation of
the payment thereof (net of the fair market value of the property, securities or
services required to be purchased, as determined by the Lead Borrower in good
faith), (iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (iv) entered
into for the purpose of assuring in any other manner the holders of such
Indebtedness or other obligation of the payment thereof or to protect such
holders against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of the guarantor securing any Indebtedness or other obligation (or
any existing right, contingent or otherwise, of the holder of Indebtedness or
other obligation to be secured by such a Lien) of any other person, whether or
not such Indebtedness or other obligation is assumed by the guarantor (other
than Liens on Equity Interests of Unrestricted Subsidiaries securing
Indebtedness of such Unrestricted Subsidiaries); provided, however, that the
term “Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition of assets permitted by this


-42-

--------------------------------------------------------------------------------





Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness or other obligation in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such person in good
faith. The amount of the Indebtedness or other obligation subject to any
Guarantee provided by any person for purposes of clause (b) above shall (except
to the extent the applicable Indebtedness has been assumed by such person or is
otherwise recourse to such person) be deemed to be equal to the lesser of (A)
the aggregate unpaid amount of such Indebtedness or other obligation and (B) the
Fair Market Value of the property encumbered thereby.
“Guarantee Agreement” shall mean the Guarantee Agreement executed by each Loan
Party and the Collateral Agent.
“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent, the Lenders, each Issuing Bank and the Swingline
Lender and (y) any Secured Bank Product Provider or any Person that was a
Secured Bank Product Provider on the Closing Date or at the time of entry into a
particular Secured Bank Product Obligation.
“Guarantor” shall mean and include each Borrower (with respect to the
Obligations of each other Borrower) and each Subsidiary of the Lead Borrower
(other than the Borrowers) that is or becomes a party to the Guarantee
Agreement, whether existing on the Closing Date or established, created or
acquired after the Closing Date, unless and until such time as such Subsidiary
is released from its obligations under the Guarantee Agreement in accordance
with the terms and provisions hereof or thereof.
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Lead Borrower or any of the Subsidiaries shall
be a Hedging Agreement.
“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Lead Borrower most recently ended for
which financial statements have been (or were required to be) delivered pursuant
to Section 9.04(a) or 9.04(b), have assets (after elimination of intercompany
assets) with a value in excess of 2.5% of the Consolidated Total Assets or
revenues representing in excess of 2.5% of total revenues of the Lead Borrower
and the Subsidiaries on a consolidated basis as of such date, and (b) taken
together with all such Subsidiaries as of such date (excluding Subsidiaries that
constitute Excluded Subsidiaries other than by virtue of being Immaterial
Subsidiaries), did not have assets (after elimination of intercompany assets)
with a value in excess of


-43-

--------------------------------------------------------------------------------





5.0% of Consolidated Total Assets as of such date or revenues (after elimination
of intercompany revenues) representing in excess of 5.0% of total revenues of
the Lead Borrower and the Subsidiaries on a consolidated basis for the
immediately preceding period of four fiscal quarters; provided that no Borrower
shall be an Immaterial Subsidiary.
“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”
“Increase Date” shall have the meaning assigned to such term in Section 2.15(b).
“Increase Loan Lender” shall have the meaning assigned to such term in Section
2.15(b).
“Incremental Revolving Commitment Agreement” shall have the meaning assigned to
such term in Section 2.15(d).
“Indebtedness” of any person shall mean, without duplication,
(a)    all obligations of such person for borrowed money,
(b)    all obligations of such person evidenced by bonds, debentures, notes or
similar instruments (except any such obligation issued in the ordinary course of
business with a maturity date of no more than six months in a transaction
intended to extend payment terms of trade payables or similar obligations to
trade creditors incurred in the ordinary course of business),
(c)    all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person
(except any such obligation that constitutes a trade payable or similar
obligation to a trade creditor incurred in the ordinary course of business),
(d)    all obligations of such person issued or assumed as the deferred purchase
price of property or services (except (i) any such balance that constitutes a
trade payable or similar obligation to a trade creditor incurred in the ordinary
course of business, (ii) any earn-out obligations until such obligation becomes
a liability on the balance sheet of such person in accordance with GAAP and is
probable to be paid and reasonably calculable and (iii) liabilities accrued in
the ordinary course of business; it being understood that, for the avoidance of
doubt, obligations owed to banks and other financial institutions in connection
with any arrangement whereby a bank or other institution purchases payables
described in clause (i) above owed by the Lead Borrower or its Subsidiaries
shall not constitute Indebtedness) which purchase price is due more than six
months after the date of placing the property in service or taking delivery and
title thereto,
(e)    all Guarantees by such person of Indebtedness of others,
(f)    all Capitalized Lease Obligations of such person,
(g)    net payment or other settlement obligations under any Hedging Agreements,
(h)    the principal component of all non-contingent reimbursement or payment
obligations of such person as an account party in respect of letters of credit,
(i)    the principal component of all obligations of such person in respect of
bankers’ acceptances,


-44-

--------------------------------------------------------------------------------





(j)    the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock),
(k)    all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person (other than Liens on
Equity Interests of Unrestricted Subsidiaries securing Indebtedness of such
Unrestricted Subsidiaries), whether or not the Indebtedness secured thereby has
been assumed, and
(l)    all Attributable Receivables Indebtedness with respect to Qualified
Receivables Facilities and the outstanding principal amount in respect of
Qualified Securitization Transactions,
if and to the extent any of the preceding items (other than letters of credit)
would appear as a liability upon a balance sheet of such person prepared in
accordance with GAAP; provided that, notwithstanding the foregoing,
(i) contingent obligations incurred in the ordinary course of business or
consistent with past practice, (ii) any balance that constitutes a trade
payable, accrued expense or similar obligation to a trade creditor, in each case
incurred in the ordinary course of business, (iii) intercompany liabilities that
would be eliminated on the consolidated balance sheet of the Lead Borrower and
its Subsidiaries, (iv) prepaid or deferred revenue arising in the ordinary
course of business, (v) in connection with the purchase by the Lead Borrower or
any Subsidiary of any business, assets, Equity Interests or Person, any
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid in a timely manner, (vi) obligations, to the
extent such obligations would otherwise constitute Indebtedness, under any
agreement that have been irrevocably defeased or irrevocably satisfied and
discharged pursuant to the terms of such agreement or (vii) for the avoidance of
doubt, any obligations in respect of workers’ compensation claims, early
retirement or termination obligations, deferred compensatory or employee or
director equity plans pension fund obligations or contributions or similar
claims, obligations or contributions or social security or wage taxes, in each
case, shall be deemed not to constitute Indebtedness. The amount of Indebtedness
of any person for purposes of clause (k) above shall (unless such Indebtedness
has been assumed by such person) be deemed to be equal to the lesser of (A) the
aggregate unpaid amount of such Indebtedness and (B) the Fair Market Value of
the property encumbered thereby. Notwithstanding anything in this Agreement to
the contrary, Indebtedness shall not include, and shall be calculated without
giving effect to, (A) the effects of Financial Accounting Standards Board
Accounting Standards Codification 825 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness and any such amounts that
would have constituted Indebtedness under this Agreement but for the application
of this sentence shall not be deemed an incurrence of Indebtedness under this
Agreement and (B) interest, fees, make-whole amounts, premiums, charges or
expenses, if any, relating to the principal amount of Indebtedness. For all
purposes of this Agreement, the amount of Indebtedness of the Lead Borrower and
its Subsidiaries shall be calculated without duplication of guaranty obligations
of the Lead Borrower or any Subsidiary in respect thereof.
“Indemnified Person” shall have the meaning assigned to such term in Section
13.01(a).


-45-

--------------------------------------------------------------------------------





“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document other than (a) Excluded Taxes and (b) Other Taxes.
"Information Memorandum” shall mean the Confidential Information Memorandum
dated August 2019, as modified or supplemented prior to the Closing Date.
“Initial Australian Security Agreement” shall mean:
(a)    the Australian Specific Security Deed dated on or about the date of this
Agreement granted by the Australian Loan Parties in favor of the Security
Trustee over all the Australian Collateral;
(b)    the Australian Featherweight Security Deed dated on or about the date of
this Agreement granted by the Australian Loan Parties in favor of the Security
Trustee;
(c)    the Australian Specific Security Deed (Marketable Securities) dated on or
about the date of this Agreement granted by the Lead Borrower in favor of the
Security Trustee over all Equity Interests it owns in the Australian Loan
Parties; and
(d)    each Deposit Account Control Agreement over each Deposit Account held by
the Australian Loan Parties.
“Initial Dutch Security Agreement” shall mean the Dutch Movables Pledge.
“Initial Field Work” shall mean a field examination and inventory, equipment,
real property and trademark appraisal of the Loan Parties completed by examiners
and appraisers reasonably acceptable to the Administrative Agent, delivered
pursuant to Section 6.01(p).
“Initial Security Agreements” shall mean the Initial U.S. Security Agreement,
the Initial Australian Security Agreement, the Initial Dutch Security Agreement,
the Initial Swiss Security Agreements and the Initial UK Security Agreement.
“Initial Swiss Security Agreements” shall mean the Swiss Claims Assignment
Agreement and the Swiss Share Pledge Agreement.
“Initial U.S. Security Agreement” shall mean the U.S. Collateral Agreement
substantially in the form of Exhibit I dated as of the Closing Date, among each
U.S. Loan Party, each other Loan Party that owns Equity Interests of a person
incorporated or organized under the law of the United States, any state thereof,
or the District of Columbia (other than Excluded Securities) (provided that the
grant by any such other Loan Party under such U.S. Collateral Agreement shall be
solely with respect to such Equity Interests and related rights and assets as
expressly set forth in such U.S. Collateral Agreement) and the Collateral Agent,
as may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
“Initial UK Security Agreement” shall mean the English law-governed Book Debts
and Account Charge by the Swiss Borrower, as chargor, and the Collateral Agent.
“Insurance Subsidiary” shall have the meaning assigned to such term in Section
10.04(y).


-46-

--------------------------------------------------------------------------------





“Intellectual Property” shall mean all intellectual property rights, including
the following intellectual property rights, and both statutory and common law
rights, if applicable: (a) copyrights, registrations and applications for
registration thereof, (b) Trademarks, (c) patents and industrial designs,
together with any registered or unregistered rights in designs in the United
Kingdom, as well as any reissued and reexamined patents and industrial designs
and extensions corresponding to the patents and industrial designs and any
patent and industrial design applications, as well as any related continuation,
continuation in part and divisional applications and patents issuing therefrom
and (d) trade secrets and confidential information, including ideas, designs,
concepts, compilations of information, methods, techniques, procedures,
processes and other know-how, whether or not patentable.
“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 12.11.
“Interest Period” shall mean, as to any Borrowing of a LIBO Rate Loan, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending one week thereafter or on the numerically corresponding
day (or, if there is no numerically corresponding day, on the last day) in the
calendar month that is one, two, three, six, or, if agreed to by all Lenders
under the applicable Facility, twelve (12) months or less than one month
thereafter, as the Lead Borrower may elect, or the date any Borrowing of a LIBO
Rate Loan is converted to a Borrowing of a Base Rate Loan in accordance with
Section 2.08 or repaid or prepaid in accordance with Section 2.07 or
Section 2.09; provided that if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.
“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent demonstrable error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Inventory” shall mean all “inventory” (including parts, work-in-process, raw
materials, and finished goods), as such term is defined in the UCC as in effect
on the date hereof in the State of New York or, if applicable, in the Canadian
PPSA or the Australian PPSA, wherever located, in which any Person now or
hereafter has rights.
“Inventory Reserves” shall mean reserves established by the Administrative Agent
in its Permitted Discretion to reflect factors that may reasonably be expected
to negatively impact the value of Eligible Inventory including change in
salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns, marked to market and vendor chargebacks.
“Investment” shall have the meaning assigned to such term in Section 10.04.
“Investment Grade Rating” shall mean, at any time of determination with respect
to any Person, that such Person has at such time a corporate credit rating of
BBB- or better by S&P and a corporate family rating of Baa3 or better by Moody’s
(or comparable ratings by any other rating agency).
“IRS” shall mean the U.S. Internal Revenue Service.


-47-

--------------------------------------------------------------------------------





“Issuing Banks” shall mean the North American Issuing Banks and the Swiss
Issuing Banks, collectively.
“JPMCB” shall have the meaning assigned to such term in the preamble hereto.
“Junior Debt Restricted Payment” shall mean, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Lead Borrower or any if its Subsidiaries, of or in respect of principal on
any Senior Notes (or any Indebtedness incurred as Permitted Refinancing
Indebtedness in respect thereof) or Indebtedness (other than intercompany
Indebtedness) that is (x) by its terms subordinated in right of payment to the
Loan Obligations, (y) not secured by a Lien or (z) secured by a Lien that ranks
junior in priority to the Lien securing the Obligations (each of the foregoing,
a “Junior Financing”); provided that the following shall not constitute a Junior
Debt Restricted Payment:
(a)    Refinancings with any Permitted Refinancing Indebtedness permitted to be
incurred under Section 10.01;
(b)    payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing;
(c)    payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds from the issuance, sale or exchange by the Lead
Borrower of Qualified Equity Interests within eighteen months prior thereto; or
(d)    the conversion of any Junior Financing to Qualified Equity Interests of
the Lead Borrower.
“Junior Financing” shall have the meaning assigned to such term in the
definition of the term “Junior Debt Restricted Payment.”
“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Obligations pursuant to a Permitted Junior Intercreditor
Agreement (it being understood that Junior Liens are not required to rank
equally and ratably with other Junior Liens, and that Indebtedness secured by
Junior Liens may be secured by Liens that are senior in priority to, or rank
equally and ratably with, or junior in priority to, other Liens constituting
Junior Liens), which Permitted Junior Intercreditor Agreement (together with
such amendments to the Security Documents and any other Intercreditor
Agreements, if any, as are reasonably necessary or advisable (and reasonably
acceptable to the Collateral Agent) to give effect to such Liens) shall be
entered into in connection with a permitted incurrence of any such Liens (unless
a Permitted Junior Intercreditor Agreement and/or Security Documents (as
applicable) covering such Liens are already in effect).
“Landlord Lien Reserve” shall mean an amount equal to three months’ rent (or, if
less, the balance of the term of the lease) for all of the leased locations of
the Borrowers at which Eligible Inventory is stored, other than leased locations
with respect to which the Administrative Agent has received a Landlord Lien
Waiver and Access Agreement.
“Landlord Lien Waiver and Access Agreement” shall mean a Landlord Lien Waiver
and Access Agreement, in a form reasonably approved by the Administrative Agent.


-48-

--------------------------------------------------------------------------------





“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loan or Commitment under any Facility hereunder
as of such date of determination.
“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the Administrative Agent for the benefit
of the Secured Parties, in accordance with the provisions of Section 2.13.
“LC Disbursements” shall mean the North American LC Disbursements and/or the
Swiss LC Disbursements.
“LC Documents” shall mean all documents, instruments and agreements delivered by
any Borrower or any Subsidiary of any Borrower that is a co-applicant in respect
of any Letter of Credit to any Issuing Bank or the Administrative Agent in
respect of any Letter of Credit.
“LC Exposure” shall mean the North American LC Exposure and/or the Swiss LC
Exposure.
“LC Obligations” shall mean the North American LC Obligations and/or the Swiss
LC Obligations.
“LC Participation Fee” shall have the meaning assigned to such term in Section
2.05(c)(i).
“LC Request” shall mean a request in accordance with the terms of
Section 2.13(b) in form and substance satisfactory to the Issuing Banks.
“LC Sublimit” shall have the meaning assigned to such term in Section 2.13(b).
“Lead Arrangers” shall mean JPMorgan Chase Bank, N.A, Bank of America, N.A.,
Bank of Montreal and Wells Fargo Bank, National Association, in their capacities
as joint lead arrangers and bookrunners for this Agreement.
“Lead Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.15, 3.04
or 13.04(b), and, as the context requires, includes the Swingline Lender.
“Lender Loss Sharing Agreement” shall mean that certain Lender Loss Sharing
Agreement entered into by each Lender as of the Closing Date and each other
Lender becoming party to this Agreement via an Assignment and Assumption or
otherwise after the Closing Date.
“Letter of Credit” shall mean a North American Letter of Credit and/or a Swiss
Letter of Credit, as applicable.
“Letter of Credit Expiration Date” shall mean the date which is five (5)
Business Days prior to the Maturity Date.
“LIBO Rate” shall mean, with respect to (a) any LIBO Rate Loan denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as


-49-

--------------------------------------------------------------------------------





displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (consistent with any such selection by the Administrative Agent
generally under substantially similar credit facilities for which it acts as
administrative agent) (in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, on the Quotation Day for such LIBOR Quoted Currency and
Interest Period; provided that, if the LIBO Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement and (b)
any LIBO Rate Borrowing denominated in Australian Dollars and for any applicable
Interest Period, the AUD Screen Rate for Australian Dollars on the Quotation Day
for Australian Dollars and Interest Period; provided that, if the AUD Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided, further, that if a LIBO Screen Rate or the
AUD Screen Rate, as applicable, shall not be available at such time for such
Interest Period (the “Impacted Interest Period”), then the LIBO Screen Rate or
AUD Screen Rate, as applicable, for such currency and such Interest Period shall
be the Interpolated Rate; provided that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. It is understood and agreed that all of the terms and conditions of
this definition of “LIBO Rate” shall be subject to Section 3.01.
“LIBO Rate Loan” shall mean a Loan made by the Lenders to the Borrowers which
bears interest at a rate based on the LIBO Rate (other than pursuant to clause
(c) of the definition of “Base Rate”). LIBO Rate Loans may be denominated in
U.S. Dollars or in an applicable Alternative Currency.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“LIBOR Quoted Currency” shall mean each of (i) U.S. Dollars, (ii) Euros,
(iii) Pound Sterling and (iv) Swiss Francs.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset (including, without limitation, any “security
interest” as defined in Sections 12(1) and 12(2) of the Australian PPSA) and (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset; provided that in no event shall an operating lease or an agreement to
sell be deemed to constitute a Lien.
“Line Cap” shall mean an amount equal to the lesser of (a) the Aggregate
Commitments and (b) the then applicable Aggregate Borrowing Base.
“Liquidity Event” shall mean the occurrence of a date when (a) Aggregate
Availability shall have been less than the greater of (i) 12.5% of the Line Cap
and (ii) $50,000,000, in either case for five (5) consecutive Business Days,
until such date as (b) Aggregate Availability shall have been at least equal to
the greater of (i) 12.5% of the Line Cap and (ii) $50,000,000 for thirty (30)
consecutive calendar days.
“Liquidity Notice” shall mean a written notice delivered by the Administrative
Agent at any time during a Liquidity Period to any bank or other depository at
which any Deposit Account (other than any Excluded Account) is maintained
directing such bank or other depository (a) to remit all funds in such Deposit
Account to, in the case of a U.S. Loan Party, a Dominion Account or, in the case
of a Deposit Account of a Foreign Loan Party, to the Administrative Agent on a
daily basis, (b) to cease following directions or instructions given to such
bank or other depository by any Loan Party regarding the


-50-

--------------------------------------------------------------------------------





disbursement of funds from such Deposit Account (other than any Excluded
Account), and (c) to follow all directions and instructions given to such bank
or other depository by the Administrative Agent in each case, pursuant to the
terms of any Deposit Account Control Agreement in place.
“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) an Event of Default has occurred and is
continuing.
“Loan Documents” shall mean this Agreement, and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, the
Guarantee Agreement, each Security Document, each Intercreditor Agreement, each
Receivables Intercreditor Agreement, each Securitization Intercreditor
Agreement, each Incremental Revolving Commitment Agreement and each Extension
Amendment.
“Loan Obligations” shall mean all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance by any Loan Party
of every kind, matured or unmatured, direct or contingent, owing, arising, due,
or payable to any Lender, Issuing Bank, Agent or Indemnified Person by any Loan
Party arising out of this Agreement or any other Loan Document, including,
without limitation, all obligations to repay principal or interest (including
interest, fees and other amounts accruing during any proceeding under any Debtor
Relief Laws, regardless of whether allowed or allowable in such proceeding) on
the Loans, Letters of Credit or any other Obligations, and to pay interest,
fees, costs, charges, expenses, professional fees, and all sums chargeable to
any Loan Party or for which any Loan Party is liable as indemnitor under the
Loan Documents, whether or not evidenced by any note or other instrument.
“Loan Party” shall mean the Borrowers and the Guarantors.
“Loans” shall mean advances made to or at the instructions of the Lead Borrower
pursuant to Article 2 hereof and may constitute Revolving Loans, Swingline Loans
or Overadvance Loans.
“Local Time” shall mean (i) New York City time in the case of a Loan, Borrowing
or LC Disbursement denominated in U.S. Dollars and (ii) London time in the case
of a Loan, Borrowing or LC Disbursement denominated in Pound Sterling, Euros,
Australian Dollars or Swiss Francs.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Lead Borrower and its
Subsidiaries, taken as a whole, the validity or enforceability of any of the
Loan Documents against a Loan Party or the rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Banks, the Swingline
Lender and the Lenders against a Loan Party thereunder.
“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of the Lead Borrower or any Subsidiary in an aggregate principal amount
exceeding $50,000,000; provided that in no event shall any Qualified Receivables
Facility be considered Material Indebtedness.
“Material Real Property” shall mean any parcel of Real Property or group of
parcels of Real Property that are adjacent, contiguous or located in close
proximity as an integrated operation located in the United States having a Fair
Market Value (on a per-property basis) greater than or equal to $5,000,000 as of
(x) the Closing Date, for Real Property then owned or (y) the date of
acquisition, for Real Property acquired after the Closing Date, in each case as
determined by the Lead Borrower in good faith; provided that (i) “Material Real
Property” shall exclude all leasehold interests in Real Property and (ii) the
Lead


-51-

--------------------------------------------------------------------------------





Borrower may elect in its discretion to treat any such Real Property as a
“Material Real Property” (subject to the requirements of this Agreement relating
to Material Real Properties) even if its Fair Market Value is less than the
foregoing threshold.
“Material Subsidiary” shall mean any Subsidiary, other than an Immaterial
Subsidiary.
“Maturity Date” shall mean the date that is five (5) years after the Closing
Date; provided that, if, on the date (the “Springing Maturity Date”) that is
ninety-one (91) days prior to the maturity date of the Senior Notes, any Senior
Notes remain outstanding, the Maturity Date shall be the Springing Maturity
Date; provided further that, in each case, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.
Notwithstanding the foregoing, the Springing Maturity Date shall not constitute
the Maturity Date if, prior to the Springing Maturity Date, the Lead Borrower
delivers to the Administrative Agent a certificate of a Financial Officer (i) to
the effect that the Loan Parties intend to repay the aggregate outstanding
amount in respect of the Senior Notes pursuant to the terms of this definition
and (ii) certifying that, as of the date such certificate is delivered to the
Administrative Agent, both before and immediately after giving effect to such
repayment (assuming removal of the related Reserve as contemplated below), the
Payment Conditions have been satisfied (and setting forth in such certificate a
reasonably detailed calculation thereof). Upon receipt of such certificate, the
Administrative Agent shall establish a Reserve against the U.S. Borrowing Base
in an amount equal to 103% of the aggregate outstanding principal amount of the
Senior Notes. Thereafter, such Reserve shall remain in effect until satisfaction
of the following conditions:
(1) the Lead Borrower shall irrevocably request a Revolving Borrowing in an
amount not less than the aggregate outstanding principal amount of the Senior
Notes plus accrued and unpaid interest thereon (or, if less, the amount
necessary to repay the Senior Notes in full, including after taking into account
other available cash) and shall specify that the proceeds of such Borrowing
(together with other available cash, as applicable) shall be used on such date
to repay the Senior Notes in full; and
(2) immediately upon giving effect to the removal of such Reserve, the
conditions set forth in Section 6.02 will be satisfied.
“Moody’s” shall mean Moody’s Investors Service, Inc. (or an applicable foreign
Affiliate thereof).
“Mortgage Policy” shall mean an ALTA title insurance policy (or its equivalent
in non-ALTA jurisdictions) with respect to the applicable real property naming
the Administrative Agent as insured party for the benefit of the applicable
Lenders, insuring that the Mortgage creates a valid and enforceable first
priority mortgage lien (subject to (x) Permitted Borrowing Base Liens which do
not have priority over the Lien in favor of the Collateral Agent or (y) any
other Permitted Lien for which the Administrative Agent has established a
Reserve in its Permitted Discretion for liabilities secured by such Permitted
Lien (including, without limitation, Liens securing the NMTC Financing, to the
extent of the NMTC Reserve)) on the applicable parcel of real property, free and
clear of all Liens, defects and encumbrances (except as set forth in the
immediately preceding parenthetical), which Mortgage Policies shall (A) be in an
amount no greater than the value of such parcel of real property, as determined
by the appraisal report to be delivered pursuant to clause (a) of the definition
of Eligible Real Property (provided, however, that, if such Eligible Real
Property is located in a mortgage or recording tax jurisdiction and the
Administrative Agent limits its recovery under the applicable Mortgage, the
insured amount shall be equal to 120% of such appraised value), (B) be from a
nationally recognized title insurance company reasonably acceptable to the
Administrative Agent (“Title Insurer”), (C) include such


-52-

--------------------------------------------------------------------------------





endorsements and reinsurance as the Administrative Agent may reasonably require
and (D) otherwise satisfy the reasonable title insurance requirements of the
Administrative Agent.
“Mortgaged Properties” shall mean the Material Real Properties that are
identified on Schedule 1.01(B) on the Closing Date (the “Closing Date Mortgaged
Properties”) and each additional Material Real Property encumbered by a Mortgage
after the Closing Date pursuant to Section 9.10.
“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, debentures, deeds
of hypothec and other security documents (including amendments to any of the
foregoing) executed and delivered with respect to Mortgaged Properties (either
as stand-alone documents or forming part of other Security Documents), each in
form and substance reasonably satisfactory to the Collateral Agent and the Lead
Borrower, in each case, as amended, supplemented or otherwise modified from time
to time. For the avoidance of doubt, upon the expiration or termination of any
such agreement or instrument in accordance with its terms (including, without
limitation, in connection with the release of a Loan Party in accordance with
the Loan Documents), such document shall cease to constitute a “Mortgage”.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Lead Borrower or any Subsidiary or any
ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.
“Net Proceeds” shall mean, with respect to any event, (a) the cash proceeds
actually received by the Lead Borrower or any Subsidiary in respect of such
event including any cash received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but excluding any interest payments), but only as and when received,
minus (b) the sum of (i) the out-of-pocket fees and expenses actually incurred
by the Lead Borrower or any Subsidiary (other than those paid to Affiliates) in
connection with such event, (ii) in the case of a Disposition of an asset
(including pursuant to a sale leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than Loans) or other
obligations related to and secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) and the amount of any reserves
established in accordance with GAAP against any adjustment to the sale price or
any liabilities and that are related to such asset or to such event (as
determined reasonably and in good faith by a Financial Officer of the Lead
Borrower); provided that, upon the reversal (without the satisfaction of any
applicable adjustment to the sale price or liabilities in cash in a
corresponding amount) of all or any portion of any reserve described in clause
(b)(iii) above or if such adjustment to the sale price or liabilities have not
been satisfied in cash and such reserve is not reversed within 365 days after
such event, then, without duplication, the amount of any such reversal of such
reserve shall be deemed to be “Net Proceeds” of such event received at the time
of such reversal, and any such reserve remaining outstanding on such 365th day
shall be deemed to be “Net Proceeds” of such event received on such 365th day,
as applicable; provided further that any proceeds held in escrow pending a
purchase price, net working capital or other similar adjustment and/or for the
duration of any indemnity period shall not constitute Net Proceeds until
released from escrow to the Lead Borrower or applicable Subsidiary.




-53-

--------------------------------------------------------------------------------





“NMTC Financing” shall mean (a) the financing transaction contemplated by that
certain Loan Agreement dated as of August 16, 2017 among ST CDE XXXVIII, LLC, a
Georgia limited liability company, DVCI CDE XXXIV, LLC, a Delaware limited
liability company, MUNISTRATEGIES SUB-CDE#24, LLC, a Mississippi limited
liability company, and the Lead Borrower, as borrower, relating to the financing
of the facilities located at 46 Holland Industrial Park, Statesboro, Georgia
30461 and 7251 Zell Miller Parkway, Statesboro, Georgia 30458 and (b) any
Permitted Refinancing Indebtedness in respect of such financing.


“NMTC Reserve” shall mean a reserve established by the Administrative Agent in
the exercise of its Permitted Discretion in respect of liabilities of the Lead
Borrower and/or its Subsidiaries under the NMTC Financing, to the extent secured
by a Lien on any assets of the Lead Borrower and/or its Subsidiaries.


“NOLV Percentage” shall mean the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the blended recovery on the aggregate
amount of Eligible Equipment, Eligible Inventory or Eligible Trademarks at such
time on a “net orderly liquidation value” basis as set forth in the most recent
appraisal of inventory, equipment and/or trademarks received by the
Administrative Agent in accordance with Section 9.07(b), net of operating
expenses, liquidation expenses and commissions reasonably anticipated in the
disposition of such assets, and (b) the denominator of which is (i) in the case
of Eligible Equipment, the market value of the aggregate amount of Eligible
Equipment, as set forth in the most recent appraisal of equipment received by
the Administrative Agent in accordance with Section 9.07(b), (ii) in the case of
Eligible Inventory, the original Cost of the aggregate amount of Eligible
Inventory subject to appraisal and (iii) in the case of Eligible Trademarks, the
market value of the aggregate amount of Eligible Trademarks, as set forth in the
most recent appraisal of trademarks received by the Administrative Agent in
accordance with Section 9.07(b).


“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-Loan Party Investment Cap” shall have the meaning assigned to such term in
the definition of “Permitted Acquisition.”
“Non-U.S. Lender” shall mean a Lender that is neither a U.S. Person nor a
Disregarded Entity that is treated for U.S. federal income Tax purposes as
having a U.S. Person as its sole owner.
“Non-U.S. Security Documents” shall mean the Australian Security Documents, the
Swiss Security Documents, the Dutch Security Documents and the Initial UK
Security Agreement.
“North American Issuing Bank” shall mean, as the context may require, (a) JPMCB,
with respect to Letters of Credit issued by it, Bank of America, N.A., with
respect to Letters of Credit issued by it, Bank of Montreal, with respect to
Letters of Credit issued by it and Wells Fargo Bank, National Association, with
respect to Letters of Credit issued by it, and (b) any other Lender that may
become a North American Issuing Bank pursuant to Sections 2.13(i) and 2.13(k),
with respect to Letters of Credit issued by such Lender; or (c) collectively,
all of the foregoing. Each North American Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by affiliates or branches
of such North American Issuing Bank (including without limitation with respect
to Letters of Credit with a co-Applicant that is not a Foreign Loan Party), in
which case the term “North American Issuing Bank” shall include any such
affiliate or branch with respect to Letters of Credit issued by such affiliate
or branch.


-54-

--------------------------------------------------------------------------------





“North American Issuing Bank Sublimit” shall mean (i) with respect to JPMCB,
$10,500,000, (ii) with respect to Bank of America, N.A., $12,500,000, (iii) with
respect to Bank of Montreal, $12,500,000, (iv) with respect to Wells Fargo Bank,
National Association, $12,500,000 and (v) with respect to each other North
American Issuing Bank, such amount as may be agreed among the Lead Borrower and
such other North American Issuing Bank (and notified to the Administrative
Agent) at the time such other North American Issuing Bank becomes a North
American Issuing Bank. The North American Issuing Bank Sublimit of any North
American Issuing Bank may be increased or decreased as agreed by such North
American Issuing Bank and the Lead Borrower (each acting in their sole
discretion) and notified in a writing executed by such North American Issuing
Bank and the Lead Borrower.
“North American LC Commitment” shall mean the commitment of each North American
Issuing Bank to issue Letters of Credit under the North American Revolving
Facility pursuant to Section 2.13.
“North American LC Disbursement” shall mean a payment or disbursement made by
any North American Issuing Bank pursuant to a North American Letter of Credit
under the North American Revolving Facility.
“North American LC Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding North American Letters of Credit at such time
plus (b) the aggregate principal amount of all North American LC Disbursements
that have not yet been reimbursed at such time. The North American LC Exposure
of any Lender at any time shall mean its Pro Rata Percentage (with respect to
the North American Revolving Facility) of the aggregate North American LC
Exposure at such time.
“North American LC Obligations” shall mean the sum (without duplication) of (a)
all amounts owing by the Borrowers for any drawings under North American Letters
of Credit (including any bankers’ acceptances or other payment obligations
arising therefrom); and (b) the stated amount of all outstanding North American
Letters of Credit.
“North American LC Sublimit” shall have the meaning assigned to such term in
Section 2.13(b).
“North American Letter of Credit” shall mean any letters of credit issued or to
be issued by any North American Issuing Bank under the North American Revolving
Facility for the account of any U.S. Borrower (or any Subsidiary of such
Borrower, with such Borrower as a co-applicant thereof) pursuant to Section
2.13, including any standby letter of credit, time, or documentary letter of
credit or any functional equivalent in the form of an indemnity, or bank
guarantee or similar form of credit support issued by the Administrative Agent
or a North American Issuing Bank for the benefit of a U.S. Borrower.
“North American Protective Advance” shall have the meaning assigned to such term
in Section 2.18.
“North American Revolving Borrowing” shall mean a Borrowing comprised of North
American Revolving Loans.
“North American Revolving Commitment” shall mean, with respect to each Lender,
the commitment, if any, of such Lender to make North American Revolving Loans
hereunder up to the amount set forth and opposite such Lender’s name on Schedule
2.01 under the caption “North American Revolving Commitment,” or in the
Assignment and Assumption pursuant to which such Lender assumed its North
American Revolving Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.07, (b) increased from time to time
pursuant to Section 2.15 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 13.04. The


-55-

--------------------------------------------------------------------------------





aggregate amount of the Lenders’ North American Revolving Commitments on the
Closing Date is $585,000,000.
“North American Revolving Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding North
American Revolving Loans of such Lender, plus the aggregate amount of such
Lender’s Swingline Exposure under the North American Revolving Facility, plus
the aggregate amount of such Lender’s North American LC Exposure in respect of
Letters of Credit issued for a U.S. Borrower.
“North American Revolving Facility” shall mean the North American Revolving
Commitments of the Lenders and the Loans and Letters of Credit pursuant to those
North American Revolving Commitments in accordance with the terms hereof.
“North American Revolving Lenders” shall mean each Lender that has a North
American Revolving Commitment or North American Revolving Loans at such time.
“North American Revolving Loans” shall mean advances made pursuant to Article 2
hereof under the North American Revolving Facility (including, for the avoidance
of doubt, any North American Swingline Loans).
“North American Swingline Loans” shall have the meaning assigned to such term in
Section 2.12(a).
“Not-for-Profit Subsidiary” shall mean an entity, including entities qualifying
under Section 501(c)(3) of the Code, that uses surplus revenue to achieve its
goals rather than distributing them as profit or dividends.
“Note” shall mean each revolving note substantially in the form of Exhibit B
hereto.
“Notice of Borrowing” shall mean a notice substantially in the form of the
relevant notice attached as Exhibit A-1 hereto or, in the case of a Swingline
Borrowing, Exhibit A-2 hereto.
“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit A-3 hereto.
“Notice Office” shall mean JPMorgan Chase Bank, N.A., 10 S. Dearborn Street,
Chicago, Illinois 60603, Telephone Number: (312) 732-8111, Fax Number: (312)
548-1943, Email: john.morrone@jpmorgan.com, Attn: John Morrone or, in each case,
such other offices or persons as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.
“Noticed Hedge” shall mean any Secured Bank Product Obligations arising under a
Swap Contract with respect to which the Lead Borrower and the Secured Bank
Product Provider thereof have notified the Administrative Agent of the intent to
include such Secured Bank Product Obligations as a Noticed Hedge hereunder and
with respect to which the Administrative Agent, in its Permitted Discretion, has
established a Bank Products Reserve in the maximum amount thereof.
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a


-56-

--------------------------------------------------------------------------------





Business Day, for the immediately preceding Business Day); provided that if none
of such rates are published for any day that is a Business Day, the term “NYFRB
Rate” shall mean the rate for a federal funds transaction quoted at 11:00 a.m.
on such day received to the Administrative Agent from a federal funds broker of
recognized standing selected by it; provided further that, if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Obligations” shall mean (x) the Loan Obligations and (y) all Secured Bank
Product Obligations (with respect to any Loan Party, other than any Excluded
Swap Obligation of such Loan Party) entered into by the Lead Borrower or any of
its Subsidiaries, whether now in existence or hereafter arising. Notwithstanding
anything to the contrary contained above, other than in connection with any
application of proceeds pursuant to Section 11.02, (x) obligations of any Loan
Party under any Secured Bank Product Obligations shall be secured and guaranteed
pursuant to the Loan Documents only to the extent that, and for so long as, the
Loan Obligations are so secured and guaranteed and (y) any release of Collateral
or Guarantors effected in the manner permitted by this Agreement shall not
require the consent of holders of obligations under Secured Bank Product
Obligations.
“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, transfer, sales, property, intangible, mortgage recording or
similar Taxes arising from any payment made hereunder or under any other Loan
Document or from the execution, registration, delivery or enforcement of,
consummation or administration of, from the receipt or perfection of security
interest under, or otherwise with respect to, any Loan Document or Letter of
Credit, except any such Taxes that are imposed with respect to an assignment
(other than an assignment made pursuant to Section 3.04) as a result of any
present or former connection between the Recipient and the jurisdiction imposing
such Tax (other than any such connection arising solely from such Recipient
having executed, delivered, become party to, performed its obligations under,
received payments under, received, perfected or enforced a security interest
under, engaged in any other transaction pursuant to or enforced any Loan
Document, or sold or assigned an interest in any Loan, Letter of Credit or Loan
Document).
“Outstanding Amount” shall mean, with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans occurring
on such date.
“Overadvance” shall have the meaning assigned to such term in Section 2.17.
“Overadvance Loan” shall mean a Base Rate Loan or a LIBO Rate Loan made when an
Overadvance exists or is caused by the funding thereof.
“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight LIBO Rate borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Overnight LIBO Rate” shall mean, with respect to any Overnight LIBO Rate Loan
on any day, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration Limited (or any other Person
that takes over the administration of such rate) for overnight deposits of an
Alternative Currency (other than Australian Dollars) as displayed on the
applicable Thomson Reuters screen page (LIBOR01 or LIBOR02) (or, in the event
such rate does not appear on a page of the Thomson Reuters screen, on the
appropriate page of such other information service that


-57-

--------------------------------------------------------------------------------





publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (consistent with any such selection by the
Administrative Agent generally under substantially similar credit facilities for
which it acts as administrative agent)) at approximately 11:00 a.m., London
time, on such day; provided that, if the Overnight LIBO Rate shall be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.
“Overnight LIBO Rate Loan” shall mean a Loan made by the Swingline Lender or any
other Lenders to any Borrower which bears interest at a rate based on the
Overnight LIBO Rate. Overnight LIBO Rate Loans may be denominated in U.S.
Dollars or in an Alternative Currency (other than Australian Dollars). All
Swingline Loans (other than North American Swingline Loans) shall be Overnight
LIBO Rate Loans or Loans with such other rate as may be agreed by the applicable
Borrower and the Swingline Lender in its sole discretion.
“Parallel Debt Obligation” and “Parallel Debt Obligations” shall have the
meanings assigned to such term in Section 12.15.
“Participant” shall have the meaning assigned to such term in Section 13.04(c).
“Participant Register” shall have the meaning assigned to such term in Section
13.04(c).
“Participating Member State” shall mean any member state of the European Union
that has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).
“Payment Conditions” shall mean, as to any proposed relevant action to be taken
on any date:
(a)    no Default or Event of Default has then occurred and is continuing or
would result from such action; and
(b)    either:
(i)    (x) Aggregate Availability on a pro forma basis immediately after giving
effect to such action would be at least equal to the greater of 20.0% of the
Line Cap and $80,000,000 and (y) over the thirty (30) consecutive days prior to
consummation of such action, Aggregate Availability averaged no less than the
greater of 20.0% of the Line Cap and $80,000,000 on a pro forma basis for such
action; or
(ii)    (x) Aggregate Availability on a pro forma basis immediately after giving
effect to such action would be at least equal to the greater of 15.0% of the
Line Cap and $60,000,000, (y) over the thirty (30) consecutive days prior to
consummation of such action, Aggregate Availability averaged no less than the
greater of 15.0% of the Line Cap and $60,000,000 on a pro forma basis for such
action and (z) the Consolidated Fixed Charge Coverage Ratio as of the applicable
Test Period would be at least 1.10 to 1.00 on a Pro Forma Basis for such action.


-58-

--------------------------------------------------------------------------------





“Payment Office” shall mean the office of the Administrative Agent located at 10
South Dearborn Street, Floor L2, Chicago, Illinois 60603, or such other office
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrowers and the other Loan Parties substantially in the form attached
hereto as Exhibit G, or such other form as is reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 9.04(f).
“Permitted Acquisition” shall mean any acquisition by the Lead Borrower or a
Subsidiary of all or substantially all the assets or business of, or all or
substantially all the Equity Interests (other than directors’ qualifying shares)
not previously held by the Lead Borrower and its Subsidiaries in, or merger,
consolidation or amalgamation with, a person or business unit or division or
line of business of a person (or any subsequent investment made in a person or
business unit or division or line of business previously acquired in a Permitted
Acquisition), if:
(i)    at the time such acquisition is made and immediately after giving effect
thereto, the Payment Conditions are satisfied;
(ii)    any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Indebtedness permitted by Section 10.01;
(iii)    to the extent required by Section 9.10, any person acquired in such
acquisition shall be merged into or amalgamated with a Loan Party or become upon
consummation of such acquisition (or by the deadline contemplated by Section
9.10) a Guarantor; and
(iv)    the aggregate cash consideration in respect of all such acquisitions and
investments in assets that are not owned by the Loan Parties or in Equity
Interests in persons that are not Guarantors or do not become Guarantors, in
each case upon consummation of such acquisition (together with Investments by
Loan Parties in Subsidiaries that are not Loan Parties pursuant to Section
10.04(b)(v)), shall not exceed during the term of this Agreement the sum of (X)
the greater of $75,000,000 and 5.0% of Consolidated Total Assets when made (the
“Non-Loan Party Investment Cap”), plus (Y) (A) an amount equal to any returns
(in the form of dividends or other distributions or net sale proceeds) received
by any Loan Party in respect of any assets not owned directly by Loan Parties or
Equity Interests in persons that are not Guarantors or do not become Guarantors
that were acquired in such Permitted Acquisitions in reliance on the basket in
clause (X) above (excluding any such returns in excess of the amount originally
invested) and (B) any amounts in excess thereof that can be, and are, permitted
as Investments (and treated as Investments) made under a clause of Section 10.04
(other than clause (k) thereof).
“Permitted Bond Hedge Transaction” shall mean any bond hedge, capped call or
similar option transaction entered into in connection with the issuance of
Permitted Convertible Indebtedness.
“Permitted Borrowing Base Liens” shall mean Liens on the Collateral permitted by
Sections 10.02(d), (e), and (oo) (in the case of clauses (e) and (oo), subject
to compliance with clause (iii) of the definition of “Eligible Inventory” and,
in each case, solely to the extent any such Lien set forth in clause (d), (e) or
(oo) arises by operation of law).


-59-

--------------------------------------------------------------------------------





“Permitted Business” shall mean any business, service or activity that is the
same as, or reasonably related, incidental, ancillary, complementary or similar
to, or that is a reasonable extension or development of, any of the businesses,
services or activities in which the Lead Borrower and its Subsidiaries are
engaged on the Closing Date.
“Permitted Convertible Indebtedness” shall mean any notes, bonds, debentures or
similar instruments issued by the Lead Borrower or one of its Subsidiaries that
are convertible into or exchangeable for (x) cash, (y) shares of the Lead
Borrower’s common stock or preferred stock or other Equity Interests other than
Disqualified Stock or (z) a combination thereof.
Notwithstanding any other provision contained herein, in the case of any
Permitted Convertible Indebtedness for which the embedded conversion obligation
must be settled by paying solely cash, so long as substantially concurrently
with the offering of such Permitted Convertible Indebtedness, the Lead Borrower
or a Subsidiary enters into a cash-settled Permitted Bond Hedge Transaction
relating to such Permitted Convertible Indebtedness, notwithstanding any other
provision contained herein, for so long as such Permitted Bond Hedge Transaction
(or a portion thereof corresponding to the amount of outstanding Permitted
Convertible Indebtedness) remains in effect, all computations of amounts and
ratios referred to herein shall be made as if the amount of Indebtedness
represented by such Permitted Convertible Indebtedness were equal to the face
principal amount thereof without regard to any mark-to-market derivative
accounting for such Indebtedness.
“Permitted Discretion” shall mean reasonable (from the perspective of a secured
asset-based lender) credit judgment exercised in good faith in accordance with
customary business practices of the Administrative Agent for comparable
asset-based lending transactions, and as it relates to the establishment of
reserves or the imposition of exclusionary criteria shall require that (a) the
contributing factors to the imposition of any reserves shall not duplicate
(i) the exclusionary criteria set forth in the definitions of Eligible Accounts,
Eligible Cash, Eligible Equipment, Eligible Inventory, Eligible Real Property or
Eligible Trademarks, as applicable, and vice versa or (ii) any reserves deducted
in computing book value and (b) the amount of any such reserve so established or
the effect of any adjustment or imposition of exclusionary criteria be a
reasonable quantification of the incremental dilution of the Borrowing Base
attributable to such contributing factors.
“Permitted Investments” shall mean:
(a)    direct obligations of the United States of America, Canada, Switzerland,
the United Kingdom (and any nation thereof) or any member of the European Union
or any agency thereof or obligations guaranteed by the United States of America,
Canada, Switzerland, the United Kingdom (and any nation thereof) or any member
of the European Union or any agency thereof, in each case with maturities not
exceeding two years from the date of acquisition thereof;
(b)    time deposit accounts, certificates of deposit, guaranteed investment
certificates, money market deposits, banker’s acceptances and other bank
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company having capital, surplus and undivided profits in excess of
$250,000,000 and whose long-term debt, or whose parent holding company’s
long-term debt, is rated at least A by S&P or A2 by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));
(c)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;


-60-

--------------------------------------------------------------------------------





(d)    commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Lead
Borrower) with a rating at the time as of which any investment therein is made
of P-1 (or higher) according to Moody’s, or A-1 (or higher) according to S&P (or
such similar equivalent rating or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act));
(e)    securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least A by S&P or A by Moody’s (or such similar equivalent rating or higher
by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act));
(f)    shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;
(g)    money market funds that (i) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa
by Moody’s and (iii) have portfolio assets of at least $1,000,000,000;
(h)    time deposit accounts, certificates of deposit, guaranteed investment
certificates, money market deposits, banker’s acceptances and other bank
deposits in an aggregate face amount not in excess of 0.5% of the total assets
of the Lead Borrower and the Subsidiaries, on a consolidated basis, as of the
end of the Lead Borrower’s most recently completed fiscal year; and
(i)    instruments equivalent to those referred to in clauses (a) through (h)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by the Lead
Borrower or any Subsidiary organized/incorporated in such jurisdiction.
“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Loan
Obligations, one or more customary intercreditor agreements, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agent.
“Permitted Liens” shall have the meaning assigned to such term in Section 10.02.
“Permitted Receivables Facility Assets” shall mean (i) Receivables Assets
(whether now existing or arising in the future) of the Lead Borrower and any
Subsidiary which are transferred, sold and/or pledged to a Receivables Entity or
a bank, other financial institution or a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial
institution, pursuant to a Qualified Receivables Facility and any related
Permitted Receivables Related Assets which are also so transferred, sold and/or
pledged to such Receivables Entity, bank, other financial institution or
commercial paper conduit or other conduit facility, and all proceeds thereof and
(ii) loans to the Lead Borrower or any of its Subsidiaries secured by
Receivables Assets (whether now existing or arising in the future) and any
Permitted Receivables Related Assets of the Lead Borrower and any Subsidiary
which are made pursuant to a Qualified Receivables Facility; provided that in no
event shall Permitted Receivables Facility Assets include any assets included in
any Borrowing Base.


-61-

--------------------------------------------------------------------------------





“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Qualified Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as the
relevant Qualified Receivables Facility would still meet the requirements of the
definition thereof after giving effect to such amendment, modification,
supplement, refinancing or replacement.
“Permitted Receivables Jurisdiction Subsidiaries” shall mean the Subsidiaries
organized in jurisdictions that are not Qualified Jurisdictions in respect
thereof.
“Permitted Receivables Related Assets” shall mean any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables Assets and any
collections or proceeds of any of the foregoing (including, without limitation,
lock-boxes, deposit accounts, records in respect of Receivables Assets and
collections in respect of Receivables Assets).
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, redeem, repurchase, retire, defease or refund (collectively, to
“Refinance”), the Indebtedness being Refinanced (or previous refinancings
thereof constituting Permitted Refinancing Indebtedness); provided that:
(a)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses),
(b)    except with respect to Section 10.01(i), (i) the final maturity date of
such Permitted Refinancing Indebtedness is on or after the earlier of (x) the
final maturity date of the Indebtedness being Refinanced and (y) the 91st day
following the Maturity Date in effect at the time of incurrence thereof and (ii)
the Weighted Average Life to Maturity of such Permitted Refinancing Indebtedness
is greater than or equal to the Weighted Average Life to Maturity of the
Indebtedness being Refinanced,
(c)    if the Indebtedness being Refinanced is by its terms subordinated in
right of payment to any Obligations, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such Obligations on terms in the
aggregate not materially less favorable to the Lenders than those contained in
the documentation governing the Indebtedness being Refinanced (as determined by
the Lead Borrower in good faith),
(d)    no Permitted Refinancing Indebtedness shall have obligors that are not
(or would not have been required to become) obligors with respect to the
Indebtedness being so Refinanced (except that (i) one or more Loan Parties may
be added as additional guarantors and (ii) to the extent the Indebtedness being
so Refinanced was Indebtedness of a Subsidiary which was not a Loan Party,
Refinancing Indebtedness incurred in respect thereof may be incurred or
guaranteed by any Subsidiary which is not a Loan Party),
(e)    such Permitted Refinancing Indebtedness may be secured (i) in the case of
any Indebtedness being so Refinanced that is secured, by Liens having the same
(or junior) priority on the same (or any subset of the) assets plus improvements
and accessions to, such property or proceeds or distributions thereof, as
secured (or would have been required to secure) the Indebtedness being


-62-

--------------------------------------------------------------------------------





Refinanced, on terms in the aggregate that are no less favorable to the Secured
Parties than, the Indebtedness being refinanced or on terms otherwise permitted
by Section 10.02 (as determined by the Lead Borrower in good faith) or (ii) in
the case of any Indebtedness being so Refinanced that is unsecured, by Junior
Liens, and
(f)    if the Indebtedness being Refinanced was subject to a Permitted Junior
Intercreditor Agreement or an Intercreditor Agreement, and if the respective
Permitted Refinancing Indebtedness is to be secured by the Collateral, the
Permitted Refinancing Indebtedness shall likewise be subject to a Permitted
Junior Intercreditor Agreement and/or an Intercreditor Agreement, as applicable.
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company, unlimited
liability company or government, individual or family trusts, or any agency or
political subdivision thereof.
“Phase I Environmental Assessment” shall mean a Phase I environmental
assessment, consistent with the ASTM Phase I standard in effect at the time
performed, from an environmental consultant reasonably acceptable to the
Administrative Agent, dated as of a date reasonably acceptable to the
Administrative Agent and indicating that, as of such date, no recognized
environmental conditions (as defined by ASTM) or other adverse environmental
conditions (in each case, other than conditions acceptable to the Administrative
Agent in its Permitted Discretion) are present in, on, under or exist with
respect to the applicable parcel of real property and any improvements thereon.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by the Lead
Borrower, any other Borrower, any Subsidiary or any ERISA Affiliate, and (iii)
in respect of which the Lead Borrower, any other Borrower, any Subsidiary or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” shall mean 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Platform” shall mean Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.
“Pledged Collateral” shall have the meaning assigned to such term in the Initial
U.S. Security Agreement.
“Pound Sterling” or “£” shall mean the lawful currency of the United Kingdom.
“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”
“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as reasonably and in good faith
determined by the Administrative Agent) or any similar release by the Federal
Reserve Board (as reasonably and in good faith determined by the Administrative


-63-

--------------------------------------------------------------------------------





Agent); provided that, if any such rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective.
“Priority Payables Reserve” shall mean reserves for amounts which rank or are
capable of ranking in priority to, or pari passu with, the Liens granted to the
Collateral Agent under the Security Documents and/or for amounts which may
represent costs relating to the enforcement of the Collateral Agent’s Liens,
including without limitation, in the Permitted Discretion of the Administrative
Agent, any such amounts due and not paid for wages, vacation and/or holiday pay,
severance pay, employee deductions, income tax, amounts due and not paid under
any legislation relating to workers’ compensation or to employment insurance,
amounts currently or past due and not paid for taxes and pension obligations
and/or contributions.
“Proceeds of Crime Act” shall mean the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.
“Process Agent” shall have the meaning assigned to such term in Section
13.08(d).
“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the most recent Test Period ended on or before the occurrence of such event (the
“Reference Period”):
(i)    the Transactions, any Asset Sale, any asset acquisition or Investment (or
series of related Investments), in each case, in excess of $10,000,000, merger,
amalgamation, consolidation (or any similar transaction or transactions), any
dividend, distribution or other similar payment;
(ii)    the designation of any Subsidiary as an Unrestricted Subsidiary or of
any Unrestricted Subsidiary as a Subsidiary; and
(iii)    any incurrence, repayment, repurchase or redemption of Indebtedness (or
any issuance, repurchase or redemption of Disqualified Stock or preferred
stock), other than fluctuations in revolving borrowings in the ordinary course
of business (and not resulting from a transaction as described in clause (i)
above).
Pro forma calculations made pursuant to this definition shall be determined in
good faith by a Responsible Officer of the Lead Borrower.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of twelve (12) months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Financial Officer of the Lead Borrower to be the rate of interest implicit
in such Capitalized Lease Obligation in accordance with GAAP. For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a pro forma basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period, except to the extent the outstandings thereunder are reasonably expected
to increase as a result of any transactions described in clause (i) of the first
paragraph of this definition of “Pro Forma


-64-

--------------------------------------------------------------------------------





Basis” which occurred during the respective period or thereafter and on or prior
to the date of determination. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such
applicable optional rate as the Lead Borrower may designate.
In the event that any financial ratio is being calculated for purposes of
determining whether Indebtedness or any lien relating thereto may be incurred,
the Lead Borrower may elect, pursuant to a certificate of a Responsible Officer
delivered to the Administrative Agent, to treat all or any portion of the
commitment relating thereto as being incurred at the time of such commitment
(consistently applied for all purposes under this Agreement), in which case
Indebtedness in an amount equal to such commitment shall be deemed to be
outstanding for all financial calculations until such commitment is terminated,
but any subsequent incurrence of Indebtedness under such commitment shall not be
deemed, for purposes of this calculation, to be an incurrence at such subsequent
time.
“Projections” shall mean the projections of the Lead Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Lead Borrower or any of the Subsidiaries prior to the
Closing Date.
“Properly Contested” with respect to any obligation of a Loan Party, (a) the
obligation is subject to a bona fide dispute regarding amount or the Loan
Party’s liability to pay; (b) the obligation is being properly contested in good
faith by appropriate action; (c) appropriate reserves have been established in
accordance with GAAP; (d) non-payment would not reasonably be expected to have a
Material Adverse Effect, nor result in forfeiture or sale of any assets of the
Loan Party; (e) no Lien is imposed with respect thereto on assets of the Loan
Party, unless bonded and stayed to the reasonable satisfaction of the
Administrative Agent; and (f) if the obligation results from entry of a judgment
or other order, such judgment or order is stayed pending appeal or other
judicial review.
“Pro Rata Percentage” of any Lender at any time shall mean either (i) the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment, (ii) the percentage of the total North American Revolving
Commitments represented by such Lender’s North American Revolving Commitment or
(iii) the percentage of the total Swiss Revolving Commitments represented by
such Lender’s Swiss Revolving Commitment, as applicable.
“Pro Rata Share” shall mean, with respect to each Lender at any time, either
(i) a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Aggregate Exposure of such
Lender at such time and the denominator of which is the aggregate amount of all
Aggregate Exposures at such time, (ii) a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
the North American Revolving Exposure of such Lender at such time and the
denominator of which is the aggregate amount of all North American Revolving
Exposures at such time or (iii) a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Swiss Revolving Exposure of such Lender at such time and the denominator of
which is the aggregate amount of all Swiss Revolving Exposures at such time, as
applicable.
“Protective Advances” shall have the meaning assigned to such term in Section
2.18.


-65-

--------------------------------------------------------------------------------





“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public-Sider” shall mean a Lender whose representatives may trade in securities
of the Lead Borrower or its Controlling person or any of its subsidiaries while
in possession of the financial statements provided by the Lead Borrower under
the terms of this Agreement.
“Purchase Money Note” shall mean a promissory note of a Securitization Entity
evidencing a line of credit, which may be irrevocable, from the Lead Borrower or
any of its Subsidiaries to a Securitization Entity in connection with a
Qualified Securitization Transaction, which note is intended to finance that
portion of the purchase price that is not paid by cash or a contribution of
equity.
“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.
“Qualified Jurisdiction” shall mean the United States, any state thereof, the
District of Columbia, Australia and Switzerland.
“Qualified Receivables Facility” shall mean any receivables or factoring
facility or facilities created under the Permitted Receivables Facility
Documents and which is designated as a “Qualified Receivables Facility” (as
provided below), providing for the transfer, sale and/or pledge by the Lead
Borrower, any Subsidiary and/or one or more other Receivables Sellers of
Permitted Receivables Facility Assets (thereby providing financing to the Lead
Borrower, such Subsidiary and/or the Receivables Sellers) to (i) a Receivables
Entity (either directly or through another Receivables Seller), which in turn
shall transfer, sell and/or pledge interests in the respective Permitted
Receivables Facility Assets to third-party lenders or investors pursuant to the
Permitted Receivables Facility Documents in return for the cash used by such
Receivables Entity to acquire the Permitted Receivables Facility Assets from the
Lead Borrower, such Subsidiary and/or the respective Receivables Sellers or (ii)
a bank or other financial institution, which in turn shall finance the
acquisition of the Permitted Receivables Facility Assets through a commercial
paper conduit or other conduit facility, or directly to a commercial paper
conduit or other conduit facility established and maintained by a bank or other
financial institution that will finance the acquisition of the Permitted
Receivables Facility Assets through the commercial paper conduit or other
conduit facility, in each case, either directly or through another Receivables
Seller, so long as, in the case of each of clause (i) and clause (ii) above, (A)
no portion of the Indebtedness or any other obligations (contingent or
otherwise) under such receivables facility or facilities (x) is guaranteed by
the Lead Borrower or any Subsidiary (excluding guarantees of obligations
pursuant to Standard Securitization Undertakings and Guarantees by any
Receivables Entity), (y) is recourse to or obligates the Lead Borrower or any
Subsidiary in any way (other than pursuant to Standard Securitization
Undertakings and other than recourse to, and obligations of, Receivables
Entities) or (z) subjects any property or asset (other than Permitted
Receivables Facility Assets, Permitted Receivables Related Assets or the Equity
Interests of any Receivables Entity) of the Lead Borrower or any Subsidiary
(other than a Receivables Entity), directly or indirectly, contingently or
otherwise, to the satisfaction thereof (other than pursuant to Standard
Securitization Undertakings) and (B) subject to Section 9.12, upon reasonable
request by the Administrative Agent, the applicable lender, investor, bank or
other financial institution shall have entered into an intercreditor agreement
with the Administrative Agent, in form and substance reasonably satisfactory to
the Administrative Agent (with the Administrative Agent’s approval of such
intercreditor agreement not to be unreasonably withheld, conditioned or
delayed), with respect to the applicable Permitted Receivables Facility Assets
(each, a “Receivables Intercreditor Agreement”). Any such designation shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
certificate signed by a Financial Officer of the Lead Borrower certifying that,
to the best of such officer’s


-66-

--------------------------------------------------------------------------------





knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.
“Qualified Securitization Transaction” shall mean any Securitization Transaction
of a Securitization Entity that meets the following conditions:
(1)    the Board of Directors of the Lead Borrower shall have determined in good
faith that such Qualified Securitization Transaction (including financing terms,
covenants, termination events or other provisions) is in the aggregate
economically fair and reasonable to the Lead Borrower and the Securitization
Entity;
(2)    all sales of accounts receivable and related assets to the Securitization
Entity are made at Fair Market Value (as determined in good faith by the Lead
Borrower, and which may include any discounts customary for a Securitization
Transaction) and may include Standard Securitization Undertakings;
(3)    the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Lead Borrower)
and may include Standard Securitization Undertakings; and
(4)    subject to Section 9.12, upon reasonable request by the Administrative
Agent, the applicable counterparty shall have entered into an intercreditor
agreement with the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent (with the Administrative Agent’s
approval of such intercreditor agreement not to be unreasonably withheld,
conditioned or delayed), with respect to the applicable Securitization Assets
(each, a “Securitization Intercreditor Agreement”).
Notwithstanding anything to the contrary, for the avoidance of doubt, the grant
of a security interest in any Receivables Assets of the Borrowers or any of
their Subsidiaries (other than a Securitization Entity) to secure the
Obligations shall not be deemed a Qualified Securitization Transaction.
“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning assigned to such term in Section
13.21.
“Quotation Day” shall mean, with respect to any LIBO Rate Loan and any Interest
Period, the Business Day that is generally treated as the rate fixing day by
market practice in the applicable interbank market, as reasonably determined by
the Administrative Agent.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee simple or leased by any Loan Party, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.
“Real Property Amortization Factor” shall mean, with respect to any Eligible
Real Property on any date of determination, 1 minus a fraction, the numerator of
which is the number of full fiscal quarters


-67-

--------------------------------------------------------------------------------





of the Lead Borrower elapsed as of such date (including any such fiscal quarter
ending on such date) since December 31, 2019 and the denominator of which is 60.
“Receivables Assets” shall mean any right to payment created by or arising from
sales of goods, lease of goods or the rendition of services rendered no matter
how evidenced whether or not earned by performance (whether constituting
accounts, general intangibles, chattel paper or otherwise).
“Receivables Entity” shall mean any direct or indirect wholly owned Subsidiary
of the Lead Borrower which (x) is not a Loan Party and (y) engages in no
activities other than in connection with the financing of Receivables Assets of
the Receivables Sellers and which is designated (as provided below) as a
“Receivables Entity” (a) with which neither the Lead Borrower nor any of its
Subsidiaries has any contract, agreement, arrangement or understanding (other
than pursuant to the Permitted Receivables Facility Documents (including with
respect to fees payable in the ordinary course of business in connection with
the servicing of accounts receivable and related assets)) on terms less
favorable to the Lead Borrower or such Subsidiary than those that might be
obtained at the time from persons that are not Affiliates of the Lead Borrower
(as determined by the Lead Borrower in good faith) and (b) to which neither the
Lead Borrower nor any Subsidiary has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results (other than pursuant to Standard Securitization Undertakings).
Any such designation shall be evidenced to the Administrative Agent by filing
with the Administrative Agent an officer’s certificate of the Lead Borrower
certifying that, to the best of such officer’s knowledge and belief after
consultation with counsel, such designation complied with the foregoing
conditions.
“Receivables Intercreditor Agreement” shall have the meaning assigned to such
term in the definition of “Qualified Receivables Facility”.
“Receivables Seller” shall mean any Permitted Receivables Jurisdiction
Subsidiary that is a party to the Permitted Receivables Facility Documents
(other than any Receivables Entity).
“Recipient” shall have the meaning assigned to such term in the definition of
“Excluded Taxes”.
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis”.
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have meanings correlative thereto.
“Register” shall have the meaning assigned to such term in Section 13.04(b)(iv).
“Regulation” shall have the meaning assigned to such term in Section 8.27.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


-68-

--------------------------------------------------------------------------------





“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Party” shall mean with respect to any Agent, such Agent’s Affiliates
and the respective directors, officers, employees, agents and advisors of such
Agent and such Agent’s Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.
“Replaced Lender” shall have the meaning assigned to such term in Section 3.04.
“Replacement Lender” shall have the meaning assigned to such term in Section
3.04.
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
“Required Facility Lenders” shall mean, with respect to any Facility,
Non-Defaulting Lenders, the sum of whose outstanding principal of Commitments
under such Facility as of any date of determination represents greater than 50%
of the sum of all outstanding principal of Commitments under such Facility of
Non-Defaulting Lenders at such time.
“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Commitments as of any date of determination represents
greater than 50% of the sum of all outstanding principal of Commitments of
Non-Defaulting Lenders at such time.
“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.
“Reserves” shall mean, without duplication of any items that are otherwise
addressed or excluded through eligibility criteria, such reserves as the
Administrative Agent, from time to time determines in its Permitted Discretion,
including but not limited to Dilution Reserves, Inventory Reserves, the Canadian
Unpaid Supplier Reserve, Landlord Lien Reserves, NMTC Reserves and any Bank
Product Reserves and, with respect to the Australian Borrowing Base and the
Swiss Borrowing Base, the Priority Payables Reserves and/or the Australian
Priority Payables Reserve (as applicable) and reserves for VAT.
Notwithstanding anything to the contrary in this Agreement, (i) such Reserves
shall not be established or changed except upon not less than three (3) Business
Days’ prior written notice to the Lead Borrower, which notice shall include a
reasonably detailed description of such Reserve being established (during which
period (a) the Administrative Agent shall, if requested, discuss any such
Reserve or change with the Lead Borrower, (b) the Lead Borrower may take such
action as may be required so that the event, condition or matter that is the
basis for such Reserve or change thereto no longer exists or exists in a manner
that would result in the establishment of a lower Reserve or result in a lesser
change thereto, in a manner and to the extent reasonably satisfactory to the
Administrative Agent and (c) no Credit Extensions


-69-

--------------------------------------------------------------------------------





shall be made to the Borrowers if after giving effect to such Credit Extension
the Availability Conditions would not be met after taking into account such
Reserves); provided that no Reserves with respect to any failure to deliver
Deposit Account Control Agreements in accordance with Section 9.18 may be
established prior to the date that is ninety (90) days after the Closing Date
(solely with respect to Deposit Accounts existing on the Closing Date), (ii) the
amount of any Reserve established by the Administrative Agent, and any change in
the amount of any Reserve, shall have a reasonable relationship to the event,
condition or other matter that is the basis for such Reserve or such change and
(iii) no reserves or changes shall be duplicative of reserves or changes already
accounted for through eligibility criteria. Notwithstanding clause (i) of the
preceding sentence, changes to the Reserves solely for purposes of correcting
mathematical or clerical errors shall not be subject to such notice period.
“Responsible Officer” shall mean, with respect to any Person, its chief
financial officer, chief executive officer, president, or any vice president,
managing director, member of the management board, director, company secretary,
treasurer, controller or other officer of such Person having substantially the
same authority and responsibility and, solely for purposes of notices given
pursuant to Article 2, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent; provided that, with respect to compliance
with financial covenants, “Responsible Officer” shall mean the chief financial
officer, treasurer or controller of the Lead Borrower, or any other officer of
the Lead Borrower having substantially the same authority and responsibility.
“Restricted Obligations” shall have the meaning assigned to such term in Article
4.
“Restricted Payments” shall have the meaning assigned to such term in
Section 10.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the Fair Market Value thereof.
“Revaluation Date” shall mean (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a LIBO Rate Loan, denominated in an
Alternative Currency, (ii) each date of a continuation of a LIBO Rate Loan
denominated in an Alternative Currency pursuant to Section 2.02, (iii) for
purposes of calculating the Unused Line Fee, the last day of any fiscal quarter
and (iv) such additional dates as the Administrative Agent shall determine or
require in its Permitted Discretion; (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the applicable Issuing Bank under any Letter
of Credit denominated in an Alternative Currency and (iv) for purposes of
calculating the Unused Line Fee, the LC Participation Fee and the Fronting Fee,
the last day of any fiscal quarter; or (c) with respect to the Swiss Revolving
Facility, if required by the Administrative Agent or the Required Facility
Lenders, any date on which the Dollar Equivalent of the Outstanding Amount in
respect of the Swiss Revolving Facility, as recalculated based on the exchange
rate therefor quoted in the Wall Street Journal on the respective date of
determination pursuant to this exception, would result in an increase in the
Dollar Equivalent of such Outstanding Amount by 5.0% or more since the most
recent prior Revaluation Date.
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.


-70-

--------------------------------------------------------------------------------





“Revolving Borrowing” shall mean a North American Revolving Borrowing and/or a
Swiss Revolving Borrowing.
“Revolving Commitment” shall mean the North American Revolving Commitment and/or
the Swiss Revolving Commitment.
“Revolving Commitment Increase” shall have the meaning assigned to such term in
Section 2.15(a).
“Revolving Commitment Increase Notice” shall have the meaning assigned to such
term in Section 2.15(b).
“Revolving Exposure” shall mean the North American Revolving Exposure and/or the
Swiss Revolving Exposure.
“Revolving Loans” shall mean the North American Revolving Loans, the Swiss
Revolving Loans, Protective Advances and/or Overadvance Loans.
“S&P” shall mean S&P Global Ratings (or an applicable foreign Affiliate thereof)
or any successor thereto.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by an authority,
institution or agency identified in the definition of “Sanctions”, (b) any
Person operating, organized or resident in a Designated Jurisdiction, in each
case to the extent such Person is a target of Sanctions or (c) any Person more
than 50% owned or controlled by any such Person or Persons described in the
foregoing clause (a) or (b) or the government of a Designated Jurisdiction.
“Sanctions” shall mean any international economic sanctions administered or
enforced by (a) the U.S. government, including those administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control or the U.S.
Department of State, (b) the United Nations Security Council, (c) the European
Union or any European Union member state, (d) the governmental institutions and
agencies of the United Kingdom, including without limitation, Her Majesty’s
Treasury (UK), (e) the federal government of Canada, including pursuant to
Canadian Economic Sanctions and Export Control Laws, or (f) any other relevant
sanctions authority with jurisdiction over any Loan Party.
“Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider or any Person that was a Secured Bank Product
Provider on the Closing Date or at the time it entered into a Bank Product with
a Borrower or its Subsidiary, up to the maximum amount (in the case of any
Secured Bank Product Provider other than JPMCB and its Affiliates and branches)
specified by such provider in writing to the Administrative Agent and the Lead
Borrower, which amount may be established or increased (by further written
notice by the Lead Borrower or such provider to the Administrative Agent and the
Lead Borrower from time to time) as long as no Default or Event of Default then
exists and no Overadvance would result from establishment of a Bank Product
Reserve for such amount and all other Secured Bank Product Obligations.
“Secured Bank Product Provider” shall mean, at the time of entry into a Bank
Product with a Borrower or its Subsidiary (or, if such Bank Product exists on
the Closing Date, as of the Closing Date) the Administrative Agent, any Lender
or any of their respective Affiliates that is providing a Bank Product; provided
that such provider (other than JPMCB or its Affiliates or branches) delivers
written


-71-

--------------------------------------------------------------------------------





notice to the Administrative Agent, substantially in the form of Exhibit D
hereto (i) describing the Bank Product and setting forth the maximum amount to
be secured by the Collateral, and (ii) agreeing to be bound by Section 12.12.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Australian Security Trustee, each Lender, each Issuing
Bank, each Secured Bank Product Provider that is owed Secured Bank Product
Obligations and each sub-agent appointed pursuant to Section 12.01 by the
Administrative Agent with respect to matters relating to the Loan Documents or
by the Collateral Agent with respect to matters relating to any Security
Document.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Securities Account” shall have the meaning assigned to such term in Article 8
of the UCC or, if applicable, in the Canadian PPSA.
“Securitization Assets” shall mean (a) any Receivables Assets, real estate
assets, mortgage receivables or related assets and the proceeds thereof subject
to a Qualified Securitization Transaction and the proceeds thereof and (b) all
collateral securing such Receivables Assets, receivable or asset, all contracts
and contract rights, guarantees or other obligations in respect of such
receivable or asset, lockbox accounts and records with respect to such accounts
and all records with respect to such account or asset and any other assets
customarily transferred (or in respect of which security interests are
customarily granted), together with accounts or assets in each case subject to a
Qualified Securitization Transaction; provided that in no event shall
Securitization Assets include any assets included in any Borrowing Base.
“Securitization Entity” shall mean a Wholly Owned Subsidiary of the Lead
Borrower (or another person formed for the purposes of engaging in a Qualified
Securitization Transaction with the Lead Borrower in which the Lead Borrower or
any of its Permitted Receivables Jurisdiction Subsidiaries makes an Investment
and to which the Lead Borrower or any Subsidiary of the Lead Borrower transfers
Receivables Assets and related assets) which is designated by the Board of
Directors of the Lead Borrower (as provided below) as a Securitization Entity
and engages in no activities other than in connection with the financing of
Receivables Assets and other Securitization Assets of the Lead Borrower and its
Permitted Receivables Jurisdiction Subsidiaries, all proceeds thereof and all
rights (contractual or other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business and:
(i)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (a) is guaranteed by the Lead Borrower or any of its
Subsidiaries (other than any Securitization Entities) (excluding guarantees of
obligations pursuant to Standard Securitization Undertakings), (b) is recourse
to or obligates the Lead Borrower or any of its Subsidiaries (other than any
Securitization Entities) in any way other than pursuant to Standard
Securitization Undertakings or (c) subjects any asset of the Lead Borrower or
any of its Subsidiaries (other than any Securitization Entities), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings;
(ii)    with which neither the Lead Borrower nor any of its Subsidiaries has any
material contract, agreement, arrangement or understanding other than on terms
no less favorable to the Lead Borrower or such Subsidiary than those that might
be obtained at the time from Persons that are not


-72-

--------------------------------------------------------------------------------





Affiliates of the Lead Borrower (except in respect of the transfer of
Securitization Assets to the Securitization Entity and the Standard
Securitization Undertakings); and
(iii)    to which neither the Lead Borrower nor any of its Subsidiaries has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.
Any designation by the Board of Directors of the Lead Borrower shall be
evidenced to the Administrative Agent by delivering a certified copy of the
resolutions of the Board of Directors of the Lead Borrower giving effect to such
designation and an officer’s certificate executed by a Responsible Officer of
the Lead Borrower certifying that such designation complied with the foregoing
conditions.
“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a person that is not a Subsidiary of the
Lead Borrower or any of its Subsidiaries in connection with, a Qualified
Securitization Transaction.
“Securitization Intercreditor Agreement” shall have the meaning assigned to such
term in the definition of “Qualified Securitization Transaction”.
“Securitization Repurchase Obligation” shall mean any obligation of a seller of
Receivables Assets in a Qualified Securitization Transaction to repurchase
Receivables Assets arising as a result of a breach of a representation, warranty
or covenant or otherwise, including as a result of any Receivables Assets or
portion thereof becoming subject to any asserted defense, dispute, off-set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.
“Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by the Lead Borrower, any of its
Subsidiaries or a Securitization Entity pursuant to which the Lead Borrower,
such Subsidiary or such Securitization Entity may sell, convey or otherwise
transfer to, or grant a security interest in for the benefit of, (1) a
Securitization Entity, the Lead Borrower or any of its Subsidiaries which
subsequently transfers to a Securitization Entity (in the case of a transfer by
the Lead Borrower or such Subsidiary) and (2) any other Person (in the case of
transfer by a Securitization Entity), any Receivables Assets (whether now
existing or arising or acquired in the future) of the Lead Borrower or any of
its Subsidiaries which arose in the ordinary course of business of the Lead
Borrower or such Subsidiary, and any assets related thereto, including, without
limitation, all collateral securing such Receivables Assets, all contracts and
contract rights and all guarantees or other obligations in respect of such
Receivables Assets, proceeds of such Receivables Assets and other assets
(including contract rights) which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving Receivables Assets.
“Security Document” shall mean and include each U.S. Security Document and each
Non-U.S. Security Document. For the avoidance of doubt, upon the expiration or
termination of any such U.S. Security Document or Non-U.S. Security Document in
accordance with its terms (including, without limitation, in connection with the
release of a Loan Party in accordance with the Loan Documents), such document
shall cease to constitute a “Security Document”.
“Senior Notes” shall mean the 6 7/8% senior unsecured notes due 2020 issued on
December 20, 2010 in an initial aggregate principal amount of $225,000,000.


-73-

--------------------------------------------------------------------------------





“Senior Notes Indenture” shall mean the indenture, dated as of December 20,
2010, between the Lead Borrower and Wells Fargo Bank, National Association, as
trustee, governing the Senior Notes, as supplemented by the first supplemental
indenture, dated as of December 20, 2010, among the Lead Borrower, Briggs &
Stratton Power Products Group, LLC, as guarantor, and Wells Fargo Bank, National
Association.
“Settlement Date” shall have the meaning assigned to such term in Section
2.14(b).
“Similar Business” shall mean (i) any business the majority of whose revenues
are derived from business or activities conducted by the Lead Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Lead Borrower’s good
faith business judgment constitutes a reasonable diversification of businesses
conducted by the Lead Borrower and its Subsidiaries.
“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 9.02(c).
“Specified Foreign Laws” shall mean the laws of any Specified Jurisdiction.
“Specified Foreign Receivables” shall mean Receivables Assets with respect to
which the related Account Debtor is not domiciled in the United States, Canada,
an Eligible Asian Jurisdiction or an Eligible European Jurisdiction.
“Specified Jurisdiction” shall mean each of the United States, any State thereof
or the District of Columbia, Australia, Canada (including any province or
territory thereof), the Netherlands, Switzerland and each jurisdiction of a
Foreign Subsidiary that has become a Guarantor pursuant to clause (ii) of
Section 9.10(d).
“Spot Rate” shall mean the exchange rate, as reasonably determined by the
Administrative Agent, that is applicable to conversion of one currency into
another currency, which is (a) the exchange rate reported by Bloomberg (or other
commercially available source reasonably designated by the Administrative Agent)
as of the end of the preceding Business Day in the financial market for the
first currency; or (b) if such report is unavailable for any reason, the spot
rate for the purchase of the first currency with the second currency as in
effect during the preceding Business Day in the Administrative Agent’s principal
foreign exchange trading office for the first currency.
“Springing Maturity Date” shall have the meaning assigned to such term in the
definition of “Maturity Date.”
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Lead Borrower or any Subsidiary
thereof in connection with a Securitization Transaction or Qualified Receivables
Facility which are reasonably customary (as determined in good faith by the Lead
Borrower) in a Receivables Assets financing transaction in the commercial paper,
term securitization or structured lending market.
“subsidiary” shall mean, with respect to any person (referred to in this
definition as the “parent”), any corporation, limited liability company,
partnership, association or other business entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or more than 50% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly, owned, Controlled or held, or (b) that is, at the time


-74-

--------------------------------------------------------------------------------





any determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. In addition, any joint venture owned by any person which is consolidated
with such person pursuant to GAAP shall be a “subsidiary” of such person.
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Lead Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Lead Borrower or any of
its Subsidiaries for purposes of this Agreement.
“Subsidiary Borrower” shall mean, subject to Section 9.10(g) and Section
13.18(b)(2), each U.S. Subsidiary Borrower and the Swiss Borrower.
“Subsidiary Redesignation” shall have the meaning assigned to such term in the
definition of “Unrestricted Subsidiary”.
“Successor Borrower” shall have the meaning assigned to such term in
Section 10.05(n)(B).
“Supermajority Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Commitments as of any date of determination represents
greater than 66 2/3% of the sum of all outstanding principal of Commitments of
Non-Defaulting Lenders at such time.
“Supply Chain Financing” shall mean any agreement to provide to the Lead
Borrower or any Subsidiary letters of credit, guarantees or other credit support
provided in respect of trade payables of the Lead Borrower or any Subsidiary, in
each case issued for the benefit of any bank, financial institution or other
person that has acquired such trade payables pursuant to “supply chain” or other
similar financing for vendors and suppliers, including tooling vendors, of the
Lead Borrower or any Subsidiaries, so long as (i) other than pursuant to this
Agreement and the Security Documents, such Indebtedness is unsecured, (ii) the
terms of such trade payables shall not have been extended in connection with the
Supply Chain Financing and (iii) such Indebtedness represents amounts not in
excess of those which the Lead Borrower or any of its Subsidiaries would
otherwise have been obligated to pay to its vendor or supplier in respect of the
applicable trade payables.
“Supported QFC” shall have the meaning assigned to such term in Section 13.21.
“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


-75-

--------------------------------------------------------------------------------





“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Borrowing” shall mean a borrowing of a Swingline Loan.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.12, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.12.
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Lender at any time shall equal its Pro Rata Percentage (with respect to the
applicable Facility) of the aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean JPMCB, in its capacity as lender of Swingline
Loans, and shall include its branch offices and affiliates in any applicable
jurisdiction and any successor to the Swingline Lender appointed pursuant to
Section 12.10.
“Swingline Loans” shall have the meaning assigned to such term in
Section 2.12(a).
“Swiss Borrower” shall mean, subject to Section 9.10(g) and Section 13.18(b)(2),
Briggs & Stratton AG, a Swiss corporation, and, if different, for purposes of
Swiss Withholding Tax, a Loan Party that is organized under the laws of
Switzerland or which is treated as resident in Switzerland for Swiss Withholding
Tax purposes.
“Swiss Borrowing Base” shall mean, at any time of calculation, an amount equal
to the sum of, without duplication:
(a)    Eligible Cash of the Swiss Borrower; plus
(b)    (i) the book value of all Eligible Accounts of the Swiss Borrower owing
by an Account Debtor that has an Investment Grade Rating multiplied by the
advance rate of 90% (or, for the period commencing on the first day of the
fiscal month commencing on or about December 1 of each calendar year and ending
on the last day of the fiscal month ending on or about the last day of February
the following calendar year, 95%) plus (ii) the book value of all other Eligible
Accounts of the Swiss Borrower multiplied by the advance rate of 85% (or, for
the period commencing on the first day of the fiscal month commencing on or
about December 1 of each calendar year and ending on the last day of the fiscal
month ending on or about the last day of February the following calendar year,
90%); plus
(c)    the lesser of (i) the Cost of Eligible Inventory of the Swiss Borrower
multiplied by the advance rate of 75% and (ii) the Cost of Eligible Inventory of
the Swiss Borrower multiplied by the appraised NOLV Percentage of Eligible
Inventory of the Swiss Borrower multiplied by the advance rate of 85% (or, for
the period commencing on the first day of the fiscal month commencing on or
about December 1 of each calendar year and ending on the last day of the fiscal
month ending on or about the last day of February the following calendar year,
90%); minus
(d)    any Reserves pertaining to the Swiss Borrower established from time to
time by the Administrative Agent in accordance herewith (without duplication of
any Reserves deducted in the calculation of any other Borrowing Base);


-76-

--------------------------------------------------------------------------------





provided that in no event shall the aggregate amount of Eligible Cash included
in all the Borrowing Bases exceed $35,000,000 at any time.
“Swiss Claims Assignment Agreement” shall mean the Swiss law governed assignment
of receivables for security purposes (Sicherungszession) of the Swiss Borrower
entered into on or about the date of this Agreement by and among Swiss Borrower
as assignor and the Collateral Agent.
“Swiss Federal Tax Administration” shall mean the tax authorities referred to in
article 34 of the Swiss Federal Act on Withholding Tax for purposes of any tax
imposed pursuant to the Swiss Federal Act on Withholding Tax (Bundesgesetz über
die Verrechnungssteuer vom 13. Oktober 1965, SR 642.21), as amended from time to
time, together with the related ordinances, regulations and guidelines.
“Swiss Francs” shall mean the lawful currency of Switzerland.
“Swiss Guarantor” shall mean any Guarantor organized under the laws of
Switzerland or, if different, deemed resident in Switzerland for Swiss
Withholding Tax purposes.
“Swiss Guarantor Obligations” shall have the meaning assigned to such term in
Article 4.
“Swiss Guaranty Limitations” shall have the meaning assigned to such term in
Article 4.
“Swiss Guidelines” shall mean, together, the guidelines S-02.123 in relation to
interbank loans of 22 September 1986 as issued by the Swiss Federal Tax
Administration (Merkblatt S-02.123 vom 22 September 1986 betreffend Zinsen von
Bankguthaben, deren Gläubiger Banken sind Interbankguthaben)), S-02.130.1 in
relation to money market instruments and accounts receivable of April 1999
(Merkblatt S-02.130.1 vom April 1999 “Geldmarktpapiere und Buchforderungen
inländischer Schuldner”), the circular letter No. 15 (1-015-DVS-2017) of 3
October 2017 in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober 2017) and the circular
letter No. 34 of 26 July 2011 (1-034-V-2011) in relation to customer credit
balances (Kreisschreiben Nr. 34 “Kundenguthaben” vom 26. Juli 2011) and the
practice note 010-DVS-2019 dated 5 February 2019 published by the Swiss Federal
Tax Administration regarding Swiss Withholding Tax in the Group
(Mitteilung-010-DVS-2019-d vom 5. Februar 2019 - Verrechnungssteuer: Guthaben im
Konzern), the circular letter No. 46 of 24 July 2019 (1-046-VS-2019) in relation
to syndicated credit facilities, promissory note loans, bills of exchange and
subparticipations (Kreisschreiben Nr. 46 vom 24. Juli 2019 betreffend
“Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen”) and the circular letter No. 47 of 25 July 2019
(1-047-V-2019) in relation to bonds (Kreisschreiben Nr. 47 vom 25. Juli 2019
betreffend “Obligationen”) as issued, and as amended or replaced from time to
time by the Swiss Federal Tax Administration, or as applied in accordance with a
tax ruling (if any) issued by the Swiss Federal Tax Administration, or as
substituted or superseded and overruled by any law, statute, ordinance,
regulation, court decision or the like as in force from time to time.
“Swiss Issuing Bank” shall mean, as the context may require, (a) JPMCB, with
respect to Letters of Credit issued by it, Bank of America, N.A., with respect
to Letters of Credit issued by it, Bank of Montreal, with respect to Letters of
Credit issued by it and Wells Fargo Bank, National Association, with respect to
Letters of Credit issued by it, and (b) any other Lender that may become a Swiss
Issuing Bank pursuant to Sections 2.13(i) and 2.13(k), with respect to Letters
of Credit issued by such Lender; or (c) collectively, all of the foregoing. Each
Swiss Issuing Bank may, in its discretion, arrange for one or more


-77-

--------------------------------------------------------------------------------





Letters of Credit to be issued by affiliates or branches of such Swiss Issuing
Bank (including without limitation with respect to Letters of Credit with a
co-Applicant that is not a Foreign Loan Party), in which case the term “Swiss
Issuing Bank” shall include any such affiliate or branch with respect to Letters
of Credit issued by such affiliate or branch.
“Swiss Issuing Bank Sublimit” shall mean (i) with respect to JPMCB, $2,000,000,
(ii) with respect to Bank of America, N.A., $0, (iii) with respect to Bank of
Montreal, $0, (iv) with respect to Wells Fargo Bank, National Association, $0
and (v) with respect to each other Swiss Issuing Bank, such amount as may be
agreed among the Lead Borrower and such other Swiss Issuing Bank (and notified
to the Administrative Agent) at the time such other Swiss Issuing Bank becomes a
Swiss Issuing Bank. The Swiss Issuing Bank Sublimit of any Swiss Issuing Bank
may be increased or decreased as agreed by such Swiss Issuing Bank and the Lead
Borrower (each acting in their sole discretion) and notified in a writing
executed by such Swiss Issuing Bank and the Lead Borrower.
“Swiss LC Commitment” shall mean the commitment of each Swiss Issuing Bank to
issue Letters of Credit under the Swiss Revolving Facility pursuant to Section
2.13.
“Swiss LC Disbursement” shall mean a payment or disbursement made by any Swiss
Issuing Bank pursuant to a Swiss Letter of Credit under the Swiss Revolving
Facility.
“Swiss LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Swiss Letters of Credit at such time plus (b) the
aggregate principal amount of all Swiss LC Disbursements that have not yet been
reimbursed at such time. The Swiss LC Exposure of any Lender at any time shall
mean its Pro Rata Percentage (with respect to the Swiss Revolving Facility) of
the aggregate Swiss LC Exposure at such time.
“Swiss LC Obligations” shall mean the sum (without duplication) of (a) all
amounts owing by the Borrowers for any drawings under Swiss Letters of Credit
(including any bankers’ acceptances or other payment obligations arising
therefrom); and (b) the stated amount of all outstanding Swiss Letters of
Credit.
“Swiss LC Sublimit” shall have the meaning assigned to such term in Section
2.13(b).
“Swiss Letter of Credit” shall mean any letters of credit issued or to be issued
by any Swiss Issuing Bank under the Swiss Revolving Facility for the account of
the Swiss Borrower (or any Subsidiary of the Swiss Borrower, with the Swiss
Borrower as a co-applicant thereof) pursuant to Section 2.13, including any
standby letter of credit, time, or documentary letter of credit or any
functional equivalent in the form of an indemnity, or bank guarantee or similar
form of credit support issued by the Administrative Agent or a Swiss Issuing
Bank for the benefit of the Swiss Borrower.
“Swiss Loan Parties” shall mean, individually and collectively, the Swiss
Borrower and each Swiss Subsidiary that is a Swiss Guarantor.
“Swiss Non-Bank Rules” shall mean together the Swiss Twenty Non-Bank Rule and
the Swiss Ten Non-Bank Rule.
“Swiss Non-Qualifying Lender” shall mean a person which does not qualify as a
Swiss Qualifying Lender.
“Swiss Protective Advance” shall have the meaning assigned to such term in
Section 2.18.


-78-

--------------------------------------------------------------------------------





“Swiss Qualifying Lender” shall mean (i) a bank as defined in the Swiss Federal
Code for Banks and Savings Banks dated 8 November 1934 (Bundesgesetz über die
Banken und Sparkassen) as amended from time to time or (ii) a person or entity
which effectively conducts banking activities with its own infrastructure and
staff as its principal business purpose and which has a banking license in full
force and effect issued in accordance with the banking laws in force in its
jurisdiction of incorporation, or if acting through a branch, issued in
accordance with the banking laws in the jurisdiction of such branch, all and in
each case in accordance with the Swiss Guidelines.
“Swiss Revolving Borrowing” shall mean a Borrowing comprised of Swiss Revolving
Loans.
“Swiss Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Swiss Revolving Loans hereunder up to
the amount set forth and opposite such Lender’s name on Schedule 2.01 under the
caption “Swiss Revolving Commitment,” or in the Assignment and Assumption
pursuant to which such Lender assumed its Swiss Revolving Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to Section
2.07, (b) increased from time to time pursuant to Section 2.15 and (c) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 13.04. The aggregate amount of the Lenders’ Swiss Revolving
Commitments on the Closing Date is $40,000,000.
“Swiss Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Swiss Revolving
Loans of such Lender, plus the aggregate amount of such Lender’s Swingline
Exposure under the Swiss Revolving Facility, plus the aggregate amount of such
Lender’s Swiss LC Exposure in respect of Letters of Credit issued for the Swiss
Borrower.
“Swiss Revolving Facility” shall mean the Swiss Revolving Commitments of the
Lenders and the Loans and Letters of Credit pursuant to those Swiss Revolving
Commitments in accordance with the terms hereof.
“Swiss Revolving Lenders” shall mean each Lender that has a Swiss Revolving
Commitment or Swiss Revolving Loans at such time.
“Swiss Revolving Loans” shall mean advances made pursuant to Article 2 hereof
under the Swiss Revolving Facility (including, for the avoidance of doubt, any
Swiss Swingline Loans).
“Swiss Security Documents” shall mean the Initial Swiss Security Agreements and,
after the execution and delivery thereof, each Additional Security Document
governed by Swiss law, together with any other applicable security documents
governed by Swiss law from time to time in favor of the Collateral Agent for the
benefit of the Secured Parties.
“Swiss Share Pledge Agreement” shall mean the Swiss law governed share pledge
agreement over the shares of the Swiss Borrower (other than to the extent
constituting Excluded Securities) entered into on or about the date of this
Agreement by and among the Lead Borrower as pledgor and the Collateral Agent.
“Swiss Subsidiary” shall mean any Subsidiary of the Lead Borrower that is
organized under the laws of Switzerland.
“Swiss Swingline Loans” shall have the meaning assigned to such term in
Section 2.12(a).


-79-

--------------------------------------------------------------------------------





“Swiss Ten Non-Bank Rule” shall mean the rule that the aggregate number of
Lenders other than Swiss Qualifying Lenders of a Swiss Borrower under this
Agreement must not at any time exceed ten (10); in each case in accordance with
the meaning of the Swiss Guidelines or the applicable legislation or explanatory
notes addressing the same issues that are in force at such time.
“Swiss Twenty Non-Bank Rule” shall mean the rule that (without duplication) the
aggregate number of creditors other than Swiss Qualifying Lenders of a Swiss
Borrower under all its outstanding debts relevant for the classification as
debentures (Kassenobligation) (including debt arising under this Agreement,
intragroup loans (if and to the extent intragroup loans are not exempt in
accordance with art. 14a Swiss Federal Ordinance on withholding tax), facilities
and/or private placements), must not at any time exceed twenty (20), in each
case in accordance with the meaning of the Swiss Guidelines or the applicable
legislation or explanatory notes addressing the same issues that are in force at
such time.
“Swiss Withholding Tax” shall mean any Taxes levied pursuant to the Swiss
Federal Act on Withholding Tax (Bundesgesetz über die Verrechnungssteuer vom 13.
Oktober 1965, SR 642.21), as amended from time to time together with the related
ordinances, regulations and guidelines.
“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on 19 November 2007.
“Taxes” shall mean all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholdings), value
added taxes, or any other goods and services, use or sales taxes, or other
similar fees or charges, imposed by any Governmental Authority, whether computed
on a separate, consolidated, unitary, combined or other basis and any interest,
fines, penalties or additions to tax with respect to the foregoing.
“Termination Date” shall mean the date on which (a) all Aggregate Commitments
shall have been terminated, (b) all Letters of Credit shall have expired or
terminated or been Cash Collateralized and (c) the principal of and interest on
each Loan, all Obligations, fees and all other expenses or amounts shall have
been paid in full in cash (other than in respect of contingent indemnification
and expense reimbursement claims not then due, Cash Collateralized Letters of
Credit and Secured Bank Product Obligations except to the extent then due and
payable and then entitled to payment in accordance with Section 11.02).
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Lead Borrower then most recently ended (taken
as one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 9.04(a) or 9.04(b); provided that
prior to the first date financial statements have been delivered pursuant to
Section 9.04(a) or 9.04(b), the Test Period in effect shall be the most recently
ended full four fiscal quarter period prior to the Closing Date for which
financial statements would have been required to be delivered hereunder had the
Closing Date occurred prior to the end of such period.
“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by the Lead Borrower or any Subsidiary as agent on behalf of third
parties in accordance with a written agreement that imposes a duty upon the Lead
Borrower or one or more of Subsidiaries to collect and remit those funds to such
third parties.
“Title Insurer” shall have the meaning assigned to such term in the definition
of the term “Mortgage Policy”.


-80-

--------------------------------------------------------------------------------





“Trade Date” shall have the meaning assigned to such term in Section
13.04(d)(i).
“Trademark Amortization Factor” shall mean, with respect to any Eligible
Trademarks on any date of determination, 1 minus a fraction, the numerator of
which is the number of full fiscal quarters of the Lead Borrower elapsed as of
such date (including any such fiscal quarter ending on such date) since December
31, 2019 and the denominator of which is 20.
“Trademarks” shall mean all of the following: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.
“Transaction Expenses” shall have the meaning assigned to such term in the
definition of “Transactions.”
“Transactions” shall mean, collectively, (i) the consummation of the Closing
Date Refinancing on the Closing Date, (ii) the entering into of the Loan
Documents, the initial borrowing under this Agreement (if any) and the issuance
of the initial Letters of Credit (if any) on the Closing Date and (iii) the
payment of fees and expenses and other costs incurred in connection with the
foregoing (the “Transaction Expenses”).
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBO Rate Loan.
“Undisclosed Administration” shall mean, in relation to a Lender or its direct
or indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“United States” and “U.S.” shall each mean the United States of America.
“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Lead Borrower
(other than a Borrower), whether now owned or acquired or created after the
Closing Date, that is designated on or after the Closing Date by the Lead
Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided that the Lead Borrower shall only be permitted to
so designate a new Unrestricted Subsidiary after the Closing Date so long as (a)
no Default or Event of Default has occurred and is continuing or would result
therefrom, (b) all Investments in such Unrestricted Subsidiary at the time of
designation (as contemplated by the immediately following sentence) are
permitted in accordance with the relevant requirements of Section 10.04 and (c)
such Subsidiary being designated as an “Unrestricted Subsidiary” shall also,
concurrently with such designation and thereafter, constitute an


-81-

--------------------------------------------------------------------------------





“unrestricted subsidiary” under any Material Indebtedness issued or incurred on
or after the Closing Date; and (2) any subsidiary of an Unrestricted Subsidiary
(unless transferred to such Unrestricted Subsidiary or any of its subsidiaries
by the Lead Borrower or one or more of its Subsidiaries after the date of the
designation of the parent entity as an “Unrestricted Subsidiary” hereunder, in
which case the subsidiary so transferred would be required to be independently
designated in accordance with preceding clause (1)). The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Lead Borrower (or its Subsidiaries) therein at the date of designation in an
amount equal to the Fair Market Value of the Lead Borrower’s (or its
Subsidiaries’) Investments therein, which shall be required to be permitted on
such date in accordance with Section 10.04 (and not as an Investment permitted
thereby in a Subsidiary). The Lead Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom (after giving effect to
the provisions of the immediately succeeding sentence) and (ii) the Lead
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Lead Borrower, certifying
to the best of such officer’s knowledge, compliance with the requirements of
preceding clause (i). The designation of any Unrestricted Subsidiary as a
Subsidiary after the Closing Date shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the applicable Loan
Party (or its relevant Subsidiaries) in Unrestricted Subsidiaries pursuant to
the preceding sentence in an amount equal to the Fair Market Value at the date
of such designation of such Loan Party’s (or its relevant Subsidiaries’)
Investment in such Subsidiary. Notwithstanding anything to the contrary herein,
the Lead Borrower shall not be permitted to designate any Borrower as an
Unrestricted Subsidiary.
“Unused Line Fee” shall have the meaning assigned to such term in
Section 2.05(a).
“Unused Line Fee Rate” shall mean, with respect to any Facility, 0.250% per
annum on the average daily amount by which the Commitments under such Facility
exceed the Revolving Exposure of all Lenders under such Facility, in each case,
calculated based upon the actual number of days elapsed over a 360-day year
payable quarterly in arrears.
“U.S. Borrowers” shall mean (i) the Lead Borrower and (ii) any U.S. Subsidiary
Borrower.
“U.S. Borrowing Base” shall mean, at any time of calculation, an amount equal to
the sum of, without duplication:
(a)    Eligible Cash of the U.S. Loan Parties; plus
(b)    (i) the book value of all Eligible Accounts of the U.S. Loan Parties
owing by an Account Debtor that has an Investment Grade Rating multiplied by the
advance rate of 90% (or, for the period commencing on the first day of the
fiscal month commencing on or about December 1 of each calendar year and ending
on the last day of the fiscal month ending on or about the last day of February
the following calendar year, 95%) plus (ii) the book value of all other Eligible
Accounts of the U.S. Loan Parties multiplied by the advance rate of 85% (or, for
the period commencing on the first day of the fiscal month commencing on or
about December 1 of each calendar year and ending on the last day of the fiscal
month ending on or about the last day of February the following calendar year,
90%); plus
(c)    the lesser of (i) the Cost of Eligible Inventory of the U.S. Loan Parties
multiplied by the advance rate of 75% and (ii) the Cost of Eligible Inventory of
the U.S. Loan Parties multiplied by the appraised NOLV Percentage of Eligible
Inventory of the U.S. Loan Parties multiplied by the advance rate of 85% (or,
for the period commencing on the first day of the fiscal month commencing on or
about


-82-

--------------------------------------------------------------------------------





December 1 of each calendar year and ending on the last day of the fiscal month
ending on or about the last day of February the following calendar year, 90%);
plus
(d)    the U.S. Fixed Asset Advance; minus
(e)    any Reserves pertaining to the U.S. Loan Parties established from time to
time by the Administrative Agent in accordance herewith (without duplication of
any Reserves deducted in the calculation of any other Borrowing Base);
provided that in no event shall (x) the U.S. Fixed Asset Advance exceed
$150,000,000 at any time, (y) the aggregate amount of Eligible Cash included in
all the Borrowing Bases exceed $35,000,000 at any time or (z) the amount
described in clause (iii) of the definition of “U.S. Fixed Asset Advance” exceed
10% of the Aggregate Commitments.
“U.S. Collateral” shall mean all property (whether real, personal or otherwise)
with respect to which any security interests have been granted (or purported to
be granted) pursuant to any U.S. Security Document (including any Additional
Security Documents but excluding the Non-U.S. Security Documents) or will be
granted in accordance with requirements set forth in Section 9.12, including,
without limitation, all collateral as described in the U.S. Security Agreement
and all Mortgaged Properties. For the avoidance of doubt, in no event shall U.S.
Collateral include Excluded Property.
“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.
“U.S. Fixed Asset Advance” shall mean, at any time of calculation, an amount
equal to the sum of, without duplication:
(i)    the applicable Equipment Amortization Factor for Eligible Equipment of
the U.S. Loan Parties multiplied by 85% of the NOLV Percentage of such Eligible
Equipment; plus
(ii)    the applicable Real Property Amortization Factor for Eligible Real
Property of the U.S. Loan Parties multiplied by 75% of the fair market value of
such Eligible Real Property, determined based on the most recent real estate
appraisal completed by the Administrative Agent in accordance with Section
9.07(b); plus
(iii)    the applicable Trademark Amortization Factor for Eligible Trademarks of
the U.S. Loan Parties and the Australian Loan Parties multiplied by 50% of the
NOLV Percentage of such Eligible Trademarks.
“U.S. Lender” shall mean a Lender that is not a Non-U.S. Lender.
“U.S. Loan Party” shall mean each U.S. Borrower and each Guarantor that is a
U.S. Subsidiary.
“U.S. Obligations” shall mean all Obligations (other than Foreign Obligations).
“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Pledged Collateral” shall have the meaning assigned to such term in the
Initial U.S. Security Agreement.


-83-

--------------------------------------------------------------------------------





“U.S. Security Documents” shall mean the Initial U.S. Security Agreement, each
Deposit Account Control Agreement of a U.S. Loan Party or governed by U.S. law,
each Mortgage and, after the execution and delivery thereof, each Additional
Security Document of a U.S. Loan Party, together with any other applicable
security documents governed by U.S. law from time to time in favor of the
Collateral Agent for the benefit of the Secured Parties.
“U.S. Special Resolution Regime” shall have the meaning assigned to such term in
Section 13.21.
“U.S. Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
that is incorporated, formed or otherwise organized under the laws of the United
States, any state thereof or the District of Columbia.
“U.S. Subsidiary Borrower” shall mean, subject to Section 9.10(g) and Section
13.18(b)(2), each U.S. Subsidiary of the Lead Borrower that is on the Closing
Date, or which becomes, a party to this Agreement in accordance with the
requirements of this Agreement.
“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 5.01(e)(ii)(3).
“VAT” shall mean (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a) above, or imposed elsewhere (including,
without limitation, Australian GST) and any tax imposed in compliance with the
Swiss Federal Act on Value Added Tax of 12 June 2009 as amended from time to
time.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Lead Borrower that is a Wholly Owned Subsidiary of the Lead Borrower.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02    Terms Generally and Certain Interpretive Provisions. The
definitions set forth or referred to in Section 1.01 shall apply equally to both
the singular and plural forms of the terms defined.


-84-

--------------------------------------------------------------------------------





Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
shall mean such document as amended, restated, amended and restated,
supplemented or otherwise modified from time to time. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document in any Loan Document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, supplemented and/or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth in the Loan Documents), (b) any definition of or reference to any statute,
rule or regulation in any Loan Document shall be construed as referring thereto
as from time to time amended, supplemented and/or otherwise modified (including
by succession of comparable successor laws), (c) any reference in any Loan
Document to any Person shall be construed to include such Person’s successors
and assigns (subject to any restrictions on assignment set forth in the Loan
Documents) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions thereof
and (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof. Except as otherwise expressly provided herein
(including, for the avoidance of doubt, the proviso in the definition of
“Capitalized Lease Obligations”), all terms of an accounting or financial nature
shall be construed in accordance with GAAP, as in effect from time to time;
provided that, if, at any time, any change in GAAP or in the application thereof
would affect the computation of any financial ratio or requirement in the Loan
Documents and the Lead Borrower notifies the Administrative Agent that the
Borrowers request an amendment (or if the Administrative Agent notifies the Lead
Borrower that the Required Lenders request an amendment), the Administrative
Agent, the Lenders and the Borrowers shall, at no cost to the Borrowers,
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or in the application
thereof (subject to the approval of the Required Lenders), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, and such financial ratio or requirement shall be
interpreted on the basis of GAAP without giving effect to such change until such
provision is amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Lead Borrower or any Subsidiary at
“fair value,” as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, (iii) for the avoidance of doubt, except as provided in the
definition of “Consolidated Net Income,” without giving effect to the financial
condition, results and performance of the Unrestricted Subsidiaries, (iv)
without giving effect to any change to, or modification of, GAAP (including any
future phase-in of changes to GAAP that have been approved as of December 1,
2018) which would require the capitalization of leases characterized as
“operating leases” as of December 1, 2018 (it being understood and agreed, for
the avoidance of doubt, financial statements delivered pursuant hereto shall be
prepared without giving effect to this clause) and (v) without giving effect to
the one-time adjustment to implement Accounting Standards Update 2016-13,
Measurement of Credit Losses on Financial Instruments. For purposes of any
Collateral located in the Province of Quebec or charged by any deed of hypothec
(or any


-85-

--------------------------------------------------------------------------------





other Loan Document) and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Quebec, (i) “personal property” shall be deemed to include “movable
property”, (ii) “real property” shall be deemed to include “immovable property”,
(iii) “tangible property” shall be deemed to include “corporeal property”, (iv)
“intangible property” shall be deemed to include “incorporeal property”, (v)
“security interest”, “mortgage” and “lien” shall be deemed to include a
“hypothec,” “prior claim” and a “resolutory clause”, (vi) all references to
filing, registering or recording under the UCC or the Canadian PPSA shall be
deemed to include publication under the Civil Code of Quebec, (vii) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (viii) any
“right of offset”, “right of setoff” or similar expression shall be deemed to
include a “right of compensation”, (ix) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (x) an “agent” shall be deemed to include a
“mandatary”, (xi) “construction liens” shall be deemed to include “legal
hypothecs”, (xii) “joint and several” shall be deemed to include “solidary”,
(xiii) “gross negligence or willful misconduct” shall be deemed to be
“intentional or gross fault”, (xiv) “beneficial ownership” shall be deemed to
include “ownership on behalf of another as mandatary”, (xv) “easement” shall be
deemed to include “servitude”, (xvi) “priority” shall be deemed to include
“prior claim”, (xvii) “survey” shall be deemed to include “certificate of
location and plan”, (xviii) “fee simple title” shall be deemed to include
“absolute ownership”, and (xix) “foreclosure” shall be deemed to include “the
exercise of a hypothecary right”.

Section 1.03    Exchange Rates; Currency Equivalent. All references in the Loan
Documents to Loans, Letters of Credit, Obligations, Borrowing Base components
and other amounts shall be denominated in U.S. Dollars, unless expressly
provided otherwise. The Dollar Equivalent of any amounts denominated or reported
under a Loan Document in a currency other than U.S. Dollars shall be determined
by the Administrative Agent on a daily basis, based on the current Spot Rate.
The Lead Borrower shall report value and other Borrowing Base components to the
Administrative Agent in the currency invoiced by the Lead Borrower or shown in
the Lead Borrower’s financial records, and unless expressly provided otherwise,
shall deliver financial statements and calculate financial covenants in U.S.
Dollars. Notwithstanding anything herein to the contrary, if any Obligation is
funded and expressly denominated in a currency other than U.S. Dollars, the
Borrowers shall repay such Obligation in such other currency.

Section 1.04    Additional Alternative Currencies.
(a)    The Borrowers may from time to time request that Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency (other than U.S. Dollars) that is readily
available and freely transferable and convertible into U.S. Dollars. In the case
of any such request with respect to the making of Loans, such request shall be
subject to the approval of the Administrative Agent and the Lenders with
Commitments in respect of the Facility under which such additional Alternative
Currency is being requested; and in the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the applicable Issuing Bank.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable Issuing Bank, in its or their sole discretion). In the case of any
such request


-86-

--------------------------------------------------------------------------------





pertaining to Loans, the Administrative Agent shall promptly notify each
applicable Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
Issuing Bank thereof. Each applicable Lender (in the case of any such request
pertaining to Loans) or the applicable Issuing Bank (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Loans or the
issuance of Letters of Credit, as the case may be, in such requested currency.
(c)    Any failure by a Lender or the applicable Issuing Bank, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the applicable
Issuing Bank, as the case may be, to permit Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders with Commitments in respect of the Facility under which such
additional Alternative Currency is being requested consent to making Loans in
such requested currency, the Administrative Agent shall so notify such Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Loans; and if
the Administrative Agent and the applicable Issuing Bank consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify such Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.04, the
Administrative Agent shall promptly so notify such Borrower.

Section 1.05    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

Section 1.06    Effectuation of Transactions. Each of the representations and
warranties of the Borrowers contained in this Agreement (and all corresponding
definitions) and applicable on the Closing Date and thereafter, are made after
giving effect to the Transactions, unless the context otherwise requires.

Section 1.07    Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

Section 1.08    Joint and Several Liability. To the fullest extent permitted by
law the liability of each Borrower for the obligations under this Agreement and
the other Loan Documents of the other applicable Borrowers with whom it has
joint and several liability (as set forth in Section 2.01(b) and (c)) shall be
absolute, unconditional and irrevocable, without regard to (i) the validity or
enforceability of this Agreement or any other Loan Document, any of the
obligations hereunder or thereunder or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any applicable Secured Party, (ii) any defense, set-off or
counterclaim (other than a defense of payment or performance hereunder; provided
that no Borrower hereby waives any suit for breach of a contractual provision of
any of the Loan Documents) which may at any time be available to or be asserted
by such other applicable Borrower or any other Person against any Secured Party
or (iii) any other circumstance whatsoever (with or without notice to or
knowledge of such other applicable Borrower or


-87-

--------------------------------------------------------------------------------





such Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such other applicable Borrower for the
obligations hereunder or under any other Loan Document, or of such Borrower
under this Section 1.09, in bankruptcy or in any other instance.

Section 1.09    Exchange Rates; Currency Equivalents; Basket Calculations.
(a)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the LIBO Rate or with
respect to any rate that is an alternative or replacement for or successor to
any such rate (including, without limitation, any alternate rate implemented
pursuant to Section 3.01(a)) or the effect of any of the foregoing, or of any
related changes made to this Agreement pursuant to Section 3.01(a) (other than,
for the avoidance of doubt, with respect to its obligation to apply the
definition of such rate in accordance with its terms and comply with its express
obligations in Article 3 (including Section 3.01)).
(b)    Notwithstanding the foregoing, for purposes of determining compliance
with any covenant in Article 10, (i) with respect to any amount of cash on
deposit, Indebtedness, Investment, Restricted Payment, Lien, Disposition or
Attributable Receivables Indebtedness (each, a “Covenant Transaction”) in a
currency other than U.S. Dollars, no Default or Event of Default shall be deemed
to have occurred solely as a result of changes in rates of exchange occurring
after the time such Covenant Transaction is incurred or made, and (ii) with
respect to any Covenant Transaction incurred or made in reliance on a provision
that makes reference to a percentage of Consolidated Total Assets, no Default or
Event of Default shall be deemed to have occurred solely as a result of changes
in the amount of Consolidated Total Assets occurring after the time such
Covenant Transaction is incurred or made in reliance on such provision.
(c)    For purposes of determining compliance with any covenant in Article 10,
with respect to the amount of any Covenant Transaction in a currency other than
U.S. Dollars, such amount (i) if incurred or made in reliance on a fixed Dollar
basket, will be converted into U.S. Dollars based on the relevant currency
exchange rate in effect on the Closing Date, and (ii) if incurred in reliance on
a percentage or ratio basket, will be converted into U.S. Dollars based on the
relevant currency exchange rate in effect on the date such Covenant Transaction
is incurred or made and such percentage or ratio basket will be measured at the
time such Covenant Transaction is incurred or made.

Section 1.10    Interpretation (Australia) and Code of Banking Practice
(Australia).
(a)    Without prejudice to the generality of any provision of this Agreement,
in this Agreement where it relates to Australian Loan Party, a reference in this
Agreement to:
(i)    “Account” also includes any “account” as defined in section 10 of the
Australian PPSA;
(ii)    “Affiliate” has the meaning given to it in section 50AA of the
Australian Corporations Act;
(iii)    “Controller”, “receiver” or “receiver manager” has the meaning given to
it in section 9 of the Australian Corporations Act;
(iv)    “Account Debtor” also includes any “account debtor” as defined in
section 10 of the Australian PPSA;


-88-

--------------------------------------------------------------------------------





(v)    “Inventory” has the meaning provided in section 10 of the Australian
PPSA; and
(vi)    “Subsidiary” shall mean a subsidiary within the meaning given in Part
1.2 Division 6 of the Australian Corporations Act.
(b)    The parties agree that the Australian Banking Association Banking Code of
Practice does not apply to the Loan Documents nor the transactions under them.

ARTICLE 2
AMOUNT AND TERMS OF CREDIT


Section 2.01    The Commitments.
(a)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth:
(i)    each North American Revolving Lender agrees, severally and not jointly,
to make North American Revolving Loans to the U.S. Borrowers in U.S. Dollars or
in one or more Alternative Currencies, if any, at any time and from time to time
on and after the Closing Date until the earlier of one (1) Business Day prior to
the Maturity Date and the termination of the North American Revolving Commitment
of such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in the Availability
Conditions not being met; and
(ii)    each Swiss Revolving Lender agrees, severally and not jointly, to make
Swiss Revolving Loans to the Swiss Borrower in U.S. Dollars or in one or more
Alternative Currencies, at any time and from time to time on and after the
Closing Date until the earlier of one (1) Business Day prior to the Maturity
Date and the termination of the Swiss Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in the Availability Conditions not being met.
Within the limits set forth above and subject to the terms, conditions and
limitations set forth herein, the Borrowers may borrow, pay or prepay and
reborrow Revolving Loans under each applicable Facility.
(b)    Subject to the Swiss Guaranty Limitations, all Foreign Loan Parties shall
be jointly and severally liable for all Revolving Loans made to the Swiss
Borrower.
(c)    All U.S. Loan Parties shall be jointly and severally liable for all
Revolving Loans regardless of which Borrower received the proceeds thereof.
(d)    Notwithstanding any provision hereof or any other Loan Document to the
contrary and, in the case of any Swiss Loan Party, subject to the limitations
set forth in Article 4 of this Agreement, (i) no Foreign Loan Party (other than
any Foreign Loan Party that (A) is organized or incorporated in a Specified
Jurisdiction and (B) is not a CFC or a FSHCO) shall have any joint and several
liability under any Loan Document for, or any Guarantee obligation under any
Loan Document with respect to, and (ii) no assets of any Foreign Loan Party
(other than any Foreign Loan Party that (A) is organized or incorporated in a
Specified Jurisdiction and (B) is not a CFC or a FSHCO) or any Equity Interests
of any Foreign Loan Party that constitute Excluded Securities shall constitute
Collateral under any Loan Document for, in the case of each of the foregoing
clauses (i) and (ii), the U.S. Obligations.


-89-

--------------------------------------------------------------------------------






Section 2.02    Loans.
(a)    (i) Each North American Revolving Loan shall be made as part of a
Borrowing consisting of North American Revolving Loans made by the Lenders
ratably in accordance with their applicable North American Revolving Commitments
and (ii) each Swiss Revolving Loan shall be made as part of a Borrowing
consisting of Swiss Revolving Loans made by the Lenders ratably in accordance
with their Swiss Revolving Commitments; provided that the failure of any Lender
to make any Loan shall not in itself relieve any other Lender of its obligation
to lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f), Loans (other than Swingline Loans) comprising any Borrowing
shall be in an aggregate principal amount that is (i) in the case of Base Rate
Loans equal to the amount requested by the applicable Borrower and (ii) in the
case of LIBO Rate Loans, (A) an integral multiple of the Dollar Equivalent of
$250,000 and not less than the Dollar Equivalent of $1,000,000 (or, if such
Borrowing is denominated in an Alternative Currency, 1,000,000 units of such
Alternative Currency), or (B) equal to the remaining available balance of the
Revolving Commitments under the applicable Facility.
(b)    Subject to Section 3.01, (i) each Borrowing by a U.S. Borrower shall be
comprised entirely of LIBO Rate Loans (or, in the case of Borrowings denominated
in U.S. Dollars, Base Rate Loans or LIBO Rate Loans) and (ii) each Borrowing by
the Swiss Borrower shall be comprised entirely of LIBO Rate Loans, in each case,
as the applicable Borrower may request pursuant to Section 2.03. Each North
American Swingline Loan made to the U.S. Borrower shall be in U.S. Dollars and
shall be a Base Rate Loan unless otherwise agreed by the applicable Borrower and
the Swingline Lender in its sole discretion. Each Swiss Swingline Loan made to
the Swiss Borrower shall be in Swiss Francs and shall be Overnight LIBO Loans
unless otherwise agreed by the applicable Borrower and the Swingline Lender in
its sole discretion. Each Lender may at its option make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement or
cause the Borrowers to pay additional amounts pursuant to Section 3.01.
Borrowings of more than one Type may be outstanding at the same time; provided
further that the Borrowers shall not be entitled to request any Borrowing that,
if made, would result in (x) the Lead Borrower having more than ten (10) LIBO
Rate Loans outstanding hereunder at any one time, (y) Briggs & Stratton AG, a
Swiss corporation, as the Swiss Borrower, having more than ten (10) LIBO Rate
Loans outstanding hereunder at any one time and (z) for any other Person that
becomes a Borrower pursuant to the terms hereof after the Closing Date, an
amount of LIBO Rate Loans outstanding hereunder at any one time to be mutually
agreed by the Lead Borrower and the Administrative Agent. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.
(c)    Except with respect to Loans made pursuant to Section 2.02(f), each
Lender shall make each Loan (other than Swingline Loans) to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds to such account as the Administrative Agent may designate (i) in New York
City, in the case of Loans to a U.S. Borrower not later than 3:00 p.m. New York
time and (ii) in London, in the case of Loans to the Swiss Borrower, not later
than the Applicable Time specified by the Administrative Agent in the case of
any Loans to the Swiss Borrower, and the Administrative Agent shall promptly
credit the amounts so received to an account as directed by the Lead Borrower in
the applicable Notice of Borrowing maintained with the Administrative Agent or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met or waived, return the amounts so
received to the respective Lenders.


-90-

--------------------------------------------------------------------------------





(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Lead Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the applicable
Borrowers, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate reasonably determined by
the Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent demonstrable error). If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.
(e)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
(f)    If an Issuing Bank shall not have received from the applicable Borrowers
the payment required to be made by Section 2.13(e) within the time specified in
such Section, such Issuing Bank will promptly notify the Administrative Agent of
the LC Disbursement and the Administrative Agent will promptly notify each
applicable Lender of such LC Disbursement and its Pro Rata Percentage thereof.
Each such Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 11:00 a.m., New York City time on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such LC Disbursement (it
being understood that such amount shall be deemed to constitute a Base Rate Loan
(for LC Disbursements denominated in U.S. Dollars), or a LIBO Rate Loan with an
Interest Period of one month (for LC Disbursements denominated in an Alternative
Currency) of such Lender, and such payment shall be deemed to have reduced the
applicable LC Exposure), and the Administrative Agent will promptly pay to such
Issuing Bank amounts so received by it from the applicable Lenders. The
Administrative Agent will promptly pay to the applicable Issuing Bank any
amounts received by it from the applicable Borrower pursuant to Section 2.13(e)
prior to the time that any Lender makes any payment pursuant to this paragraph
(f); any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Lenders that shall have
made such payments and to the applicable Issuing Bank, as their interests may
appear. If any Lender under the applicable Facility shall not have made its Pro
Rata Percentage of such LC Disbursement available to the Administrative Agent as
provided above, such Lender and the applicable Borrowers severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with this paragraph (f) to but excluding the
date such amount is paid, to the Administrative Agent for the account of the
applicable Issuing Bank at (i) in the case of the Lead Borrower, a rate per
annum equal to the interest rate applicable to Revolving Loans pursuant to
Section 2.06, and (ii) in the case of such Lender, at the Base Rate (for U.S.
Dollars) or the LIBO Rate with an Interest Period of one month for all
Alternative Currencies.


-91-

--------------------------------------------------------------------------------






Section 2.03    Borrowing Procedure. To request a Revolving Borrowing, the Lead
Borrower shall notify the Administrative Agent of such request by telecopy or
electronic transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed) or (other than in the case of requests for LIBO Rate
Loans) telephone (promptly confirmed by telecopy or electronic transmission) (i)
in the case of a Borrowing by any U.S. Borrower of LIBO Rate Loans under the
North American Revolving Facility, not later than 1:00 p.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing to the
Administrative Agent’s New York office, (ii) in the case of a Borrowing of LIBO
Rate Loans under the Swiss Revolving Facility, not later than 11:00 a.m., London
time, four (4) Business Days before the date of the proposed Borrowing to the
Administrative Agent’s New York office and (iii) in the case of a Borrowing of
Base Rate Loans, not later than 1:00 p.m., New York City time, on the Business
Day of the proposed Borrowing to the Administrative Agent’s New York office.
Each such telephonic Notice of Borrowing shall be irrevocable, subject to
Sections 2.09 and 3.01, and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Notice of Borrowing in a form
approved by the Administrative Agent and signed by the Lead Borrower. Each such
telephonic and written Notice of Borrowing shall specify the following
information in compliance with Section 2.02:
(a)    the name of the Borrower;
(b)    the aggregate amount of such Borrowing;
(c)    the date of such Borrowing, which shall be a Business Day;
(d)    whether such Borrowing is to be a Borrowing of Base Rate Loans or a
Borrowing of LIBO Rate Loans;
(e)    in the case of a Borrowing of LIBO Rate Loans, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;
(f)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02;
(g)    the Facility under which the Loans are to be borrowed;
(h)    the currency of the Borrowing;
(i)    the amount of Eligible Cash as of the close of business on the Business
Day prior to the date of such notice and the remaining Aggregate Availability
after adjusting for the proposed Borrowing; and
(j)    that the applicable conditions set forth in Article 6 are satisfied or
waived as of the date of the notice.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (x) in the case of a Borrowing in U.S. Dollars by a U.S.
Borrower, a Borrowing of Base Rate Loans and (y) in the case of any other
Borrowing, a Borrowing of LIBO Rate Loans with an Interest Period of one month.
If no Interest Period is specified with respect to any requested Borrowing of
LIBO Rate Loans, then the Lead Borrower shall be deemed to have selected an
Interest Period of one month’s duration. If no currency is specified, then the
requested Borrowing shall be made in U.S. Dollars. Promptly following receipt of
a Notice of Borrowing in accordance with this Section 2.03, the Administrative
Agent shall


-92-

--------------------------------------------------------------------------------





advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.
This Section 2.03 shall not apply to Swingline Loans, the borrowing of which
shall be in accordance with Section 2.12.

Section 2.04    Evidence of Debt; Repayment of Loans.
(a)    Each U.S. Borrower, jointly and severally, hereby unconditionally
promises to pay to the Administrative Agent the then unpaid principal amount of
each Loan made to any Borrower on the Maturity Date. Subject to the Swiss
Guaranty Limitations, the Swiss Borrower hereby unconditionally promises to pay
to the Administrative Agent the then unpaid principal amount of each Loan made
to the Swiss Borrower on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. The Lead Borrower shall be entitled to review records
of such accounts with prior reasonable notice during normal business hours.
(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof, the
currency thereof and the Interest Period applicable thereto; (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder; and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender. The Lead Borrower shall be entitled to review records of such
accounts with prior reasonable notice during normal business hours.
(d)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent demonstrable error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the
Borrowers to repay the Loans in accordance with their terms.
(e)    Any Lender may request that Loans made by it thereunder be evidenced by a
promissory note. In such event, the applicable Borrower shall promptly prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit B.

Section 2.05    Fees.
(a)    Unused Line Fee. With respect to each Facility, the U.S. Borrowers or the
Swiss Borrower, as applicable, shall pay to the Administrative Agent, for the
pro rata benefit of the Lenders (other than any Defaulting Lender), under each
Facility, a fee in U.S. Dollars equal to the Unused Line Fee Rate multiplied by
the amount by which the Revolving Commitments (other than Revolving Commitments
of a Defaulting Lender) under such Facility exceed the average daily balance of
outstanding Revolving Loans under such Facility and stated amount of outstanding
Letters of Credit under such Facility during any fiscal quarter (such fee, the
“Unused Line Fee”). Such fee shall accrue


-93-

--------------------------------------------------------------------------------





commencing on the Closing Date, and will be payable in arrears, on the first
Business Day of each fiscal quarter, commencing on or about October 1, 2019.
(b)    Administrative Agent Fees. The Lead Borrower agrees to pay to the
Administrative Agent, for its own account, the fees set forth in the Fee Letter
or such other fees payable in the amounts and at the times separately agreed
upon between the Lead Borrower and the Administrative Agent (the “Administrative
Agent Fees”).
(c)    LC and Fronting Fees. With respect to the North American Revolving
Facility, the U.S. Borrowers, jointly and severally, agree to pay (i) to the
Administrative Agent for the account of each North American Revolving Lender a
participation fee (“North American LC Participation Fee”) in U.S. Dollars with
respect to its participations in North American Letters of Credit, which shall
accrue at a rate equal to the Applicable Margin from time to time used to
determine the interest rate on LIBO Rate Loans pursuant to Section 2.06, on the
average daily amount of such North American Revolving Lender’s North American LC
Exposure (excluding any portion thereof attributable to unreimbursed North
American LC Disbursements) during the period from and including the Closing Date
to but excluding the later of the date on which such North American Revolving
Lender’s North American Revolving Commitment terminates and the date on which
such North American Revolving Lender ceases to have any North American LC
Exposure and (ii) to each North American Issuing Bank a fronting fee (“North
American Fronting Fee”) in U.S. Dollars, which shall accrue at the rate of
0.125% per annum on the average daily amount of the North American LC Exposure
(excluding any portion thereof attributable to unreimbursed North American LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the North American Revolving
Commitments and the date on which there ceases to be any North American LC
Exposure, as well as each North American Issuing Bank’s standard and reasonable
fees with respect to the issuance, amendment, renewal or extension of any North
American Letter of Credit or processing of drawings thereunder as agreed among
the Lead Borrower and such North American Issuing Bank from time to time. With
respect to the Swiss Revolving Facility, the Swiss Borrower agrees to pay (i) to
the Administrative Agent for the account of each Swiss Revolving Lender a
participation fee (together with the North American LC Participation Fee, the
“LC Participation Fees”) in the same currency of the denomination of the Swiss
Letters of Credit issued with respect to its participations in Swiss Letters of
Credit, which shall accrue at a rate equal to the Applicable Margin from time to
time used to determine the interest rate on LIBO Rate Loans pursuant to Section
2.06, on the average daily amount of such Swiss Revolving Lender’s Swiss LC
Exposure (excluding any portion thereof attributable to unreimbursed Swiss LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Swiss Revolving Lender’s Swiss
Revolving Commitment terminates and the date on which such Swiss Revolving
Lender ceases to have any Swiss LC Exposure, and (ii) to each Swiss Issuing Bank
a fronting fee (together with the North American Fronting Fee, the “Fronting
Fees”) in Pound Sterling, Euros, Australian Dollars or Swiss Francs, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the Swiss
LC Exposure (excluding any portion thereof attributable to unreimbursed Swiss LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Swiss Revolving
Commitments and the date on which there ceases to be any Swiss LC Exposure, as
well as each Swiss Issuing Bank’s standard and reasonable fees with respect to
the issuance, amendment, renewal or extension of any Swiss Letter of Credit or
processing of drawings thereunder as agreed among the Lead Borrower and such
Swiss Issuing Bank from time to time. LC Participation Fees and Fronting Fees
accrued to but excluding the last day of March, June, September and December of
each year shall be payable on the first Business Day following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments


-94-

--------------------------------------------------------------------------------





terminate shall be payable on demand (including documentation reasonably
supporting such request). Any other fees payable to the Issuing Banks pursuant
to this paragraph shall be payable within ten (10) days after written demand
(together with backup documentation supporting such reimbursement request). All
LC Participation Fees and Fronting Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(d)    All fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders (other than Defaulting Lenders), except that the Fronting Fees shall be
paid directly to each Issuing Bank. Once paid, none of the fees shall be
refundable under any circumstances.

Section 2.06    Interest on Loans.
(a)    (i)    Subject to the provisions of Section 2.06(b), the Loans comprising
each Borrowing of Base Rate Loans shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin in effect from time to time.
(ii)    Subject to the provisions of Section 2.06(b), the Loans comprising each
Borrowing of LIBO Rate Loans shall bear interest at a rate per annum equal to
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.
(iii)    Subject to the provisions of Section 2.06(b), (A) the Loans comprising
each Borrowing of North American Swingline Loans in U.S. Dollars shall bear
interest at a rate per annum equal to the Base Rate plus the Applicable Margin
in effect from time to time (or such other rate as may be agreed upon by the
applicable Borrower and the Swingline Lender in its sole discretion) and (B) the
Loans comprising each Borrowing of Swiss Swingline Loans shall bear interest at
a rate per annum equal to the Overnight LIBO Rate plus the Applicable Margin in
effect from time to time (or such other rate as may be agreed upon by the
applicable Borrower and the Swingline Lender in its sole discretion).
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee payable by any Borrower hereunder is not paid when due, whether
at stated maturity, upon acceleration or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan or (ii) in the case of any interest or fee, 2% plus the
rate applicable to Base Rate Loans.
(c)    Accrued interest on each Loan shall be payable (i) in the case of Base
Rate Loans, on each Adjustment Date, commencing with October 1, 2019, in arrears
for such Base Rate Loans, (ii) in the case of Overnight LIBO Rate Loans, on the
first Business Day of each month, in arrears for such Overnight LIBO Rate Loans,
(iii) in the case of LIBO Rate Loans, at the end of the current Interest Period
therefor and, in the case of an Interest Period in excess of three months, on
each date occurring at three-month intervals after the first day of such
Interest Period and (iv) in the case of all Revolving Loans, upon termination of
the Revolving Commitments; provided that (x) interest accrued pursuant to
paragraph (b) of this Section 2.06 shall be payable on demand and, absent
demand, on each Adjustment Date, at the end of the current Interest Period and
upon termination of the Revolving Commitments, as applicable, (y) in the event
of any repayment or prepayment of any Loan (other than a prepayment of a Base
Rate Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (z) in the event of any


-95-

--------------------------------------------------------------------------------





conversion of any LIBO Rate Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest (i) computed by reference to the Base Rate at times
when the Base Rate is based on the Prime Rate and (ii) for Borrowings
denominated in Australian Dollars or Pound Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Base Rate or LIBO Rate shall be determined by the Administrative
Agent in accordance with the provisions of this Agreement, and such
determination shall be conclusive absent demonstrable error.
(e)    Interest Act (Canada). For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of 360 days
or any other period of time less than a calendar year) are equivalent are the
rates so determined multiplied by the actual number of days in the applicable
calendar year and divided by 360 or such other period of time, respectively.
(f)    Limitation on Interest. If any provision of this Agreement or of any of
the other Loan Documents would obligate any Loan Party to make any payment of
interest or other amount payable to the Lenders in an amount or calculated at a
rate which would be prohibited by law or would result in a receipt by the
Lenders of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provisions, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the Lenders of interest at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (1) first, by reducing the amount or rate of interest required to be
paid to the Lenders under this Section 2.06, and (2) second, by reducing any
fees, commissions, premiums and other amounts required to be paid to the Lenders
which would constitute “interest” for purposes of Section 347 of the Criminal
Code (Canada). Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the Lenders shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code
(Canada), the Loan Parties shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from the Lenders in an amount
equal to such excess and, pending such reimbursement, such amount shall be
deemed to be an amount payable by the Lenders to the Borrowers. Any amount or
rate of interest referred to in this Section 2.06 shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that the applicable Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Closing Date
to the Maturity Date and, in the event of a dispute, a certificate of a Fellow
of the Canadian Institute of Actuaries appointed by the Administrative Agent
shall be conclusive for the purposes of such determination.
(g)    Swiss Minimum Interest. By entering into this Agreement, the parties to
this Agreement have assumed in bona fide that the interest payable hereunder is
not and will not become subject to any tax deduction on account of Swiss
Withholding Tax. Nevertheless, if a tax deduction is required by Swiss law to be
made by a Loan Party in respect of any interest payable under a Loan Document
and should it be unlawful for the relevant Loan Party to comply with Section
5.01 (Net Payments) for any reason (where this would otherwise be required by
the terms of Section 5.01 (Net Payments)) then:


-96-

--------------------------------------------------------------------------------





(i)    the applicable interest rate in relation to that interest payment shall
be:
(1)    the interest rate which would have applied to that interest payment (as
provided for in this Section 2.06 (Interest on Loans) or otherwise in this
Agreement in the absence of this Section 2.06 (g) (Swiss Minimum interest));
divided by:
(2)    one minus the rate at which the relevant tax deduction for Swiss
Withholding Tax is required to be made (where the rate at which such tax
deduction is required to be made is for this purpose expressed as a fraction of
one rather than as a percentage); and
(ii)    the relevant Loan Party shall be obliged:
(1)    to pay the relevant interest at the adjusted rate in accordance with
paragraph (i) above; and
(2)    to make the tax deduction for Swiss Withholding Tax on the interest so
recalculated; and
all references to a rate of interest in Section 2.06 (Interest on Loans) or
otherwise in this Agreement shall be construed accordingly.
(iii)    To the extent that any interest payable by a Loan Party under this
Agreement becomes subject to Swiss Withholding Tax, each relevant party to this
Agreement and the relevant Loan Party shall promptly co-operate in completing
any procedural formalities (including submitting forms and documents required by
the appropriate Tax authority) to allow the parties under this Agreement to
prepare claims for the refund of any Swiss Withholding Tax so deducted.
(iv)    If a party to this Agreement receives a refund in respect of Swiss
Withholding Tax, that party shall pay an amount to the Loan Party in respect of
which the Swiss Withholding Tax relates, which that party determines will leave
it, after that payment, in the same after-Tax position as it would have been in
had that Swiss Withholding Tax not been required to be paid.
(v)    A Loan Party is not required to make an increased payment to a particular
Lender (but, for the avoidance of doubt, shall remain required to make an
increased payment to all other Lenders) under paragraph (g) above by reason of a
tax deduction arising as a result of that Lender (i) making an incorrect
declaration of its status as to whether or not it is a Swiss Qualifying Lender
or a single Swiss Non-Qualifying Lender, (ii) breaching the restrictions
regarding transfers, assignments, participations, sub-participation and exposure
transfers set forth in Section 13.04 or (iii) ceasing to be a Swiss Qualifying
Lender other than as a result of any change after the date it became a Lender or
Participant under this Agreement in (or in the interpretation, administration or
application of) any law or double taxation treaty, or any published practice or
published concession of any relevant taxing authority.

Section 2.07    Termination and Reduction of Commitments.
(a)    The Revolving Commitments, the Swingline Commitment, the North American
LC Commitment and the Swiss LC Commitment shall automatically terminate on the
Maturity Date.


-97-

--------------------------------------------------------------------------------





(b)    The Lead Borrower may at any time terminate, or from time to time reduce,
the Revolving Commitments of any Class; provided that (i) any such reduction
shall be in an amount that is (x) an integral multiple of $1,000,000 or (y) the
entire remaining Revolving Commitments of such Class, (ii) the Revolving
Commitments under any Facility shall not be terminated or reduced if, after
giving effect to any concurrent prepayment of the Revolving Loans under such
Facility in accordance with Section 2.09, the Revolving Exposures under such
Facility would exceed the Commitments under such Facility and (iii) the
Revolving Commitments shall not be terminated or reduced if, after giving effect
to such termination or reduction, the Revolving Commitments would be less than
the Closing Date Extension Amount but greater than $0.
(c)    The Lead Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Commitments of any Facility under paragraph
(b) of this Section 2.07 at least three (3) Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the relevant Lenders of the contents thereof.
Each notice delivered by the Lead Borrower pursuant to this Section 2.07 shall
be irrevocable except that, to the extent delivered in connection with a
refinancing of the applicable Obligations or other transaction, such notice
shall not be irrevocable until such refinancing is closed and funded or other
transaction is closed. Any effectuated termination or reduction of the Revolving
Commitments of any Facility shall be permanent. Each reduction of the Revolving
Commitments of any Facility shall be made ratably among the relevant Lenders in
accordance with their respective Revolving Commitments.

Section 2.08    Interest Elections.
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing and, in the case of a Borrowing of LIBO Rate
Loans, shall have an initial Interest Period as specified in such Notice of
Borrowing. Thereafter, the Lead Borrower may elect to convert such Borrowing to
a different Type or to continue such Borrowing and, in the case of a Borrowing
of LIBO Rate Loans, may elect Interest Periods therefor, all as provided in this
Section 2.08. The Lead Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)    To make an election pursuant to this Section 2.08, the Lead Borrower
shall notify the Administrative Agent of such election by telephone (other than
in relation to a Swiss Revolving Loan) or electronic transmission (if
arrangements for doing so have been approved by the Administrative Agent, which
approval shall not be unreasonably withheld, delayed or conditioned) by the time
that a Notice of Borrowing would be required under Section 2.03 if the Lead
Borrower was requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election, subject to Section
3.05. Each such telephonic Notice of Conversion/Continuation shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Notice of Conversion/Continuation substantially in the form of Exhibit A-3,
unless otherwise agreed to by the Administrative Agent and the Lead Borrower.
(c)    Each telephonic and written Notice of Conversion/Continuation shall
specify the following information in compliance with Section 2.02:
(i)    the Borrowing to which such Notice of Conversion/Continuation applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof


-98-

--------------------------------------------------------------------------------





to be allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Borrowing of Base Rate Loans
or LIBO Rate Loans;
(iv)    the currency of the resulting Borrowing; and
(v)    if the resulting Borrowing is a Borrowing of LIBO Rate Loans, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”
If any such Notice of Conversion/Continuation requests a Borrowing of LIBO Rate
Loans but does not specify an Interest Period, then the Lead Borrower shall be
deemed to have selected an Interest Period of one month’s duration. No Borrowing
may be converted into or continued as a Borrowing denominated in a different
currency, but instead must be prepaid in the original currency of such Borrowing
and reborrowed in the other currency.
(d)    Promptly following receipt of a Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If a Notice of Conversion/Continuation with respect to a Borrowing of
LIBO Rate Loans denominated in U.S. Dollars under the North American Revolving
Facility is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Borrowing
of Base Rate Loans; provided, however, that, if (i) approved by the
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed) and (ii) the applicable Borrower shall have delivered to the
Administrative Agent its customary standard (if applicable) documentation
pre-authorizing automatic continuations, such Borrowing shall automatically
continue with an Interest Period of one month. If a Notice of
Conversion/Continuation with respect to a Borrowing under the Swiss Revolving
Facility is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a LIBO Rate
Borrowing with an Interest Period of one month. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Lead Borrower, then, after the occurrence and during the continuance of such
Event of Default (i) no outstanding Borrowing may be converted to or continued
as a Borrowing of LIBO Rate Loans and (ii) unless repaid, each Borrowing of LIBO
Rate Loans shall be converted to or continued as a Borrowing of LIBO Rate Loans
with an Interest Period of one month at the end of the Interest Period
applicable thereto.

Section 2.09    Optional and Mandatory Prepayments of Loans.
(a)    Optional Prepayments. The Borrowers shall have the right at any time and
from time to time to prepay, without premium or penalty, any Borrowing, in whole
or in part, subject to the requirements of this Section 2.09; provided further
that each partial prepayment shall be in an amount that is an integral multiple
of $100,000.


-99-

--------------------------------------------------------------------------------





(b)    Revolving Loan Prepayments.
(i)    In the event of the termination of all the Revolving Commitments of any
Facility in accordance with the terms of this Agreement, the applicable
Borrowers shall, on the date of such termination, (x) repay or prepay all the
outstanding Revolving Borrowings and all outstanding Swingline Loans under such
Facility and (y) Cash Collateralize the LC Exposure in respect of such Facility
in accordance with Section 2.13(j).
(ii)    In the event of any partial reduction of the Revolving Commitments under
any Facility in accordance with the terms of this Agreement, then (A) at or
prior to the effective date of such reduction, the Administrative Agent shall
notify the Lead Borrower and the Lenders of the Aggregate Exposures after giving
effect thereto and (B) if the Availability Conditions would not be satisfied
upon giving effect to such reduction, then the Borrowers shall, on the date of
such reduction (or, if such failure to satisfy the Availability Conditions is
due to the imposition of new Reserves, a change in the methodology of
calculating existing Reserves, a change in eligibility standards or the
occurrence of a Revaluation Date, in each case in accordance with the terms of
this Agreement, within (5) five Business Days following receipt of written
notice that complies with the terms of this Agreement), first, repay or prepay
all Swingline Loans, second, repay or prepay Revolving Borrowings and third,
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to comply
with the Availability Conditions.
(iii)    In the event that the Availability Conditions are not satisfied at any
time, the Borrowers shall, immediately after demand (or, if such failure to
satisfy the Availability Conditions is due to the imposition of new Reserves, a
change in the methodology of calculating existing Reserves, a change in
eligibility standards or the occurrence of a Revaluation Date, in each case in
accordance with the terms of this Agreement, within five (5) Business Days
following receipt of written notice that complies with the terms of this
Agreement), first, repay or prepay all Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, replace or Cash Collateralize outstanding
Letters of Credit in accordance with the procedures set forth in Section
2.13(j), in an amount sufficient to comply with the Availability Conditions.
Notwithstanding the foregoing, if the Availability Conditions are not satisfied
solely as a result of the fluctuation of currency exchange rates, then the
foregoing requirements shall only apply if the Aggregate Exposures exceed 103%
of the amount that would comply with the Availability Conditions.
(iv)    In the event that (1) the aggregate LC Exposure exceeds the LC Sublimit
then in effect, the Lead Borrower shall, without notice or demand, immediately
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess, (2) the aggregate North American LC Exposure exceeds the
North American LC Sublimit then in effect, the Lead Borrower shall, without
notice or demand, immediately replace or Cash Collateralize outstanding North
American Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess or (3) the
aggregate Swiss LC Exposure exceeds the Swiss LC Sublimit then in effect, the
Swiss Borrower shall, without notice or demand, immediately replace or Cash
Collateralize outstanding Swiss Letters of Credit in accordance with the
procedures set forth in Section 2.13(j), in an amount sufficient to eliminate
such excess.


-100-

--------------------------------------------------------------------------------





(v)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party in respect of any Disposition of Real Property
included in the U.S. Borrowing Base pursuant to a sale leaseback transaction,
the Borrowers shall, promptly after such Net Proceeds are received by a Loan
Party, prepay the Obligations in an aggregate amount equal to 100% of such Net
Proceeds.
Notwithstanding the foregoing, if any of the foregoing conditions described in
subclauses (ii), (iii) or (iv) of this Section 2.09(b) arises solely as a result
of the fluctuation of currency exchange rates, then the foregoing requirements
set forth in subclauses (ii), (iii) or (iv) of this Section 2.09(b) shall only
apply if the LC Exposure, North American LC Exposure or Swiss LC Exposure, as
the case may be, exceeds 105% of the maximum amount that would not give rise to
any of the foregoing conditions.
(c)    Application of Prepayments.
(i)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Lead Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to this
paragraph (i) of Section 2.09(c). Unless during a Liquidity Period, except as
provided in Section 2.09(b)(iii) hereof, all mandatory prepayments shall be
applied as follows: first, to fees and reimbursable expenses of the
Administrative Agent then due and payable pursuant to the Loan Documents;
second, to interest then due and payable on the Borrowers’ Swingline Loans;
third, to the principal balance of the Swingline Loans outstanding until the
same has been prepaid in full; fourth, to interest then due and payable on the
Revolving Loans and other amounts due pursuant to Sections 3.02 and 5.01 in
respect of the applicable Facility subject to such mandatory prepayment; fifth,
to the principal balance of the Revolving Loans in respect of the applicable
Facility subject to such mandatory prepayment until the same have been prepaid
in full; sixth, to Cash Collateralize all LC Exposure in respect of the
applicable Facility subject to such mandatory prepayment plus any accrued and
unpaid interest thereon (to be held and applied in accordance with Section
2.13(j) hereof); seventh, to all other Obligations pro rata in accordance with
the amounts that such Lender certifies is outstanding; and eighth, as required
by any Intercreditor Agreement or, in the absence of any such requirement,
returned to the Lead Borrower or to such party as otherwise required by law.
(ii)    Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Revolving Loans shall be applied first to reduce outstanding Base Rate Loans.
Any amounts remaining after each such application shall be applied to prepay
LIBO Rate Loans. Notwithstanding the foregoing, if the amount of any prepayment
of Loans required under this Section 2.09 shall be in excess of the amount of
the Base Rate Loans at the time outstanding, only the portion of the amount of
such prepayment that is equal to the amount of such outstanding Base Rate Loans
shall be immediately prepaid and, at the election of the applicable Borrower,
the balance of such required prepayment shall be either (A) deposited in the LC
Collateral Account and applied to the prepayment of LIBO Rate Loans on the last
day of the then next-expiring Interest Period for LIBO Rate Loans (with all
interest accruing thereon for the account of the applicable Borrowers) or (B)
prepaid immediately, together with any amounts owing to the Lenders under
Section 2.10. Notwithstanding any such deposit in the LC Collateral Account,
interest shall continue to accrue on such Loans until prepayment.


-101-

--------------------------------------------------------------------------------





(d)    Notice of Prepayment. The Lead Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (other than in the case of the requests in relation to Swiss
Revolving Loans and Swingline Loans) (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Borrowing of LIBO Rate Loan, not
later than 1:00 p.m., Local Time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of a Borrowing of Base Rate Loans,
not later than 1:00 p.m., Local Time, on the date of prepayment and (iii) in the
case of prepayment of a Swingline Loan, not later than 1:00 p.m., Local Time, on
the date of prepayment. Each such notice shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment. Each notice of prepayment pursuant to this Section shall be
irrevocable, except that the Lead Borrower may, by subsequent notice to the
Administrative Agent, revoke any such notice of prepayment if such notice of
revocation is received not later than 10:00 a.m. (New York City time) on the day
on which such prepayment is scheduled to occur and, provided that (i) the Lead
Borrower reimburses each Lender pursuant to Section 3.02 for any funding losses
within five (5) Business Days after receiving written demand therefor and (ii)
the amount of Loans as to which such revocation applies shall be deemed
converted to (or continued as, as applicable) Base Rate Loans (denominated in
U.S. Dollars), LIBO Rate Loans (not denominated in U.S. Dollars) with an
Interest Period of one month, in accordance with the provisions of Section 2.08
as of the date of notice of revocation (subject to subsequent conversion in
accordance with the provisions of this Agreement). Promptly following receipt of
any such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.06.
(e)    Closing Date Extension Amount. Notwithstanding anything to the contrary
in this Section 2.09, no Borrower may or shall prepay any Borrowing of North
American Revolving Loans if, after giving effect to such prepayment, both the
North American Revolving Exposure would be less than the Closing Date Extension
Amount and the Revolving Commitments would be greater than $0.

Section 2.10    Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.
(a)    Each Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 3.01,
3.02, and 5.01 or otherwise) at or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to (x) 3:00 p.m., New York City time or (y) other
Applicable Time specified by the Administrative Agent), on the date when due, in
immediately available funds, without set-off or counterclaim. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
applicable office in such Alternative Currency and in same day funds not later
than the Applicable Time specified by the Administrative Agent on the dates
specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in U.S. Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. Any amounts received after such time on any
date may, in the reasonable discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to an Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 3.01, 3.02, 5.01 and 13.01 shall be made to
the Administrative Agent for the benefit of to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Administrative
Agent for the benefit of the Persons specified therein. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in the manner as provided in Section 2.09(c) or 11.02 hereof, as applicable,
ratably among the parties entitled thereto.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender under such Facility, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders under such Facility to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Lead Borrower pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Lead Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against the Loan Parties rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of a Loan Party in the amount of such
participation.
(d)    Unless the Administrative Agent shall have received, prior to any date on
which any payment is due to the Administrative Agent for the account of the
Lenders or an Issuing Bank pursuant to the terms hereof or any other Loan
Document (including the date that is fixed for prepayment by notice from the
Lead Borrower to the Administrative Agent pursuant to Section 2.09(d)), notice
from any Borrower that such Borrower will not make such payment or prepayment,
the Administrative Agent may assume that such Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Banks, as the case may be, the amount
due. In such event, if such Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Banks under the applicable Facility, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.10(d), 2.12(d) or 2.13(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.11    Defaulting Lenders.
(a)    Reallocation of Pro Rata Share; Amendments. For purposes of determining
the Lenders’ obligations to fund or acquire participations in Loans or Letters
of Credit, the Administrative Agent may exclude the Commitments and Loans of any
Defaulting Lender(s) from the calculation of Pro Rata Shares. A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document, except as provided in Section 13.12; provided
that when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Commitment shall be disregarded in any of such calculations to the
extent that disregarding the applicable Revolving Commitments would not cause
the Revolving Exposure of any Lender under any Facility to exceed the amount of
such Lender’s Revolving Commitment under such Facility.
(b)    Payments; Fees. The Administrative Agent may, in its discretion, receive
and retain any amounts payable to a Defaulting Lender under the Loan Documents,
and a Defaulting Lender shall be deemed to have assigned to the Administrative
Agent such amounts until all Obligations owing to the Administrative Agent,
Non-Defaulting Lenders and other Secured Parties have been paid in full. The
Administrative Agent may apply such amounts to the Defaulting Lender’s defaulted
obligations, use the funds to Cash Collateralize such Lender’s Fronting
Exposure, or readvance the amounts to the Borrowers hereunder. A Lender shall
not be entitled to receive any fees accruing hereunder during the period in
which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the Unused Line Fee under
Section 2.05(a). To the extent any LC Exposure attributable to a Defaulting
Lender is reallocated to other Lenders, LC Participation Fees attributable to
such LC Exposure under Section 2.05(c) shall be paid to such other Lenders. If
all or any portion of the LC Exposure attributable to a Defaulting Lender is
neither reallocated to other Lenders nor Cash Collateralized, then LC
Participation Fees attributable to such LC Exposure shall be payable to the
respective Issuing Banks until, and to the extent that, such LC Exposure is
reallocated and/or Cash Collateralized.
(c)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of a
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 11 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.02 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.11; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.11; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Banks or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to clause (iv) below. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(d)    Cure. The Lead Borrower, Administrative Agent and applicable Issuing Bank
may reasonably agree in writing that a Lender is no longer a Defaulting Lender.
At such time, Pro Rata Shares shall be reallocated without exclusion of such
Lender’s Commitments and Loans, and all outstanding Loans, LC Obligations and
other exposures under the Commitments shall be reallocated among Lenders and
settled by the Administrative Agent (with appropriate payments by the reinstated
Lender) in accordance with the readjusted Pro Rata Shares. Unless expressly
agreed by the Lead Borrower, Administrative Agent and applicable Issuing Bank,
no reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender. The failure of any Lender to fund a Loan, to make a
payment in respect of LC Obligations or otherwise to perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender.

Section 2.12    Swingline Loans.
(a)    Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender may, but shall not be obligated to, (i) make
Swingline Loans (“North American Swingline Loans”) in U.S. Dollars to the U.S.
Borrowers on behalf of the North American Revolving Lenders in an aggregate
amount not to exceed $58,500,000 and (ii) make Swingline Loans (“Swiss Swingline
Loans”; the North American Swingline Loans and the Swiss Swingline Loans are
collectively referred to herein as the “Swingline Loans”) in Swiss Francs or any
Alternative Currency to any Borrower on behalf of the Swiss Revolving Lenders in
an aggregate amount not to exceed $4,000,000, in each case, from time to time
during the Revolving Availability Period so long as the making of any such
Swingline Loans will not result in (x) the Dollar Equivalent of the aggregate
principal amount of outstanding Swingline Loans exceeding 10% of the Aggregate
Commitment or (y) the failure to satisfy the Availability Conditions; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Lead Borrower may borrow,
repay and reborrow Swingline Loans.
(b)    Swingline Loans. To request a Swingline Loan, the applicable Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 12:00 Noon, Local Time, on the day of (or, in the case
of a proposed Swingline Loan in Australian Dollars or Swiss Francs, one Business
Day prior to) a proposed Swingline Loan. Each such notice shall be irrevocable
and specify (i) the requested date (which shall be a Business Day), (ii) the
Borrower requesting such Swingline Loan, (iii) the requested currency of such
Swingline Loans and (iv) amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from any Borrower. Each North American Swingline Loan made in
U.S. Dollars shall be a Base Rate Loan. Each Swiss Swingline Loan shall be an
Overnight LIBO Rate Loan. The Swingline Lender shall make each Swingline Loan
available to the applicable Borrower by means of a credit to the general deposit
account of such Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.13(e), by remittance to the applicable Issuing Bank) by
5:00 p.m., Local Time, on the requested date of such Swingline Loan. No Borrower
may request a Swingline Loan if at the time of and immediately after giving
effect to such request a Default has occurred and is continuing. Swingline Loans
shall be made in minimum amounts of $100,000 or the Dollar Equivalent amount
thereof.
(c)    Prepayment. The applicable Borrowers shall have the right at any time and
from time to time to repay, without premium or penalty, any Swingline Loan, in
whole or in part, upon giving written or telecopy notice (or telephone notice
promptly confirmed by written, or telecopy notice) to the Swingline Lender and
to the Administrative Agent before 4:00 p.m., London time on (or, in the case of
any Swingline Loan denominated in Australian Dollars or Swiss Francs, one
Business Day prior to) the date of repayment at the Swingline Lender’s address
for notices specified in the Swingline Lender’s Administrative Questionnaire.
All principal payments of Swingline Loans shall be accompanied by accrued
interest on the principal amount being repaid to the date of payment.
(d)    Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 p.m., Local Time, on (or, in the case
of any Swingline Loan denominated in Australian Dollars or Swiss Francs, one
Business Day prior to) any Business Day require the Lenders under the applicable
Facility to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding under such Facility. Such notice shall specify
the aggregate amount of Swingline Loans in which Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to such Lender, specifying in such notice such Lender’s Pro Rata
Percentage (with respect to the applicable Facility) of such Swingline Loan or
Loans. Each Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Pro Rata Percentage (with respect to the
applicable Facility) of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Aggregate
Commitments or whether an Overadvance exists or is created thereby, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever (provided that such payment shall not cause such Lender’s
Revolving Exposure to exceed such Lender’s Revolving Commitment). Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.14 with
respect to Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Lead Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Lead Borrower (or other party on behalf of the
Lead Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the applicable Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve any Borrower of any default in the payment thereof.
(e)    If the Maturity Date shall have occurred at a time when Extended
Revolving Loan Commitments are in effect, then on the Maturity Date all then
outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such Maturity Date); provided that, if on the occurrence of
the Maturity Date (after giving effect to any repayments of Revolving Loans and
any reallocation of Letter of Credit participations as contemplated in Section
2.13(o)), there shall exist sufficient unutilized Extended Revolving Loan
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant to the Extended Revolving Loan Commitments which will remain in effect
after the occurrence of the Maturity Date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the Extended Revolving
Loan Commitments and such Swingline Loans shall not be so required to be repaid
in full on the Maturity Date.

Section 2.13    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, (x) the
Lead Borrower may request the issuance of North American Letters of Credit in
U.S. Dollars or in one or more applicable Alternative Currencies (if any) for
any U.S. Borrower’s account or the account of a Subsidiary of the Lead Borrower
in a form reasonably acceptable to the Administrative Agent and the applicable
North American Issuing Bank, at any time and from time to time during the
Revolving Availability Period; provided that the Lead Borrower shall be a
co-applicant with respect to each North American Letter of Credit issued for the
account of or in favor of any Subsidiary that is not a U.S. Borrower and (y) the
Swiss Borrower may request the issuance of Swiss Letters of Credit in Swiss
Francs or in one or more applicable Alternative Currencies (if any) for the
Swiss Borrower’s account or the account of a Subsidiary of the Swiss Borrower in
a form reasonably acceptable to the Administrative Agent and the applicable
Swiss Issuing Bank, at any time and from time to time during the Revolving
Availability Period; provided that, with respect to each Letter of Credit issued
for the account of or in favor of any Subsidiary that is not the Swiss Borrower
but is a Subsidiary of the Swiss Borrower, the Swiss Borrower shall be a
co-applicant. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by
any Borrower with, the applicable Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. Notwithstanding
anything to the contrary in this Agreement, each Existing Letter of Credit shall
be deemed issued under this Agreement from and after the Closing Date and shall
be a North American Letter of Credit for purposes of this Agreement. If the
Borrowers request any Issuing Bank to issue a Letter of Credit for an affiliated
or unaffiliated third party (including a Subsidiary) (an “Account Party”), (i)
such Account Party shall have no rights against such Issuing Bank; (ii) the
Borrowers shall be responsible for the application and obligations under this
Agreement; and (iii) communications (including notices) related to the
respective Letter of Credit shall be among such Issuing Bank, the Administrative
Agent and the Borrowers.
(b)    Request for Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, a Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) an LC Request to the
applicable Issuing Bank and the Administrative Agent not later than the
Applicable Time specified by the Administrative Agent on the third Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is reasonably acceptable to the applicable Issuing
Bank). A request for an initial issuance of a Letter of Credit shall specify in
form and detail reasonably satisfactory to the applicable Issuing Bank: (i) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (ii) whether such Letter of Credit shall be a North American
Letter of Credit or a Swiss Letter of Credit; (iii) the amount and currency
thereof; (iv) the expiry date thereof; (v) the name and address of the
beneficiary thereof; (vi) the documents to be presented by such beneficiary in
case of any drawing thereunder; (vii) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (viii) such
other matters as the applicable Issuing Bank may reasonably require and shall
attach the agreed form of the Letter of Credit. A request for an amendment,
renewal or extension of any outstanding Letter of Credit shall specify in form
and detail reasonably satisfactory to the applicable Issuing Bank, (w) the
Letter of Credit to be amended, renewed or extended; (x) the proposed date of
amendment, renewal or extension thereof (which shall be a Business Day), (y) the
nature of the proposed amendment, renewal or extension; and (z) such other
matters as the applicable Issuing Bank may reasonably require. If requested by
the applicable Issuing Bank, the applicable Borrower also shall submit a letter
of credit application substantially on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit, the applicable Borrower shall be
deemed to represent and warrant (solely in the case of (w) and (x)) that, after
giving effect to such issuance, amendment, renewal or extension) (A) the LC
Exposure shall not exceed $50,000,000 (the “LC Sublimit”), (B) the North
American LC Exposure shall not exceed $48,000,000 (the “North American LC
Sublimit”), (C) the Swiss LC Exposure shall not exceed $2,000,000 (the “Swiss LC
Sublimit”), (D) the Availability Conditions are satisfied, (E) the North
American LC Exposure attributable to North American Letters of Credit issued by
any North American Issuing Bank shall not exceed the Dollar Equivalent of such
North American Issuing Bank’s North American Issuing Bank Sublimit, (F) the
Swiss LC Exposure attributable to Swiss Letters of Credit issued by any Swiss
Issuing Bank shall not exceed the Dollar Equivalent of such Swiss Issuing Bank’s
Swiss Issuing Bank Sublimit and (G) if a Defaulting Lender exists, either such
Lender or the Lead Borrower has entered into arrangements satisfactory to the
Administrative Agent and the applicable Issuing Bank to eliminate any Fronting
Exposure associated with such Lender.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (x) the date which is one year after the
date of the issuance of such Letter of Credit (or such other longer period of
time as the Administrative Agent and the applicable Issuing Bank may agree and,
in the case of any renewal or extension thereof, one (1) year after such renewal
or extension) and, (y) unless Cash Collateralized or otherwise credit supported
or agreed to the reasonable satisfaction of the Administrative Agent and the
applicable Issuing Bank (in which case the expiry may extend no longer than
twelve (12) months after the Letter of Credit Expiration Date) the Letter of
Credit Expiration Date. Each Letter of Credit may, upon the request of the Lead
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of twelve (12) months or less
(but, subject to the foregoing, not beyond the date that is after the Letter of
Credit Expiration Date) unless the applicable Issuing Bank notifies the
beneficiary thereof at least thirty (30) days prior to the then-applicable
expiration date that such Letter of Credit will not be renewed.
(d)    Participations.
(i)    By the issuance of a North American Letter of Credit (or an amendment to
a North American Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable North American Issuing Bank or the
North American Revolving Lenders, the applicable North American Issuing Bank
hereby grants to each North American Revolving Lender, and each such North
American Revolving Lender hereby acquires from such North American Issuing Bank,
a participation in such North American Letter of Credit equal to such North
American Revolving Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such North American Letter of Credit. In
consideration and in furtherance of the foregoing, each North American Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable North American Issuing Bank, such North
American Revolving Lender’s Pro Rata Percentage of each North American LC
Disbursement made by the applicable North American Issuing Bank and not
reimbursed by the U.S. Borrowers on the date due as provided in paragraph (e) of
this Section 2.13, or of any reimbursement payment required to be refunded to
the U.S. Borrowers for any reason. Each applicable Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of North American Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any North American Letter of Credit or the occurrence
and continuance of a Default or reduction or termination of the Aggregate
Commitments or whether or not an Overadvance exists or is created thereby, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(ii)    By the issuance of a Swiss Letter of Credit (or an amendment to a Swiss
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Swiss Issuing Bank or the Swiss Revolving Lenders,
the applicable Swiss Issuing Bank hereby grants to each Swiss Revolving Lender,
and each such Swiss Revolving Lender hereby acquires from such Swiss Issuing
Bank, a participation in such Swiss Letter of Credit equal to such Swiss
Revolving Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Swiss Letter of Credit. In consideration and in furtherance of
the foregoing, each Swiss Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Swiss Issuing Bank, such Swiss Revolving Lender’s Pro Rata Percentage of each
Swiss LC Disbursement made by the applicable Swiss Issuing Bank and not
reimbursed by the Swiss Borrower on the date due as provided in paragraph (e) of
this Section 2.13, or of any reimbursement payment required to be refunded to
the Swiss Borrower for any reason. Each applicable Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Swiss Letters of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any Swiss Letter of Credit or the occurrence and continuance of
a Default or reduction or termination of the Aggregate Commitments or whether or
not an Overadvance exists or is created thereby, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.
(e)    Reimbursement.
(i)    If any North American Issuing Bank shall make any North American LC
Disbursement in respect of a North American Letter of Credit, the U.S. Borrowers
shall reimburse such North American LC Disbursement by paying to the applicable
North American Issuing Bank an amount equal to such North American LC
Disbursement not later than (x) in the case of reimbursement in U.S. Dollars,
2:00 p.m., New York City time, on the Business Day after receiving notice from
such North American Issuing Bank of such North American LC Disbursement or (y)
in the case of reimbursement in an Alternative Currency, the Applicable Time
specified by the Administrative Agent on the Business Day after receiving notice
from such North American Issuing Bank of such North American LC Disbursement;
provided that, whether or not the Lead Borrower submits a Notice of Borrowing,
the applicable U.S. Borrower shall be deemed to have requested (except to the
extent such U.S. Borrower makes payment to reimburse such North American LC
Disbursement when due) a Borrowing of Base Rate Loans (with respect to North
American Letters of Credit in U.S. Dollars) or LIBO Rate Loans under the North
American Revolving Facility with an Interest Period of one month (with respect
to North American Letters of Credit in a currency other than U.S. Dollars) in an
amount necessary to reimburse such North American LC Disbursement. If such U.S.
Borrower fails to make such payment when due, the applicable North American
Issuing Bank shall notify the Administrative Agent and the Administrative Agent
shall notify each North American Revolving Lender of the applicable North
American LC Disbursement, the payment then due from such U.S. Borrower in
respect thereof and such North American Revolving Lender’s Pro Rata Percentage
thereof. Promptly following receipt of such notice, each such North American
Revolving Lender shall pay to the Administrative Agent its Pro Rata Percentage
of the unreimbursed North American LC Disbursement (in U.S. Dollars, if the
applicable North American Letter of Credit was denominated in U.S. Dollars, or
in the applicable Alternative Currency, if the applicable North American Letter
of Credit was denominated in an Alternative Currency) in the same manner as
provided in Section 2.02(f) with respect to Loans made by such North American
Revolving Lender, and the Administrative Agent shall promptly pay to the
applicable North American Issuing Bank the amounts so received by it from such
North American Revolving Lenders. In the case of a North American Letter of
Credit denominated in an Alternative Currency, the applicable U.S. Borrower
shall reimburse the applicable North American Issuing Bank in such Alternative
Currency, unless (A) such North American Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in U.S. Dollars, or
(B) in the absence of any such requirement for reimbursement in U.S. Dollars,
the applicable U.S. Borrower shall have notified such North American Issuing
Bank promptly following receipt of the notice of drawing that such U.S. Borrower
will reimburse such North American Issuing Bank in U.S. Dollars. In the case of
any such reimbursement in U.S. Dollars of a drawing under a North American
Letter of Credit denominated in an Alternative Currency, the applicable North
American Issuing Bank shall notify the applicable U.S. Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Promptly following receipt by the Administrative Agent, of any payment
from the U.S. Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable North American Issuing Bank. Any
payment made by a North American Revolving Lender pursuant to this paragraph to
reimburse a North American Issuing Bank for any North American LC Disbursement
(other than the funding of Base Rate Loans or LIBO Rate Loans as contemplated
above) shall not constitute a North American Revolving Loan and shall not
relieve any U.S. Borrower of its obligation to reimburse such North American LC
Disbursement. In the event that (A) a drawing denominated in an Alternative
Currency is to be reimbursed in U.S. Dollars pursuant to the third sentence in
this Section 2.13(e)(i) and (B) the U.S. Dollar amount paid by the U.S.
Borrowers shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the U.S. Borrowers agree, as a separate and
independent obligation, to indemnify the applicable North American Issuing Bank
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.
(ii)    If any Swiss Issuing Bank shall make any Swiss LC Disbursement in
respect of a Swiss Letter of Credit, the Swiss Borrower shall reimburse such
Swiss LC Disbursement by paying to the applicable Swiss Issuing Bank an amount
equal to such Swiss LC Disbursement not later than the Applicable Time specified
by the Administrative Agent on the Business Day after receiving notice from such
Swiss Issuing Bank of such Swiss LC Disbursement; provided that, whether or not
the Swiss Borrower submits a Notice of Borrowing, the Swiss Borrower shall be
deemed to have requested (except to the extent the Swiss Borrower makes payment
to reimburse such Swiss LC Disbursement when due) a Borrowing of LIBO Rate Loans
under the Swiss Revolving Facility of the Swiss Borrower with an Interest Period
of one month in an amount necessary to reimburse such Swiss LC Disbursement. If
the Swiss Borrower fails to make such payment when due, the applicable Swiss
Issuing Bank shall notify the Administrative Agent and the Administrative Agent
shall notify each Swiss Revolving Lender of the applicable Swiss LC
Disbursement, the payment then due from the Swiss Borrower in respect thereof
and such Swiss Revolving Lender’s Pro Rata Percentage thereof. Promptly
following receipt of such notice, each such Swiss Revolving Lender shall pay to
the Administrative Agent its Pro Rata Percentage of the unreimbursed Swiss LC
Disbursement in the applicable Alternative Currency in the same manner as
provided in Section 2.02(f) with respect to Loans made by such Swiss Revolving
Lender, and the Administrative Agent shall promptly pay to the applicable Swiss
Issuing Bank the amounts so received by it from such Swiss Revolving Lenders.
The Swiss Borrower shall reimburse the applicable Swiss Issuing Bank in such
Alternative Currency, unless (A) such Swiss Issuing Bank (at its option) shall
have specified in such notice that it will require reimbursement in U.S. Dollars
or a different Alternative Currency, or (B) in the absence of any such
requirement for reimbursement in U.S. Dollars or a different Alternative
Currency, the Swiss Borrower shall have notified such Swiss Issuing Bank
promptly following receipt of the notice of drawing that the Swiss Borrower will
reimburse such Swiss Issuing Bank in Alternative Currency. In the case of any
such reimbursement in an Alternative Currency of a drawing under a Swiss Letter
of Credit denominated in Swiss Francs, the applicable Swiss Issuing Bank shall
notify the Swiss Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Promptly following receipt by the
Administrative Agent, of any payment from the Swiss Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Swiss Issuing Bank. Any payment made by a Swiss Revolving Lender
pursuant to this paragraph to reimburse a Swiss Issuing Bank for any Swiss LC
Disbursement (other than the funding of LIBO Rate Loans as contemplated above)
shall not constitute a Swiss Revolving Loan and shall not relieve the Swiss
Borrower of its obligation to reimburse such Swiss LC Disbursement. In the event
that (A) a drawing denominated in an Alternative Currency is to be reimbursed in
U.S. Dollars or a different Alternative Currency pursuant to the third sentence
in this Section 2.13(e)(iii) and (B) the amount paid by the Swiss Borrower shall
not be adequate on the date of that payment to purchase in accordance with
normal banking procedures a sum denominated in Swiss Francs equal to the
drawing, the Swiss Borrower agrees, as a separate and independent obligation, to
indemnify the applicable Swiss Issuing Bank for the loss resulting from its
inability on that date to purchase Swiss Francs in the full amount of the
drawing.
(f)    Obligations Absolute.
(i)    Subject to the limitations set forth below, the obligation of the
Borrowers to reimburse LC Disbursements as provided in paragraph (e) of this
Section 2.13 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, (iv) the existence of any claim, setoff, defense or other right which
any Borrower may have at any time against a beneficiary of any Letter of Credit,
(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to any Borrower or any Subsidiary or in the
relevant currency markets generally or (vi) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.13(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the obligations of the
Borrowers hereunder. None of the Administrative Agent, the Lenders or any
Issuing Bank, or any of their respective Affiliates, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by the Borrowers
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence, willful misconduct, or bad faith on the part of any Issuing
Bank (as finally determined by a court of competent jurisdiction in a final
non-appealable judgment), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(ii)    No Issuing Bank assumes any responsibility for any failure or delay in
performance or any breach by any Borrower or other Person of any obligations
under any LC Document. No Issuing Bank makes to the Lenders any express or
implied warranty, representation or guaranty with respect to the Collateral,
such documents or any Loan Party. No Issuing Bank shall be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Document; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Loan Party.
(iii)    No Issuing Bank or any of its Affiliates, and their respective
officers, directors, employees, agents and investment advisors shall be liable
to any Lender or other Person for any action taken or omitted to be taken in
connection with any LC Documents except as a result of its actual gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment. No Issuing Bank shall have any
liability to any Lender if such Issuing Bank refrains from any action under any
Letter of Credit or such LC Documents until it receives written instructions
from the Required Lenders.
(g)    Disbursement Procedures. Each Issuing Bank shall, within the period
stipulated by the terms and conditions of a Letter of Credit, following its
receipt thereof, examine all documents purporting to represent a demand for
payment under such Letter of Credit. Promptly after such examination, such
Issuing Bank shall notify the Administrative Agent and the Lead Borrower or the
Swiss Borrower by telephone (confirmed by telecopy and/or electronically) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve any Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement (other
than with respect to the timing of such reimbursement obligation set forth in
Section 2.13(e)).
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Base Rate Loans; provided
that, if such Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section 2.13, then Section 2.06(b) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section 2.13 to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.
(i)    Resignation or Removal of any Issuing Bank. Any Issuing Bank may resign
as Issuing Bank hereunder at any time upon at least thirty (30) days’ prior
written notice to the Lenders, the Administrative Agent and the Lead Borrower.
Any Issuing Bank may be replaced at any time by agreement between the Lead
Borrower and the Administrative Agent; provided that so long as no Event of
Default has occurred and is continuing under Section 11.01(b), 11.01(c),
11.01(h), 11.01(i) or 11.01(j), such successor Issuing Bank shall be reasonably
acceptable to the Lead Borrower. One or more Lenders may be appointed as
additional Issuing Banks in accordance with paragraph (k) below. The
Administrative Agent shall notify the Lenders of any such replacement of such
Issuing Bank or any such additional Issuing Bank. At the time any such
resignation or replacement shall become effective, the Lead Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.05(c). From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or such addition or to any previous Issuing Bank, or to such successor
or such additional Issuing Bank and all previous Issuing Banks, as the context
shall require. After the resignation or replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit. If at any time there is more than one Issuing Bank hereunder,
the Lead Borrower may, in its discretion, select which Issuing Bank is to issue
any particular Letter of Credit.
(j)    Cash Collateralization.
(i)    If any Event of Default shall occur and be continuing, on the Business
Day that the Lead Borrower receives notice from the Administrative Agent (acting
at the request of the Required Lenders) demanding the deposit of Cash Collateral
pursuant to this paragraph, the Lead Borrower shall deposit in the LC Collateral
Account, in the name of the Administrative Agent and for the benefit of the
Secured Parties, an amount in cash equal to 103% (or, in the case of Letters of
Credit issued in any currency other than U.S. Dollars, 105%) of the LC Exposure
as of such date. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Lead
Borrower under this Agreement, but shall be immediately released and returned to
the Lead Borrower (in no event later than two (2) Business Days) once all Events
of Default are cured or waived. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made only in Cash Equivalents and at the direction of
the Lead Borrower and at the Lead Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Lead Borrower
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations of the Lead Borrower.
(ii)    The Lead Borrower shall, on demand by an Issuing Bank or the
Administrative Agent from time to time, Cash Collateralize the Fronting Exposure
associated with any Defaulting Lender.
(k)    Additional Issuing Banks. The Lead Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld, delayed or conditioned) and such Lender, designate
one or more additional North American Revolving Lenders or Swiss Revolving
Lenders to act as a North American Issuing Bank or a Swiss Issuing Bank,
respectively, under the terms of this Agreement. Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed (in addition to
being a Lender) to be an Issuing Bank with respect to Letters of Credit issued
or to be issued by such Lender, and all references herein and in the other Loan
Documents to the term “Issuing Bank”, “North American Issuing Bank” and/or
“Swiss Issuing Bank”, as applicable, shall, with respect to such Letters of
Credit, be deemed to refer to such Lender in its capacity as Issuing Bank, North
American Issuing Bank and/or Swiss Issuing Bank, as the context shall require.
(l)    No Issuing Bank shall be under an obligation to issue any Letter of
Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date (or, if later, the date it became an Issuing
Bank), or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (or, if later, the date it
became an Issuing Bank) and which such Issuing Bank in good faith deems material
to it; or
(ii)    the issuance of such Letter of Credit would violate one or more
generally applicable policies or procedures of such Issuing Bank.
(m)    No Issuing Bank shall be under an obligation to amend any Letter of
Credit if (i) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(n)    LC Collateral Account.
(i)    The Administrative Agent is hereby authorized to establish and maintain
at the Notice Office, in the name of the Administrative Agent and pursuant to a
dominion and control agreement, a restricted deposit account designated “The
Lead Borrower LC Collateral Account” (or such sub-accounts as the Administrative
Agent may require for purposes of administration or collateral separation or
otherwise). Each Loan Party shall deposit into the LC Collateral Account from
time to time the Cash Collateral required to be deposited under Section 2.13(j)
hereof.
(ii)    The balance from time to time in such LC Collateral Account shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof to the contrary, all amounts held in the LC Collateral Account
shall constitute collateral security first, for the liabilities in respect of
Letters of Credit outstanding from time to time and second, for the other
Obligations hereunder until such time as all Letters of Credit shall have been
terminated and all of the liabilities in respect of Letters of Credit have been
paid in full. All funds in “The Lead Borrower LC Collateral Account” may be
invested in accordance with the provisions of Section 2.13(j).
(o)    Extended Commitments. If the Maturity Date shall have occurred at a time
when Extended Revolving Loan Commitments are in effect, then (i) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.13(d) and (e)) under (and
ratably participated in by Lenders) the Extended Revolving Loan Commitments
under the applicable Facility, if any, up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Extended Revolving Loan
Commitments under such Facility at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to the immediately preceding clause (i), the
Borrowers shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.13(j). Except to the extent of reallocations of participations
pursuant to the prior sentence, the occurrence of the Maturity Date with respect
to Existing Revolving Loans shall have no effect upon (and shall not diminish)
the percentage participations of the Lenders of Extended Revolving Loans in any
Letter of Credit issued before the Maturity Date.

Section 2.14    Settlement Amongst Lenders.
(a)    The Swingline Lender may, at any time (but in any event shall weekly), on
behalf of the Lead Borrower (which hereby authorizes the Swingline Lender to act
on its behalf in that regard), request the Administrative Agent to cause the
Lenders under the North American Revolving Facility and/or the Swiss Revolving
Facility to make a Revolving Loan (which shall be a Base Rate Loan or an
Overnight LIBO Rate Loan, as applicable) in an amount equal to such Lender’s Pro
Rata Percentage with respect to the North American Revolving Facility and/or the
Swiss Revolving Facility, as applicable, of the Outstanding Amount of Swingline
Loans, which request may be made regardless of whether the conditions set forth
in Section 6.02 have been satisfied. Upon such request, each such Lender shall
make available to the Administrative Agent the proceeds of such Revolving Loan
for the account of the Swingline Lender. If the Swingline Lender requires such a
Revolving Loan to be made by such Lenders and the request therefor is received
prior to 12:00 Noon Local Time on a Business Day, such transfers shall be made
in immediately available funds no later than 3:00 p.m. Local Time that day; and,
if the request therefor is received after 12:00 Noon Local Time, then no later
than 3:00 p.m. Local Time on the next Business Day. The obligation of each such
Lender to transfer such funds is irrevocable, unconditional and without recourse
to or warranty by the Administrative Agent or the Swingline Lender. If and to
the extent any such Lender shall not have so made its transfer to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent,
forthwith on demand, such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent,
at the Federal Funds Rate.
(b)    The amount of each Lender’s Pro Rata Percentage of outstanding Revolving
Loans (including outstanding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.
(c)    The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Revolving Loans (including Swingline Loans) for the period and the amount of
repayments received for the period. As reflected on the summary statement, (i)
the Administrative Agent shall transfer to each Lender its applicable Pro Rata
Percentage of applicable repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Loans made by each
Lender under any applicable Facility with respect to Revolving Loans under such
Facility to the Borrowers (including Swingline Loans) shall be equal to such
Lender’s applicable Pro Rata Percentage under such Facility of Revolving Loans
(including Swingline Loans) outstanding as of such Settlement Date. If the
summary statement requires transfers to be made to the Administrative Agent by
the Lenders and is received prior to 12:00 Noon on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.
that day; and, if received after 12:00 Noon, then no later than 3:00 p.m. on the
next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate.

Section 2.15    Revolving Commitment Increase.
(a)    Subject to the terms and conditions set forth herein, after the Closing
Date, the Lead Borrower shall have the right to request, by written notice to
the Administrative Agent, an increase in the Revolving Commitments under any
Facility (a “Revolving Commitment Increase”) in an aggregate amount not to
exceed $350,000,000 in the aggregate; provided that (i) any Revolving Commitment
Increase for the North American Revolving Facility shall be on the terms
(including the latest Maturity Date of any Class of Commitments under the North
American Revolving Facility) and pursuant to the documentation applicable to the
North American Revolving Facility, (ii) any Revolving Commitment Increase for
the Swiss Revolving Facility shall be on the terms (including the latest
Maturity Date of any Class of Commitments under the Swiss Revolving Facility)
and pursuant to the documentation applicable to the Swiss Revolving Facility,
(iii) any Revolving Commitment Increase shall be in a minimum amount of
$25,000,000 (which may be allocated in smaller increments to various Facilities
so long as the aggregate amount of the Revolving Commitment Increase is at least
$25,000,000) or, if less than $25,000,000 is available, the amount left
available, or such lesser amount as may be agreed by the Administrative Agent in
its sole discretion, (iv) following any Revolving Commitment Increase, the Swiss
Revolving Commitments shall not exceed 50% of the Aggregate Commitments and (v)
all Revolving Commitment Increases for the Swiss Facility shall not in the
aggregate exceed $175,000,000.
(b)    Each notice submitted pursuant to this Section 2.15 (a “Revolving
Commitment Increase Notice”) requesting a Revolving Commitment Increase shall
specify the amount of the increase in the Revolving Commitments being requested
and the relevant Facility to be increased. Upon receipt of a Revolving
Commitment Increase Notice, the Administrative Agent may (at the direction of
the Lead Borrower) promptly notify the Lenders under the applicable Facility
and/or such other Persons who may participate as Lenders of the requested
increase in Revolving Commitments; provided that (i) each applicable Lender or
additional financial institution may elect or decline, in its sole discretion,
to have its Revolving Commitment increased in connection with any requested
Revolving Commitment Increase, it being understood that no Lender shall be
obligated to increase its Revolving Commitment unless it, in its sole
discretion, so agrees; (ii) if commitments from additional financial
institutions are obtained in connection with the Revolving Commitment Increase,
any Person or Persons providing such commitment shall be subject to the written
consent of the Administrative Agent, the Swingline Lender and the Issuing Banks
(such consent not to be unreasonably withheld, conditioned or delayed), if such
consent would be required pursuant to Section 13.04; (iii) in no event shall a
Defaulting Lender be entitled to participate in such Revolving Commitment
Increase and (iv) no Issuing Bank or Swingline Lender shall be required to act
in such capacity under the Revolving Commitment Increase without its prior
written consent. In the event that any Lender or other Person agrees to
participate in any Revolving Commitment Increase (each, an “Increase Loan
Lender”), such Revolving Commitment Increase shall become effective on such date
as shall be mutually agreed upon by the Increase Loan Lenders and the Lead
Borrower, which date shall be as soon as practicable after the date of receipt
of the Revolving Commitment Increase Notice (such date, the “Increase Date”);
provided that the establishment of such Revolving Commitment Increase shall be
subject to the satisfaction of each of the following conditions: (1) no Event of
Default would exist upon giving effect thereto; (2) the representations and
warranties under Article 8 shall be true and correct in all material respects
(except that any representation and warranty that is qualified by materiality or
Material Adverse Effect shall be true and correct in all respects), except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that any representation and warranty
that is qualified by materiality or Material Adverse Effect shall be true and
correct in all respects) as of such date; (3) the Revolving Commitment Increase
shall be effected pursuant to one or more joinder agreements executed and
delivered by the Lead Borrower, the Administrative Agent, and the Increase Loan
Lenders, each of which shall be reasonably satisfactory to the Lead Borrower,
the Administrative Agent, and the Increase Loan Lenders; (4) the Loan Parties
shall execute and deliver or cause to be executed and delivered to the
Administrative Agent such amendments to the Loan Documents, legal opinions and
other documents as the Administrative Agent may reasonably request in connection
with any such transaction, which amendments, legal opinions and other documents
shall be reasonably satisfactory to the Administrative Agent; and (5) the
Borrowers shall have paid to the Administrative Agent and the Lenders such
additional fees, costs and expenses as may be agreed to be paid by the Borrowers
in connection therewith (including, without limitation, any notary and
registration fees and any expenses relating to the delivery of any notices).
(c)    On the Increase Date, upon fulfillment of the conditions set forth in
this Section 2.15, (i) the Administrative Agent shall effect a settlement of all
outstanding Revolving Loans under the increased Facility among the Lenders that
will reflect the adjustments to the Revolving Commitments of the applicable
Lenders as a result of the Revolving Commitment Increase, (ii) the
Administrative Agent shall notify the Lenders and Loan Parties of the occurrence
of the Revolving Commitment Increase to be effected on the Increase Date, (iii)
Schedule 2.01 shall be deemed modified to reflect the revised Revolving
Commitments of the affected Lenders and (iv) Notes will be issued, at the
expense of the Borrowers, to any Lender participating in the Revolving
Commitment Increase and requesting a Note.
(d)    The terms and provisions of the Revolving Commitment Increase shall be
identical to the Revolving Loans and the Revolving Commitments under the
applicable Facility (excluding arrangement, upfront and similar fees) and, for
purposes of this Agreement and the other Loan Documents, all Revolving Loans
made under the Revolving Commitment Increase shall be deemed to be Revolving
Loans. Without limiting the generality of the foregoing, (i) the rate of
interest applicable to the Revolving Commitment Increase shall be the same as
the rate of interest applicable to the existing Revolving Loans, (ii) unused
line fees applicable to the Revolving Commitment Increase shall be calculated
using the same Unused Line Fee Rates applicable to the existing Revolving Loans,
(iii) the Revolving Commitment Increase shall share ratably in any mandatory
prepayments of the Revolving Loans under the applicable Facility, (iv) after
giving effect to such Revolving Commitment Increases, Revolving Commitments
shall be reduced based on each Lender’s Pro Rata Percentage, and (v) the
Revolving Commitment Increase shall rank pari passu in right of payment and
security with the existing Revolving Loans under the applicable Facility. Each
joinder agreement and any amendment to any Loan Document requested by the
Administrative Agent in connection with the establishment of the Revolving
Commitment Increase may, without the consent of any of the Lenders, effect such
amendments to this Agreement (an “Incremental Revolving Commitment Agreement”)
and the other Loan Documents as may be reasonably necessary or appropriate, in
the opinion of the Administrative Agent and the Lead Borrower, to effect the
provisions of this Section 2.15.

Section 2.16    Lead Borrower. Each Borrower (to the fullest extent permitted by
law) hereby designates the Lead Borrower as its representative and agent for all
purposes under the Loan Documents, including requests for Revolving Loans and
Letters of Credit, designation of interest rates, delivery or receipt of
communications, preparation and delivery of Borrowing Base Certificates and
financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with the
Administrative Agent, any Issuing Bank or any Lender, and each Borrower of any
Facility (to the fullest extent permitted by law) hereby designates the Lead
Borrower as its representative and agent for purposes of requests for Revolving
Loans and Letters of Credit and designation of interest rates. The Lead Borrower
hereby accepts such appointment. The Administrative Agent and the Lenders shall
be entitled to rely upon, and shall be fully protected in relying upon, any
notice or communication (including any Notice of Borrowing) delivered by the
Lead Borrower on behalf of any Borrower, and any Notice of Borrowing, request
for a Letter of Credit or designation of interest rate by the Lead Borrower on
behalf of the Borrowers of its Facility. The Administrative Agent and the
Lenders may give any notice or communication with a Borrower hereunder to the
Lead Borrower on behalf of such Borrower. Each of the Administrative Agent, the
Issuing Banks and the Lenders shall have the right, in its discretion, to deal
exclusively with the Lead Borrower for any or all purposes under the Loan
Documents. Each Borrower agrees that any Notice of Borrowing, request for a
Letter of Credit, designation of interest rate, notice, election, communication,
representation, agreement or undertaking made on its behalf by the Lead Borrower
shall be binding upon and enforceable against it.

Section 2.17    Overadvances. Subject to the limitations set forth below, at the
request of the Lead Borrower, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make (i) Revolving Loans in U.S.
Dollars under the North American Revolving Facility, on behalf of the North
American Revolving Lenders, in amounts that do not satisfy the Availability
Conditions and/or (ii) Revolving Loans in Swiss Francs or any Alternative
Currency under the Swiss Revolving Commitments, on behalf of the Swiss Revolving
Lenders, in amounts that do not satisfy the Availability Conditions (the
Revolving Loans described in the foregoing clauses (i) and (ii), collectively,
“Overadvances”); provided that (a) the authority of the Administrative Agent to
make Overadvances under the North American Revolving Commitment is limited to an
aggregate amount, when taken together with the aggregate amount of North
American Protective Advances, not to exceed 10% of the North American Revolving
Commitment, (b) the authority of the Administrative Agent to make Overadvances
under the Swiss Revolving Commitment is limited to an aggregate amount, when
taken together with the aggregate amount of Swiss Protective Advances, not to
exceed 10% of the Swiss Revolving Commitment and (c) the aggregate amount of
outstanding Overadvances plus the outstanding amount of Revolving Loans and LC
Obligations shall not exceed the Aggregate Commitments. Overadvances may be made
even if the condition precedent set forth in Section 6.02(b) has not been
satisfied. Each Overadvance shall be repaid by the applicable Borrowers within
thirty (30) days of the making of such Overadvance. The Required Lenders may at
any time revoke the Administrative Agent’s authority to make further
Overadvances by written notice to the Administrative Agent. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.

Section 2.18    Protective Advances. The Administrative Agent shall be
authorized, in its discretion, following notice to and consultation with the
Lead Borrower, at any time, to make Base Rate Loans or LIBO Rate Loans with an
Interest Period of one month (other than in U.S. Dollars) (each such loan in
respect of the North American Revolving Facility, a “North American Protective
Advance”; in respect of the Swiss Revolving Facility, a “Swiss Protective
Advance”; and collectively, “Protective Advances”) (a) (i) in an aggregate
amount, together with the aggregate amount of Overadvances under the North
American Revolving Facility, not to exceed 10% of the North American Revolving
Commitment and (ii) in an aggregate amount, together with the aggregate amount
of Overadvances under the Swiss Revolving Facility, not to exceed 10% of the
Swiss Revolving Commitments, in each case, if the Administrative Agent deems
such Protective Advances necessary or desirable to preserve and protect the
Collateral, or to enhance the collectability or repayment of the Obligations
under such Facility; or (b) to pay any other amounts chargeable to Loan Parties
under any Loan Documents, including costs, fees and expenses; provided that (i)
the aggregate amount of outstanding Protective Advances plus the outstanding
amount of Revolving Loans and LC Obligations shall not exceed the Aggregate
Commitments, (ii) the aggregate amount of outstanding North American Protective
Advances plus the outstanding amount of North American Revolving Loans and North
American LC Obligations shall not exceed the aggregate North American Revolving
Commitments and (iii) the aggregate amount of outstanding Swiss Protective
Advances plus the outstanding amount of Swiss Revolving Loans and Swiss LC
Obligations shall not exceed the aggregate Swiss Revolving Commitments. Each
Protective Advance shall be repaid by the applicable Borrowers within thirty
(30) days of the making of such Protective Advance. Each Lender shall
participate in each Protective Advance in accordance with its Pro Rata
Percentage. Required Lenders may at any time revoke the Administrative Agent’s
authority to make further Protective Advances under clause (a) by written notice
to the Administrative Agent. Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive. The Administrative Agent may use the proceeds of such Protective
Advances to (a) protect, insure, maintain or realize upon any Collateral; or
(b) defend or maintain the validity or priority of the Administrative Agent’s
Liens in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien; provided further that the Administrative Agent shall use
reasonable efforts to notify the Lead Borrower after paying any such amount or
taking any such action and shall not make payment of any item that is being
Properly Contested.

Section 2.19    Extended Loans.
(a)    Notwithstanding anything to the contrary in this Agreement, subject to
the terms of this Section 2.19, the Lead Borrower may at any time and from time
to time when no Event of Default then exists request that all or a portion of
the then-existing Revolving Loans under any Facility (the “Existing Revolving
Loans”), together with any related outstandings, be converted to extend the
scheduled maturity date(s) of any payment of principal with respect to all or
any portion of the principal amount (and related outstandings) of such Revolving
Loans (any such Revolving Loans which have been so converted, “Extended
Revolving Loans”) and to provide for other terms consistent with this Section
2.19. In order to establish any Extended Revolving Loans, the Lead Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders) (each, an “Extension Request”) setting forth
the proposed terms of the Extended Revolving Loans to be established, which
shall (x) be identical as offered to each Lender (including as to the proposed
interest rates and fees payable) and (y) be identical to the Existing Revolving
Loans, except that: (i) repayments of principal of the Extended Revolving Loans
may be delayed to later dates than the Maturity Date; (ii) the Effective Yield
with respect to the Extended Revolving Loans (whether in the form of interest
rate margin, upfront fees, original issue discount or otherwise) may be
different than the Effective Yield for the Existing Revolving Loans to the
extent provided in the applicable Extension Amendment; and (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Revolving Loans); provided, however, that (A) in no event shall the final
maturity date of any Extended Revolving Loans at the time of establishment
thereof be earlier than the then Maturity Date of any other Revolving Loans
hereunder and (B) the Weighted Average Life to Maturity of any Extended
Revolving Loans at the time of establishment thereof shall be no shorter than
the remaining Weighted Average Life to Maturity of any other Revolving Loans
then outstanding. Any Extended Revolving Loans converted pursuant to any
Extension Request shall be designated a series (each, an “Extension Series”) of
Extended Revolving Loans, as applicable, for all purposes of this Agreement;
provided that any Extended Revolving Loans converted from Existing Revolving
Loans may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Extension Series with
respect to such Revolving Loans.
(b)    With respect to any Extended Revolving Loans, subject to the provisions
of Sections 2.12(e) and 2.13(o), to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after the Maturity Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments and/or Extended Revolving Loan Commitments in
accordance with their Pro Rata Share of the Aggregate Commitments under each
Extension Series of Extended Revolving Loans, and the Existing Revolving Loans,
of the applicable Facility (and, except as provided in Sections 2.12(e) and
2.13(o), without giving effect to changes thereto on the Maturity Date with
respect to Swingline Loans and Letters of Credit theretofore incurred or issued)
and all borrowings under the Aggregate Commitments and repayments thereunder
shall be made on a pro rata basis (except for (x) payments of interest and fees
at different rates on Extended Revolving Loan Commitments (and related
outstandings) and (y) repayments required upon any Maturity Date of any
Revolving Commitments or Extended Revolving Loan Commitments).
(c)    The Lead Borrower shall provide the applicable Extension Request at least
ten (10) Business Days prior to the date on which Lenders under the Existing
Revolving Loans, are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.19. No
Lender shall have any obligation to agree to have any of its Existing Revolving
Loans converted into Extended Revolving Loans pursuant to any Extension Request.
Any Lender (each, an “Extending Lender”) wishing to have all or a portion of its
Existing Revolving Loans subject to such Extension Request converted into
Extended Revolving Loans shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Existing Revolving Loans which it has elected to
request be converted into Extended Revolving Loans (subject to any minimum
denomination requirements imposed by the Administrative Agent). Any Lender that
does not respond to the Extension Request on or prior to the date specified
therein shall be deemed to have rejected such Extension Request. In the event
that the aggregate principal amount of Existing Revolving Loans subject to
Extension Elections relating to a particular Extension Request exceeds the
amount of Extended Revolving Loans requested pursuant to such Extension Request,
Revolving Loans subject to such Extension Elections shall be converted to
Extended Revolving Loans, on a pro rata basis based on the aggregate principal
amount of Revolving Loans included in each such Extension Elections or to the
extent such option is expressly set forth in the respective Extension Request,
the Lead Borrower shall have the option to increase the amount of Extended
Revolving Loans so that such excess does not exist.
(d)    Extended Revolving Loans shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Lender providing Extended Revolving
Loans thereunder which shall be consistent with the provisions set forth in
Section 2.19(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment.
(e)    With respect to any Extension Amendment consummated by a Borrower
pursuant to this Section 2.19, (i) such Extension Amendment shall not constitute
voluntary or mandatory payments or prepayments for purposes of this Agreement,
(ii) with respect to Extended Revolving Loan Commitments under the North
American Revolving Facility, if the aggregate amount extended is less than (A)
the North American LC Commitment, the North American LC Commitment shall be
reduced upon the date that is five (5) Business Days prior to the Maturity Date
(to the extent needed so that the North American LC Commitment does not exceed
the aggregate Revolving Commitment under the North American Revolving Facility
which would be in effect after the Maturity Date), and, if applicable, the U.S.
Borrowers shall Cash Collateralize obligations under any issued North American
Letters of Credit in an amount equal to 103% (or, in the case of Letters of
Credit issued in any currency other than U.S. Dollars, 105%) of the stated
amount of such North American Letters of Credit or (B) the Swingline Commitment,
the Swingline Commitment shall be reduced upon the date that is five (5)
Business Days prior to the Maturity Date (to the extent needed so that the
Swingline Commitment does not exceed the aggregate Revolving Commitment under
the North American Revolving Facility which would be in effect after the
Maturity Date), and, if applicable, the U.S. Borrowers shall prepay any
outstanding Swingline Loans and (iii) with respect to Extended Revolving Loan
Commitments under the Swiss Revolving Facility, if the aggregate amount extended
is less than (A) the Swiss LC Commitment, the Swiss LC Commitment shall be
reduced upon the date that is five (5) Business Days prior to the Maturity Date
(to the extent needed so that the Swiss LC Commitment does not exceed the
aggregate Revolving Commitment under the Swiss Revolving Facility which would be
in effect after the Maturity Date), and, if applicable, the Swiss Borrower shall
Cash Collateralize obligations under any issued Swiss Letters of Credit in an
amount equal to 103% (or, in the case of Letters of Credit issued in any
currency other than U.S. Dollars, 105%) of the stated amount of such Swiss
Letters of Credit or (B) the Swingline Commitment, the Swingline Commitment
shall be reduced upon the date that is five (5) Business Days prior to the
Maturity Date (to the extent needed so that the Swingline Commitment does not
exceed the aggregate Revolving Commitment under the Swiss Revolving Facility
which would be in effect after the Maturity Date), and, if applicable, the Swiss
Borrower shall prepay any outstanding Swingline Loans. The Administrative Agent
and the Lenders hereby consent to each Extension Amendment and the other
transactions contemplated by this Section 2.19 (including, for the avoidance of
doubt, payment of any interest or fees in respect of any Extended Revolving Loan
Commitments on such terms as may be set forth in the Extension Request) and
hereby waive the requirements of any provision of this Agreement or any other
Loan Document that may otherwise prohibit any Extension Amendment or any other
transaction contemplated by this Section 2.19; provided that such consent shall
not be deemed to be an acceptance of the Extension Request.
(f)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to an Extension Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of any Extended Revolving Loans
incurred pursuant thereto, (ii) establish new tranches or sub-tranches in
respect of Revolving Commitments so extended and such technical amendments as
may be necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.19, and (iii)
effect such other amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Lead Borrower, to effect the provisions of this Section, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment. Notwithstanding the foregoing, the
Administrative Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.19 and, if the Administrative Agent seeks such
advice or concurrence, the Administrative Agent shall be permitted to enter into
such amendments with the Borrowers in accordance with any instructions actually
received by such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrowers unless and until it shall have
received such advice or concurrence; provided, however, that, whether or not
there has been a request by the Administrative Agent for any such advice or
concurrence, all such amendments entered into with the Borrowers by the
Administrative Agent hereunder shall be binding and conclusive on the Lenders.
Without limiting the foregoing, in connection with any Extension Amendment, the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) any Mortgage that has a maturity date prior
to the Latest Maturity Date so that such maturity date is extended to the Latest
Maturity Date (or such later date as may be advised by local counsel to the
Administrative Agent).

Section 2.20    MIRE Events. Each of the parties hereto acknowledges and agrees
that, if there are any Mortgaged Properties, any increase, extension or renewal
of any of the Commitments or the Loans (including pursuant to Section 2.15 or
Section 2.19) or any other incremental or additional credit facilities
hereunder, but excluding (i) any continuation or conversion of borrowings, (ii)
any Credit Event, or (iii) the issuance, renewal or extension of Letters of
Credit shall be subject to and conditioned upon: (1) the prior delivery of all
flood hazard determination certifications, acknowledgements and evidence of
flood insurance and other flood-related documentation with respect to such
Mortgaged Properties as required by the Flood Insurance Laws and as otherwise
reasonably required by the Collateral Agent and (2) the Collateral Agent shall
have received written confirmation from the Lenders that flood insurance due
diligence and flood insurance compliance have been completed by the Lenders
(such written confirmation not to be unreasonably conditioned, withheld or
delayed).

ARTICLE 3
YIELD PROTECTION, ILLEGALITY AND REPLACEMENT OF LENDERS


Section 3.01    Increased Costs, Illegality, Etc.
(a)    (x)     If prior to the commencement of any Interest Period for a LIBO
Rate Borrowing or a borrowing of Overnight LIBO Loans:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent demonstrable error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate (including, without limitation, because the
LIBO Screen Rate or AUD Screen Rate is not available or published on a current
basis), for the applicable currency and such Interest Period;
(ii)    the Administrative Agent is advised by the Required Lenders that the
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period; or
(iii)    at any time, if the making or continuance of any LIBO Rate Loan or
Overnight LIBO Rate Loan has been made (x) unlawful by any law or governmental
rule, regulation or order, (y) impossible by compliance by any Lender in good
faith with any governmental request (whether or not having force of law) or (z)
impracticable as a result of a contingency occurring after the Closing Date
which materially and adversely affects the applicable interbank market,
then the Administrative Agent shall give notice (in reasonable detail) thereof
to the Lead Borrower and the Lenders prior to the commencement of such Interest
Period by telephone or telecopy as promptly as practicable thereafter and, until
the Administrative Agent notifies the Lead Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (which notice the
Administrative Agent hereby agrees to provide promptly after its determination
of such circumstances ceasing to exist), (A) any Notice of
Conversion/Continuation that requests the conversion of any Revolving Borrowing
to, or continuation of any Revolving Borrowing as, a LIBO Rate Borrowing or a
borrowing of Overnight LIBO Loans shall be ineffective, (B) if any Notice of
Borrowing requests a LIBO Rate Borrowing or a borrowing of Overnight LIBO Loans,
such Borrowing shall be made as a Base Rate Borrowing denominated in U.S.
Dollars; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
(y)    Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent demonstrable error),
or the Lead Borrower notifies the Administrative Agent that the Lead Borrower
has determined, that (i) the circumstances set forth in clause (a)(x)(i) above
have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(x)(i) above have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or the AUD Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBO
Screen Rate or AUD Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Lead Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 9.07, such amendment shall
become effective with respect to each Facility without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the date notice of
such alternate rate of interest is provided to the Lenders under such Facility,
a written notice from the Required Facility Lenders stating that such Required
Facility Lenders object to such amendment and the basis for such objection.
Until an alternate rate of interest shall be determined in accordance with this
clause (a) (but, in the case of the circumstances described in clause
(a)(x)(ii), only to the extent the LIBO Screen Rate or the AUD Screen Rate for
the applicable currency and such Interest Period is not available or published
at such time on a current basis), (x) any Notice of Conversion/Continuation that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a LIBO Rate Borrowing or a borrowing of Overnight LIBO
Loans shall be ineffective, (y) if any Notice of Borrowing requests a LIBO Rate
Borrowing or a borrowing of Overnight LIBO Loans, such Borrowing shall be made
as a Base Rate Borrowing denominated in U.S. Dollars and (z) and each
outstanding LIBO Rate Borrowing and each outstanding borrowing of Overnight LIBO
Loans shall convert to a Base Rate Borrowing denominated in U.S. Dollars at the
end of the Interest Period in which the circumstances described in the first
sentence of this clause (a)(y) have occurred.
(b)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London or Canadian
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or such Issuing Bank; or
(iii)    subject any Lender, any Issuing Bank or the Administrative Agent to any
Taxes (other than (A) Indemnified Taxes and Other Taxes indemnifiable under
Section 5.01 or (B) Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations of the type that such Lender has
hereunder, or its deposits, reserves, other liabilities or capital attributable
thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Bank or the Administrative Agent of making, continuing,
converting or maintaining any Loan (or of maintaining its obligation to make any
such Loan) or issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit) or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
the Administrative Agent hereunder (whether of principal, interest or
otherwise), then the Lead Borrower will pay to such Lender, such Issuing Bank or
the Administrative Agent, as the case may be, such additional amount or amounts
as will compensate such Lender, such Issuing Bank or the Administrative Agent,
as the case may be, for such additional costs incurred or reduction suffered as
reasonably determined by such Lender, such Issuing Bank or the Administrative
Agent (which determination shall be made in good faith (and not on an arbitrary
or capricious basis) and consistent with similarly situated customers of the
applicable Lender, the applicable Issuing Bank or the Administrative Agent under
agreements having provisions similar to this Section 3.01 after consideration of
such factors as such Lender, such Issuing Bank or the Administrative Agent then
reasonably determines to be relevant).
(c)    If any Lender or any Issuing Bank reasonably determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by such Lender or such Issuing Bank, to a
level below that which such Lender or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s or such
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Lead Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered as reasonably
determined by such Lender, such Issuing Bank or the Administrative Agent (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable
Lender, the applicable Issuing Bank or the Administrative Agent under agreements
having provisions similar to this Section 3.01 after consideration of such
factors as such Lender, such Issuing Bank or the Administrative Agent then
reasonably determines to be relevant).
(d)    A certificate of a Lender, an Issuing Bank or the Administrative Agent
setting forth in reasonable detail the computation of the amount or amounts
necessary to compensate such Lender, such Issuing Bank or the Administrative
Agent or its holding company, as the case may be, as specified in clause (b) or
(c) of this Section 3.01, and certifying that it is the general practice and
policy of such Lender or such Issuing Bank to demand such compensation from
similarly situated borrowers in similar circumstances at such time to the extent
it is legally permitted to do so, shall be delivered to the Lead Borrower
contemporaneously with any demand for payment and shall be conclusive absent
clearly demonstrable error; provided that any such certificate claiming amounts
described in clause (x) or (y) of the definition of “Change in Law” shall, in
addition, state the basis upon which such amount has been calculated but shall
not require any Lender, any Issuing Bank or the Administrative Agent to disclose
confidential or price sensitive information. The Lead Borrower shall pay, or
cause the applicable Borrower to pay, such Lender, such Issuing Bank or the
Administrative Agent, as the case may be, the amount shown as due on any such
certificate within 30 days after receipt thereof.
(e)    Promptly after any Lender, any Issuing Bank or the Administrative Agent
has determined that it will make a request for increased compensation pursuant
to this Section 3.01, such Lender shall notify the Lead Borrower thereof.
Failure or delay on the part of any Lender, any Issuing Bank or the
Administrative Agent to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s, such Issuing Bank’s or the Administrative
Agent’s right to demand such compensation; provided that the Lead Borrower shall
not be required to compensate a Lender, an Issuing Bank or the Administrative
Agent pursuant to this Section for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender, such Issuing Bank or the
Administrative Agent, as the case may be, notifies the Lead Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s, such Issuing Bank’s or the Administrative Agent’s claim for
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 3.02    Compensation. Each Borrower, jointly and severally, agrees to
compensate each Lender, within 30 days of receipt of its written request (which
request shall set forth in reasonable detail the basis for requesting such
compensation and the calculation of the amount of such compensation), for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its LIBO Rate Loans but
excluding loss of anticipated profits (and without giving effect to the minimum
“LIBO Rate” or similar minimum)) which such Lender may sustain attributable to
any of the following events: (i) if for any reason (other than a default by such
Lender or the Administrative Agent) a Borrowing of, or conversion from or into,
LIBO Rate Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation; (ii) if any prepayment or
repayment (including any termination or reduction of Commitments made pursuant
to Section 2.07 or as a result of an acceleration of the Loans pursuant to
Section 11.01) or conversion of any of its LIBO Rate Loans occurs on a date
which is not the last day of an Interest Period with respect thereto; (iii) if
any prepayment of any LIBO Rate Loans is not made on any date specified in a
notice of termination or reduction given by the Lead Borrower; or (iv) as a
consequence of any other default by any Borrower to repay its LIBO Rate Loans
when required by the terms of this Agreement or any Note held by such Lender.

Section 3.03    Change of Lending Office. Each Lender and Issuing Bank agrees
that on the occurrence of any event giving rise to the operation of Section 3.01
or Section 5.01(a) with respect to such Lender or Issuing Bank, it will use
reasonable efforts to designate a different lending office for any Loans
affected by such event or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates; provided that such designation
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 5.01(a), as applicable, in the future and (ii) would not subject such
Lender or Issuing Bank to any material unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender or Issuing Bank. Each Borrower
hereby agrees to pay all reasonable and documented costs and expenses incurred
by any Lender or Issuing Bank in connection with such designation or assignment.
Nothing in this Section 3.03 shall affect or postpone any of the obligations of
the Borrowers or the right of any Lender or Issuing Bank provided in Sections
3.01 and 5.01.

Section 3.04    Replacement of Lenders. If (a) any event giving rise to the
operation of Section 3.01 or giving rise to the payment by a Loan Party of any
Indemnified Taxes, Other Taxes or additional amounts pursuant to Section 5.01
shall occur with respect to any Lender (or any of its Participants), (b) any
Lender shall refuse to consent to certain proposed changes, waivers, discharges
or terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), (c) any
Lender (1) or any direct or indirect parent company thereof has become the
subject of a Bail-In Action (or any case or other proceeding in which a Bail-In
Action may occur), (2) is an EEA Financial Institution that is rated lower than
BBB- by S&P (or an applicable Affiliate thereof) and lower than Baa3 by Moody’s
(or an applicable Affiliate thereof), (3) is or becomes a Defaulting Lender, a
Disqualified Institution or a Swiss Non-Qualifying Lender (but only if such
status as a Swiss Non-Qualifying Lender causes a breach of any Swiss Non-Bank
Rules), (4) rejects the request to designate a currency as an Alternative
Currency if such currency has otherwise been approved as an Alternative Currency
by the Required Facility Lenders, (5) fails to promptly provide its written
confirmation regarding the completion of flood insurance due diligence and flood
insurance compliance as contemplated by Section 2.20 if the Required Lenders
have done so, (6) fails to promptly approve the designation of an additional
U.S. Subsidiary Borrower or Swiss Borrower under Section 9.10(g) if the Required
Facility Lenders have approved such designation or (7) fails to promptly approve
the release of a Borrower under Section 13.18(b)(2) if the Required Facility
Lenders have approved such release, (d) any Lender shall determine that any law,
regulation or treaty or directive, or any change therein or in the
interpretation or application thereof, shall make it unlawful for such Lender to
make or maintain any LIBO Rate Loans as contemplated by this Agreement, (e) any
Lender shall enter into, or purport to enter into, any assignment or
participation with a Disqualified Institution in violation of this Agreement, or
(f) any Lender that is the Swingline Lender or an Issuing Bank shall (1) resign
in its capacity as such, (2) fail to promptly approve the assignment of a
Commitment to a Replacement Lender that the Administrative Agent has approved as
contemplated by this Section 3.04 or (3) fail to promptly approve a financial
institution providing a commitment in connection with a Revolving Commitment
Increase that the Administrative Agent has approved as contemplated by
Section 2.15, the Lead Borrower shall have the right to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferees, none of whom
shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 13.04) and to the Issuing Banks (to the
extent such Issuing Banks’ consent would be required for an assignment to such
Replacement Letter pursuant to Section 13.04); provided that (i) at the time of
any replacement pursuant to this Section 3.04, the Replacement Lender shall
enter into one or more Assignment and Assumptions pursuant to Section 13.04(b)
(and with all fees payable pursuant to said Section 13.04(b) to be paid by the
Replacement Lender and/or the Replaced Lender (as may be agreed to at such time
by and among the Lead Borrower, the Replacement Lender and the Replaced Lender))
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of, the Replaced Lender and, in connection therewith,
shall pay to (x) the Replaced Lender in respect thereof an amount equal to the
sum of (I) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the respective Replaced Lender and (II) an amount equal to
all accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant
to Section 2.05 and (ii) all obligations of each Borrower due and owing to the
Replaced Lender at such time (other than those specifically described in clause
(i) above in respect of which the assignment purchase price has been, or is
concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 3.04, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption on behalf of such Replaced Lender, and any
such Assignment and Assumption so executed by the Administrative Agent and the
Replacement Lender shall be effective for purposes of this Section 3.04 and
Section 13.04. Upon the execution of the respective Assignment and Assumption,
the payment of amounts referred to in clauses (i) and (ii) above, recordation of
the assignment on the Register pursuant to Section 13.04 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the applicable Borrower, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 3.01, 3.02, 5.01, 12.07 and
13.01), which shall survive as to such Replaced Lender with respect to actions
or occurrences prior to it ceasing to be a Lender hereunder.
If any Lender or Issuing Bank requests compensation under Section 3.01, or if
any Loan Party is required to pay any additional amount to any Lender or Issuing
Bank or any Governmental Authority for the account of any Lender or Issuing Bank
pursuant to Section 5.01(a), then such Lender or Issuing Bank shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans or Letters of Credit hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or Issuing Bank, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 3.01 or 5.01(a),
as the case may be, in the future and (ii) would not subject such Lender or
Issuing Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or Issuing Bank. The Borrowers hereby agree to
pay all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.
Notwithstanding any other provision of this Agreement to the contrary, if a
Lender (or any direct or indirect parent company thereof) has become the subject
of a Bail-In Action (or any case or other proceeding in which a Bail-In Action
may occur) (each, a “Bail-In Lender”), then the Lead Borrower may terminate such
Bail-In Lender’s Commitment hereunder; provided that (A) no Default or Event of
Default shall have occurred and be continuing at the time of such Commitment
termination, (B) in the case of a Bail-In Lender, the Lead Borrower shall
concurrently terminate the Commitment of each other Lender that is a Bail-In
Lender at such time, (C) the Administrative Agent and the Required Lenders shall
have consented to each such Commitment termination (such consents not to be
unreasonably withheld or delayed, but may include consideration of the adequacy
of the liquidity of the Lead Borrower and its Subsidiaries) and (D) such Bail-In
Lender shall have been paid all amounts then due to it under this Agreement and
each other Loan Document (which, for the avoidance of doubt, the respective
Borrowers may pay in connection with any such termination without making ratable
payments to any other Lender (other than another Lender that has a Commitment
that concurrently is being terminated under this Section 3.04)).
Each party hereto agrees that (1) an assignment required pursuant to this
Section may be effected pursuant to an Assignment and Assumption executed by the
Lead Borrower, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and such parties are
participants), and (2) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

ARTICLE 4
SWISS GUARANTY LIMITATIONS

(a)    Any obligation of any Swiss Loan Party under any Loan Document (the
“Swiss Guarantor Obligations”) shall be subject to the following limitations:
(i)    If and to the extent that a Swiss Loan Party becomes liable under this
Agreement or any other Loan Documents for obligations other than obligations of
one of the relevant Swiss Loan Parties’ direct and indirect Subsidiaries (i.e.
obligations of its respective direct or indirect parent companies (up-stream
liabilities) or sister companies (cross-stream liabilities)) (the “Restricted
Obligations”) and that performing the relevant Swiss Guarantor Obligation with
respect to Restricted Obligations would not be permitted under Swiss corporate
law then applicable, then such obligations and payment amount shall from time to
time be limited to the amount permitted to be paid under applicable Swiss law;
provided that such limited amount shall at no time be less than the relevant
Swiss Loan Party’s distributable capital (presently being the balance sheet
profits and any reserves available for distribution) at the time or times
performance of the relevant Swiss Guarantor Obligation is due or requested from
such Swiss Loan Party, and further provided that such limitation (as may apply
from time to time or not) shall not (generally or definitively) release the
relevant Swiss Loan Party from its Swiss Guarantor Obligations in excess
thereof, but merely postpone the payment date therefore until such times as
payment is again permitted notwithstanding such limitation.
(ii)    In case a Swiss Loan Party who must make a payment in respect of
Restricted Obligations under this Agreement is obliged to withhold Swiss
Withholding Tax in respect of such payment, such Swiss Loan Party shall:
(1)    procure that such payments can be made without deduction of Swiss
Withholding Tax, or with deduction of Swiss Withholding Tax at a reduced rate,
by discharging the liability to such tax by notification pursuant to applicable
law (including double tax treaties) rather than payment of the tax;
(2)    if the notification procedure pursuant to sub-paragraph (1) above does
not apply, deduct Swiss Withholding Tax at the rate of 35 per cent. (or such
other rate as in force from time to time), or if the notification procedure
pursuant to sub-paragraph (1) above applies for a part of the Swiss Withholding
Tax only, deduct Swiss Withholding Tax at the reduced rate resulting after the
discharge of part of such tax by notification under applicable law, from any
payment made by it in respect of Restricted Obligations and promptly pay any
such taxes to the Swiss Federal Tax Administration (Eidgenössische
Steuerverwaltung);
(3)    notify the Administrative Agent that such notification, or as the case
may be, deduction has been made and provide the Administrative Agent with
evidence that such a notification of the Swiss Federal Tax Administration has
been made or, as the case may be, such taxes deducted have been paid to the
Swiss Federal Tax Administration;
(4)    in the case of a deduction of Swiss Withholding Tax in respect of which a
Secured Party is entitled to a full or partial refund of the Swiss Withholding
Tax so deducted,
A.    as soon as possible after such deduction (y) request a refund of the Swiss
Withholding Tax under applicable law (including tax treaties) and (z) pay to the
Administrative Agent upon receipt any amounts so refunded; and
B.    if requested by the Administrative Agent, provide the Administrative Agent
(on its behalf or on behalf of any Secured Party) those documents that are
required by law and applicable tax treaties to be provided by the payer of such
tax, for each relevant Secured Party, to prepare a claim for refund of Swiss
Withholding Tax.
(iii)    If a Swiss Loan Party is obliged to withhold Swiss Withholding Tax in
accordance with Article 4 (a)(i) above, the Administrative Agent shall be
entitled to further enforce the Swiss Guarantor Obligation assumed by such Swiss
Loan Party and apply proceeds therefrom against the Restricted Obligations up to
an amount which is equal to that amount which would have been obtained if no
withholding of Swiss Withholding Tax were required, whereby such further
enforcements shall always be limited to the maximum amount of the freely
distributable reserves of such Swiss Guarantor as set out in Article 4 (a)(i)
above. In case the proceeds irrevocably received by the Administrative Agent and
the other Secured Parties pursuant to Article 4(ii)(4) (refund) above and this
paragraph (additional enforcements) have the effect that the proceeds received
by the Administrative Agent and the other Secured Parties exceed the Swiss
Secured Obligations, then the Agent or the relevant other Secured Party shall
return such overcompensation to the relevant Swiss Loan Party.
(b)    If and to the extent requested by the Administrative Agent and if and to
the extent this is from time to time required under Swiss law (restricting
profit distributions), in order to allow the Administrative Agent and the other
Secured Parties to obtain a maximum benefit under this Agreement and any other
Loan Document, as applicable, the relevant Swiss Loan Party shall, and any
parent company of such Swiss Loan Party being a party to this Agreement shall
procure that such Swiss Loan Party will, to the extent reasonably practicable
and possible, promptly implement all such measures and/or to promptly procure
the fulfilment of all prerequisites allowing the prompt fulfilment of the Swiss
Guarantor Obligations and allowing the relevant Swiss Loan Party to promptly
perform its obligations and make the (requested) payment(s) hereunder from time
to time, including the following:
(i)    preparation of an up-to-date audited balance sheet of the relevant Swiss
Loan Party;
(ii)    confirmation of the auditors of the relevant Swiss Loan Party that the
relevant amount represents (the maximum of) freely distributable capital of the
relevant Swiss Loan Party;
(iii)    approval by a shareholders meeting of the relevant Swiss Loan Party of
the capital distribution; and
(iv)    if the enforcement of Restricted Obligations would be limited due to the
effects referred to in this clause, then the relevant Swiss Loan Party shall to
the extent permitted by applicable law write up or realise any of its assets
that are shown in its balance sheet with a book value that is significantly
lower than the market value of the assets, in case of realisation, however, only
if such assets are not necessary for the relevant Swiss Loan Party’s business
(nicht betriebsnotwendig).

ARTICLE 5
TAXES


Section 5.01    Net Payments.
(a)    All payments made by or on behalf of a Loan Party under this Agreement or
any other Loan Document shall be made free and clear of, and without deduction
or withholding for or on account of, any Taxes; provided that, if a Loan Party,
the Administrative Agent or any other applicable withholding agent shall be
required by any applicable Requirement of Law to deduct or withhold any Taxes
from such payments, then (i) the applicable withholding agent shall be entitled
to make such deductions or withholdings as are reasonably determined by the
applicable withholding agent to be required by such applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirements of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, then an additional amount is payable by the Loan Party as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 5.01) receives an amount equal to the sum it would have
received had no such deductions or withholdings been made. As soon as reasonably
practicable after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 5.01, the Lead
Borrower shall deliver to the Administrative Agent or the Administrative Agent
shall deliver to the Lead Borrower, as the case may be, a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by applicable Requirements of Law to report such payment or
other evidence of such payment reasonably satisfactory to the Lead Borrower or
the Administrative Agent, as the case may be.
(b)    The Loan Parties shall timely pay in accordance with applicable
Requirements of Law, or at the option of the Administrative Agent, timely
reimburse it for the payment of, any Other Taxes.
(c)    The Loan Parties shall indemnify and hold harmless each Recipient within
fifteen (15) Business Days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes imposed on such Recipient (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.01), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Lead Borrower by a Lender or by the Administrative Agent (as applicable)
contemporaneously with the demand for payment on its own behalf or on behalf of
a Lender shall be conclusive absent demonstrable error.
(d)    The Lead Borrower shall promptly upon becoming aware that a Loan Party
must make any deduction or withholding in respect of Taxes (or that there is any
change in the rate or the basis of any deduction or withholding in respect of
Taxes) notify the Administrative Agent accordingly.
(e)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Lead Borrower and the Administrative Agent, at the time(s) and in the
manner(s) reasonably requested by the Lead Borrower and/or the Administrative
Agent and within a reasonable time period, such information and/or properly
completed and executed documentation reasonably requested by the Lead Borrower
and/or Administrative Agent as may permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower and/or the Administrative Agent, shall
deliver such other documentation prescribed by Requirements of Law or reasonably
requested by the Lead Borrower and/or the Administrative Agent as will enable
the Lead Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in this Section 5.01(e), the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.01(e)(i), (ii) or (iv) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
Without limiting the foregoing, with respect to any Loan to a U.S. Borrower:
(i)    Each Lender under the North American Revolving Facility that is a U.S.
Lender shall deliver to the Lead Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under the North American
Revolving Facility (and from time to time upon the reasonable request of the
Lead Borrower or the Administrative Agent) two properly completed and duly
executed copies of IRS Form W-9 (or any successor form) certifying that such
Lender is exempt from United States backup withholding Tax.
(ii)     Each Non-U.S. Lender under the North American Revolving Facility shall,
to the extent it is legally eligible to do so, deliver to the Lead Borrower and
the Administrative Agent on or prior to the date on which such Non-U.S. Lender
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), two
properly completed and duly executed copies of whichever of the following is
applicable:
(1)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty, and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    in the case of a Non-U.S. Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed IRS Form W-8ECI;
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Lead Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payment made in
connection with any Loan Document is effectively connected with the conduct of a
U.S. trade or business by such Non-U.S. Lender (a “U.S. Tax Compliance
Certificate”) and (y) IRS Form W‑8BEN or IRS Form W-8BEN-E, as applicable;
(4)    to the extent a Non-U.S. Lender is not the beneficial owner of such
payments, IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or
IRS Form W-8BEN-E, whichever is applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-3 or Exhibit C-4, IRS Form W‑9, and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 on behalf of each such direct and
indirect partner(s); or
(5)    for purposes of furnishing the U.S. Tax Compliance Certificate as
described in the foregoing clauses (3) and (4), if a Non-U.S. Lender (or a
foreign Participant) is a Disregarded Entity, the Non-U.S. Lender will submit
such certificate based on the status of the Person that is treated for U.S.
federal income tax purposes as being the sole owner of such Lender or
Participant.
(iii)    Any Non-U.S. Lender under the North American Revolving Facility shall,
to the extent it is legally eligible to do so, deliver to the Lead Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or about the date on which such Non-U.S. Lender becomes a Lender
under the North American Revolving Facility (and from time to time thereafter
upon the reasonable request of the Lead Borrower and/or the Administrative
Agent), executed copies of any other form prescribed by Requirements of Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Requirements of Law to permit the Lead Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made, if any.
(iv)    If a payment made to any Lender under this Agreement or any other Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Lead Borrower and the
Administrative Agent at the time or times prescribed by Requirements of Law and
at such time or times reasonably requested by the Lead Borrower and/or the
Administrative Agent such documentation prescribed by applicable Requirements of
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Lead Borrower and/or the
Administrative Agent as may be necessary for the Lead Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA or
to determine the amount, if any, to deduct and withhold from such payment.
Solely for purposes of this Section 5.01(e)(iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(v)    Each Lender (A) shall promptly notify the Lead Borrower and the
Administrative Agent of any change in circumstance which would modify or render
invalid any claimed exemption or reduction, and (B) if any documentation it
previously delivered pursuant to this Section 5.01(e) expires or becomes
inaccurate in any respect, shall promptly (x) update such documentation or (y)
notify the Lead Borrower and the Administrative Agent in writing of its legal
ineligibility to do so.
(vi)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
5.01(e).
(f)    If any Lender or the Administrative Agent, as applicable, determines
reasonably and in good faith that it has received a refund or repayment
(including by way of reduction or offset of Taxes due) of an Indemnified Tax or
Other Tax (each, a “Refund”) for which it has been indemnified by a Loan Party
or with respect to which a Loan Party has paid additional amounts pursuant to
this Section 5.01, then the Lender or the Administrative Agent, as the case may
be, shall reimburse the Loan Party for such amount (net of all reasonable
out-of-pocket expenses (including Taxes) of such Lender or the Administrative
Agent, as the case may be, and without interest other than any interest received
thereon from the relevant Governmental Authority with respect to such Refund) as
the Lender or the Administrative Agent, as the case may be, determines in good
faith to be the portion of the Refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses
(including Taxes) imposed on the Refund) than it would have been in if the
Indemnified Tax or Other Tax giving rise to such Refund had not been imposed in
the first instance and no amounts had been paid in respect thereof pursuant to
this Section 5.01; provided that the Loan Party, upon the request of the Lender
or the Administrative Agent, agrees to repay the amount paid over to the Loan
Party (plus any penalties, interest (solely with respect to the time period
after such funds were paid over to any Loan Party pursuant to this Section
5.01(f), except to the extent that the refund was initially claimed at the
written request of such Loan Party) or other charges imposed by the relevant
Governmental Authority) to the Lender or the Administrative Agent in the event
the Lender or the Administrative Agent is required to repay such Refund to such
Governmental Authority. In such event, such Lender or the Administrative Agent,
as the case may be, shall, at the Lead Borrower’s request, provide the Lead
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such Refund received from the relevant Governmental
Authority (provided that such Lender or the Administrative Agent may delete any
information therein that it deems confidential). No Lender nor the
Administrative Agent shall be obliged to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party in connection with this clause (f) or any other provision of this
Section 5.01.
(g)    VAT.
(i)    All amounts expressed to be payable under a Loan Document by any party to
the Administrative Agent or any Lender (for the purposes of this Section 5.01,
each, a “Finance Party”) which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, subject to paragraph
(ii) below, if VAT is or becomes chargeable on any supply made by any Finance
Party to any party under a Loan Document and such Finance Party is required to
account to the relevant tax authority for the VAT, that party must pay to such
Finance Party (in addition to and at the same time as paying the consideration
for such supply) an amount equal to the amount of that VAT (and such Finance
Party must promptly provide an appropriate VAT invoice to that party).
(ii)    If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under a Loan
Document, and any party other than the Recipient (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):
(1)    (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this Section 5.01(g)(ii)(A) applies) promptly pay
to the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT payable on that supply; and
(2)    (where the Recipient is the person required to account to the relevant
tax authority for the VAT) the Relevant Party must promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the VAT chargeable
on that supply but only to the extent that the Recipient reasonably determines
that it is not entitled to credit or repayment from the relevant tax authority
in respect of that VAT.
(iii)    Where a Loan Document requires any party to reimburse or indemnify a
Finance Party for any cost or expense, that party shall reimburse and indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.
(iv)    Any reference in this Section 5.01(g) to any party shall, at any time
when such party is treated as a member of a group or fiscal unity for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping or fiscal unity rules,
respectively, provided for in article 11 of the Council Directive 2006/112/EC as
amended (or as implemented by the relevant member state of the European Union),
or any other similar provision in any jurisdiction so that a reference to a
party shall be construed as a reference to that party of the relevant group or
fiscal unity of which that party is a member for VAT purposes at the relevant
time or the relevant representative member (or representative or head) of that
group or fiscal unity at that time (as the case may be).
(v)    In relation to any supply made by a Finance Party to any party under a
Loan Document, if reasonably requested by such Finance Party, that party must
promptly provide such Finance Party with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.
(h)    The agreements in this Section 5.01 shall survive the resignation or
replacement of the Administrative Agent, the termination of this Agreement and
the repayment, satisfaction or discharge of the Loans and all other obligations
and amounts payable under any Loan Document.
(i)    For purposes of this Section 5.01, the term “Lender” shall include any
Issuing Bank and the Swingline Lender and the term “Loan Document” shall include
any Letter of Credit.
(j)    Notwithstanding any provision of this Agreement to the contrary
(including Section 2.06(g) and this Section 5.01), a Swiss Loan Party shall not
be required to make a tax gross up, a tax indemnity payment or an increased
interest payment under any Loan Document to a specific Lender or Participant
(but, for the avoidance of doubt, shall remain required to make a tax gross up,
a tax indemnity payment, or an increased interest payment to all other Lenders)
in respect of Swiss Withholding Tax due on interest payments by a Swiss Loan
Party under this Agreement as a direct result of such Lender or Participant (i)
making an incorrect declaration of its status as to whether or not it is a Swiss
Qualifying Lender or a single Swiss Non-Qualifying Lender, (ii) breaching the
restrictions regarding transfers, assignments, participations, sub-participation
and exposure transfers set forth in Section 13.04 or (iii) ceasing to be a Swiss
Qualifying Lender other than as a result of any change after the date it became
a Lender or Participant under this Agreement in (or in the interpretation,
administration or application of) any law or double taxation treaty, or any
published practice or published concession of any relevant taxing authority (and
it being understood that a Swiss Loan Party shall not be required to make a tax
indemnity payment or increased interest payment under any Loan Document to a
specific Lender or Participant to the extent a loss, liability or cost is
compensated for by an increased payment under Section 2.06(g) or would have been
compensated for by an increased payment under Section 2.06(g) but was not so
compensated solely because one of the exclusions in Section 2.06(g) or in this
clause (j) applied).

ARTICLE 6
CONDITIONS PRECEDENT


Section 6.01    Conditions Precedent to Credit Events on the Closing Date. The
Administrative Agent, the Swingline Lender, the Issuing Banks and the Lenders
shall not be required to fund any Revolving Loans or Swingline Loans, or arrange
for the issuance of any Letters of Credit on the Closing Date, until the
following conditions are satisfied or waived.
(a)    Loan Documents. The Administrative Agent shall have received this
Agreement and each other Loan Document to be delivered on the Closing Date, in
each case duly executed and delivered by each party thereto.
(b)    Notes. The Administrative Agent shall have received a Note duly executed
by a Responsible Officer of each of the Borrowers in favor of each Lender
requesting a Note at least three (3) Business Days prior to the Closing Date.
(c)    Representations and Warranties. The representations and warranties set
forth in (i) Article 8 of this Agreement or (ii) any other Loan Document in
effect on the Closing Date shall be true and correct in all material respects on
and as of the Closing Date (after giving effect to the Transactions); provided
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.
(d)    No Default or Event of Default. No Default or Event of Default shall have
occurred or be continuing, or would result from the consummation of the
Transactions, on the Closing Date.
(e)    Organizational Documents. The Administrative Agent shall have received a
certificate (or certificates) of the Secretary or Assistant Secretary, statutory
director, management board members or similar officer of each Loan Party dated
the Closing Date and certifying, to the extent applicable:
(i)    (A) in the case of any Loan Party (other than a Swiss Loan Party), that
attached thereto is a true and complete copy of the certificate or articles of
incorporation, any certificates of incorporation on change of name, certificates
of incorporation on re-registration as a public limited company, certificate of
limited partnership, certificate of formation or other equivalent constituent or
constitutional and governing documents, including all amendments thereto, of
such Loan Party certified as of a recent date by the applicable Secretary of
State (or other similar official or Governmental Authority) of the jurisdiction
of its organization or incorporation or by the Secretary or Assistant Secretary,
statutory director, management board members or similar officer of such Loan
Party or other person duly authorized by the constituent or constitutional
documents of such Loan Party and (B) in the case of a Swiss Loan Party, that
attached thereto is a true and complete copy of a an excerpt from the commercial
register certified as of a recent date by the competent commercial register
officer;
(ii)    that in the case of each U.S. Loan Party, attached thereto is a true and
complete copy of a certificate as to the good standing (or similar
certification) of such U.S. Loan Party (to the extent that such concept exists
in such jurisdiction), as of a recent date from the applicable Secretary of
State (or other similar official or Governmental Authority);
(iii)    that attached thereto is a true and complete copy of the by-laws (or
articles of association, articles of incorporation, partnership agreement,
limited liability company agreement or other equivalent constituent or
constitutional and governing documents, if any) of such Loan Party as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in the following clause (iv);
(iv)    that attached thereto is a true and complete copy of resolutions or
meeting minutes (or certificates thereof) duly adopted by the Board of Directors
(or equivalent governing body) of such Loan Party (or its managing general
partner or managing member) authorizing the execution, delivery and performance
of each of the Loan Documents to which such person is a party on the Closing
Date and that such resolutions or meeting minutes have not been modified,
rescinded or amended and are in full force and effect on the Closing Date;
(v)    to the extent not covered in clauses (i)-(iv) above, that attached
thereto is a true and complete copy of any powers-of-attorney granted by such
Loan Party to the individuals executing each of the Loan Documents to which such
person is a party on the Closing Date and that such powers-of-attorney have not
been limited, revoked or amended and are in full force and effect on the Closing
Date;
(vi)    that attached thereto is a true and complete copy of resolutions or
meeting minutes (or certificates thereof) duly adopted by all the holders of the
issued shares in each Loan Party or, as applicable, its general partner or its
general partner’s shareholders (if such resolutions are necessary under the
relevant local laws), approving the terms of, and the transactions contemplated
by, the Loan Documents to which the Loan Party is a party;
(vii)    that (if applicable and not already included in the resolutions
referred to in clause (iv) above) attached thereto is a true and complete copy
of, a copy of any power of attorney authorizing the person(s) specified therein
to sign the Loan Documents to which the Loan Party is a party on behalf of each
of the Loan Party;
(viii)    as to the incumbency and specimen signature of each officer or
authorized signatory executing this Agreement or any other Loan Document
delivered in connection herewith on the Closing Date on behalf of such Loan
Party; and
(ix)    confirming that (a) borrowing or guaranteeing or securing, as
appropriate, the entry into the Loan Documents and the performance of its
obligations thereunder would not cause any borrowing, guarantee, security or
similar limit binding on any Loan Party to be exceeded and (b) each copy
document relating to it specified in this Section 6.01 is correct, complete and
in full force and effect as at a date no earlier than the date of this
Agreement.
(f)    Australian Deliverables. The Administrative Agent shall have received (i)
the Initial Australian Security Documents and the Australian Security Trust Deed
duly authorized, executed and delivered by each Australian Loan Party and any
other Loan Party party to those documents, (ii) a verification certificate for
each Australian Loan Party signed by two directors or a director and company
secretary attaching the following documents for that Australian Loan Party (A)
constitution, (B) extracts of board resolutions approving its entry into the
Loan Documents to which it is a party and (C) any powers of attorney under which
it signs any Loan Documents, (iii) satisfactory ASIC company searches,
insolvency searches and searches of the Australian PPS register, (iv) the
original share certificates and an executed blank share transfer form with
respect to all the shares of the Australian Loan Parties and (v) all information
and documentation required by the Australian Security Trustee to register the
Australian Security Trustee’s Lien over the Victa trademarks held by Victa
Limited with IP Australia.
(g)    Legal Opinion. The Administrative Agent shall have received, on behalf of
itself and the Lenders, the favorable written opinions of (i) Foley & Lardner
LLP, as special New York counsel for the Loan Parties, (ii) Norton Rose
Fulbright Australia, as Australian legal counsel for the Administrative Agent,
(iii) Norton Rose Fulbright LLP, as special Dutch counsel to the Administrative
Agent, (iv) Norton Rose Fulbright LLP, as special English counsel to the
Administrative Agent and (v) Walder Wyss Ltd., as special Swiss counsel to the
Administrative Agent (or, in each case, such other counsel as may be reasonably
acceptable to the Administrative Agent) (A) dated the Closing Date, (B)
addressed to the Administrative Agent and the Lenders on the Closing Date and
(C) in form and substance reasonably satisfactory to the Administrative Agent
covering customary matters relating to the Loan Documents.
(h)    Solvency Certificate. The Lenders shall have received a solvency
certificate substantially in the form of Exhibit E and signed by a Financial
Officer, relating to the Lead Borrower and its Subsidiaries on a consolidated
basis after giving effect to the Transactions on the Closing Date.
(i)    Collateral and Guarantee Requirement. To the extent required to be
satisfied on the Closing Date, the Collateral and Guarantee Requirement shall be
satisfied (or waived in accordance with Section 13.12) on and as of the Closing
Date.
(j)    Know Your Customer. The Administrative Agent and the Lenders (as
requested through the Administrative Agent) shall have received at least three
(3) Business Days prior to the Closing Date (i) all documentation and other
information required with respect to the Loan Parties by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act and the AML
Legislation, and (ii) a Beneficial Ownership Certification in relation to any
Loan Party that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, in each case, to the extent requested in writing at least
ten (10) Business Days prior to the Closing Date.
(k)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Lead Borrower certifying compliance
with the conditions in Sections 6.01(c) and (d) above.
(l)    Perfection Certificate. The Administrative Agent shall have received a
completed Perfection Certificate, dated on the Closing Date and signed by a
Responsible Officer of each Loan Party (to the extent that such concept exists
in such jurisdiction), together with all attachments contemplated thereby.
(m)    Lien Searches. The Administrative Agent shall have received:
(i)    as to each U.S. Loan Party (and with respect to Uniform Commercial Code
and Canadian PPSA lien searches, each other pledgor under the Initial U.S.
Security Agreement), the results of customary lien searches including a search
of the Uniform Commercial Code, applicable Canadian PPSA and security granted
under the Bank Act (Canada) registers, Tax and judgment searches, United States
Patent and Trademark Office, United States Copyright Office and Canadian
Intellectual Property Office searches, and evidence reasonably satisfactory to
the Administrative Agent that the Liens indicated by such financing statements
(or similar documents) are Permitted Liens or have been, or will be
simultaneously or substantially concurrently with the Closing Date, released (or
arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).
(ii)    as to each Australian Loan Party, satisfactory ASIC company searches,
insolvency searches and searches of the Australian PPS register, and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated
therein are Permitted Liens or have been, or will be simultaneously or
substantially concurrently with the Closing Date, released (or arrangements
reasonably satisfactory to the Administrative Agent for such release shall have
been made).
(n)    Closing Date Refinancing. The Administrative Agent shall be reasonably
satisfied that prior to or substantially simultaneously with the Borrowing of
the Loans on the Closing Date, the Closing Date Refinancing shall have been
consummated.
(o)    Fees and Expenses. The Agents shall have received all fees due and
payable thereto or to any Lender on or prior to the Closing Date and, to the
extent invoiced at least three (3) Business Days prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable and documented fees, charges and disbursements of counsel
to the Administrative Agent) required to be reimbursed or paid by the Loan
Parties hereunder, under this Agreement on or prior to the Closing Date.
(p)    Appraisal/Borrowing Base Certificate. The Lead Borrower shall have
delivered to the Administrative Agent the Initial Field Work and a Borrowing
Base Certificate in form and substance reasonably satisfactory to the
Administrative Agent; provided that the Borrowing Base Certificate shall
evidence Aggregate Availability of at least $100,000,000 after giving effect to
the Borrowings to be made on the Closing Date.
(q)    Lender Loss Sharing Agreement. The Administrative Agent shall have
received a counterpart to the Lender Loss Sharing Agreement from each Lender and
each Issuing Bank.
(r)    Closing Date Extension Amount. The Lead Borrower shall borrow a North
American Revolving Loan in an amount not less than the Closing Date Extension
Amount, which North American Revolving Loan shall remain outstanding in a
principal amount equal to or greater than the Closing Date Extension Amount
until the earlier of one (1) Business Day prior to the Maturity Date and the
termination of all of the Revolving Commitments.

Section 6.02    Conditions Precedent to All Credit Events. The obligation of
each Lender and each Issuing Bank to make any Credit Extension (but limited, in
the case of the initial Credit Extension on the Closing Date (if any), to
clauses (a) and (b) below) shall be subject to the satisfaction (or waiver) of
each of the conditions precedent set forth below:
(a)     Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing as required by Section 2.03 (or such notice shall have been
deemed given in accordance with Section 2.03) if Loans are being requested or,
in the case of the issuance, amendment, extension or renewal of a Letter of
Credit, the applicable Issuing Bank and the Administrative Agent shall have
received a notice requesting the issuance, amendment, extension or renewal of
such Letter of Credit as required by Section 2.13(b) or, in the case of the
Borrowing of a Swingline Loan, the Swingline Lender and the Administrative Agent
shall have received a notice requesting such Swingline Loan as required by
Section 2.12(b).
(b)    Availability. At the time of and immediately upon giving effect to such
Credit Extension, the Availability Conditions shall be satisfied.
(c)    No Default. No Default or Event of Default shall exist at the time of, or
result from, such Credit Extension.
(d)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Article 8 hereof shall be true
and correct in all material respects (without duplication of any materiality
standard set forth in any such representation or warranty) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such date (without duplication
of any materiality standard set forth in any such representation or warranty).
The acceptance of the benefits of each Credit Event after the Closing Date shall
constitute a representation and warranty by each Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in this Section
6.02 and applicable to such Credit Event are satisfied as of that time (other
than such conditions which are subject to the discretion of the Administrative
Agent or the Lenders).
All of the Notes, certificates, legal opinions and other documents and papers
referred to in Article 6, unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the
Lenders.

ARTICLE 7
[RESERVED]


ARTICLE 8
REPRESENTATIONS, WARRANTIES AND AGREEMENTS

On the Closing Date and the date of each Credit Extension, to the extent
provided in Section 6.02, the Borrowers represent and warrant to the Lenders,
the Swingline Lender and the Issuing Banks that:

Section 8.01    Organization; Powers . The Lead Borrower and each of the
Subsidiaries which is a Loan Party or a Material Subsidiary (a) is a
partnership, limited liability company, unlimited liability company, public
limited company, private company limited by shares, corporation or other entity
duly organized/incorporated, validly existing and in good standing under the
laws of the jurisdiction of its organization/incorporation (to the extent that
each such concept exists in such jurisdiction), (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business in each jurisdiction where such
qualification is required, except in the case of clause (a) (other than with
respect to the Lead Borrower and the other Borrowers), clause (b) (other than
with respect to the Lead Borrower and the other Borrowers), and clause (c),
where the failure so to be or have, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrowers, to borrow and
otherwise obtain credit hereunder.

Section 8.02    Authorization. The execution, delivery and performance by each
of the Loan Parties of each of the Loan Documents to which it is a party and the
borrowings and other extensions of credit hereunder (a) have been duly
authorized by all corporate, stockholder, shareholder, partnership, limited
liability company or other organizational action required to be obtained by such
Loan Parties and (b) will not (i) violate (A) any provision of law, statute,
rule or regulation applicable to any Loan Party, (B) the certificate or articles
of incorporation or other constitutional documents (including any partnership,
limited liability company or operating agreements) or by-laws or articles of
association of any Loan Party, (C) any applicable order of any court or any law,
rule, regulation or order of any Governmental Authority applicable to any Loan
Party or (D) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which the any Loan Party is a
party or by which any of them or any of their property is or may be bound, (ii)
result in a breach of or constitute (alone or with due notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (i) or (ii) of this Section 8.02(b), would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by any Loan Party, other
than the Liens created by the Loan Documents and Permitted Liens.

Section 8.03    Enforceability. This Agreement has been duly executed and
delivered by the Borrowers and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (a) the effects of
bankruptcy, insolvency, moratorium, reorganization, administration,
examinership, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (c) implied
covenants of good faith and fair dealing, and (d) the need for filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Collateral Agent.

Section 8.04    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which the Borrowers or any Guarantor is a party, except for (a) the
filing of Uniform Commercial Code, Australian PPSA and Canadian PPSA financing
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) such as have
been made or obtained and are in full force and effect, (d) such actions,
consents and approvals the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect and (e) filings or
other actions listed on Schedule 8.04, recordation of the Mortgages and any
other filings or registrations required to perfect Liens created by the Security
Documents.

Section 8.05    Financial Statements. The Lead Borrower has heretofore furnished
to the Lenders the audited consolidated balance sheets as of June 30, 2019, July
1, 2018 and July 2, 2017 and the related statements of income, stockholders’ or
shareholders’ equity, and cash flow for the Lead Borrower and its consolidated
subsidiaries for the fiscal years ended on June 30, 2019, July 1, 2018 and July
2, 2017, in each case, including the notes thereto (collectively, the
“Historical Financial Statements”). The Historical Financial Statements present
fairly in all material respects the consolidated financial position of the Lead
Borrower and its consolidated subsidiaries as of the dates and for the periods
referred to therein and the results of operations and cash flows for the periods
then ended, and, except as set forth on Schedule 8.05, were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby, except as otherwise noted therein.

Section 8.06    No Material Adverse Effect. Except as disclosed in filings with
the SEC prior to the Closing Date, since June 30, 2019, there has been no event
or circumstance that, individually or in the aggregate with other events or
circumstances, has had or would reasonably be expected to have a Material
Adverse Effect.


-102-

--------------------------------------------------------------------------------






Section 8.07    Title to Properties; Possession Under Leases; Flood
Documentation.
(a)    Each of the Lead Borrower and the Subsidiaries has valid title in fee
simple or equivalent to, or valid leasehold interests in, or easements or other
limited property interests in, all its Real Properties and has valid title to
its personal property and assets, in each case, subject to Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failures to have such
title or interest would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Permitted Liens or Liens arising by
operation of law, subject to the provisions of the immediately preceding
sentence.
(b)    As to all improved Material Real Property located in the United States
which is subject to a Mortgage, (i) the Collateral Agent has received the Flood
Documentation with respect to such Material Real Property on or prior to the
granting of such Mortgage thereon, (ii) all flood hazard insurance policies
required pursuant to Section 9.02(c) with respect to any such Material Real
Property have been obtained and remain in full force and effect to the extent
required by such Section, and (iii) except to the extent that the Lead Borrower
has previously given written notice thereof to the Collateral Agent, there has
been, to the Lead Borrower’s knowledge, no redesignation of any Material Real
Property subject to a Mortgage into Special Flood Hazard Area.
(c)    Schedule 1.01(B) hereto sets forth a complete list of Material Real
Properties as of the Closing Date.

Section 8.08    Subsidiaries.
(a)    Schedule 8.08(a) (as may be updated pursuant to Section 13.12 of this
Agreement) sets forth as of the Closing Date the name and jurisdiction of
incorporation, formation or organization of each Subsidiary of the Lead Borrower
and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by the Lead Borrower or by any such Subsidiary.
(b)    As of the Closing Date, after giving effect to the Transactions, there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) issued or agreed upon by the Lead Borrower or
any Subsidiary or, to the actual knowledge of the Lead Borrower (without any
duty to investigate), any Affiliate thereof relating to any Equity Interests of
the Lead Borrower or any of the Subsidiaries, except as set forth on Schedule
8.08(b) (as may be updated pursuant to Section 13.12 of this Agreement).

Section 8.09    Litigation; Compliance with Law.
(a)    There are no actions, suits, proceedings or investigations at law or in
equity or by or on behalf of any Governmental Authority or in arbitration now
pending, or, to the knowledge of the Lead Borrower or any other Borrower,
threatened in writing against the Lead Borrower, any other Borrower or any of
the Subsidiaries or any business, property or rights of any such person (i) that
involve any Loan Document, to the extent that the applicable action, suit,
proceeding or investigation is brought by the Lead Borrower, any other Borrower
or any of their Subsidiaries or (ii) that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect except for any
action, suit or proceeding at law or in equity or by or on behalf of any
Governmental Authority or in arbitration which has been disclosed on Form 10-K
or Form 10-Q.
(b)    None of the Lead Borrower, any other Borrower, the Subsidiaries and their
respective properties or assets is in violation of (nor will the continued
operation of their material properties and assets as currently conducted
violate) any law, rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are the subject of Section 8.16) or any restriction of record or
indenture, agreement or instrument affecting any Real Property, or is in default
with respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 8.10    Federal Reserve Regulations. No part of the proceeds of any
Credit Event will be used by the Lead Borrower, the other Borrowers and their
Subsidiaries in any manner that would result in a violation of Regulation T,
Regulation U or Regulation X.

Section 8.11    Investment Company Act. None of the Borrowers or the other Loan
Parties is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

Section 8.12    Use of Proceeds.
(a)    The Borrowers will use the proceeds of the Loans made on the Closing Date
to finance, in part, the Closing Date Refinancing, to pay Transaction Expenses,
and for general corporate purposes.
(b)    All proceeds of the Credit Extensions after the Closing Date will be used
for working capital needs and general corporate purposes, including the
financing of capital expenditures, Permitted Acquisitions, and other permitted
Investments, Dividends and any other purpose not prohibited hereunder.

Section 8.13    Tax. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect,
(a)    the Lead Borrower and each of the Subsidiaries has filed or caused to be
filed all U.S. federal, state, provincial, local and non-U.S. Tax returns
required to have been filed by it (including in its capacity as withholding
agent) and each such Tax return is true and correct;
(b)    the Lead Borrower and each of the Subsidiaries has timely paid or caused
to be timely paid all Taxes shown to be due and payable by it on the returns
referred to in clause (a) and all other Taxes or assessments (or made adequate
provision (in accordance with GAAP) for the payment of all Taxes due), except
Taxes or assessments for which the Lead Borrower or any of the Subsidiaries (as
the case may be) has set aside on its books adequate reserves in accordance with
GAAP and the amount thereof is being contested in good faith by appropriate
action; and
(c)    as of the Closing Date, with respect to the Lead Borrower and each of the
Subsidiaries, there are no claims being asserted in writing with respect to any
Taxes.

Section 8.14    No Material Misstatements.
(a)    All written information (other than the Projections, forward looking
information and information of a general economic or industry specific nature)
(the “Information”) concerning the Lead Borrower, the other Borrowers, the
Subsidiaries and the Transactions included in the Information Memorandum or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with
this Agreement or the Transactions, when taken as a whole, was true and correct
in all material respects, as of the date such Information was furnished to the
Lenders or the Administrative Agent, as applicable (and as of the Closing Date,
with respect to Information provided prior thereto) and did not, taken as a
whole, contain any untrue statement of a material fact as of any such date or
omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements and updates provided thereto).
(b)    The Projections and other forward looking information prepared by or on
behalf of the Lead Borrower, the other Borrowers or any of their representatives
and that have been made available to any Lenders or the Administrative Agent in
connection with this Agreement or the Transactions have been prepared in good
faith based upon assumptions believed by the Lead Borrower and the other
Borrowers to be reasonable as of the date thereof (it being understood that such
Projections and other forward looking information are as to future events and
are not to be viewed as facts, such Projections and other forward looking
information are subject to significant uncertainties and contingencies and that
actual results during the period or periods covered by any such Projections or
other forward looking information may differ significantly from the projected
results, and that no assurance can be given that the projected results will be
realized) and as of the date such Projections and information were furnished to
the Lenders or the Administrative Agent.

Section 8.15    Employee Benefit Plans. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) no Reportable Event has occurred during the past five years as to which the
Lead Borrower, any of its Subsidiaries or any ERISA Affiliate was required to
file a report with the PBGC; (ii) no ERISA Event has occurred or is reasonably
expected to occur; and (iii) none of the Lead Borrower, the other Borrowers, the
Subsidiaries or any of their ERISA Affiliates has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA.

Section 8.16    Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) no written notice, request for information, order, complaint
or penalty has been received by the Lead Borrower or any of its
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to the Lead Borrower’s or any other Borrower’s
knowledge, threatened in writing which allege a violation of or liability under
any Environmental Laws, in each case relating to the Lead Borrower or any of its
Subsidiaries, (b) each of the Lead Borrower and its Subsidiaries has all
environmental permits, licenses, concessions, authorizations and other approvals
necessary for its operations to comply with all Environmental Laws
(“Environmental Permits”) and is, and in the prior eighteen (18) month period,
has been, in compliance with the terms of such Environmental Permits and with
all other Environmental Laws, (c) except as set forth on Schedule 8.16, no
Hazardous Material is located at, on or under any property currently or, to the
Lead Borrower’s or any other Borrower’s knowledge, formerly owned, operated or
leased by the Lead Borrower or any of its Subsidiaries that would reasonably be
expected to give rise to any cost, liability or obligation of the Lead Borrower
or any of its Subsidiaries under any Environmental Laws or Environmental
Permits, and no Hazardous Material has been generated, used, treated, stored,
handled, disposed of or controlled, transported or released at any location in a
manner that would reasonably be expected to give rise to any cost, liability or
obligation of the Lead Borrower or any of its Subsidiaries under any
Environmental Laws or Environmental Permits, (d) there are no agreements in
which the Lead Borrower or any of its Subsidiaries has expressly assumed or
undertaken responsibility for any known or reasonably likely liability or
obligation of any other person arising under or relating to Environmental Laws,
and (e) there has been no written environmental assessment or audit conducted
(other than customary assessments or audits not revealing anything that would
reasonably be expected to result in a Material Adverse Effect), by or on behalf
of the Lead Borrower or any of the Subsidiaries of any property currently or, to
the Lead Borrower’s or any other Borrower’s knowledge, formerly owned, operated
or leased by the Lead Borrower or any of the Subsidiaries that has not been made
available to the Administrative Agent prior to the Closing Date.

Section 8.17    Security Documents.
(a)    Each Security Document is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof,
subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, administration, examinership, fraudulent conveyance or other
similar laws affecting creditors’ rights generally and (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law). As of the Closing Date, in the case of the Pledged
Collateral and U.S. Pledged Collateral described in the Initial U.S. Security
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral and U.S. Pledged Collateral and required to be delivered
under the Initial U.S. Security Agreement are delivered to the Collateral Agent,
and in the case of the other Collateral described in the Initial U.S. Security
Agreement (other than the Intellectual Property), when financing statements and
other filings specified in the Perfection Certificate are filed in the offices
specified in the Perfection Certificate, the Collateral Agent (for the benefit
of the Secured Parties) shall have a fully perfected Lien (subject to all
Permitted Liens) on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and, subject to Section 9-315 of the
New York Uniform Commercial Code, the Australian PPSA and the Canadian PPSA, the
proceeds thereof, as security for the Obligations to the extent perfection can
be obtained by filing Uniform Commercial Code, Australian PPSA or Canadian PPSA
financing statements or possession.
(b)    When the Initial U.S. Security Agreement or an ancillary document
thereunder is properly filed and recorded in the United States Patent and
Trademark Office and the United States Copyright Office, and, with respect to
Collateral in which a security interest cannot be perfected by such filings,
upon the proper filing of the financing statements referred to in clause (a)
above, the Collateral Agent (for the benefit of the Secured Parties) shall have
a fully perfected Lien on, and security interest in, all right, title and
interest of the U.S. Loan Parties thereunder in the material United States
Intellectual Property included in the Collateral listed in such ancillary
document (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on material registered Trademarks and patents,
Trademark and patent applications, and registered copyrights acquired by the
Loan Parties after the Closing Date).
(c)    The Mortgages, if any, on the Closing Date Mortgaged Properties, and the
Mortgages executed and delivered after the Closing Date pursuant to Section
9.10, shall be effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties) or, if so contemplated by the respective
Mortgage, the Collateral Agent and the other Secured Parties, legal, valid and
enforceable Liens on all of the Loan Parties’ rights, titles and interests in
and to the Mortgaged Property thereunder and the proceeds thereof (subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
administration, examinership, fraudulent conveyance or other similar laws
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law)), and when such Mortgages are validly filed, registered or
recorded in the proper real estate filing, registration or recording offices and
any other required registrations have been validly completed by or on behalf of
the Collateral Agent, and all relevant mortgage Taxes and recording and
registration charges are duly paid, the Collateral Agent (for the benefit of the
Secured Parties) shall have valid Liens with record or registered notice to
third parties on, and security interests in, all rights, titles and interests of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof.
(d)    Notwithstanding anything herein (including this Section 8.17) or in any
other Loan Document to the contrary, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary (other than Foreign
Subsidiaries organized in a Specified Jurisdiction), or as to the rights and
remedies of the Agents or any Lender with respect thereto, under foreign law
(other than any applicable Specified Foreign Law).

Section 8.18    Solvency. Immediately after giving effect to the Transactions on
the Closing Date and the making of each Loan on the Closing Date and the
application of the proceeds of such Loans on the Closing Date, (i) the fair
value of the assets of the Lead Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Lead Borrower and its Subsidiaries, on a consolidated basis,
is greater than the amount that will be required to pay the probable liability,
on a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Lead Borrower and its Subsidiaries, on a consolidated basis,
are able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (iv)
the Lead Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital. For purposes of the foregoing, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.

Section 8.19    Labor Matters. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes pending or, to the knowledge of the Lead
Borrower and its Subsidiaries, threatened in writing against the Lead Borrower
or any of the Subsidiaries; (b) the hours worked and payments made to employees
of the Lead Borrower and the Subsidiaries have not been in violation of the Fair
Labor Standards Act, the Fair Work Act 2009 (Cth) of Australia or any other
applicable law dealing with such matters; and (c) all payments due from the Lead
Borrower or any of the Subsidiaries or for which any claim may be made against
the Lead Borrower or any of the Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Lead Borrower or such Subsidiary to the extent
required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Lead Borrower or any of the Subsidiaries (or any
predecessor) is a party or by which the Lead Borrower or any of the Subsidiaries
(or any predecessor) is bound.

Section 8.20    Insurance. Schedule 8.20 (as may be updated pursuant to Section
13.12 of this Agreement) sets forth a true, complete and correct description, in
all material respects, of all material insurance (excluding any title insurance)
maintained by or on behalf of the Lead Borrower or the Subsidiaries as of the
Closing Date. As of such date, such insurance is in full force and effect.

Section 8.21    Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 8.21 (as may be updated pursuant to Section 13.12 of this Agreement),
(a) the Lead Borrower and each of its Subsidiaries owns, or possesses the right
to use, all Intellectual Property that is used or held for use or is otherwise
reasonably necessary in the operation of their respective businesses (provided
that this representation and warranty shall not be construed as a representation
and warranty that the operation of the Lead Borrower’s, and each of its
Subsidiaries’, businesses do not infringe, misappropriate or violate the
Intellectual Property of any person, the sole representation and warranty in
respect of which is set out in the following clause (b)), (b) to the knowledge
of the Lead Borrower or any other Borrower, the operation of the Lead
Borrower’s, and each of its Subsidiaries’, businesses is not interfering with,
infringing upon, misappropriating or otherwise violating Intellectual Property
of any other person, and (c) (i) no claim or litigation regarding any of the
Intellectual Property owned by the Lead Borrower and its Subsidiaries is pending
or, to the knowledge of the Lead Borrower or any other Borrower, threatened in
writing and (ii) to the knowledge of the Lead Borrower or any other Borrower, no
claim or litigation regarding any other Intellectual Property described in the
foregoing clauses (a) and (b) is pending or threatened in writing.

Section 8.22    USA PATRIOT Act. Except as would not reasonably be expected to
have a Material Adverse Effect, the Lead Borrower and each of its Subsidiaries
is in compliance with the Patriot Act and the AML Legislation.

Section 8.23    Anti-Corruption Laws and Sanctions. The Lead Borrower has
implemented and maintains in effect policies and procedures designed to promote
and achieve compliance by the Lead Borrower, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions in all material respects. Neither the Lead Borrower nor any
Subsidiary of the Lead Borrower, nor, to the knowledge of the Lead Borrower, any
director, officer, agent, employee or affiliate of the Lead Borrower or any of
its Subsidiaries that, in each such case, is acting in any capacity under or
pursuant to the Loan Documents or directly benefitting from the Credit
Extensions, (i) is currently the subject of any Sanctions or (ii) is operating,
organized/incorporated or residing in any Designated Jurisdiction except to the
extent permissible for a Person required to comply with Sanctions. Neither the
Lead Borrower nor any Subsidiary of the Lead Borrower will, directly or, to its
knowledge, indirectly, use or lend, contribute, provide or otherwise make
available the proceeds of any Credit Extension made pursuant to the terms of
this Agreement to any Subsidiary, joint venture partner, or other person, (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws, (b) to fund any activity or business in,
of or with, any Designated Jurisdiction or any Sanctioned Person, in each case
except to the extent permissible for a Person required to comply with Sanctions
or (c) in any other manner that will result in any violation by the Lead
Borrower or any Subsidiary of the Lead Borrower or such Subsidiary of Sanctions.

Section 8.24    [reserved].

Section 8.25    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Section 8.26    Beneficial Ownership Certificate. As of the Closing Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all material respects.

Section 8.27    Centre of Main Interests. For the purposes of Regulation (EU)
2015/848 of 20 May 2015 on insolvency proceedings (recast) (the “Regulation”),
the centre of main interest of each Loan Party (as that term is used in Article
3(1) of the Regulation) that is incorporated in a jurisdiction to which the
Regulation applies is situated in its jurisdiction of incorporation and it has
no “establishment” (as that term is used in Article 2(10) of the Regulation) in
any other jurisdiction.

Section 8.28    [reserved].

Section 8.29    [reserved].

Section 8.30    Borrowing Base Certificate. At the time of delivery of each
Borrowing Base Certificate, (a) assuming that any eligibility criterion that
requires the approval or satisfaction of the Administrative Agent has been
approved by or is satisfactory to the Administrative Agent and assuming that
such criterion has not been changed by the Administrative Agent, (i) each
material Account reflected therein as eligible for inclusion in any Borrowing
Base as an “Eligible Account” is an Eligible Account, (ii) the material
Equipment reflected therein as eligible for inclusion in any Borrowing Base as
“Eligible Equipment” is Eligible Equipment, (iii) the material Inventory
reflected therein as eligible for inclusion in any Borrowing Base as “Eligible
Inventory” is Eligible Inventory, (iv) the Trademarks reflected therein as
eligible for inclusion in any Borrowing Base as “Eligible Trademarks” are
Eligible Trademarks, (v) the cash reflected therein as eligible for inclusion in
any Borrowing Base as “Eligible Cash” is Eligible Cash and (vi) the Real
Property reflected therein as eligible for inclusion in any Borrowing Base as
“Eligible Real Property” is Eligible Real Property; and (b) the information
contained in such Borrowing Base Certificate is accurate and complete in all
material respects.

Section 8.31    Compliance with the Swiss Non-Bank Rules.
(a)    Each Swiss Loan Party is in compliance with the Swiss Non-Bank Rules;
provided, however, that no Default or Event of Default with respect to this
Section 8.31 shall be deemed to exist due to any inaccuracy of the
representation and warranty contained herein that arises from:
(i)    a failure by one or more Lenders or Participants to comply with their
obligations under Section 13.04(a);
(ii)    a confirmation made by one or more Lenders or Participants to be one
single Swiss Non-Qualifying Lender is incorrect;
(iii)    one or more Lenders or Participants ceasing to be a Swiss Qualifying
Lender (to the extent such Lender or Participant confirmed to be a Swiss
Qualifying Lender) as a result of any reason attributable to such Lender or
Participant;
(iv)    an assignment or participation of any Loan under this Agreement to a
Swiss Non-Qualifying Lender after the occurrence and during the continuance of
an Event of Default; or
(v)    an inaccurate representation or warranty by a Lender pursuant to Section
13.27.
(b)    For the purposes of this Section 8.31, each Swiss Loan Party shall assume
that, for the purpose of determining compliance with the Swiss Twenty Non-Bank
Rule, the aggregate number of Lenders or Participants under this Agreement which
are Swiss Non-Qualifying Lenders is ten (10).

ARTICLE 9
AFFIRMATIVE COVENANTS

The Borrowers covenant and agree with each Lender, each Issuing Bank and the
Swingline Lender that from and after the Closing Date until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the Lead
Borrower and the other Borrowers will, and will cause each of the Subsidiaries
to:

Section 9.01    Existence; Business and Properties.
(a)    Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence, except (i) in the case of a
Subsidiary of the Lead Borrower (other than a Borrower), where the failure to do
so would not reasonably be expected to have a Material Adverse Effect, (ii) as
otherwise permitted under Section 10.05, and (iii) for the liquidation or
dissolution of Subsidiaries (other than a Borrower) if the assets of such
Subsidiaries to the extent they exceed estimated liabilities are acquired by the
Lead Borrower or a Wholly Owned Subsidiary of the Lead Borrower in such
liquidation or dissolution; provided that (x) Guarantors may not be liquidated
into Subsidiaries that are not Loan Parties, and (y) U.S. Subsidiaries may not
be liquidated into Foreign Subsidiaries (except in each case as permitted under
Section 10.05).
(b)    Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, do or cause to be done all things necessary to
(i) except with respect to Intellectual Property, which is addressed in clause
(c) below, lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, licenses and rights with respect
thereto used in the conduct of its business, and (ii) at all times maintain,
protect and preserve all property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition
(ordinary wear and tear excepted), from time to time make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as permitted by this Agreement).
(c)    Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, take all steps necessary to preserve, prosecute,
maintain, renew, extend, protect, enforce and keep in full force and effect the
Intellectual Property which is owned by the Lead Borrower or its Subsidiaries,
to the extent used or held for use in the conduct of its business.

Section 9.02    Insurance.
(a)    Maintain, with financially sound and reputable insurance companies
(except to the extent that any insurer ceases to be financially sound and
reputable after the Closing Date, in which case such Loan Party shall promptly
replace such insurer with a financially sound and reputable insurer), insurance
(subject to customary deductibles and retentions) in such amounts and against
such risks as are customarily maintained by similarly situated companies engaged
in the same or Similar Businesses operating in the same or similar locations,
and within ninety (90) days after the Closing Date (or such later date as the
Collateral Agent may agree in writing in its reasonable discretion), cause the
Collateral Agent to be listed as a co-insured or co-loss payee, on property and
casualty policies with respect to tangible personal property and assets
constituting Collateral located in any Specified Jurisdiction and as
an additional or co-insured on all general liability policies. Notwithstanding
the foregoing, the Lead Borrower and the Subsidiaries may (i) maintain all such
insurance with any combination of primary and excess insurance, (ii) maintain
any or all such insurance pursuant to master or so-called “blanket policies”
insuring any or all Collateral and/or other Real Property which does not
constitute Collateral (and in such event the co-payee endorsement shall be
limited or otherwise modified accordingly), and/or (iii) self-insure with
respect to such risks with respect to which companies of established reputation
engaged in the same general line of business in the same general area usually
self-insure.
(b)    Except as the Collateral Agent may agree in its reasonable discretion,
within thirty (30) days after the later of the Closing Date and, with respect to
any Closing Date Mortgaged Property, the date on which such Mortgaged Property
is required to be encumbered by a Mortgage hereunder (or such later date (A) not
to exceed an additional fifteen (15) days if reasonably required by the Lead
Borrower or (B) as such period may be further extended in the sole discretion of
the Collateral Agent), subject to Section 9.02(a)(i), cause all such property
and casualty insurance policies with respect to the Mortgaged Property to be
endorsed or otherwise amended to include a “standard” lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Collateral
Agent, deliver a certificate of insurance with respect to each Mortgaged
Property to the Collateral Agent; deliver to the Collateral Agent, prior to or
concurrently with the cancellation or nonrenewal of any such policy of insurance
covered by this clause (b), a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Collateral Agent),
or insurance certificate with respect thereto, together with evidence reasonably
satisfactory to the Collateral Agent of payment of the premium therefor, in each
case of the foregoing, to the extent customarily maintained, purchased or
provided to, or at the request of, lenders by similarly situated companies in
connection with credit facilities of this nature.
(c)    Prior to the delivery of the applicable Mortgage, if any portion of any
Mortgaged Property located in the United States is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency thereto) as a “special flood hazard area” (each, a “Special Flood Hazard
Area”) with respect to which flood insurance has been made available under the
Flood Insurance Laws (as now or hereafter in effect or successor act thereto),
(i) obtain and maintain, with a financially sound and reputable insurer (except
to the extent that any insurer insuring such Mortgaged Property of such Loan
Party ceases to be financially sound and reputable after the Closing Date, in
which case such Loan Party shall promptly replace such insurer with a
financially sound and reputable insurer), such flood insurance in such
reasonable total amount as the Collateral Agent and the Lenders may from time to
time reasonably require and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and (ii)
promptly upon request of the Collateral Agent or any Lender, deliver to the
Collateral Agent or such Lender, as applicable, evidence of such compliance in
form and substance reasonably acceptable to the Collateral Agent or such Lender,
including, without limitation, evidence of annual renewals of such flood
insurance.
(d)    In connection with the covenants set forth in this Section 9.02, it is
understood and agreed that:
(i)    the Administrative Agent, the Collateral Agent, the Lenders and their
respective agents or employees shall not be liable for any loss or damage
insured by the insurance policies required to be maintained under this Section
9.02, it being understood that (A) the Loan Parties shall look solely to their
insurance companies or any other parties other than the aforesaid parties for
the recovery of such loss or damage and (B) such insurance companies shall have
no rights of subrogation against the Administrative Agent, the Collateral Agent,
the Lenders or their agents or employees. If, however, the insurance policies,
as a matter of the internal policy of such insurer,


-103-

--------------------------------------------------------------------------------





do not provide waiver of subrogation rights against such parties, as required
above, then the Borrowers, on behalf of themselves and behalf of each of the
Lead Borrower and the Subsidiaries, hereby agree, to the extent permitted by
law, to waive, and further agree to cause each of the Lead Borrower and their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Collateral Agent, the Lenders and their agents and employees;
(ii)    the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 9.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of the Lead Borrower and the Subsidiaries or
the protection of their properties; and
(iii)    the amount and type of insurance that the Lead Borrower and its
Subsidiaries have in effect as of the Closing Date and the certificates and
endorsements, if any, listing the Collateral Agent as a co-insured, co-loss
payee or additional insured, as the case may be, satisfy for all purposes the
requirements of this Section 9.02.

Section 9.03    Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) the Lead Borrower or a Subsidiary thereof has set
aside on its books adequate reserves therefor in accordance with GAAP and the
amount thereof is being contested in good faith by appropriate action and/or
(ii) the failure to make payment could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

Section 9.04    Financial Statements, Reports, Etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders (including their Public-Siders)):
(a)    within ninety (90) days after the end of each fiscal year, commencing
with the first fiscal year ending after the Closing Date, a consolidated balance
sheet and related statements of operations, cash flows and owners’ equity
showing the financial position of the Lead Borrower and its Subsidiaries as of
the close of such fiscal year and the consolidated results of their operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be accompanied by
customary management’s discussion and analysis and audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall


-104-

--------------------------------------------------------------------------------





not be qualified as to scope of audit or as to the status of the Lead Borrower
or any Material Subsidiary as a going concern, except that such opinion (i) may
contain references (excluding formal qualifications) regarding audits performed
by other auditors as contemplated by AU Section 543, Part of Audit Performed by
Other Independent Auditors (or any successor or similar standard under GAAP) and
(ii) may include a going concern qualification or like qualification or
exception relating to an upcoming maturity date under any Indebtedness incurred
under this Agreement occurring within one year from the time such opinion is
delivered) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the Lead Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP;
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year (commencing with the first fiscal quarter
ending after the Closing Date), a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of the
Lead Borrower and its Subsidiaries as of the close of such fiscal quarter and
the consolidated results of their operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail, which consolidated balance
sheet and related statements of operations and cash flows shall be accompanied
by customary management’s discussion and analysis and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Lead Borrower on behalf of the Lead Borrower as
fairly presenting, in all material respects, the financial position and results
of operations of the Lead Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes);
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a Compliance Certificate of a Financial Officer of the Lead
Borrower (i) certifying that no Event of Default or Default has occurred since
the date of the last certificate delivered pursuant to this Section 9.04(c) (or
since the Closing Date in the case of the first such certificate) or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) setting forth the reasonably detailed calculations with respect
to the Consolidated Fixed Charge Coverage Ratio for such period (it being
understood that compliance with the Consolidated Fixed Charge Coverage Ratio
shall only apply to the extent contemplated by Section 10.10);
(d)    promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by the Lead
Borrower or any of the Subsidiaries with the SEC, or distributed to its
stockholders or shareholders generally, as applicable;
(e)    within ninety (90) days after the beginning of each fiscal year that
commences after the Closing Date, a consolidated annual budget for such fiscal
year consisting of a projected consolidated balance sheet of the Lead Borrower
and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of projected cash flow and projected income to be
prepared on a quarter by quarter basis (collectively, the “Budget”), which
Budget shall in each case be accompanied by the statement of a Financial Officer
of the Lead Borrower to the effect that the Budget is based on assumptions
believed by the Lead Borrower to be reasonable as of the date of delivery
thereof;
(f)    concurrently with the delivery of financial statements under clause (a)
above, an updated Perfection Certificate reflecting all changes to the
information required to be disclosed by the terms thereof since the date of the
information most recently received pursuant to this clause (f) or Section


-105-

--------------------------------------------------------------------------------





9.10(d) (or a certificate of a Responsible Officer certifying as to the absence
of any changes to the previously delivered update, if applicable);
(g)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act, the AML Legislation and the
Beneficial Ownership Regulation; and
(h)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Lead Borrower or any
of the Subsidiaries, or compliance with the terms of any Loan Document as in
each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender); provided, however, that, notwithstanding any provision
hereof or any other Loan Document to the contrary, no Loan Party nor any
Subsidiary thereof shall be required to disclose or discuss, or permit the
inspection, examination or making of extracts of, any records, books,
information or account or other matter (i) in respect of which disclosure to the
Administrative Agent, any Lender or their representatives is then prohibited by
applicable law or any agreement binding on any Loan Party or any Subsidiary
thereof, (ii) that is protected from disclosure by the attorney-client privilege
or the attorney work product privilege or (iii) constitutes non-financial trade
secrets or non-financial proprietary information (the “Disclosure Exceptions”).
Documents required to be delivered pursuant to Section 9.04(a), 9.04(b) or
9.04(d), (1) will be deemed to have been delivered hereunder upon the Lead
Borrower filing such documents with the SEC via the EDGAR filing system (or any
successor system) to the extent such documents are publicly available and (2)
otherwise may be delivered electronically and, if so otherwise delivered
electronically, shall be deemed to have been delivered on the date (A) on which
the Lead Borrower posts such documents, or provides a link thereto, on the Lead
Borrower’s website on the Internet; or (B) on which such documents are posted on
the Lead Borrower’s behalf on an Internet or intranet website, if any, to which
the Lenders and the Administrative Agent have access (whether a commercial,
third-party website or sponsored by the Administrative Agent); provided that,
the Lead Borrower shall notify (which may be by electronic mail) the
Administrative Agent (which shall notify each Lender) of the posting of any such
document pursuant to clause (2) and, promptly upon request by the Administrative
Agent, provide to the Administrative Agent by electronic mail an electronic
version (i.e., a soft copy) of any such document posted pursuant to clause (2)
specifically requested by the Administrative Agent.

Section 9.05    Litigation and Other Notices. Furnish to the Administrative
Agent (which will promptly thereafter furnish to the Lenders) written notice of
the following promptly after any Responsible Officer of any Borrower obtains
actual knowledge thereof:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
(b)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Lead Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;
(c)    any other development specific to the Lead Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and


-106-

--------------------------------------------------------------------------------





(d)    the occurrence of any ERISA Event that, together with all other ERISA
Events that have occurred, would reasonably be expected to have a Material
Adverse Effect.
Each notice delivered under this Section 9.05 shall be accompanied by a
statement of a Responsible Officer of the Lead Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 9.06    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 9.06 shall not apply to Environmental Laws, which are the subject
of Section 9.09, or to laws related to Taxes, which are the subject of Section
9.03. The Lead Borrower will implement and maintain in effect and enforce
policies and procedures designed to promote and achieve compliance by the Lead
Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions in all material
respects.

Section 9.07    Maintaining Records; Access to Properties and Inspections.
(a)    Maintain all financial records to enable the preparation of financial
statements in accordance with GAAP and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender to visit and inspect the financial records and the
properties of the Lead Borrower or any of the Subsidiaries at reasonable times,
upon reasonable prior notice to the Lead Borrower, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender upon
reasonable prior notice to the Lead Borrower to discuss the affairs, finances
and condition of the Lead Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (so long as the Lead Borrower has
the opportunity to participate in any such discussions with such accountants),
in each case, subject to the Disclosure Exceptions and to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract.
(b)    The Lead Borrower will permit the Administrative Agent, subject to
reasonable advance notice to, and reasonable coordination with, the Lead
Borrower and during normal business hours, to visit and inspect the properties
of any Borrower, at the Borrower’s expense as provided in clause (c) below,
inspect, audit and make extracts from any Borrower’s corporate, financial or
operating records, and discuss with its officers, employees, agents, advisors
and independent accountants (subject to such accountants’ customary policies and
procedures) such Borrower’s business, financial condition, assets and results of
operations (it being understood that a representative of the Lead Borrower and
such Borrower shall be permitted to be present in any discussions with officers,
employees, agent, advisors and independent accountants); provided that the
foregoing, in each case, shall be subject to the Disclosure Exceptions and to
reasonable requirements of confidentiality, including requirements imposed by
law or contract; provided further that the Administrative Agent shall only be
permitted to conduct one field examination and the Lead Borrower shall be
required to provide the Administrative Agent with one inventory appraisal
conducted by an appraiser chosen by the Administrative Agent and consented to by
the Lead Borrower (such consent not to be unreasonably withheld or delayed) in a
form and on a basis reasonably satisfactory to the Administrative Agent with
respect to any Collateral comprising the Aggregate Borrowing Base per 12-month
period; provided further that, if at any time Aggregate Availability is less
than the greater of (x) 15.0% of the Line Cap and (y) $60,000,000 for a period
of five (5) consecutive Business Days during such 12-month period, one
additional field examination and one


-107-

--------------------------------------------------------------------------------





additional inventory appraisal will be permitted in such 12-month period, except
that during the existence and continuance of an Event of Default, there shall be
no limit on the number of additional field examinations and inventory appraisals
that shall be permitted at the Administrative Agent’s request. Notwithstanding
the foregoing, additional appraisals of equipment, trademarks or real property
shall not be required unless initiated at a time when an Event of Default has
occurred and is continuing; provided that (i) not more than one (1) time per
12-month period, the Lead Borrower may, in its sole discretion and expense,
request that the Administrative Agent (and, in such event, the Administrative
Agent shall promptly) order an appraisal of specified equipment being newly
added to any Borrowing Base from an appraiser selected and engaged by the
Administrative Agent and consented to by the Lead Borrower (such consent not to
be unreasonably withheld, delayed or conditioned) to determine the increase to
the Borrowing Bases after the inclusion of such specified equipment, (ii) not
more than one (1) time per 12-month period, the Lead Borrower may, in its sole
discretion and expense, request that the Administrative Agent (and, in such
event, the Administrative Agent shall promptly) order updated appraisals of all
equipment from an appraiser selected and engaged by the Administrative Agent and
consented to by the Lead Borrower (such consent not to be unreasonably withheld,
delayed or conditioned) to redetermine the fixed asset components of the
Borrowing Bases based on such appraisals (which redetermination may result in
the increase or decrease of such fixed asset components) and (iii) in connection
with any Permitted Acquisition, the Lead Borrower may, in its sole discretion
and expense, request that the Administrative Agent (and, in such event, the
Administrative Agent shall promptly) order appraisals on any acquired equipment
from an appraiser selected and engaged by the Administrative Agent and consented
to by the Lead Borrower (such consent not to be unreasonably withheld, delayed
or conditioned) in order to include such assets in the fixed asset components of
the Borrowing Bases. No such inspection or visit shall unduly interfere with the
business or operations of any Borrower, nor result in any damage to the property
or other Collateral. No inspection shall involve invasive testing without the
prior written consent of the Lead Borrower. Neither the Administrative Agent nor
any Lender shall have any duty to any Borrower to make any inspection nor to
share any results of any inspection, appraisal or report with any Borrower,
except that the Administrative Agent shall promptly forward copies to the Lead
Borrower of any appraisals, environmental assessments and/or other final work
product that is produced by a third party for the Administrative Agent in
respect of any appraisal or environmental assessment of the Lead Borrower’s
and/or any of its Subsidiaries’ assets (excluding, for the avoidance of doubt,
any work product from any field examination). Each of the Borrowers acknowledges
that all inspections, appraisals and reports are prepared by the Administrative
Agent and Lenders for their purposes, and the Borrowers shall not be entitled to
rely upon them.
(c)    The Lead Borrower will reimburse (or will cause to be reimbursed) the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses (other than any legal fees or costs and expenses covered under Section
13.01) of the Administrative Agent in connection with (i) one examination per
fiscal year of any Borrower’s books and records as described in clause (a) above
and (ii) field examinations and appraisals of inventory, equipment, trademarks
and real property comprising the Aggregate Borrowing Base, in each case subject
to the limitations on such examinations, audits and appraisals permitted under
the preceding paragraph. Subject to and without limiting the foregoing, the
Borrowers specifically agree to pay the Administrative Agent’s then standard
charges for examination activities, including the standard charges of the
Administrative Agent’s internal appraisal group. This Section 9.07 shall not be
construed to limit the Administrative Agent’s right to use third parties for
such purposes.

Section 9.08    Use of Proceeds. Use the proceeds of the Loans made in the
manner contemplated by Sections 8.12 and 8.23.


-108-

--------------------------------------------------------------------------------






Section 9.09    Compliance with Environmental Laws.
(a)    Comply, and make reasonable efforts to cause all lessees and other
persons occupying its properties to comply, with all applicable Environmental
Laws; and obtain and renew all required Environmental Permits, except, in each
case with respect to this Section 9.09, to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(b)    Comply, in all material respects, with the terms and conditions of all
closure letters issued by any state or federal Governmental Authority applicable
to the facility located at 3300 N. 124th Street, Wauwatosa, Wisconsin regarding
the presence or remediation of any Hazardous Materials.

Section 9.10    Further Assurances; Additional Guarantors; Additional Security.
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents and the delivery of
notifications to counterparties and the registration in any applicable public
registry), that may be required by the Security Documents or that the Collateral
Agent may reasonably request (including, without limitation, those required by
applicable law), to satisfy the Collateral and Guarantee Requirement and to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties and provide to the Collateral Agent, from
time to time upon reasonable request, evidence reasonably satisfactory to the
Collateral Agent as to the perfection of the Liens created or intended to be
created by the Security Documents.
(b)    If any asset (other than Real Property) is acquired by any Loan Party
(including, without limitation, any acquisition pursuant to a Delaware LLC
Division) after the Closing Date or owned by an entity at the time it becomes a
Guarantor (in each case other than (x) assets constituting Collateral under a
Security Document that automatically become subject to the Lien of such Security
Document upon acquisition thereof, (y) assets constituting Excluded Property and
(z)(i) in the case of a Loan Party organized under the laws of the United States
or any state thereof, assets (other than Equity Interests) owned thereby and
located outside of the United States, and (ii) in the case of a Loan Party
organized or incorporated under the laws of any Specified Jurisdiction, assets
(other than Equity Interests) owned thereby and located outside of such
Specified Jurisdiction), such Loan Party will, (A) notify the Collateral Agent
of such acquisition or ownership; provided that this clause (A) will be deemed
satisfied with respect to any applicable asset so long as such notice is
delivered on the first date on which financial statements are required to be
delivered pursuant to Section 9.04(a) or (b) which occurs at least ten (10)
Business Days after the acquisition of such asset, or at any time prior thereto)
and (B) cause such asset to be subjected to a Lien (subject to any Permitted
Liens) securing the Obligations by, and take, and cause the Guarantors to take,
such actions as shall be reasonably requested by the Collateral Agent to satisfy
the Collateral and Guarantee Requirement to be satisfied with respect to such
asset, including actions described in clause (a) of this Section 9.10, all at
the expense of the Loan Parties, subject to the penultimate paragraph of this
Section 9.10.
(c)    Grant and cause each of the Guarantors to grant to the Collateral Agent
(or to all the Secured Parties, if necessary or customary under applicable local
law) security interests in, and mortgages on, any Material Real Property of such
Loan Parties, as applicable, that are not Mortgaged Property as of the Closing
Date, to the extent acquired after the Closing Date or to the extent a new
Guarantor owns Material Real Property after the Closing Date, within ninety (90)
days after such acquisition or such Real Property becoming Material Real
Property or such new Guarantor becoming a Guarantor, as applicable,


-109-

--------------------------------------------------------------------------------





or such later date as the Collateral Agent may agree in its reasonable
discretion, pursuant to documentation in form and substance reasonably
satisfactory to the Collateral Agent and the Lead Borrower (each, an “Additional
Mortgage”), which security interest and mortgage shall constitute valid and
enforceable Liens subject to no other Liens except Permitted Liens and record,
register or file, and cause each such Subsidiary to record, register or file,
the Additional Mortgage or instruments related thereto in such manner and in
such places as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent (for the benefit of the Secured
Parties) required to be granted pursuant to the Additional Mortgages and pay,
and cause each such Subsidiary to pay, in full, all Taxes, fees and other
charges required to be paid in connection with such recording, registration or
filing, in each case subject to the penultimate paragraph of this Section 9.10.
Unless otherwise waived by the Collateral Agent, with respect to each such
Additional Mortgage, the Borrowers shall cause the requirements set forth in
clauses (b)(iii), (h) and (i) of the definition of “Collateral and Guarantee
Requirement” to be satisfied with respect to such Material Real Property.
Notwithstanding the foregoing, the Collateral Agent shall not enter into any
Mortgage in respect of any Real Property acquired by any Loan Party after the
Closing Date until (1) the date that occurs forty-five (45) days after the
Collateral Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such Real Property: (i) a
completed flood hazard determination from a third party vendor, (ii) if such
Real Property is located in a “special flood hazard area,” (A) a notification to
the applicable Loan Party of that fact and (if applicable) notification to the
applicable Loan Party that flood insurance is not available and (B) evidence of
receipt by the applicable Loan Party of such notice, and (iii) if such notice is
required to be provided to the applicable Loan Party and flood insurance is
available in the community in which such Real Property is located, evidence of
flood insurance, and (2) the Collateral Agent shall have received written
confirmation from the Lenders that flood insurance due diligence and flood
insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably conditioned, withheld or delayed).
(d)    If any additional direct or indirect Subsidiary of the Lead Borrower (i)
is formed (including, without limitation, the formation of any Subsidiary of the
Lead Borrower that is a Delaware Divided LLC), acquired or continues to be a
Subsidiary of the Lead Borrower but ceases to constitute an Excluded Subsidiary
following the Closing Date and such Subsidiary is (1) a Wholly Owned Subsidiary
which is a U.S. Subsidiary or a Foreign Subsidiary organized or incorporated in
a Specified Jurisdiction and which is not an Excluded Subsidiary or (2) any
other U.S. Subsidiary or Foreign Subsidiary organized or incorporated in a
Specified Jurisdiction that may be designated by the Lead Borrower in its sole
discretion or (ii) that is not then a Borrower or a Guarantor guarantees or
incurs any other Indebtedness under the Senior Notes Indenture or guarantees or
incurs any capital markets Indebtedness of the Lead Borrower, the other
Borrowers or any Subsidiary of the Lead Borrower with an aggregate principal
amount in excess of $50,000,000 or is designated by the Lead Borrower in its
sole discretion to become a Guarantor (if, in the case of such a Subsidiary
designated by the Lead Borrower, such Subsidiary is a U.S. Subsidiary or a
Foreign Subsidiary organized or incorporated in a Specified Jurisdiction), in
each case, within twenty (20) days after the date such Subsidiary is formed or
acquired or meets such criteria (or first becomes subject to such requirement)
or, in the case of a Subsidiary that ceases to be an Excluded Subsidiary based
on its assets and/or revenues, within twenty (20) days after the end of the
quarter in which such change in status occurs (or, in each of the foregoing
cases, such longer period as the Collateral Agent may agree in its sole
discretion), notify the Collateral Agent thereof and, within thirty (30) days
after the date such Subsidiary is formed or acquired or meets such criteria (or
first becomes subject to such requirement) or, in the case of such a Subsidiary
that ceases to be an Excluded Subsidiary, within twenty (20) days after the end
of the quarter in which such change in status occurs or, in the case of clause
(ii) above, twenty (20) Business Days following the date such Indebtedness is
guaranteed or incurred by


-110-

--------------------------------------------------------------------------------





the applicable Subsidiary) (or, in each of the foregoing cases, such longer
period as the Collateral Agent may agree in its sole discretion), cause such
Subsidiary to become a Guarantor and cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf
of any Loan Party, subject to the penultimate paragraph of this Section 9.10.
Notwithstanding anything to the contrary herein, (x) except with respect to
clause (y) below, in no circumstance shall an Excluded Subsidiary become a
Guarantor unless designated as a Guarantor by the Lead Borrower in its sole
discretion and (y) no Foreign Subsidiary other than a Foreign Subsidiary
organized or incorporated in a Specified Jurisdiction shall become a Guarantor
unless the Administrative Agent shall have consented in writing (such consent
shall be in the sole discretion of the Administrative Agent).
(e)    Furnish to the Collateral Agent prompt written notice of any change (A)
in any Loan Party’s corporate, registered or organization name, (B) in any Loan
Party’s identity or type of legal entity, (C) in any Loan Party’s organizational
identification or registered number (to the extent relevant in the applicable
jurisdiction of organization or incorporation) and (D) in any Loan Party’s
jurisdiction of organization or incorporation; provided that the Loan Parties
shall not effect or permit any such change unless all filings have been made, or
will have been made within ten (10) days following such change (or such longer
period as the Collateral Agent may agree in its sole discretion), under the
Uniform Commercial Code (or its equivalent in any applicable jurisdiction) that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral in which a security interest may be perfected by such filing,
for the benefit of the Secured Parties.
(f)    If any additional Subsidiary of the Lead Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Subsidiary
of a Loan Party, within thirty (30) days after the date such Subsidiary is
formed or acquired (or such longer period as the Collateral Agent may agree in
its reasonable discretion), notify the Collateral Agent thereof and, within
sixty (60) days after the date such Subsidiary is formed or acquired or such
longer period as the Collateral Agent may agree in its reasonable discretion,
cause the Collateral and Guarantee Requirement to be satisfied with respect to
any Equity Interest in such Subsidiary owned by or on behalf of any Loan Party,
subject to the penultimate paragraph of this Section 9.10.
(g)    At the option of the Lead Borrower, it may (i) cause a U.S. Subsidiary to
become a “U.S. Subsidiary Borrower” hereunder or (ii) cause a Swiss Subsidiary
to become a “Swiss Borrower” hereunder, in each case, by (x) delivering a
written notice to the Agent at least fifteen (15) Business Days prior to such
Subsidiary becoming a Subsidiary Borrower, (y) at least three (3) Business Days
prior to such Subsidiary becoming a Subsidiary Borrower, delivering to the
Agents and the Lenders under the applicable Facility all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, the AML Legislation and the Beneficial Ownership Regulation, in each case
to the extent requested in writing at least ten (10) Business Days prior to such
Subsidiary becoming a Subsidiary Borrower and (z) causing such Subsidiary (A) to
execute a joinder agreement to this Agreement in form and substance satisfactory
to the Administrative Agent and such Security Documents creating such Lien over
its assets in favor of the Collateral Agent for the benefit of the Secured
Parties (or in favor of all the Secured Parties, if necessary or customary under
applicable local law) on such terms and of such scope substantially consistent
with the applicable Initial Security Agreements or in such other form acceptable
to the Collateral Agent and, in any event, in form and substance reasonably
satisfactory to the Collateral Agent; (B) to take all actions necessary or
advisable in the opinion of the Administrative Agent or the


-111-

--------------------------------------------------------------------------------





Collateral Agent to cause the Lien created by the applicable Security Document
to be duly perfected to the extent required by such agreement in accordance with
all applicable Requirements of Law, including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative Agent
or the Collateral Agent; (C) at the request of the Administrative Agent, deliver
to the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Lenders, of counsel to the Loan Parties
reasonably acceptable to the Administrative Agent as to such matters set forth
in this Section 9.10(g) and customarily opined upon by counsel to the Loan
Parties as the Administrative Agent may reasonably request; (D) in the case of a
U.S. Subsidiary or Swiss Subsidiary owning assets to be included in a Borrowing
Base, (x) the Administrative Agent shall have received the results of an
appraisal and a field examination, from an appraiser and an examiner reasonably
satisfactory to the Administrative Agent, of all applicable Equipment,
Inventory, Real Property and Trademarks requested to be included in the U.S.
Borrowing Base or the Swiss Borrowing Base (as applicable) (or such other
borrowing base as may be established to reflect the addition of such Subsidiary
Borrower, as reasonably agreed upon between the Collateral Agent and the Lead
Borrower) and such other customary legal and commercial due diligence as the
Administrative Agent may reasonably require in its Permitted Discretion in order
to determine customary and appropriate reserves, if any, against such Equipment,
Inventory, Real Property and Trademarks, after giving effect to the advance
rates set forth in the relevant Borrowing Base component definitions and the
existing exclusionary criteria and (y) such U.S. Subsidiary or Swiss Subsidiary
shall have duly authorized, executed and delivered such customary documentation
governed by United States or Swiss law (as applicable) (or other appropriate
governing law reasonably acceptable to the Collateral Agent), and taken such
other customary collateral security and perfection actions, deemed reasonably
necessary by the Administrative Agent in its Permitted Discretion, to provide a
valid and enforceable first priority (subject to Permitted Borrowing Base Liens)
and perfected or equivalent Lien in such Equipment, Inventory, Real Property or
Trademark.
Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, the Collateral and Guarantee Requirement and the other provisions of
this Section 9.10 and the other Loan Documents with respect to Collateral need
not be satisfied with respect to any of the following (collectively, the
“Excluded Property”):
(i)    any Real Property other than Material Real Property;
(ii)    motor vehicles and other assets subject to certificates of title (other
than to the extent that a security interest therein can be perfected
automatically or by the filing of a financing statement under the Uniform
Commercial Code or applicable filings under Specified Foreign Law or is
perfected without any action under Specified Foreign Law);
(iii)    letter of credit rights (other than to the extent that a security
interest therein can be perfected automatically or by the filing of a financing
statement under the Uniform Commercial Code or applicable filings under
Specified Foreign Law or is perfected without any action under Specified Foreign
Law);
(iv)    commercial tort claims with an expected value of less than $5,000,000
(other than to the extent that a security interest therein can be perfected
automatically or by the filing of a financing statement under the Uniform
Commercial Code or applicable filings under Specified Foreign Law or is
perfected without any filing under Specified Foreign Law), as determined by the
Lead Borrower in good faith;


-112-

--------------------------------------------------------------------------------





(v)    property subject to a Lien pursuant to Section 10.02(c), (i) or (kk)
securing a purchase money security interest, Capitalized Lease Obligation or
similar arrangement permitted under this Agreement;
(vi)    leases, licenses, permits and other agreements permitted under this
Agreement, in each case, to the extent, and so long as, the pledge thereof as
Collateral would violate or invalidate such lease, license, permit or agreement
or create a right of termination in favor of any other party thereto (other than
the Borrowers or a Guarantor), but only to the extent, and for so long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code, Specified Foreign Law, the
Bankruptcy Code or other Requirement of Law and other than the proceeds thereof
the assignment of which is expressly deemed effective under the Uniform
Commercial Code, Specified Foreign Law or other applicable law;
(vii)    other assets to the extent the pledge thereof or the security interest
therein is prohibited by applicable law, rule or regulation (other than to the
extent such prohibition is not terminated or rendered unenforceable or otherwise
deemed ineffective by the Uniform Commercial Code, Specified Foreign Law of the
applicable jurisdiction, Bankruptcy Code or any other Requirement of Law and
other than the proceeds thereof the assignment of which is expressly deemed
effective under the Uniform Commercial Code, Specified Foreign Law or other
applicable law) or requires governmental (including regulatory) consent,
approval, license or authorization or third party consent binding on any asset
on the Closing Date or at the time of their acquisition, as applicable, to be
pledged (unless such consent, approval, license or authorization has been
received);
(viii)    those assets as to which the Administrative Agent and the Borrowers
shall reasonably agree that the costs or other adverse consequences (including,
without limitations, Tax consequences) of obtaining such security interest or
perfection thereof are likely to be excessive in relation to the value of the
security to be afforded thereby;
(ix)    “intent-to-use” Trademark applications prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent that the grant of a security interest therein would impair the validity
or enforceability of, or render void or voidable or result in the cancellation
of the applicable grantor’s right, title or interest therein or in any Trademark
registration issued as a result of such application under applicable law;
(x)    assets securing any Qualified Receivables Facility or Qualified
Securitization Transaction in compliance with this Agreement;
(xi)     any governmental licenses, permits or state or local franchises,
charters and authorizations, to the extent Liens and security interests therein
are prohibited or restricted thereby, but only to the extent, and for so long
as, such prohibition is not terminated or rendered unenforceable or otherwise
deemed ineffective by the Uniform Commercial Code or Specified Foreign Law, as
applicable (other than the proceeds thereof the assignment of which is expressly
deemed effective under the Uniform Commercial Code or Specified Foreign Law, as
applicable);
(xii)    cash, cash equivalents and/or securities held by a trustee or other
escrow agent under any indenture or other debt agreement pursuant to customary
discharge, redemption or defeasance provisions; provided that the related
discharge, redemption and/or defeasance does not conflict with this Agreement;


-113-

--------------------------------------------------------------------------------





(xiii)    Excluded Securities; and
(xiv)    Excluded Accounts;
provided that (x) the Lead Borrower may in its sole discretion elect to exclude
any property from the definition of “Excluded Property” and (y) in no event
shall any asset included in any Borrowing Base constitute Excluded Property.
Notwithstanding anything herein to the contrary, (A) the Collateral Agent may
grant extensions of time or waiver or modification of requirement for the
creation or perfection of security interests in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Borrowers, that perfection or obtaining of
such items cannot reasonably be accomplished without undue effort or expense or
is otherwise impracticable by the time or times at and/or in the form or manner
in which it would otherwise be required by this Agreement or the other Loan
Documents, (B) Liens required to be granted from time to time pursuant to, or
any other requirements of, the Collateral and Guarantee Requirement and the
Security Documents shall be subject to exceptions and limitations set forth in
the Security Documents and (C) to the extent any Mortgaged Property is located
in a jurisdiction with mortgage recording or similar Tax, the amount secured by
the Security Document with respect to such Mortgaged Property shall be limited
to the Fair Market Value of such Mortgaged Property as determined in good faith
by the Lead Borrower (subject to such lesser amount agreed to by the Collateral
Agent).

Section 9.11    Unrestricted Subsidiaries. Designate any Subsidiary as an
Unrestricted Subsidiary only in accordance with the definition of “Unrestricted
Subsidiary” contained herein.

Section 9.12    Post-Closing. Take all necessary actions to satisfy the items
described on Schedule 9.12 (as may be updated pursuant to Section 13.12 of this
Agreement) within the applicable period of time specified in such Schedule (or
such longer period as the Administrative Agent may agree in its sole
discretion).

Section 9.13    [reserved].

Section 9.14    [reserved].

Section 9.15    Centre of Main Interests. Each Loan Party that is incorporated
in a jurisdiction to which the Regulation applies shall maintain its “centre of
main interests” in its jurisdiction of incorporation for the purposes of the
Regulation.

Section 9.16    [reserved].

Section 9.17    [reserved].

Section 9.18    Collateral Monitoring and Reporting.
(a)    Borrowing Base Certificates. By (x) the 30th day of each of the first
three (3) months ending after the Closing Date and (y) the 20th day of each
month thereafter (or, in each case, if such date is not a Business Day, the
following Business Day), the Lead Borrower shall deliver to the Administrative
Agent (and the Administrative Agent shall promptly deliver same to the Lenders)
a Borrowing Base Certificate prepared as of the close of business on the last
Business Day of the previous month (provided


-114-

--------------------------------------------------------------------------------





that, if requested by the Administrative Agent, from and after the date on which
Aggregate Availability is less than the greater of 15% of the Line Cap and
$60,000,000 for five (5) consecutive Business Days and until such subsequent
date, if any, on which Aggregate Availability equals or exceeds such threshold
for a period of thirty (30) consecutive calendar days, the Lead Borrower shall
deliver to the Administrative Agent weekly Borrowing Base Certificates by
Wednesday (or if such date is not a Business Day, the following Business Day) of
every week prepared as of the close of business on Friday of the previous week,
which weekly Borrowing Base Certificates shall be in standard form unless
otherwise reasonably agreed to by the Administrative Agent), or more frequently
if elected by the Lead Borrower, provided that the Aggregate Borrowing Base
shall continue to be reported on such more frequent basis for at least three
(3) months following such election; provided further that (i) amounts of
Equipment, Inventory, Real Property and Trademarks shown in the Borrowing Base
Certificates delivered on a weekly basis will be based on the amount of
Equipment, Inventory, Real Property or Trademarks, as applicable, (a) set forth
in the most recent weekly report, where possible, and (b) for the most recently
ended month for which such information is available with regard to locations
where it is impracticable to report Equipment, Inventory, Real Property or
Trademarks, as applicable, more frequently, and (ii) the amount of Eligible
Accounts shown in such Borrowing Base Certificate will be based on the amount of
the gross Accounts set forth in the most recent weekly report, less the amount
of ineligible Accounts reported for the most recently ended month. In addition,
an updated Borrowing Base Certificate will be delivered in connection with any
Notice of Borrowing delivered following the transfer of any assets pursuant to
Section 10.05(c) between the Loan Parties if such transferred assets would need
to be included in the applicable Borrowing Base in order to meet the
Availability Conditions. All calculations of Aggregate Availability in any
Borrowing Base Certificate shall be made by the Lead Borrower and certified by a
Responsible Officer, provided that the Administrative Agent may from time to
time review and adjust any such calculation in consultation with the Lead
Borrower to the extent the calculation is not made in accordance with this
Agreement or does not accurately reflect the Reserves.
(b)    Records and Schedules of Accounts. The Lead Borrower shall keep
materially accurate and complete records of all Accounts, including all payments
and collections thereon, and shall submit to the Administrative Agent, upon the
Administrative Agent’s request, sales, collection, reconciliation and other
reports in form reasonably satisfactory to the Administrative Agent on a
periodic basis (but not more frequently than at the time of delivery of each of
the Financial Statements). The Lead Borrower shall also provide to the
Administrative Agent, upon the Administrative Agent’s reasonable advance
request, on or before the 20th day of any calendar month as to which the
Administrative Agent has made such a reasonable advance request, a detailed aged
trial balance of all Accounts as of the end of the preceding month, specifying
each Account’s Account Debtor name and the amount, invoice date and due date as
the Administrative Agent may reasonably request. If Accounts owing from any
single Account Debtor in an aggregate face amount of $5,000,000 or more cease to
be Eligible Accounts, the Borrowers shall notify the Administrative Agent of
such occurrence promptly (and in any event within three (3) Business Days) after
any Responsible Officer of the Lead Borrower has actual knowledge thereof.
(c)    Maintenance of Dominion Account by U.S. Loan Parties. With respect to
each U.S. Loan Party’s Deposit Accounts (other than Excluded Accounts) and
Dominion Accounts, within ninety (90) days (or such later date as the
Administrative Agent may agree in its reasonable discretion) of the Closing Date
or, if opened following the Closing Date, within sixty (60) days (or such later
date as the Administrative Agent may agree in its reasonable discretion), of the
opening of such Deposit Account or the date any Person that owns such Deposit
Account becomes a U.S. Loan Party hereunder, (i) each U.S. Loan Party shall
obtain from each bank or other depository institution that maintains such
Deposit Account, a Deposit Account Control Agreement, in form reasonably
satisfactory to the Administrative Agent that provides for such bank or other
depository institution, following its receipt of a Liquidity


-115-

--------------------------------------------------------------------------------





Notice (it being understood that the Administrative Agent shall reasonably
promptly deliver a copy of such Liquidity Notice to the Lead Borrower), to
transfer to a Dominion Account, on a daily basis, all balances in such Deposit
Account (net of such minimum balance required by the bank at which such Deposit
Account is maintained) for application to the Obligations then outstanding (the
“U.S. Sweep”); provided that, following the termination of the Liquidity Period,
the Administrative Agent shall promptly instruct such bank or other depository
institution to terminate the U.S. Sweep; (ii) the Lead Borrower shall establish
the Dominion Account and obtain a Deposit Account Control Agreement in form
reasonably satisfactory to the Administrative Agent, from the applicable
Dominion Account bank, establishing the Administrative Agent’s control over such
Dominion Account, (iii) each U.S. Loan Party irrevocably appoints the
Administrative Agent as such U.S. Loan Party’s attorney-in-fact to collect such
balances during a Liquidity Period to the extent any such delivery is not so
made and (iv) each U.S. Loan Party shall instruct each Account Debtor to make
all payments with respect to Collateral into Deposit Accounts subject to Deposit
Account Control Agreements, and if deposited in violation of such instructions,
the U.S. Loan Parties shall promptly (and in any event within seven (7) days)
direct any such payments into Deposit Accounts subject to Deposit Account
Control Agreements (it being understood that it shall not be a Default or Event
of Default if any such payments are deposited in an Excluded Account pursuant to
clause (v) of the definition thereof); and it is expressly acknowledged that the
Administrative Agent reserves the right to impose Reserves with respect to the
failure to obtain any such Deposit Account Control Agreement within such ninety
(90) day period. The provisions of this Section 9.18(c) do not apply to Excluded
Accounts.
(d)    [Reserved.]
(e)    Foreign Deposit Accounts. Each Foreign Loan Party shall, with respect to
its Deposit Accounts into which proceeds of the Accounts of such Foreign Loan
Party (“Collections”) are paid or any master account to which any such Accounts
are swept (each such Deposit Account being a “Collection Account”), (i) ensure
that it is subject to a valid and enforceable first ranking security interest
(subject to any Liens permitted under Section 10.02(d) or (n)(i) of this
Agreement, solely to the extent such Liens arise by operation of law and either
(x) such Liens are permitted by the related Deposit Account Control Agreement or
(y) the Administrative Agent has established a Reserve in its Permitted
Discretion for liabilities secured by such Liens) under the laws of the
jurisdiction where the relevant Collection Account is located and (ii) within
ninety (90) days (or such later date as the Administrative Agent may agree in
its reasonable discretion) of the Closing Date or, if opened following the
Closing Date, within sixty (60) days (or such later date as the Administrative
Agent may agree in its reasonable discretion), of the opening of such Collection
Account or the date any Person that owns such Collection Account becomes a
Foreign Loan Party hereunder take all actions necessary to obtain a Deposit
Account Control Agreement, in form reasonably satisfactory to the Administrative
Agent, that provides for such bank or other depository institution, following
its receipt of a Liquidity Notice (it being understood that the Administrative
Agent shall reasonably promptly deliver a copy of such Liquidity Notice to the
Lead Borrower), to transfer to the Administrative Agent, on a daily basis, all
balances in such Collection Account (net of such minimum balance required by the
bank at which such Collection Account is maintained) for application to the
Obligations then outstanding (the “Foreign Sweep”); provided that, following the
termination of the Liquidity Period, the Administrative Agent shall promptly
instruct such bank or other depository institution to terminate the Foreign
Sweep. It is expressly acknowledged that the Administrative Agent reserves the
right to impose Reserves with respect to the failure to obtain any such Deposit
Account Control Agreement within such initial ninety (90) day period. The
provisions of this Section 9.18(e) do not apply to Excluded Accounts.
(f)    Deposit Account Operations.


-116-

--------------------------------------------------------------------------------





(i)    Schedule 9.18 sets forth all Deposit Accounts (other than Excluded
Accounts or accounts not required to be subject to a Deposit Account Control
Agreement pursuant to Section 9.18(e)) maintained by the Loan Parties, including
the Dominion Accounts, as of the Closing Date. The Lead Borrower shall promptly
notify the Administrative Agent of any opening or closing of a Deposit Account
(other than any Excluded Accounts) by the Lead Borrower or any other Loan Party,
and shall not open, and shall ensure that no other Loan Parties open, any
Deposit Accounts (other than any Excluded Accounts) at a bank not reasonably
acceptable to the Administrative Agent.
(ii)    If any Loan Party receives cash or any check, draft or other item of
payment payable to such Loan Party with respect to any Collateral, it shall hold
the same in trust for the Collateral Agent and promptly (and in any event within
seven (7) days) deposit the same into any Deposit Account that is subject to a
Deposit Account Control Agreement or a Dominion Account.
(iii)    Each Foreign Loan Party agrees that upon the commencement and during
the continuation of a Liquidity Period, the only way in which monies may be
withdrawn from any Deposit Account with respect to which Deposit Account Control
Agreements have been entered into (including for purposes of establishing the
amounts in such Deposit Account as “Eligible Cash”) is (i) by (or on the
authorization or instruction of) the Collateral Agent (or the Administrative
Agent) in order to apply them in accordance with Section 11.02(c) or (ii) at the
sole discretion of, and through the express authorization or instruction by, the
Collateral Agent (or the Administrative Agent).
(iv)    The Collateral Agent shall be given sufficient access to each relevant
Deposit Account (including each Collection Account) to ensure that the
provisions of Section 11.02(c) are capable of being complied with including,
without limitation, by having entered into a Deposit Account Control Agreement
or other equivalent agreement with the account bank holding the relevant Deposit
Account requiring such account bank to follow the instructions of the
Administrative Agent and/or the Collateral Agent if instructions are given by
it.
(v)    Each Foreign Loan Party shall instruct each Account Debtor to pay all
Collections into segregated Collection Accounts, which only contain Collections
and are not used for any other purpose and which are subject to a Deposit
Account Control Agreement as specified in clause (e) above (and if deposited in
violation of such instructions, each Foreign Loan Party shall promptly (and in
any event within seven (7) days) direct any such payments into such Collection
Accounts).
(g)    Transfer of Accounts; Notification of Account Debtors.
(i)    At any time at the request of the Administrative Agent in its sole
discretion following the commencement of a Liquidity Period, the Foreign Loan
Parties shall (a) at the discretion of the Administrative Agent, either (i)
immediately cause all of their Deposit Accounts into which the proceeds of
Accounts are being paid (each, an “Existing Collection Account”) to be
transferred to the name of the Administrative Agent or (ii) promptly open new
Deposit Accounts with (and, at the discretion of the Administrative Agent, in
the name of) the Administrative Agent or an Affiliate of the Administrative
Agent (such new bank accounts being Deposit Accounts under and for the purposes
of this Agreement), and (b) if new Deposit Accounts have been established
pursuant to this Section (each, a “New Collection Account”) ensure that all
Account Debtors are instructed to pay the Collections owing to such Loan Parties
to the New


-117-

--------------------------------------------------------------------------------





Collection Accounts. Until all Collections have been redirected to the New
Collection Accounts, each such Loan Party shall cause all amounts on deposit in
any Existing Collection Account to be transferred to a New Collection Account at
the end of each Business Day, provided that, if any such Loan Party does not
instruct such re-direction or transfer, each of them hereby authorizes the
Administrative Agent to give such instructions on their behalf to the applicable
Account Debtors and/or the account bank holding such Existing Collection Account
(as applicable).
(ii)    At any time at the request of the Administrative Agent in its sole
discretion following the commencement of a Liquidity Period, each Foreign Loan
Party agrees that if any of its Account Debtors have not previously received
notice of the security interest of the Collateral Agent over the Accounts and
the Collections, it shall give notice to such Account Debtors and if any such
Loan Party does not serve such notice, each of them hereby authorizes the
Administrative Agent or the Collateral Agent to serve such notice on their
behalf.

Section 9.19    Financial Assistance. Each Loan Party and its Subsidiaries shall
comply in all respects with applicable legislation governing financial
assistance and/or capital maintenance, to the extent such legislation is
applicable to such Loan Party or such Subsidiary, including in relation to the
execution of the Security Documents by such Loan Party and payments of amounts
due under this Agreement.

Section 9.20    Foreign Collateral. Each Foreign Loan Party shall ensure that
(i) its standard terms and conditions of purchase at all times contain a
condition to the effect that title to the purchased goods transfers to such Loan
Party at a time no later than on delivery of the purchased goods to such Loan
Party and that, pursuant to such standard terms and conditions of purchase,
there are no extendible retention of title rights in favor of its suppliers;
provided, however, that retention of title rights may be imposed in the ordinary
course of buying and using and/or selling current assets, (ii) its standard
terms and conditions of purchase are not amended in a manner that would
prejudice the interest of the Lenders without the prior consent in writing of
the Administrative Agent, and (iii) if the reference on any purchase order or
equivalent document is to the standard terms and conditions of purchase as set
out on a specified website, the relevant website must be maintained, up to date
and publicly accessible at all times. During any Liquidity Period or at any
other time at which the Administrative Agent in its Permitted Discretion
determines that the Collateral of any Foreign Loan Party may be at substantial
risk of loss of title, at the request of the Administrative Agent, the specified
Loan Party must send a copy of its standard terms and conditions of purchase (or
other notice satisfactory to the Administrative Agent which rejects retention of
title and/or extendible retention of title provisions in relation to the Loan
Party’s Equipment, Inventory, Real Property or Trademarks (other than retention
of title rights imposed in the ordinary course of buying and using and/or
selling current assets)) to its suppliers.

Section 9.21    Australian PPSA Undertaking.
(a)    If a Loan Party holds any security interests for the purposes of the
Australian PPSA and if failure by the Loan Party to perfect such security
interests would materially adversely affect its business, the Loan Party agrees
to implement, maintain and comply in all material respects with, procedures for
the perfection of those security interests. These procedures must include
procedures designed to ensure that the Loan Party takes all reasonable steps
under the Australian PPSA to continuously perfect any such security interest
including all steps reasonably necessary:
(i)    for the Loan Party to obtain, the highest ranking priority possible in
respect of the security interest (such as perfecting a purchase money security
interest or perfecting a security interest by control); and


-118-

--------------------------------------------------------------------------------





(ii)    to reduce as far as possible the risk of a third party acquiring an
interest free of the security interest (such as including the serial number in a
financing statement for personal property that may or must be described by a
serial number).
(b)    Everything a Loan Party is required to do under this Section 9.21 is at
the Loan Party’s expense. Each Loan Party agrees to pay or reimburse the costs
(including in connection with advisers) of the Loan Parties in connection with
anything the Loan Party is required to do under this clause.

Section 9.22    Australian Tax Consolidation. Each Australian Loan Party is a
member of an Australian Tax Consolidated Group for which the Head Company (as
defined in the Income Tax Assessment Act 1997) is Briggs & Stratton Australia
Pty. Limited.

Section 9.23    Compliance with the Swiss Non-Bank Rules.
(a)    Each Swiss Loan Party shall comply with the Swiss Non-Bank Rules, to the
extent applicable; provided, however, that a Swiss Loan Party shall not be in
breach of this covenant if non-compliance arises solely by reason of:
(i)    a failure by one or more Lenders or Participants to comply with their
obligations under Section 13.04;
(ii)    a confirmation made by one or more Lenders or Participants to be one
single Swiss Non-Qualifying Lender is incorrect;
(iii)    one or more Lenders or Participants ceasing to be a Swiss Qualifying
Lender (to the extent such Lender or Participant confirmed to be a Swiss
Qualifying Lender) as a result of any reason attributable to such Lender or
Participant;
(iv)    an assignment or participation of any Loan under this Agreement to a
Swiss Non-Qualifying Lender after the occurrence and during the continuance of
an Event of Default; or
(v)    an inaccurate representation or warranty by a Lender pursuant to Section
13.27.
(b)    For the purposes of this Section 9.23, each Swiss Loan Party shall assume
that, for the purpose of determining compliance with the Swiss Twenty Non-Bank
Rule, the aggregate number of Lenders and Participants under this Agreement
which are Swiss Non-Qualifying Lenders is ten (10).

ARTICLE 10
NEGATIVE COVENANTS

The Borrowers covenant and agree with each Lender, each Issuing Bank and the
Swingline Lender that from the Closing Date until the Termination Date, unless
the Required Lenders shall otherwise consent in writing, the Lead Borrower and
the other Borrowers will not, and will not permit any of the Subsidiaries to:

Section 10.01    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness outstanding on the Closing Date (provided that any
Indebtedness incurred pursuant to this clause (a) in an aggregate principal
amount in excess of $20,000,000 shall be set forth on Schedule 10.01), and any
Permitted Refinancing Indebtedness incurred to Refinance Indebtedness incurred
pursuant to this clause (a); provided that any Indebtedness outstanding pursuant
to this clause (a) which is owed by a Loan Party to any Subsidiary that is not a
Loan Party shall be subordinated in right of payment to the Loan Obligations
under this Agreement on customary terms;
(b)    Indebtedness created hereunder (including pursuant to Section 2.15 and
Section 2.19) and under the other Loan Documents;


-119-

--------------------------------------------------------------------------------





(c)    Indebtedness of the Lead Borrower or any Subsidiary pursuant to Hedging
Agreements entered into for non-speculative purposes;
(d)    Indebtedness (including obligations in respect of letters of credit, bank
guarantees or similar instruments for the benefit of any person providing such
Indebtedness) in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty, liability or self-insurance
obligations, supply chain financing transactions, trade contracts, bankers’
acceptances, guarantees, performance, tender, bid, stay, surety, statutory,
judgment, appeal, advance payment, completion, export or import, indemnities,
customs, value added or similar tax or other guarantees and warranties, revenue
bonds or similar instruments, in each case in the ordinary course of business or
consistent with past practice or industry practices, including those incurred to
secure health, safety and environmental obligations;
(e)    Indebtedness of the Lead Borrower to any Subsidiary and of any Subsidiary
to the Lead Borrower or any other Subsidiary; provided that (i) Indebtedness of
any Subsidiary that is not a Loan Party owing to a Loan Party incurred pursuant
to this Section 10.01(e) shall be subject to Section 10.04 and (ii) Indebtedness
owed by any Loan Party to any Subsidiary that is not a Loan Party incurred
pursuant to this Section 10.01(e) shall be subordinated in right of payment to
the Loan Obligations under this Agreement on customary terms;
(f)    Indebtedness in connection with floor plan and other finance programs
provided for the benefit of customers, dealers and/or distributors of the Lead
Borrower and/or its Subsidiaries in the ordinary course of business in an
aggregate amount not to exceed $5,000,000 at any time outstanding;
(g)    Indebtedness arising in connection with endorsement of instruments for
collection or deposit, from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds or other cash management services in the ordinary course of business;
(h)    (i) Indebtedness of a Subsidiary acquired after the Closing Date or a
Person merged, amalgamated or consolidated with the Lead Borrower, any other
Borrower or any Subsidiary after the Closing Date and Indebtedness otherwise
assumed by any Loan Party in connection with a Permitted Acquisition; provided
that Indebtedness incurred pursuant to this clause (h)(i) shall be in existence
prior to such Permitted Acquisition and shall not have been created in
contemplation thereof or in connection therewith; (ii) Indebtedness incurred to
finance any Permitted Acquisition; provided that (A) immediately before and upon
giving effect to such Permitted Acquisition on a Pro Forma Basis, no Default or
Event of Default exists, (B) after giving effect to such acquisition on a Pro
Forma Basis, the Consolidated Fixed Charge Coverage Ratio shall be equal to or
greater than 2.00 to 1.00, (C) any such Indebtedness, if secured, shall be
subject to an Intercreditor Agreement reasonably satisfactory to the
Administrative Agent, (D) such Indebtedness shall not mature prior to the date
that is the latest final maturity date of the Loans existing at the time of such
incurrence (or in the case of any Junior Financing, until the date that is 91
days thereafter) and (E) the then outstanding aggregate principal amount of
Indebtedness incurred pursuant to this clause (h)(ii), Section 10.01(p) and
Section 10.01(q) by Subsidiaries that are not Loan Parties shall not exceed the
greater of (x) $75,000,000 and (y) 5.0% of Consolidated Total Assets at the time
of incurrence, and (iii) any Permitted Refinancing Indebtedness incurred to
Refinance any Indebtedness incurred pursuant to this clause (h);
(i)     (x) Capitalized Lease Obligations, mortgage financings, purchase money
obligations (including Indebtedness as lessee or guarantor) and other
Indebtedness (including, for the avoidance of doubt, any Indebtedness in
connection with sale leaseback transactions) in each case, incurred for the


-120-

--------------------------------------------------------------------------------





purpose of financing all or any part of the acquisition, lease or cost of
design, construction, repair, replacement, installation or improvement of the
respective property (real or personal, and whether through the direct purchase
of property or the Equity Interest of any person owning such property), in an
aggregate principal amount that immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 10.01(i), would not exceed the greater of $75,000,000 and 5.0% of
Consolidated Total Assets when incurred, created or assumed, and (y) any
Permitted Refinancing Indebtedness in respect thereof;
(j)    the Senior Notes and any Permitted Refinancing Indebtedness in respect
thereof;
(k)    (x) other Indebtedness of the Lead Borrower or any Subsidiary, in an
aggregate principal amount that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 10.01(k), would not exceed the greater of $110,000,000 and 7.5% of
Consolidated Total Assets when incurred, created or assumed and (y) any
Permitted Refinancing Indebtedness in respect thereof;
(l)    [reserved];
(m)    Guarantees:
(i)    by any Loan Party of any Indebtedness of any Loan Party permitted to be
incurred under this Agreement,
(ii)    by any Loan Party of Indebtedness otherwise permitted hereunder of any
Subsidiary that is not a Loan Party to the extent such Guarantees are permitted
by Section 10.04,
(iii)    by any Subsidiary that is not a Loan Party of Indebtedness of another
Subsidiary that is not a Loan Party, and
(iv)    by any Loan Party of Indebtedness of Subsidiaries that are not Loan
Parties incurred for working capital purposes in the ordinary course of business
on ordinary business terms so long as such Indebtedness is permitted to be
incurred under Section 10.01(q) and to the extent such Guarantees are permitted
by Section 10.04; provided that Guarantees by any Loan Party under this Section
10.01(m) of any other Indebtedness of a person that is subordinated in right of
payment to other Indebtedness of such person shall be expressly subordinated in
right of payment to the Loan Obligations to at least the same extent as such
underlying Indebtedness is subordinated in right of payment;
(n)    Indebtedness arising from agreements of the Lead Borrower or any
Subsidiary providing for Guarantees, indemnification, adjustment of purchase or
acquisition price or similar obligations (including earn-outs), in each case,
incurred or assumed in connection with the Transactions, any Permitted
Acquisition, other Investments or the disposition of any business, assets,
Equity Interests or Subsidiary not prohibited by this Agreement;
(o)    Indebtedness in respect of letters of credit (including standby and
commercial), banker’s acceptances, bank guarantees, shipside bonds, surety
bonds, performance bonds, warehouse receipts or similar instruments issued in
the ordinary course of business or consistent with past practice or industry


-121-

--------------------------------------------------------------------------------





practices that (i) do not support obligations in respect of Indebtedness for
borrowed money and/or (ii) remain contingent;
(p)    (i) other Indebtedness of the Lead Borrower or any Subsidiary so long as
immediately after giving effect to the incurrence of such Indebtedness and the
use of proceeds thereof, (A) the Consolidated Fixed Charge Coverage Ratio on a
Pro Forma Basis is equal to or greater than 2.00 to 1.00, (B) no Default or
Event of Default shall have occurred and be continuing or shall result
therefrom, (C) any such Indebtedness, if secured, shall be subject to an
Intercreditor Agreement reasonably satisfactory to the Administrative Agent, (D)
such Indebtedness shall not mature prior to the date that is the latest final
maturity date of the Loans existing at the time of such incurrence (or in the
case of any Junior Financing, until the date that is ninety-one (91) days
thereafter) and (E) the then outstanding aggregate principal amount of
Indebtedness incurred pursuant to this clause (p)(i), Section 10.01(h) and
Section 10.01(q) by Subsidiaries that are not Borrowers or Guarantors shall not
exceed the greater of (x) $75,000,000 and (y) 5.0% of Consolidated Total Assets
at the time of incurrence, and (ii) any Permitted Refinancing Indebtedness in
respect thereof;
(q)    (x) Indebtedness of Subsidiaries that are not Guarantors in an aggregate
principal amount outstanding that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 10.01(q), Section 10.01(h) and Section 10.01(p), would not exceed
the greater of $75,000,000 and 5.0% of Consolidated Total Assets and (y) any
Permitted Refinancing Indebtedness in respect thereof;
(r)    Indebtedness incurred in the ordinary course of business in respect of
obligations of the Lead Borrower or any Subsidiary to pay the deferred purchase
price of goods or services or progress payments in connection with such goods
and services; provided that such obligations are incurred in connection with
open accounts extended by suppliers on customary trade terms in the ordinary
course of business and not in connection with the borrowing of money or any
Hedging Agreements;
(s)    Indebtedness representing deferred compensation to employees, consultants
or independent contractors of the Lead Borrower or any Subsidiary incurred in
the ordinary course of business;
(t)    (i) Indebtedness incurred by Receivables Entities, Securitization
Entities and/or Permitted Receivables Jurisdiction Subsidiaries in connection
with Qualified Securitization Transactions and Qualified Receivables Facilities
in an aggregate principal amount outstanding that, immediately after giving
effect to the incurrence of such Indebtedness and the initial use of proceeds
thereof, together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 10.01(t), would not exceed $25,000,000 when
incurred, created or assumed and (ii) any Permitted Refinancing Indebtedness
incurred by Receivables Entities, Securitization Entities and/or Permitted
Receivables Jurisdiction Subsidiaries; provided that, in each case, subject to
Section 9.12, upon reasonable request by the Administrative Agent, the
applicable counterparty shall have entered into a Receivables Intercreditor
Agreement or a Securitization Intercreditor Agreement, as applicable;
(u)    obligations in respect of Bank Product Debt;
(v)    (i) Indebtedness incurred by Receivables Entities, Securitization
Entities and/or Permitted Receivables Jurisdiction Subsidiaries in connection
with Qualified Securitization Transactions and Qualified Receivables Facilities,
in each case, the related Receivables Assets of which exclusively constitute
Specified Foreign Receivables, in an aggregate principal amount outstanding
that, immediately


-122-

--------------------------------------------------------------------------------





after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof, together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to this Section 10.01(v), would not exceed the
greater of (x) $50,000,000 and (y) 3.0% of Consolidated Total Assets when
incurred, created or assumed and (ii) any Permitted Refinancing Indebtedness (to
the extent the related Receivables Assets exclusively constitute Specified
Foreign Receivables) incurred by Receivables Entities, Securitization Entities
and/or Permitted Receivables Jurisdiction Subsidiaries; provided that, in each
case, subject to Section 9.12, upon reasonable request by the Administrative
Agent, the applicable counterparty shall have entered into a Receivables
Intercreditor Agreement or a Securitization Intercreditor Agreement, as
applicable;
(w)    Indebtedness of, incurred on behalf of, or representing Guarantees of
Indebtedness by the Lead Borrower or any Subsidiary of, joint ventures or
Unrestricted Subsidiaries subject to compliance with Section 10.04, in an
aggregate principal amount that, immediately after giving effect to the
incurrence of such Indebtedness, together with the aggregate principal amount of
any other Indebtedness outstanding pursuant to this Section 10.01(w), would not
exceed the greater of $75,000,000 and 5.0% of Consolidated Total Assets when
incurred;
(x)    Indebtedness issued by the Lead Borrower or any Subsidiary to current or
former officers, directors and employees, their respective permitted
transferees, assigns, estates, spouses or former spouses to finance the purchase
or redemption of Equity Interests of the Lead Borrower permitted by
Section 10.06;
(y)    Indebtedness consisting of obligations of the Lead Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such person in connection with the Transactions and Permitted Acquisitions or
any other Investment permitted hereunder;
(z)    Indebtedness of the Lead Borrower or any Subsidiary to or on behalf of
any joint venture (regardless of the form of legal entity) that is not a
Subsidiary arising in the ordinary course of business in connection with the
cash management operations (including with respect to intercompany
self-insurance arrangements) of the Lead Borrower and the Subsidiaries;
(aa)    Indebtedness under tax-favored or government sponsored financing
transactions (including, for the avoidance of doubt, financing transactions
sponsored by the European Investment Bank); provided that the net proceeds of
such Indebtedness incurred after the Closing Date shall be used to prepay, repay
or refinance other Indebtedness incurred under other tax-favored or government
sponsored financing transactions;
(bb)    Indebtedness consisting of (i) obligations to pay, or the financing of,
insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business; and
(cc)    Indebtedness related to unfunded pension fund and other employee benefit
plan obligations and liabilities to the extent they are permitted to remain
unfunded under applicable law.
For purposes of determining compliance with this Section 10.01 or Section 10.02,
if Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than U.S. Dollars (or in a different currency from the
Indebtedness being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i)


-123-

--------------------------------------------------------------------------------





the outstanding or committed principal amount, as applicable, of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums), defeasance costs
and other costs and expenses incurred in connection with such refinancing.
Further, for purposes of determining compliance with this Section 10.01, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 10.01(a)
through (cc) but may be permitted in part under any relevant combination thereof
(and subject to compliance, where relevant, with Section 10.02) and (B) in the
event that an item of Indebtedness (or any portion thereof) meets the criteria
of one or more of the categories of permitted Indebtedness (or any portion
thereof) described in Sections 10.01(a) through (cc), the Lead Borrower may, in
its sole discretion, classify or divide such item of Indebtedness (or any
portion thereof) in any manner that complies with this Section 10.01 and will be
entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses (or any portion thereof) and
such item of Indebtedness (or any portion thereof) shall be treated as having
been incurred or existing pursuant to only such clause or clauses (or any
portion thereof); provided that all Indebtedness outstanding under this
Agreement shall at all times be deemed to have been incurred pursuant to clause
(b) of this Section 10.01.
For the avoidance of doubt, this Agreement will not treat (1) unsecured
Indebtedness as subordinated or junior in right of payment to secured
Indebtedness merely because it is unsecured or (2) senior Indebtedness as
subordinated or junior in right of payment to any other senior Indebtedness
merely because it has a junior priority with respect to the same collateral.

Section 10.02    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of the
Lead Borrower or any Subsidiary now owned or hereafter acquired by it or on any
income or revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):
(a)    Liens on property or assets (i) of the Lead Borrower and the Subsidiaries
existing on the Closing Date and, to the extent securing Indebtedness in an
aggregate principal amount in excess of $20,000,000, set forth on
Schedule 10.02(a), and any modifications, replacements, renewals or extensions
of Liens permitted by this clause (a); provided that such Liens shall secure
only those obligations that they secure on the Closing Date (and any Permitted
Refinancing Indebtedness in respect of such obligations that is permitted by
Section 10.01) and shall not subsequently apply to any other property or assets
of the Lead Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien and/or
that otherwise constitutes after-acquired property that would be required to be
subjected to such Lien pursuant to the collateral grant clause and/or other
terms of such Indebtedness as in effect on the Closing Date and (B) proceeds and
products thereof and (ii) of the Lead Borrower associated with the project that
is the subject of the NMTC Financing that from time to time secure the NMTC
Financing (and any Permitted Refinancing Indebtedness in respect of such
obligations that is permitted by Section 10.01);
(b)    any Lien created under the Loan Documents (including Liens created under
the Security Documents securing Secured Bank Product Obligations);
(c)    any Lien on any property or asset of the Lead Borrower or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by Section
10.01(h); provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such person becoming a Subsidiary, as the
case may be, (ii) such Lien does not apply to any other property or assets of
the Lead


-124-

--------------------------------------------------------------------------------





Borrower or any of the Subsidiaries not securing such Indebtedness at the date
of the acquisition of such property or asset and accessions and additions
thereto and proceeds and products thereof (other than accessions thereto and
proceeds thereof so acquired or any after-acquired property of such person
becoming a Subsidiary (but not of the Borrowers or any other Loan Party,
including any Loan Party into which such acquired entity is merged or with whom
it is amalgamated) required to be subjected to such Lien pursuant to the
collateral grant clause and/or other terms of such Indebtedness (and
refinancings thereof)) and (iii) to the extent such Lien applies to any
Collateral, such Lien shall be junior in priority to the Lien on the Collateral
securing the Obligations;
(d)    Liens for Taxes, assessments or other governmental charges, levies or
claims not yet delinquent by more than thirty (30) days or that are being
contested in good faith in compliance with Section 9.03;
(e)    Liens imposed by law, constituting landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, workmen’s, repairmen’s, supplier’s, construction or
other like Liens, securing obligations that are not overdue by more than thirty
(30) days or that are being contested in good faith by appropriate proceedings
and in respect of which, if applicable, the Lead Borrower or any Subsidiary
shall have set aside on its books reserves in accordance with GAAP;
(f)    (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Lead Borrower or any
Subsidiary;
(g)    pledges and deposits and other Liens to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capitalized
Lease Obligations), statutory obligations, surety and appeal bonds, performance
and return of money bonds, bids, leases, government contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof), in each case to
the extent such deposits and other Liens are incurred in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;
(h)    zoning, land use and building restrictions, regulations and ordinances,
easements, survey exceptions, minor encroachments by and on the Real Property,
railroad trackage rights, sidings and spur tracks, leases (other than
Capitalized Lease Obligations), subleases, licenses, special assessments,
rights-of-way, covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, reservations, restrictions and leases of or
with respect to oil, gas, mineral, riparian and water rights and water usage,
servicing agreements, development agreements, site plan agreements and other
similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of the Lead Borrower
or any Subsidiary (including, without limitation, all such matters shown on any
Mortgage Policies in respect of any Mortgaged Property delivered to the
Administrative Agent prior to the Closing Date);
(i)    Liens securing Indebtedness permitted by Section 10.01(i); provided that
such Liens do not apply to any property or assets of the Lead Borrower or any
Subsidiary other than the property or


-125-

--------------------------------------------------------------------------------





assets acquired, leased (including in connection with a sale leaseback
transaction), constructed, replaced, repaired, improved with or financed by such
Indebtedness (or the Indebtedness Refinanced thereby), and accessions and
additions thereto, proceeds and products thereof, customary security deposits
and related property; provided further that individual financings provided by
one lender may be cross-collateralized to other financings provided by such
lender (and its Affiliates) (it being understood that, with respect to any Liens
on the Collateral being incurred under this clause (i) to secure Permitted
Refinancing Indebtedness, if Liens on the Collateral securing the Indebtedness
being Refinanced (if any) were Junior Liens, then any Liens on such Collateral
being incurred under this clause (i) to secure Permitted Refinancing
Indebtedness shall also be Junior Liens);
(j)    Liens arising by operation of law in the United States under Article 2 of
the UCC in favor of a reclaiming seller of goods or buyer of goods;
(k)    Liens arising out of (i) judgments, decrees, orders or awards not
constituting an Event of Default under Section 11.01(k) or (ii) notices of lis
pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings and for which adequate reserves have been made
to the extent required by GAAP;
(l)    any interest or title of a ground lessor or any other lessor, sublessor
or licensor under any ground leases or any other leases, subleases or licenses
entered into by the Lead Borrower or any Subsidiary in the ordinary course of
business, and all Liens suffered or created by any such ground lessor or any
other lessor, sublessor or licensor (or any predecessor in interest) with
respect to any such interest or title in the real property which is subject
thereof;
(m)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness, (ii)
relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Lead Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Lead Borrower or any Subsidiary, including with respect to credit card
charge-backs and similar obligations, or (iii) relating to purchase orders and
other agreements entered into with customers, suppliers or service providers of
the Lead Borrower or any Subsidiary in the ordinary course of business;
(n)    Liens (i) that are banker’s liens, rights of set-off or similar rights,
(ii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, (iii) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts incurred in
the ordinary course of business and not for speculative purposes, (iv) in
respect of Third Party Funds or (v) in favor of credit card companies pursuant
to agreements therewith;
(o)    Liens securing obligations in respect of letters of credit (including
standby and commercial), banker’s acceptances, bank guarantees, shipside bonds,
surety bonds, performance bonds, warehouse receipts or similar instruments
permitted under Section 10.01(d), (g) or (o) and incurred in the ordinary course
of business or consistent with past practice or industry practices that (i) do
not support obligations in respect of Indebtedness for borrowed money and/or
(ii) remain contingent;
(p)    leases or subleases, and licenses or sublicenses (including with respect
to any Real Property, fixtures, furnishings, equipment, vehicles or other
personal property, or Intellectual Property) and covenants not to sue of or
under Intellectual Property or software or other technology, granted to


-126-

--------------------------------------------------------------------------------





others in the ordinary course of business or otherwise not interfering in any
material respect with the business of the Lead Borrower and its Subsidiaries,
taken as a whole;
(q)    pledges and deposits and other Liens in favor of customs and revenue
authorities to secure contested Taxes and payment of customs duties in
connection with the importation of goods;
(r)    Liens solely on any cash earnest money deposits made by the Lead Borrower
or any of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;
(s)    Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations of a Subsidiary that is not a Loan Party which
obligations are not prohibited under Section 10.01;
(t)    Liens on any cash, cash equivalents and/or securities held by a trustee
or other escrow agent under any indenture or other debt agreement issued in
escrow pursuant to customary escrow arrangements pending the release thereof, or
under any indenture or other debt agreement pursuant to customary discharge,
redemption or defeasance provisions and customary Liens granted in favor of a
trustee to secure fees and other amounts owing to such trustee under an
indenture or other agreement pursuant to which Indebtedness not prohibited by
this Agreement is issued;
(u)    [reserved];
(v)    [reserved];
(w)    Liens arising from precautionary Uniform Commercial Code financing
statements (or other similar filings in other applicable jurisdictions)
regarding operating leases or other obligations not constituting Indebtedness;
(x)    Liens, encumbrances or restrictions (including, without limitation, put
and call agreements) (i) on Equity Interests in joint ventures that are not
Subsidiaries (A) securing obligations of such joint venture or (B) pursuant to
the relevant joint venture agreement or arrangement, (ii) on Equity Interests in
Unrestricted Subsidiaries and (iii) constituting options, put and call
arrangements, rights of first refusal and similar rights relating to investments
in joint ventures, partnerships and other similar investments;
(y)    Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;
(z)    (i) Liens created in connection with any Qualified Securitization
Transaction or Qualified Receivables Facility that, in the good faith
determination of the Lead Borrower, are necessary or advisable to effect such
Qualified Securitization Transaction or Qualified Receivables Facility and (ii)
Liens on Securitization Assets incurred in connection with a Qualified
Securitization Transaction and Liens on Receivables Assets incurred in
connection with a Qualified Receivables Facility; provided that such Liens (x)
only apply to Receivables Assets of Securitization Entities, Receivables
Entities and/or Permitted Receivables Jurisdiction Subsidiaries and (y) do not
apply to any Collateral;
(aa)    Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums;


-127-

--------------------------------------------------------------------------------





(bb)    (i) any condemnation or eminent domain proceedings affecting any Real
Property and (ii) in the case of Real Property in which a Loan Party has a
leasehold interest or easement rights, any Lien, mortgage, security interest,
restriction, encumbrance or any other matter of record to which the fee simple
interest (or any superior leasehold interest) is subject;
(cc)    Liens securing Indebtedness or other obligation (i) of the Lead Borrower
or a Subsidiary in favor of a Borrower or any Guarantor and (ii) of any
Subsidiary that is not a Guarantor in favor of any Subsidiary that is not a
Guarantor;
(dd)    Liens securing obligations under Hedging Agreements consisting of Liens
on any margin or collateral posted by the Lead Borrower or any Subsidiary under
a Hedging Agreement as a result of any regulatory requirement, swap clearing
organization, or other similar regulations, rule, or requirement;
(ee)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bank guarantee issued or
created for the account of the Lead Borrower or any Subsidiary in the ordinary
course of business; provided that such Lien secures only the obligations of the
Lead Borrower or such Subsidiaries in respect of such letter of credit, bank
guarantee or banker’s acceptance to the extent permitted under Section 10.01;
(ff)    subordination, non-disturbance and/or attornment agreements with any
ground lessor, lessor or any mortgagor of any of the foregoing, with respect to
any ground lease or other lease or sublease entered into by the Lead Borrower or
any Subsidiary;
(gg)    [reserved];
(hh)    Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale or purchase of goods by the
Lead Borrower or any of the Subsidiaries in the ordinary course of business;
(ii)    with respect to any Real Property which is acquired in fee after the
Closing Date, Liens which exist immediately prior to the date of acquisition,
excluding any Liens securing Indebtedness which is not otherwise permitted
hereunder provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition and (ii) such Lien does not apply to any other
property or assets of the Lead Borrower or any of its Subsidiaries;
(jj)    Liens securing Indebtedness permitted by Section 10.01(aa), provided
that such Liens do not at any time encumber any Collateral;
(kk)    Liens securing Indebtedness permitted by Section 10.01(k) and any
Permitted Refinancing Indebtedness thereof; provided that to the extent such
Lien applies to any Collateral, such Lien shall be junior in priority to the
Lien on the Collateral securing the Obligations;
(ll)    Liens to secure any Permitted Refinancing Indebtedness incurred in
accordance with the definition thereof;
(mm)    [reserved];
(nn)    Liens on assets pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the disposition of such assets
otherwise permitted under this Agreement for so long as such agreements are in
effect;


-128-

--------------------------------------------------------------------------------





(oo)    Liens that may arise on inventory or equipment in the ordinary course of
business as a result of such inventory or equipment being located on premises
owned by persons (including, without limitation, any client or supplier) other
than the Lead Borrower or its Subsidiaries;
(pp)    Liens on Equity Interests or other securities or assets of any
Unrestricted Subsidiary that secure Indebtedness of such Unrestricted
Subsidiary; and
(qq)    in the case of Liens on any Collateral, Junior Liens securing
Indebtedness in an aggregate amount not to exceed at any time the greater of
$75,000,000 and 5.0% of Consolidated Total Assets.
For purposes of determining compliance with this Section 10.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of Permitted Liens (or any portion thereof) described in
Sections 10.02(a) through (qq) but may be permitted in part under any
combination thereof and (B) in the event that a Lien securing any obligation (or
any portion thereof) meets the criteria of one or more of the categories of
Permitted Liens (or any portion thereof) described in Sections 10.02(a) through
(qq), the Lead Borrower may, in its sole discretion, classify or divide such
Lien securing such obligation (or any portion thereof) in any manner that
complies with this Section 10.02 and will be entitled to only include the amount
and type of such Lien or such obligation secured by such Lien (or any portion
thereof) in one of the above clauses and such Lien securing such obligation (or
portion thereof) will be treated as being incurred or existing pursuant to only
such clause or clauses (or any portion thereof); provided that all Liens
securing Indebtedness under this Agreement shall at all times be deemed to have
been incurred pursuant to clause (b) of this Section 10.02.

Section 10.03    Limitations on Certificate of Incorporation, By-Laws and
Certain Other Agreements, Etc. Amend or modify, or permit the amendment or
modification of (i) any provision of the indenture or other definitive
documentation governing the Senior Notes, (ii) any provision of the definitive
documentation governing any Junior Financing (after the entering into thereof)
or (iii) its certificate or articles of incorporation, certificate of formation,
limited liability company or by-laws (or the equivalent organizational
documents), in each case, in a manner that is materially adverse to the
interests of the Lenders without the prior written consent of the Required
Lenders.

Section 10.04    Investments, Loans and Advances. (i) Purchase or acquire
(including pursuant to any merger or amalgamation with a person that is not a
Wholly Owned Subsidiary immediately prior to such merger or amalgamation) any
Equity Interests, evidences of Indebtedness or other securities of any other
person, (ii) make any loans or advances to or Guarantees of the Indebtedness of
any other person, or (iii) purchase or otherwise acquire, in one transaction or
a series of related transactions, (x) all or substantially all of the property
and assets or business of another person or (y) assets constituting a business
unit, line of business or division of such person (each of the foregoing, an
“Investment”), except:
(a)    Guarantees permitted by Section 10.01;
(b)    (i)    Investments by any Loan Party in any other Loan Party;
(ii)    [reserved];    
(iii)    Investments by any Subsidiary that is not a Loan Party in any Loan
Party or any Subsidiary that is not a Loan Party;


-129-

--------------------------------------------------------------------------------





(iv)    other intercompany liabilities amongst the Lead Borrower and its
Subsidiaries (or solely amongst its Subsidiaries) in the ordinary course of
business in connection with the cash management operations of the Lead Borrower
and its Subsidiaries; and
(v)    Investments by any Borrower or any Guarantor in any Subsidiary that is
not a Loan Party (together with the aggregate amount of investments made
pursuant to clause (iv) of the definition of “Permitted Acquisition”) in an
aggregate outstanding amount not to exceed the Non-Loan Party Investment Cap.
(c)    Permitted Investments and Investments that were Permitted Investments
when made;
(d)    Investments arising out of the receipt by the Lead Borrower or any
Subsidiary of non-cash consideration for the Disposition of assets permitted
under Section 10.05;
(e)    loans and advances to officers, directors, employees or consultants (i)
in the ordinary course of business in an aggregate principal amount not to
exceed $5,000,000 at any one time outstanding, (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of the Lead Borrower;
(f)    accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;
(g)    Hedging Agreements entered into for non-speculative purposes;
(h)    Investments existing or committed, or anticipated to exist in the future,
as of the Closing Date, and, with respect to all such investments in an
aggregate amount in excess of $20,000,000, set forth on Schedule 10.04, and any
extensions, modifications, renewals, replacements, refundings, refinancings or
reinvestments of Investments permitted by this clause (h), so long as the
aggregate amount of all Investments pursuant to this clause (h) is not increased
at any time above the amount of such Investment existing or committed on the
Closing Date (other than pursuant to an increase as required by the terms of any
such Investment as in existence on the Closing Date or as otherwise permitted by
this Section 10.04);
(i)    Investments resulting from pledges and deposits under Sections 10.02(f),
(g), (n), (q), (r), (dd) and (ii);
(j)    other Investments by the Lead Borrower or any Subsidiary in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed during the term
of this Agreement the sum of (x) the greater of $150,000,000 and 10.0% of
Consolidated Total Assets when made, plus (y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
any such Investment (excluding any returns in excess of the amount originally
invested) pursuant to clause (x); provided that, if any Investment pursuant to
this Section 10.04(j) is made in any person that was not a Subsidiary on the
date on which such Investment was made but becomes a Subsidiary thereafter, then
such Investment may, at the option of the Lead Borrower, upon such person
becoming a Subsidiary and so long as such person remains a Subsidiary, be deemed
to have been made pursuant to Section 10.04(b) (to the extent permitted by the
provisions thereof) and not in reliance on this Section 10.04(j);


-130-

--------------------------------------------------------------------------------





(k)    Investments constituting Permitted Acquisitions;
(l)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Lead Borrower or a Subsidiary as a result of a
foreclosure by the Lead Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;
(m)    Investments of a Subsidiary acquired after the Closing Date or of a
person merged into the Lead Borrower or merged into or consolidated or
amalgamated with a Subsidiary after the Closing Date, in each case, (i) to the
extent such acquisition, merger, amalgamation or consolidation is permitted
under this Section 10.04, (ii) in the case of any acquisition, merger,
amalgamation or consolidation, in accordance with Section 10.05 and (iii) to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger, amalgamation or consolidation and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;
(n)    acquisitions by the Lead Borrower or any Subsidiary of obligations of one
or more officers or other employees of the Lead Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
the Lead Borrower, so long as no cash is actually advanced by the Lead Borrower
or any of the Subsidiaries to such officers or employees in connection with the
acquisition of any such obligations;
(o)    Guarantees by the Lead Borrower or any Subsidiary of operating leases
(other than Capitalized Lease Obligations) or of other obligations that do not
constitute Indebtedness of the kind described in clauses (b), (e), (f), (g),
(h), (i), (j) or (k) of the definition thereof, in each case entered into by the
Lead Borrower or any Subsidiary in the ordinary course of business;
(p)    Investments to the extent that payment for such Investments is made with
any contribution to the common equity of the Lead Borrower or any Subsidiary, or
with or out of the proceeds of Qualified Equity Interests of the Lead Borrower;
(q)    Investments in the ordinary course of business or consistent with past
practice consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers;
(r)    loans and advances to future, present or former officers, directors,
employees, members of management or consultants or their respective estates,
spouses or former spouses in connection with such person’s purchase or
redemption of Equity Interests of the Lead Borrower, to the extent not
prohibited by Section 10.06;
(s)    advances in the form of deposits, prepayment of expenses and other
credits made in the ordinary course of business;
(t)    Investments by the Lead Borrower and the Subsidiaries, if the Lead
Borrower or any Subsidiary would otherwise be permitted to make a Restricted
Payment under Section 10.06(g) in such amount (provided that the amount of any
such Investment shall also be deemed to be a Restricted Payment under Section
10.06(g) for all purposes of this Agreement);
(u)    (i) Investments by the Lead Borrower or any of their Subsidiaries in any
Qualified Receivables Facility or any Securitization Entity or any Investments
by a Securitization Entity in any


-131-

--------------------------------------------------------------------------------





other Person in connection with a Qualified Securitization Transaction,
including Investments of funds held in accounts permitted or required by the
arrangements governing such Qualified Securitization Transaction or any related
Indebtedness, (ii) distributions or payments of Securitization Fees and
purchases of Securitization Assets or Receivables Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Transaction or a Qualified Receivables Facility; provided,
however, that such Investment is solely in the form of a Purchase Money Note,
equity interests or contribution of additional accounts receivable generated by
the Lead Borrower or any of their Subsidiaries and (iii) Standard Securitization
Undertakings;
(v)    Investments consisting of the licensing, sublicensing or contribution of
Intellectual Property pursuant to joint marketing or other similar arrangements
with other persons;
(w)    to the extent constituting Investments, purchases and acquisitions of
Inventory, supplies, materials and Equipment or purchases of contract rights or
licenses or leases of Intellectual Property, in each case in the ordinary course
of business;
(x)    Investments by the Lead Borrower or any Subsidiary in joint ventures,
Permitted Businesses and Unrestricted Subsidiaries in an aggregate outstanding
amount not to exceed during the term of this Agreement the greater of
$75,000,000 and 5.0% of Consolidated Total Assets when made;
(y)    any Investment in fixed income or other assets by any Subsidiary that is
a so-called “captive” insurance company (each, an “Insurance Subsidiary”)
consistent with customary practices of portfolio management;
(z)    Investments made in connection with the Transactions;
(aa)    additional Investments, so long as, at the time any such Investment is
made and immediately after giving effect thereto, the Payment Conditions are
satisfied;
(bb)    Investments in any Permitted Bond Hedge Transaction;
(cc)    to the extent constituting an Investment, repurchases of the Senior
Notes and other Indebtedness that is not subordinated to the Loan Obligations
and otherwise permitted hereunder;
(dd)    guaranties, keepwells and similar arrangements made in the ordinary
course of business of obligations owed to landlords, suppliers, customers,
franchisees and licensees of the Lead Borrower or any Subsidiary and performance
guarantees with respect to obligations that are permitted by this Agreement;
(ee)    Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited by this Agreement; and
(ff)    contributions to a “rabbi” trust for the benefit of employees or other
grantor trusts subject to claims of creditors in the case of bankruptcy of the
Lead Borrower; and
(gg)    any Investment acquired by virtue of any Bail-in Action with respect to
any Lender (or any direct or indirect parent company thereof);


-132-

--------------------------------------------------------------------------------





provided that, to the extent any Investment under this Section 10.04 constitutes
an intercompany loan or other intercompany Indebtedness owing from a non-Loan
Party to a Loan Party and with a value in excess of $7,500,000, such loan or
other Indebtedness shall be documented by a promissory note and pledged to the
Administrative Agent for the benefit of the Secured Parties in accordance with
the applicable Security Documents.
For purposes of determining compliance with this Section 10.04, (A) an
Investment need not be permitted solely by reference to one category of
permitted Investments (or any portion thereof) described in Sections 10.04(a)
through (aa) but may be permitted in part under any relevant combination thereof
and (B) in the event that an Investment (or any portion thereof) meets the
criteria of one or more of the categories of permitted Investments (or any
portion thereof) described in Sections 10.04(a) through (aa), the Lead Borrower
may, in its sole discretion, classify or divide such Investment (or any portion
thereof) in any manner that complies with this Section 10.04 and will be
entitled to only include the amount and type of such Investment (or any portion
thereof) in one or more (as relevant) of the above clauses (or any portion
thereof) and such Investment (or any portion thereof) shall be treated as having
been made or existing pursuant to only such clause or clauses (or any portion
thereof); provided that all Investments described in Schedule 10.04 shall be
deemed outstanding under Section 10.04(b) or Section 10.04(h), as applicable.
Any Investment in any person other than a Loan Party that is otherwise permitted
by this Section 10.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or Permitted Investments shall be the Fair Market Value
thereof valued at the time of the making thereof (without giving effect to any
subsequent increases or decreases (including, without limitation, write-downs or
write-offs) thereof) less any amount realized in respect of such Investment upon
the sale, collection or return of capital (not to exceed the original amount
invested).

Section 10.05    Mergers, Consolidations, Sales of Assets and Acquisitions.
Merge into, amalgamate with or consolidate with any other person, or permit any
other person to merge into, amalgamate with or consolidate with it, or Dispose
of (in one transaction or in a series of related transactions) all or any part
of its assets (whether now owned or hereafter acquired), or Dispose of any
Equity Interests of any Subsidiary, or purchase, lease or otherwise acquire (in
one transaction or a series of related transactions) all or substantially all of
the assets of any other person or division or line of business of a person
(including, in each case, pursuant to a Delaware LLC Division), except that this
Section 10.05 shall not prohibit:
(a)    (i)    the purchase and Disposition by the Lead Borrower or any
Subsidiary of inventory, products, equipment, services or accounts receivable in
the ordinary course of business or consistent with past practice,
(ii)    the disposition of a business not comprising the disposition of an
entire line of business,
(iii)    the acquisition or lease (pursuant to an operating lease) of any other
asset in the ordinary course of business by the Lead Borrower or any Subsidiary
or, with respect to operating leases, otherwise for Fair Market Value on market
terms (as determined in good faith by the Lead Borrower),


-133-

--------------------------------------------------------------------------------





(iv)    the Disposition by the Lead Borrower or any Subsidiary of surplus,
obsolete, damaged or worn out equipment or other property in the ordinary course
of business or consistent with past practice, or
(v)    the Disposition of Permitted Investments in the ordinary course of
business;
(b)    if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom,
(i)    the merger, amalgamation or consolidation of any Subsidiary with or into
the Lead Borrower or any other Borrower in a transaction in which the Lead
Borrower or such Borrower is the survivor,
(ii)    the merger, amalgamation or consolidation of any Subsidiary (other than
a Borrower) with or into any Guarantor in a transaction in which the surviving,
continuing or resulting entity is or becomes a Guarantor,
and, in the case of each of clauses (i) and (ii), no person other than a
Borrower or a Guarantor receives any consideration (unless otherwise permitted
by Section 10.04),
(iii)    the merger, amalgamation or consolidation of any Subsidiary that is not
a Guarantor with or into any other Subsidiary that is not a Guarantor,
(iv)    the solvent liquidation or dissolution or change in form of entity of
any Subsidiary (other than any Borrower) if (x) the Lead Borrower determines in
good faith that such liquidation, dissolution or change in form is in the best
interests of the Lead Borrower and its Subsidiaries and is not materially
disadvantageous to the Lenders and (y) the same meets the requirements contained
in the proviso to Section 9.01(a),
(v)    the merger, amalgamation or consolidation of any Subsidiary (other than a
Borrower) with any other person in order to effect an Investment permitted
pursuant to Section 10.04 so long as the continuing or surviving person shall be
a Subsidiary (unless otherwise permitted by Section 10.04 (other than Section
10.04(m)(ii))), which shall be a Loan Party if the merging, amalgamating or
consolidating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with any applicable requirements of Section
9.10, or
(vi)    any Subsidiary (other than a Borrower) may merge, amalgamate or
consolidate with any other person in order to effect an Asset Sale otherwise
permitted pursuant to this Section 10.05;
(c)    Dispositions to the Lead Borrower, a Borrower or a Subsidiary; provided
that any Dispositions by a Loan Party to a Subsidiary that is not a Loan Party
in reliance on this clause (c) shall be made in compliance with Section 10.04
(other than Section 10.04(aa));
(d)    licenses, sublicenses, or covenants not to sue by the Lead Borrower or
any Subsidiary of or under Intellectual Property or software or other technology
in the ordinary course of business or otherwise not interfering in any material
respect with the business of the Lead Borrower and its Subsidiaries, taken as a
whole;


-134-

--------------------------------------------------------------------------------





(e)    Investments permitted by Section 10.04 (other than Section 10.04(m)(ii)),
Permitted Liens, and Restricted Payments permitted by Section 10.06;
(f)    the discount, forgiveness or sale, in each case without recourse and in
the ordinary course of business, of past due receivables arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);
(g)    other Dispositions of assets (including in connection with sale leaseback
transactions); provided that any such Dispositions shall comply with the final
sentence of this Section 10.05;
(h)    Permitted Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Acquisition); provided that,
following any such merger, consolidation or amalgamation involving any Borrower,
such Borrower is the surviving entity or the requirements of Section 10.05(n)
are otherwise complied with;
(i)    leases, licenses or subleases or sublicenses of any real or personal
property in the ordinary course of business;
(j)    Dispositions of inventory or Dispositions or abandonment of Intellectual
Property of the Lead Borrower and its Subsidiaries determined in good faith by
the management of the Lead Borrower to be no longer economically practicable or
commercially reasonable to maintain or useful or necessary in the operation of
the business of the Lead Borrower or any of the Subsidiaries;
(k)    Dispositions pursuant to any individual transaction or series of related
transactions involving assets with a Fair Market Value of less than $7,500,000;
(l)    the purchase and Disposition (including by capital contribution) of
Securitization Assets and Permitted Receivables Facility Assets, in each case,
by Securitization Entities, Receivables Entities and/or Permitted Receivables
Jurisdiction Subsidiaries, or participations therein, including pursuant to
Qualified Securitization Transactions or Qualified Receivables Facilities;
(m)    any exchange or swap of assets (other than cash and Permitted
Investments) for other assets (other than cash and Permitted Investments) of
comparable or greater value or usefulness to the business of the Lead Borrower
and the Subsidiaries as a whole, determined in good faith by the management of
the Lead Borrower;
(n)    if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, any Subsidiary or any other person may be merged, amalgamated or
consolidated with or into any Borrower, provided that (A) such Borrower shall be
the surviving entity (it being understood and agreed that the Lead Borrower
shall be the surviving entity of any merger, amalgamation or consolidation of
the Lead Borrower with another Borrower) or (B) if the surviving entity is not
the applicable Borrower (such other person, the “Successor Borrower”), (1) the
Successor Borrower shall be an entity organized or existing under the laws of
the jurisdiction of the applicable Borrower, (2) the Successor Borrower shall
expressly assume all the obligations of such Borrower under this Agreement and
the other Loan Documents pursuant to a supplement hereto or thereto and, in the
case of any Security Document, by executing and/or delivering any additional
required documents, in each case in a form reasonably satisfactory to the
Administrative Agent, (3) each Guarantor, unless it is the other party to such
merger, amalgamation or consolidation, shall have by a supplement to the
Guarantee Agreement, as applicable, confirmed that its guarantee thereunder
shall


-135-

--------------------------------------------------------------------------------





apply to any Successor Borrower’s obligations under this Agreement, (4) each
Guarantor, unless it is the other party to such merger, amalgamation or
consolidation, shall have by a supplement to any applicable Security Document
affirmed that its obligations thereunder shall apply to its guarantee as
reaffirmed pursuant to clause (3) above, (5) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger, amalgamation or
consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its guarantee as reaffirmed pursuant to clause (3)
above, (6) the Successor Borrower shall have delivered to the Administrative
Agent (x) a certificate of a Responsible Officer stating that such merger,
amalgamation or consolidation does not violate this Agreement or any other Loan
Document and (y) if requested by the Administrative Agent, an opinion of counsel
covering such other matters as are contemplated by the Collateral and Guarantee
Requirement to be covered in opinions of counsel and (7) to the extent requested
by the Administrative Agent or a Lender (as requested through the Administrative
Agent), the Administrative Agent and any such Lender shall have received at
least three (3) Business Days prior to the consummation of such merger,
amalgamation or consolidation all documentation and other information required
with respect to the Successor Borrower by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act, the AML Legislation and the
Beneficial Ownership Regulation (it being understood that if the foregoing are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
applicable Borrower under this Agreement);
(o)    any conversion of a Loan Party from a corporation to a limited liability
company, or from a limited liability company to a corporation, or other change
in corporate formation;
(p)    any surrender, termination or waiver of contract rights or settlement,
release, waiver of, recovery on or surrender of contract, tort or other claims
of any kind;
(q)    any solvent liquidation or dissolution of a Subsidiary of the Lead
Borrower, provided that such Subsidiary’s direct parent is also either the Lead
Borrower or a Subsidiary and immediately becomes the owner of such Subsidiary’s
assets;
(r)    any financing transaction with respect to property built, acquired,
replaced, repaired or improved (including any reconstruction, refurbishment,
renovation and/or development of real property) by the Lead Borrower or any of
its Subsidiaries after the Closing Date, including sale leaseback transactions
and Securitization Transactions permitted by this Agreement;
(s)    any issuance, sale, pledge or other disposition of Equity Interests in,
or Indebtedness or other securities of, an Unrestricted Subsidiary;
(t)    the sale, transfer, termination or other disposition in connection with
Hedging Agreements incurred in compliance with this Agreement or the partial or
total unwinding of obligations in respect of any Bank Product Debt in compliance
with this Agreement;
(u)    sales of assets received by the Lead Borrower or any Subsidiary upon the
foreclosure on a Lien;
(v)    dispositions arising from foreclosures, condemnations, eminent domain,
seizure, nationalization or any similar action with respect to assets, and
dispositions of property subject to casualty events (including, without
limitation, resulting from any involuntary loss or damage to or destruction of
any property or assets of the Lead Borrower or any Subsidiary;
(w)    the termination of leases and subleases in the ordinary course of
business;


-136-

--------------------------------------------------------------------------------





(x)    to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Permitted Business;
(y)    dispositions of assets or Investments (including Equity Interests) in
connection with the establishment, operation or termination of joint ventures to
the extent required by, or made pursuant to (including customary buy/sell
arrangements or rights of first refusal between the joint venture parties set
forth in) joint venture arrangements and similar binding arrangements;
(z)    any exchange of assets for other assets used in the business of the Lead
Borrower or any Subsidiary (including a combination of such assets and a de
minimis amount of cash or Permitted Investments) of comparable or greater market
value than the assets exchanged, as determined in good faith by the Lead
Borrower, which exchange occurs within ninety (90) days of the transfer of such
assets;
(aa)    any sale leaseback transaction of (i) any property acquired or built
after the Closing Date or (ii) any Real Property; provided that, in the case of
each of subclauses (i) and (ii) of this clause (aa), such sale is for at least
Fair Market Value;
(bb)    the surrender or waiver of obligations of trade creditors or customers
or other contract rights that were incurred in the ordinary course of business
of the Lead Borrower or any of Subsidiary, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer or compromise, settlement, release or surrender of a
contract, tort or other litigation claim, arbitration or other disputes;
(cc)    dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is purchased within ninety (90) days of such disposition or (ii) the
proceeds of such disposition are applied within ninety (90) days of such
disposition to the purchase price of such replacement property (which
replacement property is purchased within ninety (90) days of such disposition);
and
(dd)    any Disposition of any Investment acquired by virtue of any Bail-in
Action with respect to any Lender (or any direct or indirect parent company
thereof);
provided that, in each case, if (i) (x) any such disposition involves assets
that accounted for more than 5% of the Aggregate Borrowing Base immediately
prior to such disposition and (y) any Revolving Loans are outstanding at such
time, (ii) any such disposition results in a Borrower ceasing to be a
Subsidiary, as a condition to such disposition or (iii) any such disposition is
made in reliance on Section 10.05(aa) and involves Real Property included in the
U.S. Borrowing Base, an updated Borrowing Base certificate shall be delivered to
the Administrative Agent recalculating the applicable Borrowing Bases after
giving effect to such disposition.
Notwithstanding anything to the contrary contained in Section 10.05 above, no
Disposition of assets under Section 10.05(g) shall in each case be permitted
unless (i) such Disposition is for Fair Market Value, and (ii) at least 75% of
the proceeds of such Disposition (except to Loan Parties) consist of cash or
Permitted Investments.
Notwithstanding anything to the contrary contained in Section 10.05 above, no
Disposition of Accounts of a Loan Party in connection with a Qualified
Securitization Transaction or Qualified Receivables Facility shall be permitted
unless at least 100% of the proceeds of such Disposition consists of cash and
Permitted Investments.

Section 10.06    Restricted Payments. (i) Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of Qualified Equity Interests of the person declaring,
paying or making such dividends or distributions), (ii) directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of the Lead Borrower’s Equity Interests
or set aside any amount for any such purpose (other than through the issuance of
Qualified Equity Interests) or (iii) make any Junior Debt Restricted Payment,
(all of the foregoing, “Restricted Payments”); provided, however, that:
(a)    Restricted Payments may be made by any Subsidiary (provided that
Restricted Payments made by a non-Wholly Owned Subsidiary must be made on a pro
rata basis (or more favorable basis from the perspective of the Lead Borrower or
the Subsidiary which is the parent of such Subsidiary) based on its ownership
interests in such non-Wholly Owned Subsidiary);
(b)    [reserved];
(c)    any person may (i) make non-cash repurchases of Equity Interests deemed
to occur upon exercise or settlement of stock options or other Equity Interests
if such Equity Interests represent a portion of the exercise price of or
withholding obligation with respect to such options or other Equity Interests or
(ii) withhold a portion of Equity Interests issued upon any such exercise to
cover any withholding tax obligations in respect of such issuance;
(d)    any Restricted Payment so long as, at the time any such Restricted
Payment is made and immediately after giving effect thereto, the Payment
Conditions are satisfied;
(e)    Restricted Payments made in connection with the Transactions;
(f)    Restricted Payments may be made to make payments, in cash, in lieu of the
issuance of fractional shares, or upon the purchase, redemption or acquisition
of fractional shares, including in connection with (i) the exercise of options
or warrants, (ii) the conversion or exchange of Equity Interests or Indebtedness
convertible into, or exchangeable for, Equity Interests or (iii) stock
dividends, splits or combinations or business combinations;
(g)    other Restricted Payments may be made in an aggregate amount not to
exceed during the term of this Agreement the greater of $15,000,000 and 1.0% of
Consolidated Total Assets when made;
(h)    Restricted Payments in an aggregate amount not to exceed $7,500,000 in
any fiscal quarter, so long as Aggregate Availability on a pro forma basis
immediately after giving effect to any such Restricted Payment is at least equal
to the greater of 10.0% of the Line Cap and $40,000,000;
(i)    [reserved];
(j)    [reserved];
(k)    the Lead Borrower or any Subsidiary thereof may (i) pay any premium or
other amount in respect of, and otherwise perform its obligations under, any
Permitted Bond Hedge Transaction and (ii) make any Restricted Payments and/or
payments or deliveries required by the terms of, and otherwise perform its
obligations under, any Permitted Bond Hedge Transaction (including making
payments and/or deliveries due upon exercise and settlement or termination
thereof);
(l)    any Subsidiary may declare and pay regularly scheduled or accrued
dividends to holders of a class or series of Disqualified Stock of the Lead
Borrower or any of its Subsidiaries issued not in violation of Section 10.01;
and
(m)    any person may make (i) purchases of receivables pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Transaction and distributions or payments of Securitization Fees
and (ii) purchases of Receivables Assets in connection with a Qualified
Receivables Facility and distributions or payments of other payments associated
therewith.
Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 10.06 will not prohibit the payment of any Restricted Payment or
the consummation of any redemption, purchase, retirement defeasance or other
payment within sixty (60) days after the date of declaration thereof or the
giving of notice, as applicable, if at the date of declaration or the giving of
such notice such payment would have complied with the provisions of this Section
10.06 (it being understood that such Restricted Payment shall be deemed to have
been made on the date of declaration or notice for purposes of such provision).

Section 10.07    Transactions with Affiliates.
(a)    Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates (other than the Lead Borrower, and the Subsidiaries or any
person that becomes a Subsidiary as a result of such transaction) in a
transaction (or series of related transactions) involving aggregate
consideration in excess of $20,000,000 unless the terms of such transaction are
substantially no less favorable to the Lead Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate, as determined, in the case of any transaction
(or series of related transactions) involving aggregate consideration in excess
of $25,000,000, by the Board of Directors of the Lead Borrower or such
Subsidiary in good faith.
(b)    The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,
(i)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans or similar
employee benefit plans approved by the Board of Directors of the Lead Borrower
or any Subsidiary, as appropriate,
(ii)    transactions with a person (other than an Unrestricted Subsidiary) that
is an Affiliate of the Lead Borrower solely because the Lead Borrower owns,
directly or through a Subsidiary, an Equity Interest in, or controls, such
person,
(iii)    transactions among the Lead Borrower or any Subsidiary or any entity
that becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Lead Borrower or a Subsidiary is the
surviving entity),
(iv)    the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of the Lead Borrower and the
Subsidiaries in the ordinary course of business,
(v)    (A) the Transactions (including the payment of all fees, expenses,
bonuses and awards relating thereto) and (B) permitted transactions, agreements
and arrangements in existence on the Closing Date and set forth on
Schedule 10.07, and, in each case, any amendment thereto or replacement thereof
or similar arrangement to the extent such amendment, replacement or arrangement
is not more disadvantageous to the Lenders when taken as a whole in any material
respect than the original agreement as in effect on the Closing Date (as
determined by the Lead Borrower in good faith),
(vi)    (A) any employment agreement, consulting agreement, severance agreement,
compensation arrangement, officer or director indemnification agreement or any
similar arrangement entered into by the Lead Borrower or any of the Subsidiaries
in the ordinary course of business and any payments pursuant thereto, (B) any
subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with employees,
officers or directors, and (C) any employee compensation, benefit plan or
arrangement, any health, disability or similar insurance plan which covers
employees, and any reasonable employment contract and transactions pursuant
thereto,
(vii)    Restricted Payments permitted under Section 10.06 and Investments
permitted under Section 10.04,
(viii)    transactions for the purchase or sale of goods, equipment, products,
parts and services entered into in the ordinary course of business or consistent
with past practice,
(ix)    any transaction in respect of which the Lead Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the Lead
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Lead Borrower qualified to render such letter, which letter states that (i) such
transaction is on terms that are substantially no less favorable to the Lead
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate or
(ii) such transaction is fair to the Lead Borrower or such Subsidiary, as
applicable, from a financial point of view,
(x)    payments to or the receipts of payments from, and entry into and the
consummation of transactions with joint ventures entered into in the ordinary
course of business,
(xi)    solely with respect to any Securitization Entities, Receivables Entities
and/or Permitted Receivables Jurisdiction Subsidiaries, (A) transactions
pursuant to any Qualified Receivables Facility and (B) customary transactions
with a Securitization Entity effected as part of a Qualified Securitization
Transaction, including in respect of Standard Securitization Undertakings, any
disposition of Securitization Assets or related assets in connection with any
Qualified Securitization Transaction and any repurchase of Securitization Assets
pursuant to a Securitization Repurchase Obligation,
(xii)    transactions between the Lead Borrower or any of the Subsidiaries and
any person, a director of which is also a director of the Lead Borrower;
provided, however, that (A) such director abstains from voting as a director of
the Lead Borrower on any matter involving such other person and (B) such person
is not an Affiliate of the Lead Borrower for any reason other than such
director’s acting in such capacity,
(xiii)    transactions permitted by, and complying with, the provisions of
Section 10.05 (other than Section 10.05(m)),
(xiv)    intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Lead Borrower) for the purpose of improving the
consolidated Tax efficiency of the Lead Borrower and the Subsidiaries and not
for the purpose of circumventing any covenant set forth herein; provided that
any such transaction does not materially decrease the value of any interest of
any Secured Party in the Guarantees or Collateral,
(xv)    payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) made in the ordinary course of business or approved by
a majority of the Disinterested Directors of the Lead Borrower in good faith,
(ii) made in compliance with applicable law and (iii) otherwise permitted under
this Agreement,
(xvi)    transactions with customers, clients or suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
that are fair to the Lead Borrower or the Subsidiaries,
(xvii)    any issuance of Qualified Equity Interests of the Lead Borrower to
Affiliates of the Lead Borrower,
(xviii)    sales of Equity Interests of the Lead Borrower to Affiliates of the
Lead Borrower or any Subsidiary not otherwise prohibited by this Agreement and
the granting of registration and other customary rights in connection therewith,
(xix)    transactions with an Affiliate where the only consideration paid is
Qualified Equity Interests of the Lead Borrower,
(xx)    any contributions to the common equity capital of the Lead Borrower or
any Subsidiary,
(xxi)    pledges of Equity Interests of Unrestricted Subsidiaries, and
(xxii)    any purchases by the Lead Borrower’s Affiliates of Indebtedness or
Disqualified Stock of the Lead Borrower or any Subsidiary the majority of which
Indebtedness or Disqualified Stock is purchased by persons who are not the Lead
Borrower’s Affiliates; provided that such purchases by the Lead Borrower’s
Affiliates are on the same terms as such purchases by such persons who are not
the Lead Borrower’s Affiliates.

Section 10.08    Business of the Lead Borrower and the Subsidiaries; Etc.
Notwithstanding any other provisions hereof, engage at any time to any material
respect in any business or business activity substantially different from any
business or business activity conducted by any of them on the Closing Date
and/or any Similar Business, and in the case of a Receivables Entity, Qualified
Receivables Facilities and related activities. For the avoidance of doubt, any
Disposition that does not conflict with this Agreement, or that is otherwise
approved in accordance with the terms of this Agreement, shall not be deemed to
conflict with this Section 10.08.

Section 10.09    Restrictions on Subsidiary Distributions and Negative Pledge
Clauses Permit the Lead Borrower or any Subsidiary to enter into any agreement
or instrument that by its terms restricts (A) the payment of dividends or other
distributions or the making of cash advances to the Lead Borrower or any
Subsidiary that is a direct or indirect parent of such Subsidiary or (B) the
granting of Liens by any Borrower or any Guarantor pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:
(a)    restrictions imposed by applicable law rule, regulation, order or other
requirement;
(b)    contractual encumbrances or restrictions (i) in effect on the Closing
Date under Indebtedness existing on the Closing Date, (ii) contained in the
indentures governing the Senior Notes or (iii) contained in any Indebtedness
outstanding pursuant to Section 10.01(z), or, in each case, any agreements
related to any Permitted Refinancing Indebtedness in respect of any such
Indebtedness (subject to the limitations set forth in clause (f) below)
(provided that, in each case, such documentation shall permit the Liens on
Collateral granted pursuant to the Loan Documents);
(c)    any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;
(d)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;
(e)    any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the specific property or assets securing such Indebtedness;
(f)    any restrictions imposed by any agreement relating to Indebtedness
permitted to be incurred under Section 10.01 or Permitted Refinancing
Indebtedness in respect thereof, to the extent such restrictions either (i) are
not materially more restrictive, taken as a whole, than the restrictions
contained in this Agreement, or, in the case of Permitted Refinancing
Indebtedness, the Indebtedness being refinanced, or (ii) are not materially more
disadvantageous to the Lenders than is customary in comparable financings (in
each case, as determined in good faith by the Lead Borrower, and in the case of
clause (ii), either (x) the Lead Borrower determines in good faith that such
encumbrance or restriction will not affect the Borrower’s ability to make
principal or interest payments on the Loan Obligations or (y) such encumbrances
or restrictions apply only during the continuance of a default in respect of
payment or a financial maintenance covenant relating to such Indebtedness);
(g)    customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business;
(h)    customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;
(i)    customary provisions restricting assignment, mortgaging or hypothecation
of any agreement entered into in the ordinary course of business;
(j)    customary restrictions and conditions contained in any agreement relating
to the sale, transfer, lease or other disposition of any asset permitted under
Section 10.05 pending the consummation of such sale, transfer, lease or other
disposition;
(k)    Permitted Liens and customary restrictions and conditions contained in
the document relating thereto, so long as (1) such restrictions or conditions
relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 10.09;
(l)    customary net worth provisions contained in Real Property leases entered
into by Subsidiaries, so long as the Lead Borrower has determined in good faith
that such net worth provisions would not reasonably be expected to impair the
ability of the Lead Borrower and its Subsidiaries to meet their ongoing
obligations;
(m)    any agreement in effect at the time such subsidiary becomes a Subsidiary,
so long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;
(n)    restrictions in agreements representing Indebtedness permitted under
Section 10.01 of a Subsidiary that is not a Guarantor that apply only to such
Subsidiary and its Subsidiaries that are not Guarantors;
(o)    customary restrictions contained in contracts, leases, subleases,
licenses, sublicenses or Equity Interests or asset sale agreements otherwise
permitted hereby as long as such restrictions relate to the Equity Interests and
assets subject thereto;
(p)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(q)    restrictions created in connection with any Qualified Securitization
Transaction or restrictions contained in any Permitted Receivables Facility
Documents with respect to any Receivables Entity;
(r)    [reserved];
(s)    any encumbrances or restrictions of the type referred to in Section
10.09(A) above imposed by any other instrument or agreement entered into after
the Closing Date that contains encumbrances and restrictions that, as determined
by the Lead Borrower in good faith, will not materially adversely affect the
Borrowers’ ability to make payments on the Loans;
(t)    customary restrictions imposed in connection with purchase money
obligations, mortgage financings and Capitalized Lease Obligations on the
property purchased or leased relating to the sale, lease or transfer of such
property;
(u)    provisions limiting the disposition or distribution of assets or property
in joint venture agreements, asset sale agreements, sale leaseback agreements,
stock sale agreements and other similar agreements (including agreements entered
into in connection with an Investment permitted hereunder), which limitation is
applicable only to the assets that are the subject of such agreements;
(v)    restrictions imposed in connection with any Investment permitted under
Section 10.04;
(w)    in the case of the redesignation of an Unrestricted Subsidiary as a
Subsidiary or the merger, amalgamation or consolidation of an Unrestricted
Subsidiary into the Lead Borrower or a Subsidiary or the transfer of all or
substantially all of the assets of an Unrestricted Subsidiary to the Lead
Borrower or a Subsidiary, restrictions imposed under any agreement or other
instrument of such Unrestricted Subsidiary (but, in any such case, not created
in contemplation of such redesignation, merger, amalgamation, consolidation or
transfer); and
(x)    any encumbrances or restrictions of the type referred to in clause
10.09(A) or (B) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of or
similar arrangements to the contracts, instruments or obligations referred to in
clauses (a) through (w) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements,
refinancings or similar arrangements are, in the good faith judgment of the Lead
Borrower, no more restrictive as a whole with respect to such dividend and other
payment restrictions than those contained in the dividend or other payment
restrictions as contemplated by such provisions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding,
replacement, refinancing or similar arrangement

Section 10.10    Financial Covenant. On any date when Aggregate Availability is
less than the greater of (a) 12.5% of the Line Cap and (b) $50,000,000 (the
“FCCR Test Amount”), have a Consolidated Fixed Charge Coverage Ratio, calculated
on a Pro Forma Basis, of less than 1.0 to 1.0, tested for the four fiscal
quarter period ending on the last day of the most recently ended fiscal quarter
for which the Lead Borrower was required to deliver Financial Statements, and at
the end of each succeeding fiscal quarter thereafter until the date on which
Aggregate Availability has exceeded the FCCR Test Amount for thirty (30)
consecutive days.

Section 10.11    Fiscal Quarter and/or Fiscal Year. In the case of the Lead
Borrower, permit any change to its fiscal quarter and/or fiscal year; provided
that the Lead Borrower and its Subsidiaries may change their fiscal quarter
and/or fiscal year end one or more times, subject to such adjustments to this
Agreement as the Lead Borrower and Administrative Agent shall reasonably agree
are necessary or appropriate in connection with such change (and the parties
hereto hereby authorize the Lead Borrower and the Administrative Agent to make
any such amendments to this Agreement as they jointly deem necessary to give
effect to the foregoing).

ARTICLE 11
EVENTS OF DEFAULT


Section 11.01    Events of Default. In case of the happening of (each, an “Event
of Default”) on and after the Closing Date, any of the following events:
(a)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or any certificate or document delivered
pursuant hereto or thereto shall prove to have been false or misleading in any
material respect when so made or deemed made;
(b)    default shall be made in the payment of any principal of any Loan, any
North American LC Disbursement or any Swiss LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;


-137-

--------------------------------------------------------------------------------





(c)    default shall be made in the payment of any interest on any Loan or in
the payment of any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
(5) Business Days;
(d)    (x) default shall be made in the due observance or performance by any
Borrower of any covenant, condition or agreement contained in Section 9.01(a)
(solely with respect to the Lead Borrower and the other Borrowers), 9.05(a),
9.08, 9.18(c)-(g) or in Article 10 or (y) the Borrowers shall fail to deliver a
Borrowing Base Certificate required to be delivered under this Agreement within
five (5) Business Days of the date such Borrowing Base Certificate is required
to be delivered (other than from and after the date on which Aggregate
Availability is less than the greater of 15% of the Line Cap and $60,000,000 for
five (5) consecutive Business Days and until such subsequent date, if any, on
which Aggregate Availability equals or exceeds such threshold for thirty (30)
consecutive calendar days, in which case such period shall be three (3) Business
Days);
(e)    default shall be made in the due observance or performance by any of the
Loan Parties of any covenant, condition or agreement contained in any Loan
Document (other than those specified in clauses (b), (c) and (d) above) and such
default shall continue unremedied for a period of thirty (30) days after the
earlier of (x) notice thereof from the Administrative Agent to the Lead Borrower
and (y) any Borrower’s actual knowledge of such default;
(f)    (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, in each case without such Material Indebtedness having been
discharged, or any such event of or condition having been cured promptly;
provided that this clause (f) shall not apply to any secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if (x) such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness and (y)
repayments are made as required by the terms of the respective Indebtedness;
provided further that this clause (f) shall not apply to, in the case of any
Permitted Convertible Indebtedness, any event or condition that would permit the
holder or beneficiary of such Permitted Convertible Indebtedness to convert such
Permitted Convertible Indebtedness into cash, Equity Interests (other than
Disqualified Stock) of the Lead Borrower or a combination thereof (in each case
to the extent permitted hereunder); provided further that, notwithstanding the
foregoing, none of the following events shall constitute an Event of Default
under this clause (f) unless such event results in the acceleration of other
Material Indebtedness of the Lead Borrower or any Subsidiary: (i) any secured
Indebtedness becoming due as a result of a casualty or similar event, (ii) any
change of control offer made within 60 days after an Acquisition with respect
to, and effectuated pursuant to, Indebtedness of an acquired business, (iii) any
default under Indebtedness of an acquired business if such default is cured, or
such Indebtedness is repaid, within 60 days after the Acquisition of such
business so long as no other creditor accelerates or commences any kind of
enforcement action in respect of such Indebtedness, (iv) mandatory prepayment
requirements arising from the receipt of net cash proceeds from debt,
dispositions (including casualty losses, governmental takings and other
involuntary dispositions), equity issues or excess cash flow, in each case
pursuant to Indebtedness of an acquired business), (v) prepayments required by
the terms of Indebtedness as a result of customary provisions in respect of
illegality, replacement of lenders and gross-up provisions for Taxes, increased
costs, capital adequacy and other similar customary requirements and (vi) any
voluntary prepayment, redemption or other satisfaction of Indebtedness that
becomes mandatory in accordance with


-138-

--------------------------------------------------------------------------------





the terms of such Indebtedness solely as the result of the Lead Borrower or any
Subsidiary delivering a prepayment, redemption or similar notice with respect to
such prepayment, redemption or other satisfaction;
(g)    there shall have occurred a Change of Control;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Lead Borrower, any other Borrower or any of the Material
Subsidiaries, or of a substantial part of the property or assets of the Lead
Borrower, any other Borrower or any Material Subsidiary, under the Bankruptcy
Code, or any other federal, state, provincial or foreign bankruptcy, insolvency,
receivership, administration or any other Debtor Relief Law, (ii) the
appointment of a receiver, interim receiver, trustee, monitor, custodian,
sequestrator, conservator, examiner, liquidator, administrator, Controller,
receiver manager or similar official for or to the Lead Borrower, any other
Borrower or any of the Material Subsidiaries for or to a substantial part of the
property or assets of the Lead Borrower, any other Borrower or any of the
Material Subsidiaries or (iii) the winding-up, liquidation, reorganization,
dissolution, compromise, arrangement, administration, examinership, receivership
or other relief in respect of the Lead Borrower, any other Borrower or any
Material Subsidiary (except in a transaction permitted hereunder); and, in the
case of any Borrower or any Material Subsidiary such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;
(i)    (x) the Lead Borrower, any other Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under the Bankruptcy Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership,
administration, arrangement or any other Debtor Relief Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (h) above, (iii)
apply for or consent to the appointment of a receiver, interim receiver,
trustee, monitor, custodian, sequestrator, conservator, examiner, liquidator,
administrator or similar official for the Lead Borrower, any other Borrower or
any of the Material Subsidiaries or for a substantial part of the property or
assets of the Lead Borrower, any other Borrower or any Material Subsidiary, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) become unable or fail generally to pay its debts as they
become due or (y) without prejudice to any other provisions of this Article 11,
any of the following occurs in respect of any Swiss Borrower: the occurrence of
any event or procedure in relation to such Swiss Borrower which is analogous to
those listed in the clauses (f), (h), (i) and (j) of this Section 11.01 above
including, inter alia “Zahlungsunfähigkeit” (inability to pay its debts),
“Zahlungseinstellung” (suspending making payments), or, provided that no
subordination (Rangrücktritt) within the meaning of article 725 of the Swiss
Code of Obligations in an amount sufficient to cover the respective shortfall
(Unterdeckung) is put in place, “Überschuldung” within the meaning of art. 725
and art. 820 para. 1 of the Swiss Federal Code of Obligations (CO)
(over-indebtedness, i.e. liabilities not covered by the assets), duty of filing
of the balance sheet with the judge due to over-indebtedness or insolvency
pursuant to art. 725a and art. 820 para. 1 CO, “Konkurseröffnung und Konkurs”
(declaration of bankruptcy and bankruptcy), “Nachlassverfahren” (composition
with creditors) including in particular “Nachlassstundung” (moratorium) and
proceedings regarding “Nachlassvertrag” (composition agreements) and
“Notstundung” (emergency moratorium), proceedings regarding
“Fälligkeitsaufschub” (postponement of maturity), “Konkursaufschub /
Gesellschaftsrechtliches Moratorium” (postponement of the opening of bankruptcy;
moratorium proceedings) pursuant to art. 725a or art. 820 para. 2 CO,
notification of the judge of a capital loss or over-indebtedness under these
provisions and “Auflösung / Liquidation” (dissolution/liquidation);


-139-

--------------------------------------------------------------------------------





(j)    any Australian Loan Party (A) is (or has stated that it is) insolvent
under administration or insolvent (each as defined in the Australian
Corporations Act); (B) is in liquidation, in provisional liquidation, under
administration or wound up or has had a controller (as defined in the Australian
Corporations Act) appointed to its property; (C) is subject to any arrangement,
assignment, moratorium or composition, protected from creditors under any
statute or dissolved (in each case, other than to carry out a reconstruction or
amalgamation while solvent on terms approved by the Administrative Agent); (D)
has had an application or order made or resolution passed, in each case in
connection with that person, which is preparatory to or could result in any of
clauses (A), (B) or (C) above (and in the case of an application or similar
action, it is not stayed, withdrawn or dismissed within 21 days); (E) is taken
(under section 459F(1) of the Australian Corporations Act) to have failed to
comply with a statutory demand; (F) is the subject of an event described in
section 459C(2)(b) or section 585 of the Australian Corporations Act (or it
makes a statement from which the Administrative Agent reasonably deduces it is
so subject); or (G) is otherwise unable to pay its debts generally when they
fall due;
(k)    the failure by the Lead Borrower, any other Borrower or any Material
Subsidiary to pay one or more final judgments aggregating in excess of
$50,000,000, which judgments are not discharged or effectively waived or stayed
for a period of 45 consecutive days, or any action shall be legally taken by a
judgment creditor to attach or levy upon assets or properties of the Lead
Borrower, any other Borrower or any Material Subsidiary to enforce any such
judgment; provided, however, that any such judgment shall not be included in the
calculation of the aggregate amount of judgments under this clause (k) if and
for so long as (A) the amount of such judgment is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (B) such insurer, which shall be rated at least “A” by A.M. Best
Company, has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment;
(l)    (i) an ERISA Event shall have occurred, (ii) the PBGC or other
Governmental Authority shall have instituted proceedings (including giving
notice of intent thereof) to terminate any Plan or Plans or (iii) the Lead
Borrower, any other Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA; and in the case of each of clauses (i) through (iii) above, such event
or condition, together with all other such events or conditions, if any, would
reasonably be expected to have a Material Adverse Effect; or
(m)    (i) any Loan Document, including any subordination provision therein,
shall for any reason cease to be (or be asserted in writing by any Borrower or
any Guarantor to not be) a legal, valid and binding obligation of any Loan Party
party thereto (other than in accordance with its terms), (ii) any security
interest purported to be created by any Security Document and to extend to
assets that constitute a material portion of the Collateral shall cease to be,
or shall be asserted in writing by any Borrower or any other Loan Party not to
be, a valid and perfected security interest (perfected as required by this
Agreement or the relevant Security Document and subject to such limitations and
restrictions as are set forth herein and therein) in the securities, assets or
properties covered thereby (other than in accordance with the terms of the
applicable Loan Documents), except to the extent that any such loss of
perfection results from the limitations of foreign laws, rules and regulations
as they apply to pledges of Equity Interests in Foreign Subsidiaries or the
application thereof other than Specified Foreign Laws, or from failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Initial U.S. Security Agreement or to
file Uniform Commercial Code continuation statements or to make any other
similar filings (provided that the Loan Parties have provided any cooperation,
documentation or other assistance reasonably requested on reasonable notice by
the Collateral Agent and/or Administrative Agent to enable the Collateral Agent
to make any such filings by


-140-

--------------------------------------------------------------------------------





the applicable deadline), and in any case so long as such failure does not
result from the breach or non-compliance with the Loan Documents by any Loan
Party, or (iii) a material portion of the Guarantees pursuant to the Loan
Documents by the Guarantors guaranteeing the Obligations, shall cease to be in
full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by any Borrower or any Guarantor not to be in
effect or not to be legal, valid and binding obligations (other than in
accordance with the terms thereof); provided that no Event of Default shall
occur under this Section 11.01(m) if the Loan Parties cooperate with the
Collateral Agent to replace or perfect such security interest and Lien, such
security interest and Lien is promptly replaced or perfected (as needed) and the
rights, powers and privileges of the Secured Parties are not materially
adversely affected by such replacement;
then, and in every such event (other than an event with respect to the Lead
Borrower or any other Borrower described in clause (h), (i) or (j) above), and
at any time thereafter during the continuance of such event, the Administrative
Agent, at the request of the Required Lenders, shall, by notice to the Lead
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate, reduce or condition any of the Commitments or make any
adjustment to any Borrowing Base, (ii) declare the Loans then outstanding and
all other Obligations to be forthwith due and payable in whole or in part (in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), whereupon the principal of the Loans and other
Obligations so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued fees (including, for the avoidance of doubt, any
break funding payments) and all other liabilities of the Borrowers accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrowers, anything contained
herein or in any other Loan Document to the contrary notwithstanding and (iii)
require the Loan Parties to Cash Collateralize the LC Obligations, and, if the
Loan Parties fail promptly to deposit such Cash Collateral, the Administrative
Agent may (and shall upon the direction of Required Lenders) advance the
required Cash Collateral as Revolving Loans (whether or not an Overadvance
exists or is created thereby, or the conditions in Section 7.01 are satisfied);
and in any event with respect to the Lead Borrower and the other Borrowers
described in clause (h), (i) or (j) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued fees (including, for the avoidance of
doubt, any break funding payments) and all other liabilities of the Borrowers
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrowers, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
In addition to any other rights and remedies granted to the Administrative Agent
and the Secured Parties in the Loan Documents, following the occurrence and
continuation of an Event of Default, the Collateral Agent on behalf of the
Secured Parties may exercise all rights and remedies of a secured party under
the Uniform Commercial Code, the Canadian PPSA, the Australian PPSA or any other
applicable law. Without limiting the generality of the foregoing, following the
occurrence and continuation of an Event of Default, the Collateral Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Guarantor or any other person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances, subject to applicable laws and conditions provided by the
relevant Security Documents, forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, or consent to the use by the Guarantor
of any cash collateral arising in respect of the Collateral on such terms as the
Collateral Agent deems reasonable, and/or may forthwith sell, lease, assign,
give an option or options to purchase or otherwise dispose of and deliver, or
acquire by


-141-

--------------------------------------------------------------------------------





credit bid on behalf of the Lenders, the Collateral or any part thereof (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Collateral Agent or any Secured Party or elsewhere, upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery, all without assumption of any credit
risk. The Collateral Agent or any Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Guarantor, which right or
equity is hereby waived and released. The Administrative Agent or Collateral
Agent shall apply the net proceeds of any action taken by it pursuant to this
Article 11, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any other way relating to the Collateral or the rights
of the Administrative Agent and the Secured Parties hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the obligations of the Loan Parties under the Loan Documents, in such order
as the Administrative Agent may elect, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the UCC, need the
Administrative Agent account for the surplus, if any, to any Guarantor. To the
extent permitted by applicable law, each Guarantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any Secured Party
arising out of the exercise by them of any rights hereunder, except abuse of
right and fraud. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition.

Section 11.02    Application of Funds. After the exercise of remedies provided
for above (or after the Loans have automatically become immediately due and
payable and the LC Exposure has automatically been required to be Cash
Collateralized as set forth above):
(a)    any amounts received on account of the Obligations (other than proceeds
of the Collateral) shall, subject to the provisions of Sections 2.11 and
2.13(j), be applied ratably by the Administrative Agent, separately in respect
of each Facility, in the following order:
First, to the payment of all reasonable and documented costs and out-of-pocket
expenses, fees, commissions and taxes of such sale, collection or other
realization, if any, including, without limitation, compensation to the
Administrative Agent and its agents and counsel, and all expenses, liabilities
and advances made or incurred by the Administrative Agent in connection
therewith;
Second, to the payment of all other reasonable and documented costs and
out-of-pocket expenses of such sale, collection or other realization including,
without limitation, costs and expenses and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith (other
than in respect of Secured Bank Product Obligations);
Third, to interest then due and payable on the Swingline Loans;
Fourth, to the principal balance of the Swingline Loans outstanding until the
same has been prepaid in full and the principal balance of Protective Advances
outstanding until paid in full;
Fifth, to interest then due and payable on Revolving Loans and other amounts due
pursuant to Sections 3.01, 3.02 and 5.01;
Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;
Seventh, to the principal balance of Revolving Borrowings then outstanding and
all Obligations on account of Noticed Hedges with Secured Parties, pro rata;
Eighth, to all other Obligations pro rata; and
Ninth, the balance, if any, as required by any Intercreditor Agreement or, in
the absence of any such requirement, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns).
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due. The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Party. If a Secured Party
fails to deliver such calculation within five (5) days following request by the
Administrative Agent, the Administrative Agent may assume the amount to be
distributed is zero.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Eighth of this Section 11.02(a), the Loan
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 11.02(a) is subject to the provisions of each
Intercreditor Agreement (if any).
(b)    any proceeds of U.S. Collateral received by the Administrative Agent
shall be applied ratably in the following order:
First, to the payment of all reasonable and documented costs and out-of-pocket
expenses, fees, commissions and taxes of such sale, collection or other
realization including, without limitation, compensation to the Administrative
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by the Administrative Agent in connection therewith due from
the U.S. Borrowers;
Second, to the payment of all other reasonable and documented costs and
out-of-pocket expenses of such sale, collection or other realization including,
without limitation, costs and expenses and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith (other
than in respect of Secured Bank Product Obligations or the Guarantee by the U.S.
Borrowers of the Foreign Loan Parties) due from the U.S. Borrowers;
Third, to interest then due and payable on the Swingline Loans made to the U.S.
Borrowers;
Fourth, to the principal balance of the Swingline Loans outstanding and made to
the U.S. Borrowers until the same has been prepaid in full and the principal
balance of the North American Protective Advances outstanding until the same has
been prepaid in full;
Fifth, to interest then due and payable on Revolving Loans made to the U.S.
Borrowers under the North American Revolving Facility and other amounts due
pursuant to Sections 3.01, 3.02 and 5.01;
Sixth, to Cash Collateralize all North American LC Exposures in respect of the
U.S. Borrowers (to the extent not otherwise Cash Collateralized pursuant to the
terms hereof) plus any accrued and unpaid interest thereon;
Seventh, to the principal balance of Revolving Borrowings made to the U.S.
Borrowers under the North American Revolving Facility then outstanding and all
Obligations of the U.S. Borrowers on account of Noticed Hedges with Secured
Parties, pro rata;
Eighth, to the payment of all reasonable and documented costs and out-of-pocket
expenses, fees, commissions and taxes of such sale, collection or other
realization including, without limitation, compensation to the Administrative
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by the Administrative Agent in connection therewith due from
the Foreign Loan Parties;
Ninth, to the payment of all other reasonable and documented costs and
out-of-pocket expenses of such sale, collection or other realization including,
without limitation, costs and expenses and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith (other
than in respect of Secured Bank Product Obligations) due from the Foreign Loan
Parties;
Tenth, to interest then due and payable on the Swingline Loans made to the Swiss
Borrower;
Eleventh, to the principal balance of the Swingline Loans made to the Swiss
Borrower outstanding until the same has been prepaid in full and the principal
balance of Protective Advances under the Swiss Revolving Facility outstanding
until the same has been prepaid in full;
Twelfth, to interest then due and payable on Revolving Loans made to the Swiss
Borrower and other amounts due pursuant to Sections 3.01, 3.02 and 5.01;
Thirteenth, to Cash Collateralize all LC Exposures in respect of the Swiss
Borrower (in each case, to the extent not otherwise Cash Collateralized pursuant
to the terms hereof) plus any accrued and unpaid interest thereon;
Fourteenth, to the principal balance of Revolving Borrowings made to the Swiss
Borrower then outstanding and all Obligations of the Foreign Loan Parties on
account of Noticed Hedges with Secured Parties, pro rata;
Fifteenth, to all other Obligations pro rata; and
Sixteenth, the balance, if any, as required by any Intercreditor Agreement or,
in the absence of any such requirement, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns).
In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Fourteenth of this Section 11.02(b), the Loan
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 11.02(b) is subject to the provisions of each
Intercreditor Agreement (if any). Amounts distributed with respect to any
Secured Bank Product Obligations shall be the lesser of the maximum Secured Bank
Product Obligations last reported to the Administrative Agent or the actual
Secured Bank Product Obligations as calculated by the methodology reported to
the Administrative Agent for determining the amount due. The Administrative
Agent shall have no obligation to calculate the amount to be distributed with
respect to any Secured Bank Product Obligations, and may request a reasonably
detailed calculation of such amount from the applicable Secured Party. If a
Secured Party fails to deliver such calculation within five (5) days following
request by the Administrative Agent, the Administrative Agent may assume the
amount to be distributed is zero.
(c)    any proceeds of Foreign Collateral received by the Administrative Agent
shall be applied ratably in the following order:
First, to the payment of all reasonable and documented costs and out-of-pocket
expenses, fees, commissions and taxes of such sale, collection or other
realization including, without limitation, compensation to the Administrative
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by the Administrative Agent in connection therewith due from
the Foreign Loan Parties;
Second, to the payment of all other reasonable and documented costs and
out-of-pocket expenses of such sale, collection or other realization including,
without limitation, costs and expenses and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith (other
than in respect of Secured Bank Product Obligations) due from the Foreign Loan
Parties;
Third, to interest then due and payable on the Swingline Loans made to the Swiss
Borrower;
Fourth, to the principal balance of the Swingline Loans outstanding and made to
the Swiss Borrower until the same has been prepaid in full and the principal
balance of Protective Advances under the Swiss Revolving Facility outstanding
until the same has been prepaid in full;
Fifth, to interest then due and payable on Revolving Loans made to the Swiss
Borrower and other amounts due pursuant to Sections 3.01, 3.02 and 5.01;
Sixth, to Cash Collateralize all LC Exposures in respect of the Swiss Borrower
(to the extent not otherwise Cash Collateralized pursuant to the terms hereof)
plus any accrued and unpaid interest thereon;
Seventh, to the principal balance of Revolving Borrowings made to the Swiss
Borrower then outstanding and all Obligations of the Foreign Loan Parties on
account of Noticed Hedges with Secured Parties, pro rata;
Eighth, to the payment of all reasonable and documented costs and out-of-pocket
expenses, fees, commissions and taxes of such sale, collection or other
realization including, without limitation, compensation to the Administrative
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by the Administrative Agent in connection therewith due from
the U.S. Loan Parties;
Ninth, to the payment of all other reasonable and documented costs and
out-of-pocket expenses of such sale, collection or other realization including,
without limitation, costs and expenses and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith (other
than in respect of Secured Bank Product Obligations or the Guarantee by the U.S.
Loan Parties of the Obligations of the Foreign Loan Parties) due from the U.S.
Loan Parties;
Tenth, to the principal balance of any Protective Advances outstanding until the
same has been prepaid in full;
Eleventh, to interest then due and payable on Revolving Loans made to the U.S.
Borrowers and other amounts due pursuant to Sections 3.01, 3.02 and 5.01;
Twelfth, to Cash Collateralize all LC Exposures in respect of the U.S. Borrowers
(to the extent not otherwise Cash Collateralized pursuant to the terms hereof)
plus any accrued and unpaid interest thereon;
Thirteenth, to the principal balance of Revolving Borrowings made to the U.S.
Borrowers then outstanding and all Obligations of the U.S. Borrowers on account
of Noticed Hedges with Secured Parties, pro rata;
Fourteenth, to all other Obligations pro rata; and
Fifteenth, the balance, if any, as required by any Intercreditor Agreement or,
in the absence of any such requirement, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns).
In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Fourteenth of this Section 11.02(c), the Loan
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 11.02(c) is subject to the provisions of each
Intercreditor Agreement (if any). Amounts distributed with respect to any
Secured Bank Product Obligations shall be the lesser of the maximum Secured Bank
Product Obligations last reported to the Administrative Agent or the actual
Secured Bank Product Obligations as calculated by the methodology reported to
the Administrative Agent for determining the amount due. The Administrative
Agent shall have no obligation to calculate the amount to be distributed with
respect to any Secured Bank Product Obligations, and may request a reasonably
detailed calculation of such amount from the applicable Secured Party. If a
Secured Party fails to deliver such calculation within five (5) days following
request by the Administrative Agent, the Administrative Agent may assume the
amount to be distributed is zero.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

ARTICLE 12
THE ADMINISTRATIVE AGENT


Section 12.01    Appointment and Authorization.
(a)    Each of the Lenders hereby irrevocably appoints JPMCB to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article 12 (other than Sections
12.08, 12.10 and 12.11) are solely for the benefit of the Administrative Agent,
the Issuing Banks and the Lenders, and neither the Lead Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. At the request of the Administrative Agent, a Lender that cannot
authorize or empower, or has not authorized or empowered, the Administrative
Agent to act on its behalf, irrevocably undertakes before the Administrative
Agent and the other Lenders, to appear and execute with the Administrative Agent
to enable the Administrative Agent to exercise any right, power, authority or
discretion vested in it as Administrative Agent pursuant to this Agreement and
to execute any document or instrument.
(b)    Each of the Lenders (on behalf of itself and its Affiliates, including in
its capacity as Secured Bank Product Provider) hereby irrevocably appoints and
authorizes the Collateral Agent to act as the agent and, to the extent relevant,
security trustee of such Lender hereunder and under the other Loan Documents for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any Loan Party to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto, it being understood
that the provisions of this Article 12 apply to the Collateral Agent in its
capacity as such and references to Administrative Agent in the rest of this
Article 12 shall be interpreted accordingly to include references to the
Collateral Agent (including in the Collateral Agent’s capacity as trustee of any
trust under the Security Documents). The Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent or
Collateral Agent pursuant to Section 12.02 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent, shall be entitled to the benefits of all provisions
of this Article 12 and Article 13 (including Section 13.01, as though such
co-agents, sub-agents and attorneys-in-fact were the “Collateral Agent” or
“security trustee” under the Loan Documents) as if set forth in full herein with
respect thereto. Without limiting the generality of the foregoing, the Lenders
hereby expressly authorize the Administrative Agent and/or the Collateral Agent
to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Guaranteed Creditors with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders. Without limiting any other rights of the Collateral
Agent under this Agreement or any other Loan Documents, in relation to the Swiss
Security Documents the following shall apply:
(i)    the Collateral Agent holds:
(1)    any security constituted by such Swiss Security Document (but only in
relation to an assignment or any other non-accessory (nicht akzessorische)
security);
(2)    the benefit of this paragraph (i); and
(3)    any proceeds of such security;
as fiduciary (treuhänderisch) in its own name but for the account of all
relevant Secured Parties which have the benefit of such security in accordance
with the Loan Documents and the respective Swiss Security Document;
(ii)    each present and future Secured Party hereby authorises the Collateral
Agent:
(1)    acting for itself and in the name and for the account of such Secured
Party to accept as its direct representative (direkter Stellvertreter) any Swiss
law pledge or any other Swiss law accessory (akzessorische) security made or
expressed to be made to such Secured Party in relation to the Swiss Security
Documents, to hold, administer and, if necessary, enforce any such security on
behalf of each relevant Secured Party which has the benefit of such security;
(2)    to agree as its direct representative (direkter Stellvertreter) to
amendments and alterations to any Swiss Security Document which creates a pledge
or any other Swiss law accessory (akzessorische) security;
(3)    to effect as its direct representative (direkter Stellvertreter) any
release of a security interest created under a Swiss Security Document in
accordance with the Intercreditor Agreement (if any) and this Agreement; and
(4)    to exercise as its direct representative (direkter Stellvertreter) such
other rights granted to the Collateral Agent hereunder, under the Intercreditor
Agreement (if any) or under the relevant Swiss Security Document;
(iii)    the Collateral Agent, when acting in its capacity as creditor of each
Parallel Debt Obligation holds:
(1)    any Swiss law pledge or any other Swiss law accessory (akzessorische)
security;
(2)    any proceeds of such security; and
(3)    the benefit of this paragraph and of the Parallel Debt,
as creditor in its own right but for the benefit of the Secured Parties in
accordance with this Agreement.
(c)    The Lenders hereby authorize the Administrative Agent and the Collateral
Agent to enter into any Intercreditor Agreement and any arrangement or
supplement thereto permitted under this Agreement without any further consent by
any Lender and any such Intercreditor Agreement or arrangement or supplemented
thereto shall be binding upon the Lenders.

Section 12.02    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 12 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 12.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing; additionally, each Lender
agrees that it will not assert any claim against the Administrative Agent based
on an alleged breach of fiduciary duty by the Administrative Agent in connection
with this Agreement and/or the transactions contemplated hereby;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Lead Borrower or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;
(d)    shall not be liable to any Lender for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article 11 and Section 13.12) or (ii) in the
absence of its own gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Lead Borrower or a Lender;
(e)    shall not be required to account to any Lender for any sum or the profit
element of any sum received by the Administrative Agent for its own account;
(f)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article 6 or elsewhere herein, other than to confirm receipt of items
(which on their face purport to be such items) expressly required to be
delivered to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any claim, liability, loss, cost or expense suffered by the Borrowers, any
subsidiary, any Lender or any Issuing Bank as a result of, any determination of
the Revolving Exposure, any of the component amounts thereof or any portion
thereof attributable to each Lender or Issuing Bank, or any Spot Rate or Dollar
Equivalent; and
(g)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions of this Agreement relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not ‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
‎Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any ‎Disqualified Institution.‎

Section 12.04    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the


-142-

--------------------------------------------------------------------------------





Borrowers), independent accountants and other experts selected by it, and shall
not be liable, in the absence of its own gross negligence, bad faith or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in selecting such counsel, accountants or other
experts, for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.

Section 12.05    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, the Co-Syndication Agents or the
Documentation Agent shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

Section 12.06    Non-reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any Lead Arranger, any Co-Syndication Agent, the
Documentation Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Lead Arranger, any Co-Syndication Agent, the
Documentation Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 12.07    Indemnification by the Lenders. To the extent that the
Borrowers for any reason fail to pay any amount required under Section 13.01(a)
to be paid by them to the Administrative Agent or the Collateral Agent (or any
sub-agent thereof), or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent or the Collateral Agent (or
any such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (based on the amount of then outstanding Loans held by each Lender
or, if the Loans have been repaid in full, based on the amount of outstanding
Loans held by each Lender immediately prior to such repayment in full) of
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Collateral Agent (or any such sub-agent) in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent or the
Collateral Agent (or any such sub-agent) in connection with such capacity;
provided further that no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent or the Collateral Agent. The
obligations of the Lenders under this Section 12.07 are subject to the
provisions of Section 5.01.

Section 12.08    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Lead Borrower or any
subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 12.09    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Article 6 and Section 13.01) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, interim receiver, assignee, trustee, monitor, liquidator, examiner,
sequestrator, judicial manager, or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each Issuing Bank to make
such payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Article 6 and Section 13.01.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any other Debtor Relief Laws or similar laws in any other
jurisdictions to which a Loan Party is subject or (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a)(i) through (a)(v) of Section 13.04 of this Agreement),
and (iii) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Section 12.10    Resignation of the Agents.
(a)    The Administrative Agent (including as Collateral Agent) and the
Collateral Agent may at any time give notice of its resignation to the Lenders
and the Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the Lead Borrower’s consent (other than
during the existence of an Event of Default under Section 11.01(b), (c), (h),
(i) or (j)), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States or, in the case of a Collateral Agent, such other third party providing
agency services as may be acceptable to the Required Lenders and consented to by
the Lead Borrower (other than during the existence of an Event of Default under
Section 11.01(b), (c), (h), (i) or (j)); provided that in no event shall any
such successor Administrative Agent or Collateral Agent be a Disqualified
Institution. If
no such successor shall have been so appointed by the Required Lenders (and
consented to by the Lead Borrower, to the extent so required) and shall have
accepted such appointment within thirty (30) days after such retiring Agent
gives notice of its resignation, then such retiring Agent may, with the Lead
Borrower’s consent (other than during the existence of an Event of Default under
Section 11.01(b), (c), (h), (i) or (j)), on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment within such period, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) such retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by such retiring Agent on behalf of the Lenders under
any of the Loan Documents, then such retiring Agent shall continue to hold such
collateral security solely for purposes of maintaining the Secured Parties’
security interest thereon until such time as a successor Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through such retiring Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders (with the consent of the Lead
Borrower, to the extent so required) appoint a successor Agent as provided for
above in this Section 12.10. Upon the acceptance of a successor’s appointment
hereunder (which, in the case of any third party providing services as a
Collateral Agent hereunder may require the entry into such customary
documentation reasonably satisfactory to the Lead Borrower as such third party
provider shall require, including without limitation in certain jurisdictions a
security trust deed or similar arrangement), such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of such
retiring Agent, and such retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). After such
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Section 12 and Section 13.01 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while such retiring Agent was acting as an Agent hereunder.
(b)    Any resignation by JPMCB as administrative agent pursuant to this Section
12.10 shall also constitute its resignation as lender of the Swingline Loans to
the extent that JPMCB is acting in such capacity at such time. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring lender of the Swingline Loans and
(ii) the retiring lender of the Swingline Loans shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents.

Section 12.11    Collateral Matters and Guarantee Matters. The Lenders and the
other Secured Parties (by virtue of their acceptance of the benefits of the Loan
Documents) authorize the Collateral Agent to release any Collateral or
Guarantors in accordance with Section 13.18 or if approved, authorized or
ratified in accordance with Section 13.12. The Lenders and the other Secured
Parties (by virtue of their acceptance of the benefits of the Loan Documents)
hereby irrevocably authorize and instruct the Collateral Agent to, without any
further consent of any Lender or any other Secured Party, (x) enter into (or
acknowledge and consent to) or amend, renew, extend, supplement, restate,
replace, waive or otherwise modify any intercreditor or subordination agreement
(in form satisfactory to the Collateral Agent and deemed appropriate by it) with
the collateral agent or other representative of holders of Indebtedness secured
(and permitted to be secured) by a Lien on assets constituting a portion of the
Collateral under any of Section 10.02(i) or (ll) (solely as it relates to clause
(i) of Section 10.02) (and in accordance with the relevant requirements thereof)
and (y) enter into (or acknowledge and consent to) or amend, renew, extend,
supplement, restate, replace, waive or otherwise modify any Permitted Junior
Intercreditor Agreement with the collateral agent or other representative of
holders of Indebtedness secured (and permitted to be secured) by a Lien on
assets constituting a portion of the Collateral under any of Sections 10.02(c),
(qq) and/or (ll) (solely as it relates to clause (c) or (qq) of Section 10.02)
(and in accordance with the relevant requirements thereof) (any of the foregoing
under clause (x) or this clause (y), an “Intercreditor Agreement”). The Lenders
and the other Secured Parties (by virtue of their acceptance of the benefits of
the Loan Documents) irrevocably agree that (x) the Collateral Agent may rely
exclusively on a certificate of a Responsible Officer of the Lead Borrower as to
whether any such other Liens are permitted hereunder and as to the respective
assets constituting Collateral that secure (and are permitted to secure) such
Indebtedness hereunder and (y) any Intercreditor Agreement entered into by the
Collateral Agent shall be binding on the Secured Parties, and each Lender and
each other Secured Party hereby agrees that it will take no actions contrary to
the provisions of, if entered into and if applicable, any Intercreditor
Agreement. Furthermore, the Lenders and the other Secured Parties (by virtue of
their acceptance of the benefits of the Loan Documents) hereby authorize the
Administrative Agent and the Collateral Agent to release any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document (i) to the holder of any Lien on such property that is
permitted by clauses (c), (i) or (z) of Section 10.02 in each case to the extent
the contract or agreement pursuant to which such Lien is granted prohibits any
other Liens on such property or (ii) that is or becomes Excluded Property; and
the Administrative Agent and the Collateral Agent shall do so upon request of
the Lead Borrower; provided that, prior to any such request, the Lead Borrower
shall have in each case delivered to the Administrative Agent a certificate of a
Responsible Officer of the Lead Borrower certifying (x) that such Lien is
permitted under this Agreement, (y) in the case of a request pursuant to clause
(i) of this sentence, that the contract or agreement pursuant to which such Lien
is granted prohibits any other Lien on such property and (z) in the case of a
request pursuant to clause (ii) of this sentence, that (A) such property is or
has become Excluded Property and (B) if such property has become Excluded
Property as a result of a contractual restriction, such restriction does not
violate Section 10.09. The Administrative Agent and the Collateral Agent shall
not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s and the Collateral Agent’s Lien thereon, or any certificate prepared by
any Loan Party in connection therewith, nor shall the Administrative Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

Section 12.12    Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice substantially in the form of Exhibit D to the
Administrative Agent of such agreement, agrees to be bound by this Article 12.
Each such Secured Bank Product Provider shall indemnify and hold harmless the
Administrative Agent and the Collateral Agent, to the extent not reimbursed by
the Loan Parties, against all claims that may be incurred by or asserted against
the Administrative Agent and the Collateral Agent in connection with such
provider’s Secured Bank Product Obligations.

Section 12.13    Withholding Taxes. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the IRS or
any authority of the United States or any other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Loan
Party and without limiting the obligation of any applicable Loan Party to do so)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including penalties, fines, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 12.13. For purposes of
this Section 12.13, the term “Lender” shall include any Issuing Bank and the
Swingline Lender. This Section 12.13 shall survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Obligations.

Section 12.14    Australian Security Trust Deed. Each Secured Party hereby:
(a)
acknowledges that they are aware of, and consent to, the terms of the Australian
Security Trust Deed;

(b)
agrees to comply with and be bound by the Australian Security Trust Deed as a
Beneficiary (as that term is defined in the Australian Security Trust Deed);

(c)
acknowledges that it has received a copy of the Australian Security Trust Deed
together with the other information which it has required in connection with the
Australian Security Trust Deed and this Agreement;

(d)
without limiting the general application of paragraph (a) above, acknowledges
and agrees as specified in clause 5.12 (Independent decisions by Beneficiaries)
of the Australian Security Trust Deed and provides the indemnities as specified
in clause 10.3 (Indemnity by Beneficiaries) of the Australian Security Trust
Deed; and

(e)
without limiting the general application of paragraph (a) above, for
consideration received, irrevocably appoints as its attorney each person who
under the terms of the Australian Security Trust Deed is appointed an attorney
of a Beneficiary (as defined in the Australian Security Trust Deed) on the same
terms and for the same purposes as contained in the Australian Security Trust
Deed.

This clause is executed as a deed poll in favor of the Australian Security
Trustee and each Beneficiary (as defined in the Australian Security Trust Deed)
from time to time.

Section 12.15    Parallel Debt Undertaking.
(a)    In order to ensure the continuing validity and enforceability of the
Liens expressed to be created under the Security Documents governed by Dutch
law, each Loan Party hereby irrevocably and unconditionally undertakes (the
resulting liabilities and obligations under that undertaking in respect of any
amount, a “Parallel Debt Obligation” and in respect of all of them, the
“Parallel Debt Obligations”) to pay to the Collateral Agent amounts equal to,
and in the currency of, all amounts from time to time due and payable by any
Loan Party to any Secured Party under the Secured Obligations as and when the
same fall due for payment under the Secured Obligations.
(b)    Each Parallel Debt Obligation shall be separate from and independent of
the corresponding Secured Obligation, so that the Collateral Agent will have its
own independent right to demand payment of the Parallel Debt Obligation.
(c)    The Parallel Debt Obligations shall be owed to the Collateral Agent in
its own name and not as agent or representative of the Secured Parties.
(d)    Other than as set out in paragraph (e) below, the Parallel Debt
Obligations shall not limit or affect the existence of the Secured Obligations,
for which the Secured Parties shall have an independent right to demand
performance.
(e)    The rights of the Secured Parties to receive payment of the Secured
Obligations are several from the rights of the Collateral Agent to receive
payment of the Parallel Debt Obligations, provided that:
(i)    payment by a Loan Party of its Parallel Debt Obligations in accordance
with this Section 12.15 shall to the same extent decrease and discharge the
corresponding Secured Obligations owing to the Secured Parties; and
(ii)    payment by a Loan Party of its Secured Obligations in accordance with
the Secured Obligations shall to the same extent decrease and discharge the
corresponding Parallel Debt Obligations.

Section 12.16    [reserved].

Section 12.17    [reserved].

Section 12.18    Certain ERISA Matters. (g) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of any Borrower or
any other Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Plans in connection with the Loans, the
Letters of Credit or the Commitments,


-143-

--------------------------------------------------------------------------------





(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(h)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that none of the Administrative Agent, or any Lead
Arranger, any Co-Syndication Agent, the Documentation Agent or any of their
respective Affiliates is a fiduciary with respect to the Collateral or the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto).
(i)    The Administrative Agent, each Lead Arranger, each Co-Syndication Agent
and the Documentation Agent hereby informs the Lenders that each such Person is
not undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate


-144-

--------------------------------------------------------------------------------





transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE 13
MISCELLANEOUS


Section 13.01    Payment of Expenses, Etc.
(a)    The Loan Parties hereby jointly and severally agree, from and after the
Closing Date, to: (i) pay all reasonable, documented and invoiced out-of-pocket
costs and expenses of the Agents and Issuing Banks (limited, in the case of
legal expenses, to the reasonable fees and disbursements of one primary counsel
to all Agents and Issuing Banks and, if reasonably necessary, one local counsel
in any relevant jurisdiction (which may include a single firm of counsel acting
in multiple jurisdictions)) in connection with (x) the preparation, execution
and delivery of this Agreement and the other Loan Documents and the documents
and instruments referred to herein and therein, (y) the administration hereof
and thereof and any amendment, waiver or consent relating hereto or thereto
(whether or not effective) and (z) their syndication efforts with respect to
this Agreement and any registration fees; (ii) pay all reasonable, documented
and invoiced out-of-pocket costs and expenses of the Agents, each Lender and
each Issuing Bank (including court clerk fees (even if their intervention is not
mandatory), court costs and any sworn translation costs and together with any
applicable VAT) in connection with the enforcement of this Agreement and the
other Loan Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (limited, in the case of
legal expenses, to one primary counsel to all Agents, Lenders and Issuing Banks
to be retained by the Administrative Agent and, if reasonably necessary, one
local counsel in any relevant jurisdiction (which may include a single firm of
counsel acting in multiple jurisdictions) and, in the case of an actual or
perceived conflict of interest where any Indemnified Person affected by such
conflict informs the Lead Borrower of such conflict, of a single additional firm
of counsel and, if reasonably necessary, one local counsel in any relevant
jurisdiction (which may include a single firm of counsel acting in multiple
jurisdictions), in each case for all similarly situated affected Indemnified
Persons); and (iii) indemnify each Agent and each Lender, each Issuing Bank and
their respective Affiliates, and the officers, directors, employees, agents,
trustees, representatives and investment advisors of each of the foregoing
(each, an “Indemnified Person”) from and hold each of them harmless against any
and all liabilities, obligations (including removal or remedial actions),
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
and disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) (but excluding Taxes other than Taxes that represent liabilities,
obligations, losses, damages, penalties, actions, costs, expenses and
disbursements arising from a non-Tax claim) incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, (a) any investigation, litigation or other proceeding (whether
or not any Agent, any Issuing Bank or any Lender is a party thereto and whether
or not such investigation, litigation or other proceeding is brought by or on
behalf of any Loan Party) related to the entering into and/or performance of
this Agreement or any other Loan Document, the issuance of any Letter of Credit
or the proceeds of any Loans or Letters of Credit hereunder or the consummation
of the Transaction or any other transactions contemplated herein or in any other
Loan Document or the exercise of any of their rights or remedies provided herein
or in the other Loan Documents, or (b) the actual or alleged presence of
Hazardous Materials in the Environment relating in any way to any Real Property
owned, leased or operated, at any time, by the Lead Borrower or any of its
subsidiaries; the generation, storage, transportation, handling, Release or
threat of Release of Hazardous Materials by the Lead Borrower or any of its
subsidiaries at any location, whether or not owned, leased or operated by the
Lead Borrower or any of its subsidiaries; the non-compliance by the Lead
Borrower or any of its


-145-

--------------------------------------------------------------------------------





subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property; or any Environmental Claim asserted
against the Lead Borrower, any of its subsidiaries or relating in any way to any
Real Property at any time owned, leased or operated by the Lead Borrower or any
of its subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding, in all cases,
whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnified Person (but
excluding in each case (and each Indemnified Person, by accepting the benefits
hereof, agrees to promptly refund or return any indemnity received hereunder to
the extent it is later determined by a final, non-appealable judgment of a court
of competent jurisdiction that such Indemnified Person is not entitled thereto)
any losses, liabilities, claims, damages or expenses (i) to the extent incurred
by reason of the gross negligence, bad faith or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
judgment) of the applicable Indemnified Person, any Affiliate of such
Indemnified Person or any of their respective directors, officers, employees,
representatives, agents, Affiliates, trustees or investment advisors, (ii) to
the extent incurred by reason of any material breach of the obligations of such
Indemnified Person under this Agreement or the other Loan Documents (in the case
of each of preceding clauses (i) and (ii), as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (iii) that do not
involve or arise from an act or omission by the Lead Borrower or Guarantors or
any of their respective affiliates and is brought by an Indemnified Person
(other than claims against any Agent solely in its capacity as such or in its
fulfilling such role)). To the extent that the undertaking to indemnify, pay or
hold harmless any Agent, any Issuing Bank or any Lender or other Indemnified
Person set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Loan Parties shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.
(b)    No Agent or any Indemnified Person shall be responsible or liable to any
Loan Party or any other Person for (x) any determination made by it pursuant to
this Agreement or any other Loan Document in the absence of gross negligence,
bad faith or willful misconduct on the part of such Indemnified Person (in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (y) any damages arising from the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems.
(c)    No party hereto (and no Indemnified Person or any Subsidiary or Affiliate
of any Borrower) shall be responsible to any other party hereto (or any
Indemnified Person or any Subsidiary or Affiliate of any Borrower) for any
indirect, special, exemplary, incidental, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) which may be alleged as a result of this Agreement or any other Loan
Document or the financing contemplated hereby; provided that nothing in this
Section 13.01(c) shall limit the Loan Parties’ indemnity obligations to the
extent that such indirect, special, punitive or consequential damages are
included in any claim by a third party unaffiliated with any Indemnified Person
with respect to which the applicable Indemnified Person is entitled to
indemnification under Section 13.01(a).
(d)    This Section 13.01 shall not apply to any Taxes (other than Taxes that
represent liabilities, obligations, losses, damages, penalties, actions, costs,
expenses and disbursements arising from a non-Tax claim).

Section 13.02    Right of Set-off.


-146-

--------------------------------------------------------------------------------





(a)    In addition to any rights now or hereafter granted under applicable law
or otherwise, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent, each Issuing Bank and each Lender is hereby authorized at any time or
from time to time, without presentment, demand, protest or other notice of any
kind to any Loan Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) (other than accounts used exclusively for payroll, payroll
taxes, fiduciary and trust purposes, and employee benefits) and any other
Indebtedness at any time held or owing by the Administrative Agent, such Issuing
Bank or such Lender (including, without limitation, by branches and agencies of
the Administrative Agent or such Lender wherever located) to or for the credit
or the account of the Lead Borrower or any of its subsidiaries against and on
account of the Obligations and liabilities of the Loan Parties to the
Administrative Agent, such Issuing Bank or such Lender under this Agreement or
under any of the other Loan Documents, including, without limitation, all claims
of any nature or description arising out of or connected with this Agreement or
any other Loan Document, irrespective of whether or not the Administrative
Agent, such Issuing Bank or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured. The Administrative Agent, each Lender and each Issuing
Bank agrees to notify the Lead Borrower and the Administrative Agent promptly
after the exercise of such set-off rights; provided that the failure to give
such notice shall not affect the validity of such setoff and application.
(b)    NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS
OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA,
NO ISSUING BANK OR LENDER SHALL EXERCISE A RIGHT OF SET-OFF, LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS
TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE
ADMINISTRATIVE AGENT, IF SUCH SET-OFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND
726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA
CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY
OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE
SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY ISSUING BANK OR ANY LENDER OF ANY
SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY
FOR THE BENEFIT OF EACH ISSUING BANK, EACH OF THE LENDERS AND THE ADMINISTRATIVE
AGENT HEREUNDER.

Section 13.03    Notices.
(a)    Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing and emailed: if to any
Loan Party, at its address specified on Schedule 13.03; if to any Lender, at its
address specified on Schedule 13.03 or in writing to the Administrative Agent;
and if to the Administrative Agent, at the Notice Office; or, as to any Loan
Party or the Administrative Agent, at such other address as shall be designated
by such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in its
Administrative Questionnaire.


-147-

--------------------------------------------------------------------------------





(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent. Each of the Administrative Agent and the Lead Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
(c)    Notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided further that, for both clauses (i) and (ii) above, if such
notice, e-mail or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.

Section 13.04    Benefit of Agreement; Assignments; Participations, Etc.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Transferees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, participations in Letters of Credit and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld) of:
(A)    the Lead Borrower; provided that the Lead Borrower shall be deemed to
have consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided further that no consent of the Lead Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing under
Section 11.01(b), (c), (h), (i) or (j), any other Eligible Transferee (it being
understood that, in the event of any assignment made without the Lead Borrower’s
consent, the assigning Lender shall provide written notice thereof to the Lead
Borrower prior to, or promptly after, such assignment);


-148-

--------------------------------------------------------------------------------





(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;
(C)    each applicable Issuing Bank; provided that no consent of any Issuing
Bank shall be required for an assignment from a Lender to its Affiliate; and
(D)    the Swingline Lender; provided that no consent of the Swingline Lender
shall be required for an assignment from a Lender to its Affiliate.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the Lead
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Lead Borrower shall be required if an Event of Default has
occurred and is continuing under Section 11.01(b), (c), (h), (i) or (j);
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans of a single class, other than as set forth in
clause (C) below;
(C)    [reserved];
(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with the payment by
the assignee of a processing and recordation fee of $3,500;
(E)    [reserved];
(F)    the assignee shall not be any Disqualified Institution (but solely to the
extent the DQ List has been made available to the assigning Lender pursuant to
Section 13.04(d));
(G)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who


-149-

--------------------------------------------------------------------------------





may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and
(H)    notwithstanding anything to the contrary in this Section 13.04 or
elsewhere in this Agreement, the consent of each Swiss Borrower shall, so long
as no Event of Default has occurred and is continuing, be required (such consent
not to be unreasonably withheld or delayed) for an assignment or participation
to an assignee or Participant that is a Swiss Non-Qualifying Lender; provided,
however, that such a consent shall not be required by any Swiss Borrower, if,
taking into consideration the contemplated assignment or participation, the
number of Lenders or Participants, as applicable, that are Swiss Non-Qualifying
Lenders, does not and will not exceed ten (10).
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.02, 5.01 and 13.01). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c)
below.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent demonstrable error, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, any Lender, as to its own positions only, and any Issuing Bank, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants), the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b)(ii)(D)
above and any written consent to such assignment required by clause (b)(i)
above, the Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to this Agreement, the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein


-150-

--------------------------------------------------------------------------------





in the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this clause (v).
(c)    Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more Eligible Transferees (a “Participant”), in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans (including participations in Letters of Credit)
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged; (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations; (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement; and (D) such Participant shall not
be a Disqualified Institution (but solely to the extent the DQ List has been
posted to the Platform pursuant to Section 13.04(d)). Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of each Lender or each
adversely affected Lender and that directly affects such Participant. Each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 and 5.01 (subject to the requirements and limitations therein (it
being understood that the documentation required under Section 5.01 shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 13.04; provided that such Participant (A) agrees to be subject to
the provisions of Section 3.03 as if it were an assignee clause (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 3.01 or 5.01, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 3.04 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.02 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.03 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent such disclosure is necessary to
establish that such Commitments, Loans, Letters of Credit or other obligation is
in registered form under Section 5f.103-1(c) or Proposed Section 1.163-5(b) of
the United States Treasury Regulations (or, in each case, any amended or
successor version). The entries in the Participant Register shall be conclusive
absent demonstrable error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
(d)    The following provisions shall apply to Disqualified Institutions
notwithstanding any provision of this Agreement to the contrary:


-151-

--------------------------------------------------------------------------------





(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Lead Borrower has consented to such
assignment or participation in writing in its sole and absolute discretion, in
which case such Person will not be considered a Disqualified Institution for the
purpose of such assignment or participation). For the avoidance of doubt, with
respect to any assignee or Participant that becomes a Disqualified Institution
after the applicable Trade Date (including as a result of the delivery of a
notice pursuant to, and/or the expiration of the notice period referred to in,
the definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from being a Lender or Participant and
(y) the execution by the Lead Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment or participation in
violation of this clause (d)(i) shall not be void, but the other provisions of
this clause (d) shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Lead Borrower’s prior written consent in violation of
clause (i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Lead Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Institution and the Administrative
Agent, require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section
13.04), all of its interest, rights and obligations under this Agreement to one
or more Eligible Transferees at the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Lead
Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders (or any of them) and the
Administrative Agent, or (z) access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders and (B)(x) for purposes of any consent
to any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter and (y) for purposes of voting on any plan of
reorganization, each Disqualified Institution party hereto hereby agrees (1) not
to vote on such plan of reorganization, (2) if such Disqualified Institution
does vote on such plan of reorganization notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other applicable laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such plan of reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other applicable laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).


-152-

--------------------------------------------------------------------------------





(iv)    The Administrative Agent shall have the right, and the Lead Borrower
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Lead Borrower and any updates thereto
from time to time (collectively, the “DQ List”) on an Approved Electronic
Platform, including that portion of such Approved Electronic Platform that is
designated for “public side” Lenders and/or (B) provide the DQ List to each
Lender or potential Lender requesting the same.
(v)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, by any other
Person to any ‎Disqualified Institution.
(e)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans and Notes hereunder to a Federal Reserve Bank or any central
banking authority in support of borrowings made by such Lender from such Federal
Reserve Bank or any such central banking authority and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Borrowers), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations hereunder, as the case may
be. No pledge pursuant to this clause (e) shall release the transferor Lender
from any of its obligations hereunder (to include, for the avoidance of doubt,
in case of an enforcement of such pledge, the limitations pursuant to clause
(b)(ii)(H) above) or substitute any such pledgee or assignee for such Lender as
a party hereto.
(f)    [Reserved].
(g)    [Reserved].
(h)    [Reserved].
(i)    [Reserved].
(j)    Each Lender acknowledges and agrees to comply with the provisions of this
Section 13.04 applicable to it as a Lender hereunder.

Section 13.05    No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent, the Collateral Agent or any Lender in exercising
any right, power or privilege hereunder or under any other Loan Document and no
course of dealing between the Borrowers or any other Loan Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Loan Document expressly provided are cumulative and not exclusive of any rights,
powers or remedies which the Administrative Agent, the Collateral Agent or any
Lender would otherwise have. No notice to or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent or any Lender to any other or further
action in any circumstances without notice or demand.

Section 13.06    Exclusions of the Australian PPSA; Australian PPSA Further
Assurances.
(a)    Where any Secured Party has a security interest (as defined in the
Australian PPSA) under any Loan Document, to the extent the law permits:
(i)    for the purposes of sections 115(1) and 115(7) of the Australian PPSA:
(1)    each Secured Party with the benefit of the security interest need not
comply with sections 95, 118, 121(4), 125, 130, 132(3)(d) or 132(4) of the
Australian PPSA; and
(2)    sections 142 and 143 of the Australian PPSA are excluded;
(ii)    for the purposes of section 115(7) of the Australian PPSA, each Secured
Party with the benefit of the security interest need not comply with sections
132 and 137(3);
(iii)    each Party waives its right to receive from any Secured Party any
notice required under the Australian PPSA (including a notice of a verification
statement);
(iv)    if a Secured Party with the benefit of a security interest exercises a
right, power or remedy in connection with it, that exercise is taken not to be
an exercise of a right, power or remedy under the Australian PPSA unless the
Secured Party states otherwise at the time of exercise. However, this clause
does not apply to a right, power or remedy which can only be exercised under the
Australian PPSA; and
(v)    if the Australian PPSA is amended to permit the Parties to agree not to
comply with or to exclude other provisions of the PPSA, the Administrative Agent
may notify the Lead Borrower and the Secured Parties that any of these
provisions is excluded, or that the Secured Parties need not comply with any of
these provisions.
This clause (a) does not affect any rights a person has or would have other than
by reason of the Australian PPSA and applies despite any other clause in any
Loan Document.
(b)    Whenever the Administrative Agent or the Australian Security Trustee
reasonably requests a Loan Party to take an action to ensure any Loan Document
(or any security interest (as defined in the Australian PPSA) is fully
effective, enforceable and perfected with the contemplated priority, for more
satisfactorily assuring or securing to the Loan Parties the property the subject
of any such security interest or other Security in a manner consistent with the
Loan Documents or for aiding the exercise of any power in any Loan Document, the
Loan Party shall do it promptly at its own cost. Such actions may include
obtaining consents, signing documents, getting documents completed and signed
and supplying information, delivering documents and evidence of title and
executed blank transfers, or otherwise giving possession or control with respect
to any property the subject of any security interest.


-153-

--------------------------------------------------------------------------------






Section 13.07    Distributable Reserves. Nothing in this Agreement or any other
Loan Document will prevent any of the Lead Borrower, any other Borrower or any
of the Subsidiaries from reducing its company capital in any way permitted by
applicable law and the Lenders hereby consent to any such reduction of company
capital and, without limiting the foregoing, consent to and agree not to object
to any such reduction of company capital by way of court or other procedure
required to implement any such reduction of company capital. Notwithstanding the
foregoing, nothing in this Section 13.07 shall diminish the applicability of the
covenants contained in Article 10 hereof.

Section 13.08    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL; PROCESS AGENT.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT THAT, (X) IN
THE CASE OF ANY MORTGAGE OR OTHER SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE
BROUGHT BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE IN WHICH
THE RELEVANT MORTGAGED PROPERTY OR COLLATERAL IS LOCATED OR ANY OTHER RELEVANT
JURISDICTION, (Y) IN THE CASE OF ANY SPECIFIED FOREIGN LOAN DOCUMENT, LEGAL
ACTIONS AND PROCEEDINGS MAY BE BROUGHT AS SPECIFIED THEREIN AND (Z) IN THE CASE
OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY LOAN
PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDINGS) MAY ONLY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EACH OF THE PARTIES HERETO OR THERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID AT SUCH PARTY’S ADDRESS SET FORTH IN SECTION 13.03, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID
OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR ANY RIGHT THAT ANY AGENT,
ANY ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO COMMENCE LEGAL PROCEEDINGS
OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN ANY OTHER
JURISDICTION.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
(d)    Each Loan Party party hereto irrevocably and unconditionally appoints the
Lead Borrower, with an office on the date hereof at 12301 W. Wirth Street,
Wauwatosa, Wisconsin 53222, and its successors hereunder (in each case, the
“Process Agent”), as its agent to receive on behalf of each such Loan Party and
its property all writs, claims, process, and summonses in any action or
proceeding brought against it in the State of New York; provided that to the
extent the Process Agent is incorporated or organized under the laws of any
jurisdiction other than the United States of America, any state thereof or the
District of Columbia, the Process Agent agrees to maintain an office in the
United States (which may be effected through a sub-agent) for service of
process. Such service may be made by mailing or delivering a copy of such
process to the respective Loan Party in care of the Process Agent at the address
specified above for the Process Agent, and such Loan Party irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.
Failure by the Process Agent to give notice to the respective Loan Party, or
failure of the respective Loan Party, to receive notice of such service of
process shall not impair or affect the validity of such service on the Process
Agent or any such Loan Party, or of any judgment based thereon. Each Loan Party
party hereto covenants and agrees that it shall take any and all reasonable
action, including the execution and filing of any and all documents, that may be
necessary to continue the designation of the Process Agent above in full force
and effect, and to cause the Process Agent to act as such. Nothing herein shall
in any way be deemed to limit the ability to serve any such writs, process or
summonses in any other manner permitted by applicable law.

Section 13.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Lead Borrower and
the Administrative Agent.

Section 13.10    [reserved].

Section 13.11    Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

Section 13.12    Amendment or Waiver; Etc.
(a)    Except as expressly contemplated hereby, neither this Agreement nor any
terms hereof may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the Loan
Parties party hereto, the Administrative Agent and the Required Lenders, or the
Administrative Agent with the written consent of the Required Lenders, provided
that no such change, waiver, discharge or termination shall:
(i) without the prior written consent of each Lender (and Issuing Bank, if
applicable) directly and adversely affected thereby, extend the final scheduled
maturity of any Revolving Commitment, or reduce the rate or extend the time of
payment of interest or fees thereon or reduce or forgive the principal amount
thereof; provided that, (x) any amendment to the financial covenant definitions
in this Agreement shall not constitute a reduction in the rate of interest or
the reduction or forgiveness of any interest for purposes of this clause (i) and
(y) the default interest rate specified in Section 2.06(b) may be postponed,
delayed, reduced, waived or modified with the consent of the Required Lenders;
(ii) except as otherwise expressly provided in the Security Documents, release
all or substantially all of the Collateral under all the Security Documents
without the prior written consent of each Lender;
(iii) except as otherwise provided in the Loan Documents, release all or
substantially all of the value of the Guarantees by the Guarantors without the
prior written consent of each Lender;
(iv) amend, modify or waive any pro rata sharing provision of Section 2.10, the
payment waterfall provisions of Section 11.02, or any provision of this Section
13.12(a) (except for technical amendments with respect to additional extensions
of credit pursuant to this Agreement which afford the protections to such
additional extensions of credit of the type provided to the Revolving
Commitments on the Closing Date), in each case, without the prior written
consent of each Lender directly and adversely affected thereby;
(v) reduce the percentage specified in the definition of Required Lenders or
Supermajority Lenders without the prior written consent of each Lender (it being
understood that, without the prior written consent of the Required Lenders or
Supermajority Lenders, as applicable, additional extensions of credit pursuant
to this Agreement that are permitted by the terms hereof or that have been
consented to by the Required Lenders may be included in the determination of the
Required Lenders or Supermajority Lenders, as applicable, on substantially the
same basis as the extensions of Revolving Commitments are included on the
Closing Date);
(vi) amend Section 1.04 or the definition of “Alternative Currency” in a manner
that could cause any Lender to be required to lend Loans in an additional
currency without the written consent of such Lender; or
(vii) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement without the consent of each Lender;
provided further that no such change, waiver, discharge or termination shall:
(1) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Aggregate Commitments shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender);
(2) without the consent of each Agent adversely affected thereby, amend, modify
or waive any provision of Section 12 or any other provision of any Loan Document
as the same relates to the rights or obligations of such Agent;
(3) without the consent of Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent;
(4) without the consent of an Issuing Bank or the Swingline Lender, amend,
modify or waive any provision relating to the rights or obligations of such
Issuing Bank or Swingline Lender;
(5) without the prior written consent of the Supermajority Lenders, change the
definition of the term “Aggregate Availability”, “Aggregate Borrowing Base”,
“U.S. Borrowing Base”, “Australian Borrowing Base”, “Swiss Borrowing Base” or
“Borrowing Base” or any component definition used therein (including, without
limitation, the definitions of “Eligible Accounts”, “Eligible Cash”, “Eligible
Equipment”, “Eligible Inventory”, “Eligible Real Property” and “Eligible
Trademarks”) if, as a result thereof, the amounts available to be borrowed by
the Borrowers would be increased, or increase the percentages set forth therein
or add any new classes of eligible assets thereto; provided that the foregoing
shall not limit the discretion of the Administrative Agent to change, establish
or eliminate any Reserves or to add Accounts and Inventory acquired in a
Permitted Acquisition to any Borrowing Base as provided herein;
(6) without the prior written consent of the Supermajority Lenders, add
Borrowers under this Agreement that are organized under the laws of a
jurisdiction other than the United States, Australia, the Netherlands or
Switzerland or, in each case, any state thereof or the District of Columbia;
provided further that no Lender shall be required to lend to any such Borrower
without the prior written consent of such Lender; or
(7) without the prior written consent of the Required Facility Lenders,
adversely affect the rights of Lenders under such Facility in respect of
payments hereunder in a manner different than such amendment affects other
Facility.
(b)    If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the Lead
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 3.04 or (B) terminate such
non-consenting Lender’s Commitments and/or repay the outstanding Revolving Loans
of such Lender in accordance with Section 3.04; provided that, unless the
Commitments that are terminated, and Revolving Loans repaid, pursuant to the
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of outstanding Loans of existing Lenders
(who in each case must specifically consent thereto), then in the case of any
action pursuant to preceding clause (B) the Required Lenders (determined after
giving effect to the proposed action) shall specifically consent thereto;
provided further that, in any event the Lead Borrower shall not have the right
to replace a Lender, terminate its Commitments or repay its Revolving Loans
solely as a result of the exercise of such Lender’s rights (and the withholding
of any required consent by such Lender) pursuant to the second proviso to
Section 13.12(a).
(c)    Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Lender providing
the relevant Revolving Commitment Increase may (i) in accordance with the
provisions of Section 2.15, enter into an Incremental Revolving Commitment
Agreement, and (ii) in accordance with the provisions of Section 2.19, enter
into an Extension Amendment; provided that after the execution and delivery by
the Borrowers, the Administrative Agent and each such Lender may thereafter only
be modified in accordance with the requirements of clause (a) above of this
Section 13.12.
(d)    Without the consent of any other person, the applicable Loan Party or
Parties and the Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law.
(e)    Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.
(f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment, waiver or consent (and the definitions of
“Supermajority” and “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.
(g)    Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Loan Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Administrative Agent and the Loan Parties shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.
(h)    Notwithstanding the foregoing, as to any amendment, amendment and
restatement or other modification otherwise approved in accordance with this
Section, it shall not be necessary to obtain the consent or approval of any
Lender that, upon giving effect to such amendment, amendment and restatement or
other modification, would have no Commitment or outstanding Loans, so long as
such Lender receives payment in full of the principal of and interest on each
Loan made by, and all other amounts owing to, such Lender or accrued for the
account of such Lender under this Agreement and the other Loan Documents at the
time such amendment, amendment and restatement or other modification becomes
effective.


-154-

--------------------------------------------------------------------------------






Section 13.13    Survival. All indemnities set forth herein including, without
limitation, in Sections 3.01, 3.02, 5.01, 12.07 and 13.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

Section 13.14    [reserved].

Section 13.15    Confidentiality.
(a)    Subject to the provisions of clause (b) of this Section 13.15, each
Agent, each Lead Arranger, each Co-Syndication Agent, the Documentation Agent
and each Lender agrees that it will not disclose any information received from
or on behalf of the Lead Borrower, any other Borrower or any of their
Subsidiaries relating to the Lead Borrower, any other Borrower or any of their
Subsidiaries or any of their respective businesses without the prior consent of
the Lead Borrower (other than to its affiliates and its and their respective
directors, officers, employees, auditors, advisors, agents, representatives,
counselors and credit risk insurance providers (it being understood that the
disclosing Agent, Lead Arranger, Co-Syndication Agent, Documentation Agent or
Lender shall be responsible for any violation of the provisions of this Section
13.15(a) by any such Person), or to another Lender if such Lender or


-155-

--------------------------------------------------------------------------------





such Lender’s holding or parent company in its reasonable discretion determines
that any such party should have access to such information in connection with
the transactions contemplated by this Agreement and such Agent’s, Lead
Arranger’s, Co-Syndication Agent’s, Documentation Agent’s or Lender’s role
hereunder or investment in the Loans), provided that each Agent, Lead Arranger
and Lender may disclose any such information (i) as has become generally
available to the public other than by virtue of a breach of this Section
13.15(a) by such Agent, Lead Arranger or Lender, (ii) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body or any foreign regulatory authorities and
central banking authorities having or claiming to have jurisdiction over such
Agent, Lead Arranger or Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Agent, Lead Arranger or Lender, (v) in the case of any Lead
Arranger or Lender, to the Administrative Agent or the Collateral Agent, (vi) to
any prospective or actual direct or indirect contractual counterparty in any
swap, hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 13.15
(or language substantially similar to this Section 13.15(a)), (vii) in the case
of any Lender, to any prospective or actual transferee, pledgee or participant
in connection with any contemplated transfer, pledge or participation of any of
the Notes or Commitments or any interest therein by such Lender; provided that
such prospective transferee, pledgee or participant agrees to be bound by the
confidentiality provisions contained in this Section 13.15 (or language
substantially similar to this Section 13.15(a)), (viii) as has become available
to any Agent, Lead Arranger, any Co-Syndication Agent, the Documentation Agent,
any Lender or any of their respective Affiliates on a non-confidential basis
from a source other than the Lead Borrower or any of its Subsidiaries, agents or
representatives and which source is not known by such Person to be subject to a
confidentiality restriction in respect thereof in favor of the Lead Borrower or
any Affiliate of the Lead Borrower, (ix) for purposes of establishing a “due
diligence” defense and (x) that has been independently developed by such Agent,
Lead Arranger or Lender without the use of any other confidential information
provided by the Lead Borrower or on the Lead Borrower’s behalf; provided that,
to the extent permitted pursuant to any applicable law, order, regulation or
ruling, and other than in connection with credit and other bank examinations
conducted in the ordinary course with respect to such Agent, Lead Arranger or
Lender, in the case of any disclosure pursuant to the foregoing clauses (ii),
(iii) or (iv), such Agent, Lead Arranger or Lender will use its commercially
reasonable efforts to notify the Lead Borrower in advance of such disclosure so
as to afford the Lead Borrower the opportunity to protect the confidentiality of
the information proposed to be so disclosed. Nothing in this Agreement permits
the Secured Parties to disclose any information under Section 275(4) of the
Australian PPSA unless Section 275(7) of the Australian PPSA applies.
(b)    The Lead Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates, and such affiliates may share with such
Lender, any information related to the Lead Borrower or any of its subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of the Lead Borrower and its subsidiaries), provided such
Persons shall be subject to the provisions of this Section 13.15 to the same
extent as such Lender.
(c)    [reserved].
(d)    If any Loan Party provides any Agent, any Lead Arranger, any
Co-Syndication Agent, the Documentation Agent or any Lender with personal data
of any individual as required by, pursuant to, or in connection with the Loan
Documents, that Loan Party represents and warrants to the Agents, the Lead


-156-

--------------------------------------------------------------------------------





Arrangers, the Co-Syndication Agents, the Documentation Agent and the Lenders
that it has, to the extent required by law, (i) notified the relevant individual
of the purposes for which data will be collected, processed, used or disclosed;
and (ii) obtained such individual’s consent for, and hereby consents on behalf
of such individual to, the collection, processing, use and disclosure of his/her
personal data by the Agents, the Lead Arrangers, the Co-Syndication Agents, the
Documentation Agent and the Lenders, in each case, in accordance with or for the
purposes of the Loan Documents, and confirms that it is authorised by such
individual to provide such consent on his/her behalf.

Section 13.16    USA Patriot Act Notice. Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the Patriot Act and other
applicable anti-money laundering, anti-terrorist financing, government sanction
and “know your client” policies, regulations, laws or rules, it is required to
obtain, verify, and record information that identifies the Borrowers and each
Subsidiary Guarantor, which information includes the name of each Loan Party and
other information that will allow such Lender to identify the Loan Party in
accordance with the Patriot Act, and each Loan Party agrees to provide such
information from time to time to any Lender.

Section 13.17    [reserved].

Section 13.18    Release of Liens and Guarantees.
(a)    The Lenders and the other Secured Parties hereby irrevocably agree that
the Liens granted to the Collateral Agent by the Loan Parties on any Collateral
shall (1) be automatically released: (i) in full upon the occurrence of the
Termination Date as set forth in Section 13.18(d) below; (ii) upon the
Disposition (other than any lease or license) of such Collateral by any Loan
Party to a person that is not (and is not required to become) a Loan Party in a
transaction permitted by this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iii) to the extent that
such Collateral comprises property leased or licensed


-157-

--------------------------------------------------------------------------------





to a Loan Party, upon termination or expiration of such lease or license (and
the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), (iv) if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders (or such other percentage of the Lenders
whose consent may be required in accordance with Section 13.12), (v) to the
extent that the property constituting such Collateral is owned by any Guarantor
(other than the Lead Borrower or any other Borrower), upon the release of such
Guarantor from its obligations under the Guarantee in accordance with the
Guarantee Agreement or clause (b) below (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (vi) as required by the
Collateral Agent to effect any Disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Security Documents,
(vii) upon such Collateral becoming Excluded Property, and (viii) in the case of
Permitted Receivables Facility Assets or Securitization Assets, upon the
Disposition thereof by any Permitted Receivables Jurisdiction Subsidiary to a
Receivables Entity or Securitization Entity (or to another Affiliate for
substantially simultaneous ultimate Disposition to a Receivables Entity or
Securitization Entity), as applicable, of such Permitted Receivables Facility
Assets or Securitization Assets, in each case, pursuant to a Qualified
Receivables Facility or in connection with a Qualified Securitization
Transaction, in each case to the extent permitted hereunder, and (2) be released
in the circumstances, and subject to the terms and conditions, provided in
Section 12.11 (and the Collateral Agent may rely conclusively on a certificate
to that effect provided to it by any Loan Party upon its reasonable request
without any further inquiry). Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
being released) upon (or obligations (other than those being released) of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any Disposition, all of which shall continue to
constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.
(b)    
(1)    In addition, the Lenders and the other Secured Parties hereby irrevocably
agree that any Guarantor (other than the Lead Borrower or any other Borrower)
shall be released from its respective Guarantee (i) automatically upon
consummation of any transaction permitted hereunder (x) resulting in such
Subsidiary ceasing to constitute a Subsidiary or (y) in the case of any
Guarantor (other than the Lead Borrower and the Borrowers) which would not be
required to be a Guarantor because it is or has become an Excluded Subsidiary,
in each case following a written request by the Lead Borrower to the
Administrative Agent requesting that such person no longer constitute a
Guarantor and certifying its entitlement to the requested release (and the
Collateral Agent may rely conclusively on a certificate to the foregoing effect
without further inquiry); provided that any such release pursuant to the
preceding clause (y) shall only be effective if (A) no Default or Event of
Default has occurred and is continuing or would result therefrom, (B) such
Subsidiary owns no assets which were previously transferred to it by another
Loan Party which constituted Collateral or proceeds of Collateral (or any such
transfer of any such assets would be permitted hereunder immediately following
such release), (C) at the time of such release (and after giving effect
thereto), all outstanding Indebtedness of, and Investments previously made in,
such Subsidiary would then be permitted to be made in accordance with the
relevant provisions of Sections 10.01 and 10.04 (for this purpose, with the
Borrowers being required to reclassify any such items made in reliance upon the
respective Subsidiary being a Guarantor on another basis as would be permitted
by such applicable Section), and any previous Dispositions thereto pursuant to
Section 10.05 shall be re-characterized and would then be permitted as if same
were made to a Subsidiary


-158-

--------------------------------------------------------------------------------





that was not a Guarantor (and all items described above in this clause (C) shall
thereafter be deemed recharacterized as provided above in this clause (C)) and
(D) such Subsidiary shall not be (or shall be simultaneously be released as) a
guarantor with respect to any Permitted Refinancing Indebtedness with respect to
the foregoing or (ii) if the release of such Guarantor is approved, authorized
or ratified by the Required Lenders (or such other percentage of Lenders whose
consent is required in accordance with Section 13.12).
(2)    In addition, the Lenders and the other Secured Parties hereby irrevocably
agree that any Borrower (other than the Lead Borrower) shall be released from
its respective Guarantee and shall cease to be a Borrower (i) upon consummation
of any transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Subsidiary following a written request by the Lead Borrower to the
Administrative Agent requesting that such person no longer constitute a Borrower
and certifying its entitlement to the requested release (and the Collateral
Agent may rely conclusively on a certificate to the foregoing effect without
further inquiry); provided that any such release shall only be effective if (A)
no Default or Event of Default has occurred and is continuing or would result
therefrom, (B) no Loans have been made to such Borrower that have not yet been
repaid at the time of such release, (C) no Letters of Credit have been issued
for the account of such Borrower that have not expired, been terminated or been
Cash Collateralized and (D) to the extent that after giving effect to such
release, no Borrower would remain with respect to the applicable Facility, all
Commitments with respect to such Facility shall have been terminated or (ii) if
the release of such Borrower is approved, authorized or ratified by each Lender
under the applicable Facility.
(c)    The Lenders and the other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this Section 13.18, all without the further consent or
joinder of any Lender or any other Secured Party. Upon the effectiveness of any
such release, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be made. In connection with any release hereunder, the Administrative Agent
and the Collateral Agent shall promptly (and the Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent to) take such action
and execute any such documents as may be reasonably requested by the Borrowers
and at the Borrowers’ expense in connection with the release of any Liens
created by any Loan Document in respect of such Loan Party, property or asset;
provided that (i) the Administrative Agent shall have received a certificate of
a Responsible Officer of the Lead Borrower containing such certifications as the
Administrative Agent shall reasonably request, (ii) the Administrative Agent or
the Collateral Agent shall not be required to execute any such document on terms
which, in the applicable Agent’s reasonable opinion, would expose such Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (iii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of any Loan Party in respect of) all interests retained by any
Loan Party, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral. Any execution and
delivery of documents pursuant to this Section 13.18(c) shall be without
recourse to or warranty by the Administrative Agent or Collateral Agent.
(d)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, on the Termination Date, upon request of the Lead Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan


-159-

--------------------------------------------------------------------------------





Document, including, without limitation, original executed releases of the
Mortgages in recordable or registerable form and any reasonable assistance as
may be required to make any applicable recording, filing or registration of such
releases, whether or not on the date of such release there may be any (i)
obligations in respect of any Secured Bank Product Obligations (other than in
connection with any application of proceeds pursuant to Section 11.02) and (ii)
any contingent indemnification obligations or expense reimbursement claims not
then due; provided that the Administrative Agent shall have received a
certificate of a Responsible Officer of the Lead Borrower containing such
certifications as the Administrative Agent shall reasonably request. Any such
release of obligations shall be deemed subject to the provision that such
obligations shall be reinstated if after such release any portion of any payment
in respect of the obligations guaranteed thereby shall be rescinded, avoided or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation, administration, receivership, arrangement or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, interim receiver, monitor, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made. The Lead Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or the Collateral
Agent (and their respective representatives) in connection with taking such
actions to release security interests in all Collateral and all obligations
under the Loan Documents as contemplated by this Section 13.18(d).
(e)    Other than in connection with any application of proceeds pursuant to
Section 11.02, Obligations of the Lead Borrower or any of its Subsidiaries under
any Secured Bank Product Obligations (after giving effect to all netting
arrangements relating to such Secured Bank Product Obligations) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Bank Product
Obligations. For the avoidance of doubt, no release of Collateral or Guarantors
effected in the manner permitted by this Agreement shall require the consent of
any holder of obligations under Secured Bank Product Obligations.

Section 13.19    [reserved].

Section 13.20    Waiver of Sovereign Immunity. Each of the Loan Parties, in
respect of itself, its subsidiaries, its process agents, and its properties and
revenues, hereby irrevocably agrees that, to the extent that the Borrowers or
any of their respective subsidiaries or any of their respective properties has
or may hereafter acquire any right of immunity, whether characterized as
sovereign immunity or otherwise, from any legal proceedings, whether in the
United States or elsewhere, to enforce or collect upon the Loans or any Loan
Document or any other liability or obligation of the Borrowers or any of their
respective subsidiaries related to or arising from the transactions contemplated
by any of the Loan Documents, including, without limitation, immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, the Borrowers, for themselves and on behalf of
their respective subsidiaries, hereby expressly waive, to the fullest extent
permissible under applicable law, any such immunity, and agree not to assert any
such right or claim in any such proceeding, whether in the United States or
elsewhere. Without limiting the generality of the foregoing, the Borrowers
further agree that the waivers set forth in this Section 13.20 shall have the
fullest extent permitted under the Foreign Sovereign Immunities Act of 1976 of
the United States and are intended to be irrevocable for purposes of such Act.

Section 13.21    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other


-160-

--------------------------------------------------------------------------------





agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

Section 13.22    Absence of Fiduciary Relationship. Notwithstanding any other
provision of this Agreement or any provision of any other Loan Document, (i)
none of the Lead Arrangers, the Co-Syndication Agents, the Documentation Agent
or any Lender shall, solely by reason of this Agreement or any other Loan
Document, have any fiduciary, advisory or agency relationship or duty in respect
of any Lender or any other Person and (ii) the Borrowers hereby waive, to the
fullest extent permitted by law, any claims they may have against the Lead
Arrangers, the Co-Syndication Agents, the Documentation Agent or any Lender for
breach of fiduciary duty or alleged breach of fiduciary duty.

Section 13.23    Judgment Currency. If, for purposes of obtaining judgment in
any court, it is necessary to convert a sum from the currency provided under a
Loan Document (“Agreement Currency”) into another currency, the rate of exchange
used shall be the Spot Rate for conversion into U.S. Dollars or, for conversion
into another currency, the spot rate for the purchase of the Agreement Currency
with such other currency through the Administrative Agent’s principal foreign
exchange trading office for the other currency during such office’s preceding
Business Day. Notwithstanding any judgment in a currency (“Judgment Currency”)
other than the Agreement Currency, a Borrower shall discharge its obligation in
respect of any sum due under a Loan Document only if, on the Business Day
following receipt by the Administrative Agent of payment in the Judgment
Currency, the Administrative Agent can use the amount paid to purchase the sum
originally due in the Agreement Currency. If the purchased amount is less than
the sum originally due, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent and
Lenders against such loss. If the purchased amount is greater than the sum
originally due, the Administrative Agent shall return the excess amount to such
Borrower (or to the Person legally entitled thereto).


-161-

--------------------------------------------------------------------------------






Section 13.24    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “execute,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Notice of Borrowings, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 13.25    Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements among the parties.

Section 13.26    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
To the extent not prohibited by applicable law, rule or regulation, each Lender
shall notify the Lead Borrower and the Administrative Agent if it has become the
subject of a Bail-In Action (or any case or other proceeding in which a Bail-In
Action could reasonably be expected to be asserted against such Lender).

Section 13.27    Confirmation of Lender’s Status as a Swiss Qualifying Lender.


-162-

--------------------------------------------------------------------------------





(a)    Each Lender represents and warrants to the Loan Parties that, as of the
Closing Date (or, if later, the date such Lender becomes a party hereto), unless
notified in writing to the Administrative Agent and the Lead Borrower prior to
the Closing Date (or such later date), such Lender is a Swiss Qualifying Lender
and has not entered into a participation arrangement with respect to this
Agreement with any Person that is a Swiss Non-Qualifying Lender.
(b)    Without limitation to any consent or other rights provided for in this
Agreement (including Section 13.04), any Person that shall become a successor,
an assignee, a Participant or a sub-participant with respect to any Lender or
Participant pursuant to this Agreement shall confirm in writing to the
Administrative Agent and the Lead Borrower prior to the date such Person becomes
a Lender, Participant or sub-participant, that:
(i)    it is a Swiss Qualifying Lender and has not entered into a participation
(including sub-participation) arrangement with respect to this Agreement with
any Person that is a Swiss Non-Qualifying Lender; or
(ii)    if it is a Swiss Non-Qualifying Lender, it counts as one single creditor
for purposes of the Swiss Non-Bank Rules (taking into account any participations
and sub-participations).
(c)    Each Lender or Participant (including sub-participants) shall promptly
notify the Lead Borrower and the Administrative Agent if for any reason it
ceases to be a Swiss Qualifying Lender and/or it enters into a participation
(including sub-participation) arrangement with respect to this Agreement with
any Person that is a Swiss Non-Qualifying Lender.

Section 13.28    Termination of Commitments under Existing Credit Agreement.
Each of the signatories hereto that is also a party to the Existing Credit
Agreement hereby agrees that, as of the date hereof, all of the commitments to
extend credit under the Existing Credit Agreement to which such signatory is a
party are terminated automatically and any and all required notice periods in
connection with such termination are hereby waived and of no further force and
effect.
*    *    *




-163-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
BRIGGS & STRATTON CORPORATION,
as Lead Borrower
By: /s/ Mark A. Schwertfeger    
Name: Mark A. Schwertfeger
Title: Senior Vice President and Chief Financial Officer









--------------------------------------------------------------------------------






BRIGGS & STRATTON AG,
as Subsidiary Borrower
By: /s/ Mark A. Schwertfeger    
Name: Mark A. Schwertfeger
Title: Member of the Board of Directors



















--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent, Australian Security Trustee, a Lender
and an Issuing Bank
By: /s/ Richard D. Barritt    
Name: Richard D. Barritt
Title: Executive Director









--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., LONDON BRANCH,
as a Swiss Lender
By: /s/ Kennedy Capin    
Name: Kennedy Capin
Title: Authorised Officer





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Co-Syndication Agent, an Issuing Bank and individually as a Lender
By: /s/ Brian Conole    
Name: Brian Conole
Title: Senior Vice President





--------------------------------------------------------------------------------





BANK OF MONTREAL,
as Co-Syndication Agent, an Issuing Bank and individually as a Lender
By: /s/ Brittany Malone        
Name: Brittany Malone
Title: Vice President
BANK OF MONTREAL, LONDON BRANCH,
as Co-Syndication Agent, an Issuing Bank and individually as a Lender
By: /s/ William K S Smith    
Name: William K S Smith
Title: Managing Director, Head of EMEA BMO Financial Group
By: /s/ Richard Couzens    
Name: Richard Couzens
Title: Managing Director









--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent, an Issuing Bank and individually as a Lender
By: /s/ Michael Matranga        
Name: Michael Matranga
Title: Authorized Signatory
WELLS FARGO BANK, NATIONAL ASSOCIATION, LONDON BRANCH
as an Issuing Bank and individually as a Lender
By: /s/ T Saldanha    
Name: T Saldanha
Title: Authorised Signatory





U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent and a Lender
By: /s/ Daniel K. Yu        
Name: Daniel K. Yu
Title: Senior Vice President







--------------------------------------------------------------------------------






CIBC BANK USA,
as a Lender
By: /s/ Peter B. Campbell        
Name: Peter B. Campbell
Title: Managing Director









--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Paul H. Steiger        
Name: Paul H. Steiger
Title: Vice President





--------------------------------------------------------------------------------






FIRST MIDWEST BANK,
as a Lender
By: /s/ Thomas Brennan        
Name: Thomas Brennan
Title: Vice President





--------------------------------------------------------------------------------






Solely for purposes of Section 13.28:
BMO HARRIS BANK, N.A.,
as a lender under the Existing Credit Agreement
By: /s/ Brittany Malone        
Name: Brittany Malone
Title: Vice President





--------------------------------------------------------------------------------







SCHEDULE 1.01(A)
DESIGNATED ACCOUNT DEBTORS


None.















--------------------------------------------------------------------------------






SCHEDULE 1.01(B)
MORTGAGED PROPERTY


1.
150 Technology Pkwy, Auburn, AL 36830-8137

2.
110 Main St, Murray, KY 42071-2147

3.
731 Highway 142 & 3200 Butzen Dr, Poplar Bluff, MO 63901-8159

4.
3300 N 124th St, Wauwatosa, WI 53222-3106

5.
12301 W Wirth St, Wauwatosa, WI 53222-2110

6.
5375 N Main St, Munnsville, NY 13409-4003

7.
7251 Zell Miller Pkwy, Statesboro, GA 30458-3487

8.
46 Holland Industrial Park, Statesboro, GA 30461


























--------------------------------------------------------------------------------






SCHEDULE 1.01(C)
EXISTING LETTERS OF CREDIT




Issuer
Issuing Bank
Principal Amount
Date of Issuance
Maturity Date
Briggs & Stratton Corporation
Bank of America, N.A.
$1,000,000.00
11/20/2018
3/24/2021
Briggs & Stratton Corporation
Bank of America, N.A.
$540,000.00
4/9/2010
3/31/2020
Briggs & Stratton Corporation
Bank of America, N.A.
$10,000.00
9/2/2016
5/31/2021










--------------------------------------------------------------------------------






Schedule 2.01


Commitments


Lender
North American Revolving Commitment
Swiss Revolving Commitment
Aggregate Commitments
JPMorgan Chase Bank, N.A.
$101,443,089.43
$7,056,910.57
$108,500,000.00
Bank of America, N.A.
$101,443,089.43
$7,056,910.57
$108,500,000.00
Bank of Montreal
$101,443,089.43
$7,056,910.57
$108,500,000.00
Wells Fargo Bank, National Association
$101,443,089.43
$0.00
$101,443,089.43
Wells Fargo Bank, National Association (London Branch)
$0.00
$7,056,910.57
$7,056,910.57
U.S. Bank National Association
$75,731,707.32
$5,268,292.68
$81,000,000.00
CIBC Bank USA
$70,121,951.22
$4,878,048.78
$75,000,000.00
KeyBank National Association
$23,373,983.74
$1,626,016.26
$25,000,000.00
First Midwest Bank
$10,000,000.00
$0.00
$10,000,000.00
TOTAL
$585,000,000.00
$40,000,000.00
$625,000,000.00






















--------------------------------------------------------------------------------






SCHEDULE 8.04
GOVERNMENT APPROVALS


None.













--------------------------------------------------------------------------------






SCHEDULE 8.05
FINANCIAL STATEMENTS


[See attached.]

















--------------------------------------------------------------------------------






SCHEDULE 8.08(a)
SUBSIDIARIES




Current Legal Entities Owned
Record Owner
Percent Owned
State or Country of Organization
Briggs & Stratton AG
Briggs & Stratton Corporation
100%
Switzerland
Briggs & Stratton Australia Pty. Limited
Briggs & Stratton Corporation
100%
Australia
Briggs & Stratton Austria Gesellschaft m.b.H.
Briggs & Stratton Corporation
100%
Austria
Briggs & Stratton Canada Inc.
Briggs & Stratton Corporation
100%
Canada
Briggs & Stratton (Chongqing) Engine Co., Ltd.
Briggs & Stratton International, Inc.
95.18%
China
Briggs & Stratton CZ, s.r.o.
Briggs & Stratton Corporation
100%
Czech Republic
Daihatsu-Briggs Co., Ltd.
Briggs & Stratton Corporation
50.0001%
Japan
Briggs & Stratton France
Briggs & Stratton Corporation
100%
France
Briggs & Stratton Germany GmbH
Briggs & Stratton Corporation
100%
Germany
Briggs & Stratton Iberica, S.L.
Briggs & Stratton Corporation
100%
Spain
Briggs & Stratton International Holding B.V.
Briggs & Stratton International, Inc.
100%
Netherlands
Briggs & Stratton International AG
Briggs & Stratton Corporation
100%
Switzerland
Briggs & Stratton International, Inc.
Briggs & Stratton Corporation
100%
Wisconsin
Briggs & Stratton Italy S.r.l.
Briggs & Stratton Corporation
100%
Italy
Briggs & Stratton Japan K.K.
Briggs & Stratton Corporation
100%
Japan
Briggs & Stratton (Malaysia) Sdn. Bhd.
Briggs & Stratton Corporation
100%
Malaysia
Briggs & Stratton Mexico S. de R.L. de C.V.
Briggs & Stratton Corporation
99.999997%
Mexico
Briggs & Stratton Mexico S. de R.L. de C.V.
Briggs & Stratton International, Inc.
0.000003%
Mexico
Briggs & Stratton Netherlands B.V.
Briggs & Stratton Corporation
100%
Netherlands
Briggs & Stratton New Zealand Limited
Briggs & Stratton Corporation
100%
New Zealand
Branco Motores Ltda
Briggs & Stratton International, Inc.
99.999998%
Brazil






--------------------------------------------------------------------------------





Current Legal Entities Owned
Record Owner
Percent Owned
State or Country of Organization
Branco Motores Ltda
Briggs & Stratton Tech, LLC
0.000002%
Brazil
Briggs & Stratton RSA (Proprietary) Limited
Briggs & Stratton Corporation
100%
South Africa
Briggs & Stratton (Shanghai) International Trading Co., Ltd.
Briggs & Stratton International, Inc.
100%
China
Briggs & Stratton (Shanghai) Management Co., Ltd.
Briggs & Stratton International, Inc.
100%
China
Briggs & Stratton Sweden Aktiebalog
Briggs & Stratton Corporation
100%
Sweden
Briggs & Stratton Tech, LLC
Briggs & Stratton Corporation
100%
Wisconsin
Briggs & Stratton U.K. Limited
Briggs & Stratton Corporation
100%
United Kingdom
Briggs & Stratton India Private Limited
Briggs & Stratton International Holding B.V.
100%
India
Victa Lawncare Pty. Ltd.
Briggs & Stratton Australia Pty. Limited
100%
Australia
Victa Ltd
Victa Lawncare Pty. Ltd.
100%
Australia
Billy Goat Industries, Inc.
Briggs & Stratton Corporation
100%
Missouri
Allmand Bros., Inc.
Briggs & Stratton Corporation
100%
Nebraska
Briggs & Stratton Limited Liability Company
Briggs & Stratton International, Inc.
99.99%
Russia
Briggs & Stratton Limited Liability Company
Briggs & Stratton Tech, LLC
0.01%
Russia
Briggs & Stratton Corporation Foundation Inc.
Briggs & Stratton Corporation
100%
Wisconsin






















--------------------------------------------------------------------------------






SCHEDULE 8.08(b)
SUBSCRIPTIONS


1.
Pursuant to the Amended and Restated Deferred Compensation Plan for Directors
dated as of April 21, 2016 (Exhibit No. 10.9 to the Lead Borrower’s 2019 Form
10-K), directors are permitted to defer cash compensation payable to them to a
common share unit account which is to be distributed in shares of common stock
of the Lead Borrower unless the director elects a cash distribution.



2.
Employees who receive restricted stock awards each year have the option of
taking the award either in shares of restricted stock or in restricted stock
units. If the former is elected, then the employee enters into a restricted
stock award agreement with the Lead Borrower (outstanding forms thereof are
filed as Exhibit Nos. 10.5(b), 10.5(h), 10.21 and 10.25 to the Lead Borrower’s
2019 Form 10-K). If the latter is elected, then no shares are issued at the
outset; however, the award agreement provides the employee with the right to
receive common stock in the future (outstanding forms thereof are filed as
Exhibit Nos. 10.5(c), 10.5(g), 10.22 and 10.26 to the Lead Borrower’s 2019 Form
10-K).
















--------------------------------------------------------------------------------






SCHEDULE 8.16
ENVIRONMENTAL MATTERS


None.













--------------------------------------------------------------------------------






SCHEDULE 8.20
INSURANCE


Coverage
Deductible/Retention
Territory of Coverage
General Description of What is Covered
Limits
Primary
Insurer
Policy Inception
Directors & Officers
$500,000/claim; $1MM/securities claim
Worldwide
Protects individual directors and officers when indemnification is not available
because the corporate entity is unwilling/unable to indemnify. Reimburses
corporate entity for its indemnification obligation to directors and officers.
Covers the corporate entity itself for securities claims.
$75,000,000
Continental Casualty Company
10/27/2018
Employment Practices Liability
$250,000
Worldwide
Protects businesses (including subsidiaries), directors, officers, and all
employees against claims alleging employment practices wrongful acts brought by
or on behalf of any past, present, or prospective employees and by the Equal
Opportunity Employment Commission (EEOC) or similar state or local governmental
authorities.
$10,000,000
Axis Insurance Company
10/27/2018






--------------------------------------------------------------------------------





Fiduciary Liability
$250,000
Worldwide
Protects fiduciaries of benefit plans, other employees, the plans themselves,
and businesses (plan sponsers) against financial loss caused by claims for
alleged mismanagement of plans and/or their assets.
$30,000,000
Axis Insurance Company
10/27/2018
Crime
$150,000
Worldwide
Protection for organizations against employee theft of assets, including money,
securities, and other property, and to certain types of acts of non-employees,
such as robbery of property located on the Insured's premises or while in
transit, loss due to forgery or alteration of negotiable instruments (e.g.
securities, checks) or loss due to electronic funds transfer fraud.
$10,000,000
Berkley Regional Insurance Company
10/27/2018
Cyber
$100,000/10 Hour Waiting Period
Worldwide
Protects against losses and expenses associated with a growing range of cyber
perils, for example, date breaches, notification costs, third-party liability,
business interruption, cyber extortion and reputation damage.
$10,000,000
Indian Harbor Insurance Company
7/1/2018
Aircraft H&L
N/A
Worldwide
Aircraft Hull & Liability
$100,000,000
Global Aerospace, Inc.
6/1/2019






--------------------------------------------------------------------------------





Work Comp
N/A
California
Workers Compensation (CA)
$1M/$1M/$1M
C N A
12/31/2018
Work Comp
N/A
AZ, AR, CO, CT, ID, IL, IN, IA, KS, LA ME, MD, MA, MI, MN, MS, NH, NJ, NC, OK,
OR, PA, SC, TN, TX, VA
Work Comp (AOS)
$1M/$1M/$1M
Transportation Insurance Company
12/31/2018
Business Auto
N/A
United States
Business Auto
$2,000,000
Continental Insurance Company
12/31/2018
Commercial Flood
$5,000/$5,000
Poplar Bluff, MO
National Flood Insurance Program: 3200 Butzen Dr (Poplar Bluff, MO)
$500k/$500K
Hartford Insurance Company of the Midwest
5/9/2019
Commercial Flood
$5,000
Poplar Bluff, MO
National Flood Insurance Program: 1515 Cravens Dr (Poplar Bluff, MO)
$500k
Hartford Insurance Company of the Midwest
2/10/2019
Commercial Flood
$5,000/$5,000
Poplar Bluff, MO
National Flood Insurance Program: 731 Hwy 142 (Poplar Bluff, MO)
$500k/$500k
Hartford Insurance Company of the Midwest
12/8/2018
Lead Umbrella / Excess Liability
UL $2,000,000
Worldwide
$10M x UL Part of $25M
$10,000,000
Apollo/Star
4/1/2019
Excess Liability
UL $2,000,000
Worldwide
$10M x UL Punitive
$10,000,000
Magna Carta
4/1/2019
Excess Liability
$10,000,000
Worldwide
$5M part of 15 x 10 Punitive
$5,000,000
AWAC Bermuda
4/1/2019
Excess Liability
$10,000,000
Worldwide
$5M part of 15 x 10 Punitive
$5,000,000
AWAC
4/1/2019
Excess Liability
$10,000,000
Worldwide
$10M part of 15 x 10
$10,000,000
Allianz
4/1/2019
Excess Liability
$25,000,000
Worldwide
$75M x $25M
$75,000,000
Liberty, AXA XL, Everest, Allianz
4/1/2019
Excess Liability
$100,000,000
Worldwide
$25M x $100M
$25,000,000
AXA XL
4/1/2019






--------------------------------------------------------------------------------





Foreign Casualty (Difference-in-Condition Coverage)
Various
Worldwide, except US and Puerto Rico
Foreign, Auto, GL, WC
Various
ACE American Insurance Company
4/1/2019
Special Contingency Risks
N/A
Worldwide
Special Contingency Risks Coverage
$5,000,000
Great American Insurance Group
4/23/2019
Environmental Pollution Liability
$500,000
Billy Goat Locations
Environmental Pollution Liability (5-Year)
$10,000,000
Indian Harbor Insurance Company
5/20/2015
Aviation Liability
N/A
Worldwide
Aircraft Products/Completed Operations and Grounding Liability
$10,000,000
QBE Insurance Corporation
4/1/2019
Excess Work Comp
Self-Insured Retention of $600,000 for NY and $500,000 for all other states
AL, GA, KY, MO, NE, NY and WI
Specific Excess Workers' Compensaion and Employers' Liability Insurance
$1M/$1M/$1M
Safety National
12/31/2018
Commercial Property
Various ($500,000 general; $100,000 local; $25,000 transit)
Worldwide (except where United States prohibits business)
Risks of physical loss or damage
$650,000,000 general; $100,000,000 local
XL Insurance America, Inc. 
6/1/2019
Product Liability
N/A
N/A
Product Liability: Ground Logic
$1M/$2M
Gemini Insurance Company
12/11/2017
Excess Liability
N/A
N/A
Excess Liability: Ground Logic
$1,000,000
Evanston Insurance Company
12/11/2017
Marine Cargo
$5,000
Worldwide
Marine Cargo and War Risks and Strikes, Riots & Civil Commotions
$10,000,000
Travelers Property Casualty Company of America
7/1/2019
















--------------------------------------------------------------------------------






SCHEDULE 8.21
INTELLECTUAL PROPERTY


None.



















--------------------------------------------------------------------------------






SCHEDULE 9.12
POST-CLOSING ITEMS


1.
Within thirty (30) days of the Closing Date, the Loan Parties shall deliver to
the Administrative Agent stock or share certificates for all certificated Equity
Interests in each Subsidiary owned by a Loan Party and all notes or other
instruments owned by a Loan Party in respect of Indebtedness owing to such Loan
Party (in each case other than Excluded Securities), together with note powers,
stock powers, stock transfer forms or other instruments of transfer with respect
thereto endorsed in blank.

2.
Within thirty (30) days of the Closing Date, the Loan Parties shall deliver to
the Administrative Agent insurance endorsements for each of its property and
liability insurance policies, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

3.
Within ninety (90) days of the Closing Date, the Loan Parties shall deliver to
the Administrative Agent each Receivables Intercreditor Agreement or
Securitization Intercreditor Agreement, as applicable, in respect of
arrangements with Lowes, MTD, Husqvarna, Toro and Black & Decker, in each case
in form and substance reasonably satisfactory to the Administrative Agent.

4.
Within ninety (90) days of the Closing Date, the Loan Parties shall use
commercially reasonable efforts to deliver to the Administrative Agent a
landlord waiver or bailee waiver, in form and substance reasonably satisfactory
to the Administrative Agent, for each location leased by any Loan Party where
such Loan Party stores Collateral or where a Loan Party otherwise stores
Collateral.

5.
Within ninety (90) days of the Closing Date, the Loan Parties shall deliver to
the Administrative Agent a control agreement in respect of each of its deposit
accounts, securities accounts and other bank accounts (other than any such
accounts constituting Excluded Property), in each case in form and substance
reasonably satisfactory to the Administrative Agent.
















--------------------------------------------------------------------------------






SCHEDULE 9.18
DEPOSIT ACCOUNTS


Owner
Type of Account
Bank
Account Number
(Final Four Digits)
Currency
Briggs & Stratton Corporation
Deposit
Bank of America
1014
JPY
Briggs & Stratton Corporation
Deposit
Bank of America
8011
EUR
Briggs & Stratton Corporation
Deposit
Bank of Montreal
1266
CAD
Briggs & Stratton Corporation
Concentration
JPMorgan Chase Bank, N.A.
4049
USD
Briggs & Stratton Corporation
Concentration
US Bank
1465
USD
Briggs & Stratton Australia Pty. Limited
Deposit
JPMorgan Chase Bank, N.A.
9489
USD
Briggs & Stratton Australia Pty. Limited
Deposit
JPMorgan Chase Bank, N.A.
6702
AUD
Briggs & Stratton AG
Deposit
Bank of America
6018
EUR
Briggs & Stratton AG
Deposit
Bank of America
6034
GBP
Briggs & Stratton AG
Deposit
Bank of America
6026
USD
Briggs & Stratton AG
Deposit
Bank of America
5011
CHF
Briggs & Stratton AG
Deposit
Bank of America
6042
NOK






























--------------------------------------------------------------------------------






SCHEDULE 10.01
INDEBTEDNESS


Appeal bond relating to the ongoing Exmark litigation described in Note 13 to
the consolidated financial statements of Briggs & Stratton Corporation included
in the report on Form 10-K filed with the Securities and Exchange Commission for
the fiscal year ended June 30, 2019


Indebtedness in connection with New Market Tax Credit in an aggregate amount of
$23,635,000.00 pursuant to Loan Agreement dated August 16, 2017 by and among ST
CDE XXXVIII, LLC, DVCI CDE XXXIV, LLC, MuniStrategies Sub-CDE#24, LLC and Briggs
& Stratton Corporation


Chapter 100 PILOT Project:
Obligation to make payments in lieu of taxes as contemplated by the Performance
Agreement dated as of December 1, 2011 between City of Poplar Bluff, Missouri,
and Briggs & Stratton Corporation















--------------------------------------------------------------------------------






SCHEDULE 10.02(A)
LIENS


BRIGGS & STRATTON CORPORATION


JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Wisconsin
HYG Financial Services, Inc.
70004650419
04/03/2007
Certain leased equipment.
Continuation #110013976430 filed 11/14/2011;
Amendment #110013976531 filed 11/14/2011 changing Secured Party’s address;
Amendment #160014892630 filed 11/14/2016 changing Secured Party; Continuation
#160014901823 filed 11/14/2016
Wisconsin
Cisco Systems Capital Corporation
80001813619
02/05/2008
Certain leased equipment.
Continuation #130001533012 filed 2/1/2013; Continuation #180001348319 filed
1/30/2018
Wisconsin
Citibank NA
130005145924
04/18/2013
Certain accounts owed to Briggs & Stratton Corporation by Husqvarna Professional
Products, Inc.
Continuation #180001741518 filed 2/7/2018
Wisconsin
Hagemeyer North America, Inc.
130014411112
11/04/2013
Certain consigned items, parts and products.
Continuation #180013310412 filed 10/2/2018






--------------------------------------------------------------------------------





JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Wisconsin
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
140012742622
09/30/2014
Certain printing equipment.
 
Wisconsin
Salem Tools, Inc
150012911418
10/13/2015
Inventory Consignment Agreement covering Consumable Tooling and Production
Supplies.
 
Wisconsin
Die-Tech and Engineering, Inc.
160011269726
08/24/2016
Certain equipment.
 
Wisconsin
HYG Financial Services, Inc.
160013113312
10/05/2016
Leased equipment.
 
Wisconsin
Die-Tech and Engineering, Inc.
170001847525
02/09/2017
Certain equipment.
 
Wisconsin
Citibank, N.A., its branches, subsidiaries and affiliates
170003049218
03/08/2017
All right, title and interest of Debtor in and to all accounts and all other
forms of obligations owing to Debtor by Stanley Black & Decker, Inc. and its
subsidiaries and affiliates.
 
Wisconsin
JPMorgan Chase Bank, N.A.
170011475321
08/22/2017
All accounts receivable which arise out of the sale of goods and services by
Debtor to MTD Products Inc. and/or its subsidiaries or affiliates.
 
Wisconsin
Tristate Machinery, Inc.
170015370218
11/10/2017
Certain equipment.
 






--------------------------------------------------------------------------------





JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Wisconsin
TCF Equipment Finance, a division of TCF National Bank
180017087124
12/28/2018
Certain equipment.
 





•
Those certain Liens securing the NMTC Financing.






ALLMAND BROS., INC.


JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Nebraska
Mitsubishi Turbocharger and Engine America, Inc.
9916780079-8
09/20/2016
Certain equipment.
 



BRIGGS & STRATTON AUSTRALIA PTY. LIMITED


JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
(DD/MM/YYYY)
SUMMARY COLLATERAL DESCRIPTION
Australia
DAVEY WATER PRODUCTS PTY LTD
201112280311162
30/01/2012
Collateral description: all goods supplied by the secured party to the grantor
including any
proceeds being all present and after acquired property relating to the goods
Proceeds: Yes - PROCEEDS OF INVENTRY AND ALL PRESENT AND AFTER
ACQUIRED PROPERTY
Inventory: Yes
PMSI: Yes
Australia
VISY BOARD PROPRIETARY LIMITED
201201050027782
30/01/2012
Collateral description: All goods, services, products and equipment supplied by
Visy Board Pty Ltd, acting through its trading divisions, together with the
proceeds of sale generated by such supply.
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: Yes
Australia
PRO-PAC PACKAGING (AUST) PTY. LIMITED
201201051973772
30/01/2012
Collateral description: All goods supplied by the secured party to the grantor
including but not limited to packaging products and related goods.
Proceeds: Yes – All present and after acquired property.
Inventory: Yes
PMSI: Yes
Australia
FLEET PARTNERS PTY LIMITED
201202210008374
21/02/2012
Collateral description: All motor vehicles subject to lease arrangements with
Fleet Partners Pty Ltd
Proceeds: Yes - All present and after acquired property
Inventory: No
PMSI: Yes
Australia
ORIX AUSTRALIA CORPORATION LIMITED
201302120030221
12/02/2013
Collateral description: Any and all motor vehicles (including their accessories,
parts, and equipment) presently or at any future time mortgaged in favour of the
Secured Party by the Grantor or leased, hired or supplied by the Secured Party
(or any party for which the Secured Party is nominated to act) to the Grantor
Proceeds: Yes - All present and after acquired property
Inventory: No
PMSI: Yes
Australia
DULUXGROUP (AUSTRALIA) PTY LTD
201303130045461
13/03/2013
Collateral description: All types of products, goods and equipment including,
without limitation, decorative coatings, gardening products, adhesives,
sealants, surface protecting products, doors & openers, construction supplies
and kitchen & laundry products, supplied by or on behalf of the secured party to
the grantor, whether DuluxGroup branded or not [together with all attachments,
accessories and ancillary products used with or for any of these products, goods
or equipment whether DuluxGroup branded or not].
Proceeds: Yes - All proceeds (as that term is defined in s.31 of the PPSA)
arising from the sale or any other dealing with any of the collateral including,
without limitation, goods, money, accounts receivable, chattel paper,
intangibles,
negotiable instruments, documents of title and investment securities
Inventory: No
PMSI: Yes
Australia
LOSCAM AUSTRALIA PTY LTD
201308190040786
19/08/2013
Collateral description: All equipment leased, rented or
otherwise made available to the
grantor by the secured party
Proceeds: Yes - All present and after acquired property
Inventory: No
PMSI: Yes
Australia
R.H. BARE PTY LTD
201309050010304
05/09/2013
Collateral description: Other goods
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: No
Australia
CROWN EQUIPMENT PTY. LIMITED
201310150016585
15/10/2013
Collateral description: "All motor vehicles including all forklift trucks and
sweepers supplied to the Grantor by the Secured Party in accordance with any
agreement to rent, purchase, finance or loan motor
vehicles to/by the Grantor."
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: Yes
Australia
CROWN EQUIPMENT PTY. LIMITED
201310220050259
22/10/2013
Collateral description: All motor vehicles including all forklift trucks and
sweepers supplied to the Grantor by the Secured Party in accordance with any
agreement to rent, purchase, finance or loan motor
vehicles to/by the Grantor.
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: Yes
Australia
WELLEN PTY LTD
201311080029381
08/11/2013
Collateral description: Collateral supplied by the Secured Party
Proceeds: Yes - All present and after acquired property.
Inventory: Yes
PMSI: Yes
Australia
JUBILEE SPRING CO PTY LTD
201311270088232
27/11/2013
Collateral description: All goods supplied by the Secured
Party to the Grantor.
Proceeds: Yes - All Present and After Acquired Property
Inventory: Yes
PMSI: Yes
Australia
MASPORT AUSTRALIA PTY. LTD.
201401290162377
29/01/2014
Collateral description: All Masport Lawnmowers (including ride-ons), Shredders,
Barbeques, Outdoor Heating, Garden products, Alko Concord, and other products
supplied from time to time by Masport
Limited and any services relating thereto, together with all proceeds
(including, without limitation, goods, money, accounts receivable, chattel
paper, intangibles, negotiable
instruments, documents of title and investment securities) arising from these
goods and services.
Proceeds: Yes - All present and after acquired property
Inventory: Yes
PMSI: Yes
Australia


1.    VISY LOGISTICS NO 2 PTY LTD
2.    REGIONAL RECYCLERS PTY LTD
3.    VISY AUTOMATION INTERNATIONAL PTY LTD
4.    SOUTHERN PAPER PTY LTD
5.    VISY WEST COAST PTY LTD
6.    VISY INDUSTRIES AUSTRALIA PTY LTD
7.    VISY LEASING PTY LTD
8.    VISY LOGISTICS PTY LTD
9.    VISY CDL SERVICES PTY LTD
10.    SALVAGE PAPER PTY LTD
11.    MASON DUFLEX DISPLAYS PTY. LIMITED
12.    P & I PTY. LTD.
13.    VISY RECYCLING AUSTRALIA PTY LTD
14.    VISY TECHNOLOGY SYSTEMS PTY LTD
15.    VISY TECH SYSTEMS PTY. LTD.
16.    MPC QUIKPAK PTY LTD
17.    ACE PRINT AND DISPLAY PTY LIMITED
18.    The Trustee for SOUTHERN PAPER CONVERTERS TRUST
19.    VISY PAPER PTY. LTD.
20.    BUILD RUN REPAIR (AUSTRALIA) PTY LTD
21.    VISYPET PTY. LTD.
22.    VISY PACKAGING PTY. LTD.
23.    VISY PULP AND PAPER PTY. LTD.
24.    VISY GLAMA PTY LTD
25.    VISY CARTONS PTY LTD
26.    VISY BOARD PROPRIETARY LIMITED


201401300235461
30/01/2014
Collateral description: All goods, services, products,
materials and equipment sold,
supplied, delivered, leased, consigned or otherwise made available to the
Grantor by or on behalf of a Secured Party or any of its related entities from
time to time,[including but not limited to: any goods, products, materials or
equipment marked with a Visy logo or trademark; expressed to be produced,
manufactured, delivered or made available by Visy]
Proceeds: Yes - All present and after acquired property.
Inventory: Yes
PMSI: Yes
Australia


1.    VISY LOGISTICS NO 2 PTY LTD
2.    REGIONAL RECYCLERS PTY LTD
3.    VISY AUTOMATION INTERNATIONAL PTY LTD
4.    SOUTHERN PAPER PTY LTD
5.    VISY WEST COAST PTY LTD
6.    VISY INDUSTRIES AUSTRALIA PTY LTD
7.    VISY LEASING PTY LTD
8.    VISY LOGISTICS PTY LTD
9.    VISY CDL SERVICES PTY LTD
10.    SALVAGE PAPER PTY LTD
11.    MASON DUFLEX DISPLAYS PTY. LIMITED
12.    P & I PTY. LTD.
13.    VISY RECYCLING AUSTRALIA PTY LTD
14.    VISY TECHNOLOGY SYSTEMS PTY LTD
15.    VISY TECH SYSTEMS PTY. LTD.
16.    MPC QUIKPAK PTY LTD
17.    ACE PRINT AND DISPLAY PTY LIMITED
18.    The Trustee for SOUTHERN PAPER CONVERTERS TRUST
19.    VISY PAPER PTY. LTD.
20.    BUILD RUN REPAIR (AUSTRALIA) PTY LTD
21.    VISYPET PTY. LTD.
22.    VISY PACKAGING PTY. LTD.
23.    VISY PULP AND PAPER PTY. LTD.
24.    VISY GLAMA PTY LTD
25.    VISY CARTONS PTY LTD
26.    VISY BOARD PROPRIETARY LIMITED
201401300235658
30/01/2014
Collateral description: All goods, services, products,
materials and equipment sold,
supplied, delivered, leased, consigned or otherwise made available to the
Grantor by or on behalf of a Secured Party or any of its related entities from
time to time,[including but not limited to: any goods, products, materials or
equipment marked with a Visy logo or trademark; expressed to be produced,
manufactured, delivered or made available by Visy]”
Proceeds: Yes - All present and after acquired property.
Inventory: Yes
PMSI: No
Australia
GPC ASIA PACIFIC PTY LTD
201401300432070
30/01/2014
Collateral description: Motor Vehicle Hard Parts & Accessories
Proceeds: Yes - All present and after acquired property.
Inventory: Yes
PMSI: Yes
Australia
BARRON & RAWSON PTY LTD
201406040038832
04/06/2014
Collateral description: Goods supplied and all tooling by the
secured party to the grantor
Proceeds: Yes - All present and after acquired property.
Inventory: Yes
PMSI: Yes
Australia
M P I AUSTRALIA PTY LTD
201406120014424
12/06/2014
Collateral description: Autobag Machine Model Bagger AB180 and Model Maximiser
Serial Numbers 6291 (Bagger) & 7013 (Maximiser)
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: Yes
Australia
CAPS AUSTRALIA PTY LTD
201505110061948
11/05/2015
Collateral description: Collateral supplied by the secured party
Proceeds: Yes - All present and after acquired property.
Inventory: Yes
PMSI: Yes
Australia
R.H. BARE PTY LTD
201505120055909
12/05/2015
Collateral description: Other Goods
Proceeds: No
Inventory: Yes
PMSI: Yes
Australia
Komatsu Forklift Australia Pty Ltd
201505140061451
14/05/2015
Collateral description: Motor vehicle
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: Yes
Australia
Komatsu Forklift Australia Pty Ltd
201505140062040
14/05/2015
Collateral description: Motor vehicle
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: Yes
Australia
A PLUS PLASTICS & TOOLING PTY LTD
201507170003611
17/07/2015
Collateral description: Supply of manufactured plastic injected moulded products
as described by the Secured Party to the
Grantor on associated invoices. All Goods supplied by the Secured Party to the
Grantor, pursuant to the signed Credit Application dated 26/03/2015
allowing a security interest, as stated in the Secured Party's terms and
conditions, to be taken in all Goods previously supplied (if any) and all Goods
that will be supplied in the
future by the Secured Party to the Grantor.
Proceeds: Yes - All present and after-acquired property. If any of the secured
Goods are sold by the Grantor prior to payment of the Goods, then proceeds of
the sale thereof shall be the property of the Secured Party Group.
Inventory: Yes
PMSI: No
Australia
TYRE & TUBE AUSTRALIA (SERVICES) PTY LTD
201511050036276
05/11/2015
Collateral description: Tyres, Tubes and all relevant components supplied by
Tyre & Tube Australia (Services) Pty Ltd
Proceeds: Yes - All present and after acquired property.
Inventory: Yes
PMSI: Yes
Australia
MACQUARIE LEASING PTY LTD
201512220089415
22/12/2015
Collateral description: All goods leased to the grantor under novated lease
arrangements between Macquarie Leasing Pty Ltd and one or more employees of the
grantor, and all proceeds arising from those goods, or novated lease agreements.
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201602270001628
27/02/2016
Collateral description: Motor Vehicle
Proceeds: Yes - All present and after acquired property
Inventory: No
PMSI: Yes
Australia
Komatsu Forklift Australia Pty Ltd
201605180044684
18/05/2016
Collateral description: All Equipment, Parts and Consumables supplied by the
secured Party to the Grantor
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201609300072962
30/09/2016
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201609300075938
30/09/2016
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201610170062246
17/10/2016
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
ESSENTRA PTY LTD
201611070027210
07/11/2016
Collateral description: Other Goods
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: No
Australia
FLEETPLUS PTY LIMITED
201611180061634
18/11/2016
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201612120005927
12/12/2016
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201701240034311
24/01/2017
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
ELGAS LIMITED
201704010041553
01/04/2017
Collateral description: All goods now and in future supplied, bailed or
otherwise made available by the secured party to grantor including but not
limited to all gas, bulk gas facilities, exchange cylinders,
equipment, consumables and rental cylinders.
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201705290049355
29/05/2017
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201706140046077
14/06/2017
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201707270048879
27/07/2017
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
WASTECH (HOLDINGS) PTY. LTD.
201708170052612
17/08/2017
Collateral description: Being for Rental of Baler 4-X16 Bramidan Baler serial
number PEX 207 097-2 Located at 8 Dansu Court, Hallam Vic 3803
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201708240062392
24/08/2017
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201710300024173
30/10/2017
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201711270038580
27/11/2017
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201711290089470
29/11/2017
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201712070063099
07/12/2017
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201805100046926
10/05/2018
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201805160058125
16/05/2018
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201806050005905
05/06/2018
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201807160026306
16/07/2018
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201807190022484
19/07/2018
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
CEVOL INDUSTRIES PTY. LIMITED
201808170045766
17/08/2018
Collateral description: Cevol Pallets, Stillages, Cages and associated products
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201808200045697
20/08/2018
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201808300046668
30/08/2018
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
UCI PROJECTS PTY LTD
201809060071987
06/09/2018
Collateral description: All goods sold, hired, rented, leased, bailed or
otherwise made available to the grantor by the Secured Party.
Proceeds: Yes - All present and after acquired
property.
Inventory: Yes
PMSI: Yes
Australia
CANON FINANCE AUSTRALIA PTY LTD
201809270030879
27/09/2018
Collateral description: All goods or Equipment sold, leased, consigned or
otherwise made available from time to time (whether present or future) by the
secured party to the grantor including but not limited
to the Agreement Number listed as the Giving of Notice Identifier in this
financing statement
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201809270066246
27/09/2018
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
MARS FORKLIFT SERVICES PTY LTD
201811260059873
26/11/2018
Collateral description: MR215 Raymond 752-DR32TT
Serial: 752-18-BD67672 MR216 Raymond 752-DR32TT Serial: 752-18-BD67677 ME91
Toyota 8FBN30 Serial: 30253 ME92 Toyota 8FBN30 Serial:30248 ME93 Toyota
8FBN30 Serial: 30249
Proceeds: Yes - All present and after acquired property.
Inventory: Yes
PMSI: Yes
Australia
MARS FORKLIFT SERVICES PTY LTD
201812110060525
11/12/2018
Collateral description: MR217 BT RRE160H Serial: 6602218 MR218 BT RRE160H
Serial: 6602223 MR219 BT
RRE160H Serial: 6602220 MR220 BT RRE160H Serial: 6602224 MR221 BT RRE160H
Serial: 6602219 MR222 BT RRE160H Serial: 6602221 MR223 BT RRE160H Serial:
6602222 MR224 BT RRE160H Serial: 6602225
Proceeds: Yes - All present and after acquired property.
Inventory: Yes
PMSI: Yes
Australia
CAPITAL FINANCE AUSTRALIA LIMITED
201901100000720
10/01/2019
Collateral description: 2018 PRECOR TRM 731 Treadmill
serial: ANGGJ0118D044
ANGGJ0118D045
Proceeds: Yes - All present and after acquired property
Inventory: No
PMSI: Yes
Australia
CAPITAL FINANCE AUSTRALIA LIMITED
201901100000731
10/01/2019
Collateral description: 2018 CONCEPT 2 Model D Rower
SERIAL: 09281802715430743496
Proceeds: Yes - All present and after acquired property
Inventory: No
PMSI: Yes
Australia
CAPITAL FINANCE AUSTRALIA LIMITED
201901100000749
10/01/2019
Collateral description: 2018 PRECOR Weight Plate Tree .
Proceeds: Yes - All present and after acquired property
Inventory: No
PMSI: Yes
Australia
CAPITAL FINANCE AUSTRALIA LIMITED
201901100000754
10/01/2019
Collateral description: 2018 PRECOR 113 Adjustable
Decline Bench serial:
BB02H27180010
Proceeds: Yes - All present and after acquired property
Inventory: No
PMSI: Yes
Australia
CAPITAL FINANCE AUSTRALIA LIMITED
201901100000765
10/01/2019
Collateral description: 2018 PRECOR 408 Olympic Bench
serial: BB08I04170008
Proceeds: Yes - All present and after acquired property
Inventory: No
PMSI: Yes
Australia
CAPITAL FINANCE AUSTRALIA LIMITED
201901100000777
10/01/2019
Collateral description: 2018 PRECOR UBK 835 Recumbent
Bike serial: AKCEE09180002
Proceeds: Yes - All present and after acquired property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201902060011995
06/02/2019
Collateral description: Any and all goods the subject of any
rental agreement, finance lease
agreement, chattel mortgage or any other financing arrangements between the
Secured Party and the Grantor or otherwise supplied by the
Secured Party to the Grantor
Proceeds: Yes - All present and after acquired property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201902060012165
06/02/2019
Collateral description: Any and all goods the subject of any
rental agreement, finance lease
agreement, chattel mortgage or any other financing arrangements between the
Secured Party and the
Grantor or otherwise supplied by the Secured Party to the Grantor
Proceeds: Yes - All present and after acquired property
Inventory: No
PMSI: No
Australia
FLEETPLUS PTY LIMITED
201903130016161
13/03/2019
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201904020048833
02/04/2019
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201904240046505
24/04/2019
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia


1.    VISY LOGISTICS NO 2 PTY LTD
2.    REGIONAL RECYCLERS PTY LTD
3.    VISY AUTOMATION INTERNATIONAL PTY LTD
4.    SOUTHERN PAPER PTY LTD
5.    VISY WEST COAST PTY LTD
6.    VISY INDUSTRIES AUSTRALIA PTY LTD
7.    VISY LEASING PTY LTD
8.    VISY LOGISTICS PTY LTD
9.    VISY CDL SERVICES PTY LTD
10.    SALVAGE PAPER PTY LTD
11.    MASON DUFLEX DISPLAYS PTY. LIMITED
12.    P & I PTY. LTD.
13.    VISY RECYCLING AUSTRALIA PTY LTD
14.    VISY TECHNOLOGY SYSTEMS PTY LTD
15.    VISY TECH SYSTEMS PTY. LTD.
16.    MPC QUIKPAK PTY LTD
17.    ACE PRINT AND DISPLAY PTY LIMITED
18.    The Trustee for SOUTHERN PAPER CONVERTERS TRUST
19.    VISY PAPER PTY. LTD.
20.    BUILD RUN REPAIR (AUSTRALIA) PTY LTD
21.    VISYPET PTY. LTD.
22.    VISY PACKAGING PTY. LTD.
23.    VISY PULP AND PAPER PTY. LTD.
24.    VISY GLAMA PTY LTD
25.    VISY CARTONS PTY LTD
26.    VISY BOARD PROPRIETARY LIMITED
201905070006806
07/05/2019
Collateral description: All goods sold, hired, rented, leased,
bailed, consigned or otherwise made available to the grantor by the Secured
Party.
Proceeds: Yes - All present and after acquired property.
Inventory: Yes
PMSI: Yes
Australia
CANON FINANCE AUSTRALIA PTY LTD
201905130057757
13/05/2019
Collateral description: All goods or Equipment sold, leased, consigned or
otherwise made available from time to time (whether present or future) by the
secured party to the grantor including but not limited
to the Agreement Number listed as the Giving of Notice Identifier in this
financing statement
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201905300043199
30/05/2019
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
CANON FINANCE AUSTRALIA PTY LTD
201906270126343
27/06/2019
Collateral description: All goods or Equipment sold, leased, consigned or
otherwise made available from time to time (whether present or future) by the
secured party to the grantor including but not limited
to the Agreement Number listed as the Giving of Notice Identifier in this
financing statement
Proceeds: Yes - All present and after acquired property.
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201908230073878
23/08/2019
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes
Australia
FLEETPLUS PTY LIMITED
201909200044744
20/09/2019
Collateral description: Motor Vehicle
Proceeds: Yes - All Present And After Acquired Property
Inventory: No
PMSI: Yes



 







--------------------------------------------------------------------------------






SCHEDULE 10.04
INVESTMENTS


1.
Equity Investments in Subsidiaries in existence as of the Closing Date (valued
at $186,887,686 as of 8/31/19)

2.
Investment in Power Distributors, LLC in existence as of the Closing Date valued
at $31,758,849












--------------------------------------------------------------------------------






SCHEDULE 10.07
TRANSACTIONS WITH AFFILIATES


None.











--------------------------------------------------------------------------------






SCHEDULE 13.03
LENDER ADDRESSES


LOAN PARTIES:


c/o Briggs & Stratton Corporation
12301 W. Wirth Street
Wauwatosa, WI 53222
Attention: Senior Vice President & Chief Financial Officer
Email: schwertferger.mark@basco.com
Telecopy: (414) 975-1716
Telephone: (414) 479-8019


with a copy to, in the case of any notice of Default or Event of Default:


Briggs & Stratton Corporation
12301 W. Wirth Street
Wauwatosa, WI 53222
Attention: General Counsel
Email: generalcounsel@basco.com
Telephone: (414) 259-5308


LENDERS:


Bank of America, N.A.
Brian Conole
833 E Michigan St
Suite 701
Milwaukee, WI 53202
Telephone: 414-615-9318
Email: brian.conole@baml.com


Bank of Montreal
Brittany Malone
111 West Monroe, 20W
Chicago, IL 60603
Telephone: 312-293-5224
Email: brittany.malone@bmo.com


Wells Fargo Bank, National Association
Bobby Ruiz
Wells Fargo Bank, N.A.
1100 Abernathy Rd NE, 16th Floor
Tel: 770-508-1387
Email: Roberto.M.Ruix@wellsfargo.com


Patricia Del Busto
33 King William Street, 1st Floor
London, LN EC4R 9AT








US-DOCS\110931489.5

--------------------------------------------------------------------------------





Tel: 44-020 3942 9366
Email: Patricia.Delbusto@wellsfargo.com


U.S. Bank National Association
Deborah Saffie
136 S. Washington St.
MK-IL-2360
Naperville, IL 60540
Telephone: 630-637-2723
Email: Deborah.Saffie@usbank.com


CIBC Bank USA
Peter Campbell
120 S LaSalle St
Chicago, IL 60603
Telephone: 312-564-2734
Email: PeterB.Campbell@cibc.com


KeyBank National Association
Paul Steiger
127 Public Square
Cleveland, OH 44114    
Telephone: 216-689-4358
Email: paul_h_steiger@keybank.com


First Midwest Bank
Thomas Brennan
8750 W. Bryn Mawr Avenue
Chicago, IL 60631
Telephone: 708-831-7246
Email: Thomas.brennan@firstmidwest.com








US-DOCS\110931489.5

--------------------------------------------------------------------------------







EXHIBIT A-1
FORM OF NOTICE OF BORROWING
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”) for the Lenders
party to the Credit Agreement referred to below
10 South Dearborn Street, Floor L2
Chicago, Illinois 60603
Attention: John Morrone
Ladies and Gentlemen:
The undersigned refers to the Revolving Credit Agreement, dated as of September
27, 2019 (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, the “Credit Agreement,” the terms defined therein are
used herein as therein defined), among BRIGGS & STRATTON CORPORATION, a
Wisconsin corporation, as the Lead Borrower, the other Borrowers party thereto
from time to time, the Lenders party thereto from time to time, the Issuing
Banks party thereto from time to time and the Administrative Agent, and hereby
gives you irrevocable notice, subject to Sections 2.09 and 3.01 of the Credit
Agreement, pursuant to Section 2.03 of the Credit Agreement that the undersigned
hereby requests a Borrowing under the Credit Agreement (the “Proposed
Borrowing”) and sets forth below the information relating to the Proposed
Borrowing as required by Section 2.03 of the Credit Agreement:
(a)     The name of the Borrower for whose account the Proposed Borrowing is
requested is _______________.
(b)    The Business Day of the Proposed Borrowing is ________, ________.
(c)     The aggregate principal amount of the Proposed Borrowing is __________.
(d)     The Facility under which the Proposed Borrowing is to be made is the
[North American Revolving Facility] [Swiss Revolving Facility].
(e)     The Revolving Loans to be made pursuant to the Proposed Borrowing shall
be initially maintained as [Base Rate Loans] [LIBO Rate Loans].
(f)     [The initial Interest Period for the Proposed Borrowing is [if Interest
Period is less than one month, describe Interest Period] [one month] [two
months] [three months] [six months] [twelve months]].
(g)     The location and number of the account to which funds shall be disbursed
is as follows: [________________].
A-1-1






US-DOCS\110931489.5

--------------------------------------------------------------------------------





(h)     As of the close of business on the Business Day prior to the date of
this notice, the amount of Eligible Cash is $[______]. After adjusting for the
Proposed Borrowing amount, the remaining Aggregate Availability is $[_______].
The undersigned hereby certifies that the conditions set forth in [Sections 6.01
and 6.02(a) and (b)] [Section 6.02] of the Credit Agreement are satisfied or
waived as of the date hereof.
[Signature Page Follows]








































A-1-2






US-DOCS\110931489.5

--------------------------------------------------------------------------------







Very truly yours,
BRIGGS & STRATTON CORPORATION,
as the Lead Borrower
By:        
    Name:
    Title:






































A-1-3






US-DOCS\110931489.5

--------------------------------------------------------------------------------






EXHIBIT A-2
FORM OF NOTICE OF SWINGLINE BORROWING
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”) for the Lenders
party to the Credit Agreement referred to below
10 South Dearborn Street, Floor L2
Chicago, Illinois 60603
Attention: John Morrone
Ladies and Gentlemen:
The undersigned refers to the Revolving Credit Agreement, dated as of September
27, 2019 (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, the “Credit Agreement,” the terms defined therein are
used herein as therein defined), among BRIGGS & STRATTON CORPORATION, a
Wisconsin corporation, as the Lead Borrower, the other Borrowers party thereto
from time to time, the Lenders party thereto from time to time, the Issuing
Banks party thereto from time to time and the Administrative Agent, and hereby
gives you irrevocable notice pursuant to Section 2.12(b) of the Credit Agreement
that the undersigned hereby requests a Swingline Borrowing under the Credit
Agreement (the “Proposed Borrowing”) and sets forth below the information
relating to the Proposed Borrowing as required by Section 2.12(b) of the Credit
Agreement:
(a)     The name of the Borrower for whose account the Proposed Borrowing is
requested is _______________.
(b)    The Business Day of the Proposed Borrowing is ________, ________.
(c)     The aggregate principal amount of the Proposed Borrowing is __________.
(d)     The location and number of the account to which funds shall be disbursed
is as follows: [________________].
The undersigned hereby certifies that the conditions set forth in Section 6.02
of the Credit Agreement are satisfied or waived as of the date hereof.
[Signature Page Follows]


A-2-1




US-DOCS\110931489.5

--------------------------------------------------------------------------------







Very truly yours,
[__],
as the [__] Borrower
By:        
    Name:
    Title:






A-2-2




US-DOCS\110931489.5

--------------------------------------------------------------------------------






EXHIBIT A-3
FORM OF NOTICE OF CONVERSION/CONTINUATION
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”) for the Lenders
party to the Credit Agreement referred to below
10 South Dearborn Street, Floor L2
Chicago, Illinois 60603
Attention: John Morrone
Ladies and Gentlemen:
The undersigned refers to the Revolving Credit Agreement, dated as of September
27, 2019 (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, the “Credit Agreement,” the terms defined therein are
used herein as therein defined), among BRIGGS & STRATTON CORPORATION, a
Wisconsin corporation, as the Lead Borrower, the other Borrowers party thereto
from time to time, the Lenders party thereto from time to time, the Issuing
Banks party thereto from time to time and the Administrative Agent, and hereby
gives you notice pursuant to Section 2.08(b) of the Credit Agreement that the
undersigned hereby requests to [convert][continue] the Borrowing of Revolving
Loans referred to below (the “Proposed [Conversion][Continuation]”) and sets
forth below the information relating to such Proposed [Conversion][Continuation]
as required by Section 2.08(c) of the Credit Agreement:
(i)     The Proposed [Conversion][Continuation] relates to the Borrowing of
Revolving Loans in the principal amount of ________ and currently maintained as
a Borrowing of [Base Rate Loans] [LIBO Rate Loans] [with an Interest Period
ending on___________ ___, 20__] (the “Outstanding Borrowing”).
(ii)     The Business Day of the Proposed [Conversion][Continuation] is
____________.
(iii)     The Outstanding Borrowing shall be [continued as a Borrowing of [LIBO
Rate Loans] [with an Interest Period ending on___________ ___, 20__]] [converted
into a Borrowing of [Base Rate Loans] [LIBO Rate Loans] [with an Interest Period
ending on___________ ___, 20__]].
[The undersigned hereby certifies that no Event of Default is in existence on
the date of the Proposed [Conversion][Continuation]].
[Signature Page Follows]


A-3-1




US-DOCS\110931489.5

--------------------------------------------------------------------------------







Very truly yours,
BRIGGS & STRATTON CORPORATION,
as the Lead Borrower
By:        
    Name:
    Title:






A-3-2




US-DOCS\110931489.5

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTE
$____________________     New York, New York
    _________ __, ____
FOR VALUE RECEIVED, [__] (the “Borrower”), hereby promises to pay to
[_____________________] or its registered assigns (the “Lender”), in lawful
money of [__] in immediately available funds, at the Payment Office on (or, to
the extent required by the Credit Agreement, before) the Maturity Date for
[North American] [Swiss] Revolving Loans the principal sum of
___________________ or, if less, the unpaid principal amount of all [North
American] [Swiss] Revolving Loans represented by this Note made by the Lender
pursuant to the Credit Agreement, payable at such times and in such amounts as
are specified in the Credit Agreement.
The Borrower also promises to pay interest on the unpaid principal amount of
each [North American] [Swiss] Revolving Loan represented by this Note and made
by the Lender in like money at the Payment Office from the date hereof until
payment in full of such [North American] [Swiss] Revolving Loans at the rates
and at the times provided in Section 2.06 of the Credit Agreement.
This Note is one of the Notes referred to in the Revolving Credit Agreement,
dated as of September 27, 2019 (as amended, amended and restated, modified,
supplemented, extended or renewed from time to time, the “Credit Agreement”, the
terms defined therein are used herein as therein defined), among the Borrower,
the other Borrowers (as defined therein) party thereto from time to time, the
Lenders party thereto from time to time, the Issuing Banks party thereto from
time to time and the Administrative Agent, and is entitled to the benefits
thereof and of the other Loan Documents. This Note is secured by the Security
Documents and is entitled to the benefits of the Guarantee Agreement. As
provided in the Credit Agreement, this Note is subject to voluntary prepayment
and mandatory repayment prior to the Maturity Date, in whole or in part, and
Revolving Loans may be converted from one Type into another Type to the extent
provided in the Credit Agreement. This Note may only be transferred to the
extent and in the manner set forth in the Credit Agreement.
If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.
Except as specifically otherwise provided in the Credit Agreement and the other
Loan Documents, the Borrower hereby waives presentment, demand, protest or
notice of any kind in connection with this Note.


B-1




US-DOCS\110931489.5

--------------------------------------------------------------------------------





THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK.


[Signature Page Follows]


B-2




US-DOCS\110931489.5

--------------------------------------------------------------------------------







[__],as the Borrower
By:        
    Name:
    Title:




B-3




US-DOCS\110931489.5

--------------------------------------------------------------------------------






EXHIBIT C-1
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Revolving Credit Agreement, dated as of September 27,
2019 (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among BRIGGS &
STRATTON CORPORATION, a Wisconsin corporation (the “Lead Borrower”), the other
Borrowers party thereto from time to time, the lenders party thereto from time
to time (the “Lenders”), the Issuing Banks party thereto from time to time and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), Collateral Agent and Swingline Lender.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
Pursuant to the provisions of Section 5.01(e)(ii)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Revolving Loan(s) (as well as any Revolving Note(s) evidencing such
Revolving Loan(s)) in respect of which it is providing this certificate, (ii) it
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it
is not a 10-percent shareholder of any of the U.S. Borrowers within the meaning
of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to any of the U.S. Borrowers as described in Section
881(c)(3)(C) of the Code, and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished the Administrative Agent and the Lead Borrower
with a certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E,
as applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Lead Borrower and the Administrative Agent in writing and
(2) the undersigned shall furnish the Lead Borrower and the Administrative Agent
a properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the Lead Borrower or the Administrative
Agent to the undersigned, or in either of the two calendar years preceding each
such payment.
[Signature Page Follows]


C-1-1




US-DOCS\110931489.5

--------------------------------------------------------------------------------









[Non-U.S. Lender]
By:            
    Name:
    Title:    
[Address]
Dated:                                     , 20[ ]










US-DOCS\110931489.5

--------------------------------------------------------------------------------






EXHIBIT C-2
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Revolving Credit Agreement, dated as of September 27,
2019 (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among BRIGGS &
STRATTON CORPORATION, a Wisconsin corporation (the “Lead Borrower”), the other
Borrowers party thereto from time to time, the lenders party thereto from time
to time (the “Lenders”), the Issuing Banks party thereto from time to time and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), Collateral Agent and Swingline Lender.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
Pursuant to the provisions of Section 5.01(e)(ii)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Revolving Loan(s) (as well as any Revolving Note(s) evidencing such Revolving
Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Revolving
Loan(s) (as well as any Revolving Note(s) evidencing such Revolving Loan(s)),
(iii) neither the undersigned nor any of its direct or indirect partners/members
that is claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a 10-percent shareholder
of any of the U.S. Borrowers within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its Applicable Partners/Members is a “controlled foreign
corporation” related to any of the U.S. Borrowers as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the conduct of a U.S. trade or business
by the undersigned or any of its Applicable Partners/Members.
The undersigned has furnished the Administrative Agent and the Lead Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Lead Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Lead Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.
[Signature Page Follows]


C-2-1




US-DOCS\110931489.5

--------------------------------------------------------------------------------





[Non-U.S. Lender]




By:            
    Name:
    Title:    
[Address]
Dated:                                                 , 20[ ]








US-DOCS\110931489.5

--------------------------------------------------------------------------------






EXHIBIT C-3
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Revolving Credit Agreement, dated as of September 27,
2019 (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among BRIGGS &
STRATTON CORPORATION, a Wisconsin corporation (the “Lead Borrower”), the other
Borrowers party thereto from time to time, the lenders party thereto from time
to time (the “Lenders”), the Issuing Banks party thereto from time to time and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), Collateral Agent and Swingline Lender.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
Pursuant to the provisions of Section 5.01(e)(ii)(4) and Section 13.04(c) of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a 10-percent shareholder of
any of the U.S. Borrowers within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to any of the
U.S. Borrowers as described in Section 881(c)(3)(C) of the Code, and (v) no
payments in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding each such payment.
[Signature Page Follows]


C-3-1




US-DOCS\110931489.5

--------------------------------------------------------------------------------









[Non-U.S. Lender]
By:            
    Name:
    Title:    
[Address]
Dated:                                                 , 20[ ]








US-DOCS\110931489.5

--------------------------------------------------------------------------------






EXHIBIT C-4
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Revolving Credit Agreement, dated as of September 27,
2019 (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among BRIGGS &
STRATTON CORPORATION, a Wisconsin corporation (the “Lead Borrower”), the other
Borrowers party thereto from time to time, the lenders party thereto from time
to time (the “Lenders”), the Issuing Banks party thereto from time to time and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), Collateral Agent and Swingline Lender.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
Pursuant to the provisions of Section 5.01(e)(ii)(4) and Section 13.04(c) of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such participation, (iii) neither the undersigned nor any
of its direct or indirect partners/members claiming the portfolio interest
exemption (“Applicable Partners/Members”) is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its Applicable Partners/Members
is a 10-percent shareholder of any of the U.S. Borrowers within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its Applicable Partners/Members is
a “controlled foreign corporation” related to any of the U.S. Borrowers as
described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with the Loan Document are effectively connected with the conduct of
a U.S. trade or business by the undersigned or any of its Applicable
Partners/Members.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E,
as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.
[Signature Page Follows]


C-4-1




US-DOCS\110931489.5

--------------------------------------------------------------------------------









[Non-U.S. Participant]
By:            
    Name:
    Title:    
[Address]
Dated:                                           , 20[ ]


C-4-2




US-DOCS\110931489.5

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF NOTICE OF SECURED BANK PRODUCT PROVIDER




[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”) for the Lenders
party to the Credit Agreement referred to below
10 South Dearborn Street, Floor L2
Chicago, Illinois 60603
Briggs & Stratton Corporation
Secured Bank Product Provider
Ladies and Gentlemen:


Reference is hereby made to the Revolving Credit Agreement, dated as of
September 27, 2019 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement,” the terms defined
therein are used herein as therein defined), among the Lead Borrower, the other
Borrowers party thereto from time to time, the Lenders party thereto from time
to time, the Issuing Banks party thereto from time to time and the
Administrative Agent.
In accordance with the definition of “Secured Bank Product Provider” as set
forth in the Credit Agreement, [ ], [an Affiliate of [ ],] [a Lender] [the
Administrative Agent] under the Credit Agreement, hereby notifies the
Administrative Agent of the Bank Product[s] set forth on Schedule A hereto
(describing [each] such Bank Product and setting forth the maximum amount to be
secured by the Collateral) and agrees, in accordance with Section 12.12 of the
Credit Agreement, that it is bound by Section 12.12 of the Credit Agreement.
[Signature Pages Follow]










D-1




--------------------------------------------------------------------------------






Very truly yours,
[ ]
By:            
    Name:
    Title:






D-2
[Signature Page to Notice of Secured Bank Product Provider]




US-DOCS\110931489.5

--------------------------------------------------------------------------------






Schedule A
Bank Product[s]
[See attached]





D-3




US-DOCS\110931489.5

--------------------------------------------------------------------------------






EXHIBIT E


SOLVENCY CERTIFICATE
of
THE LEAD BORROWER
AND ITS SUBSIDIARIES
Pursuant to Section 6.01(h) of the Revolving Credit Agreement, dated as of
September 27, 2019 (the “Credit Agreement”), among BRIGGS & STRATTON
CORPORATION, a Wisconsin corporation, the other Borrowers party thereto from
time to time, the Lenders party thereto from time to time, the Issuing Banks
party thereto from time to time and JPMorgan Chase Bank, N.A., as Administrative
Agent, Collateral Agent and Swingline Lender, the undersigned hereby certifies,
solely in such undersigned’s capacity as a Financial Officer of the Lead
Borrower, and not individually, as follows:
As of the date hereof, immediately after giving effect to the Transactions on
the Closing Date and the making of each Loan on the Closing Date and the
application of the proceeds of such Loans on the Closing Date:
a.
The fair value of the assets of the Lead Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

b.
The present fair saleable value of the property of the Lead Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

c.
The Lead Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and

d.
The Lead Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
The undersigned is familiar with the business and financial position of the Lead
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Lead Borrower and its
Subsidiaries after consummation of the Transactions on the Closing Date.


E-1






US-DOCS\110931489.5

--------------------------------------------------------------------------------





[Signature Page Follows]


E-2






US-DOCS\110931489.5

--------------------------------------------------------------------------------












WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as a Financial Officer of the Lead Borrower, on behalf of
the Lead Borrower, and not individually, as of the date first stated above.
BRIGGS & STRATTON CORPORATION


By:            
    Name:
    Title:    








E-3






US-DOCS\110931489.5

--------------------------------------------------------------------------------








EXHIBIT F
[Reserved]


F-1




US-DOCS\110931489.5

--------------------------------------------------------------------------------





EXHIBIT G
FORM OF PERFECTION CERTIFICATE
[See attached]




























G-1






4838-6361-4623

--------------------------------------------------------------------------------




Execution Version


PERFECTION CERTIFICATE

September 27, 2019


Reference is hereby made to (i) that certain Revolving Credit Agreement, dated
as of September 27, 2019 (the “Credit Agreement”), among BRIGGS & STRATTON
CORPORATION, a Wisconsin corporation (the “Lead Borrower”), each of the other
Borrowers party thereto, the Lenders party thereto, the Issuing Banks party
thereto from time to time and JPMORGAN CHASE BANK, N.A., as the Administative
Agent, the Collateral Agent and the Swingline Lender and (ii) that certain U.S.
Collateral Agreement, dated as of September 27, 2019 (the “Collateral
Agreement”), among the Lead Borrower, the other Loan Parties party thereto and
JPMORGAN CHASE BANK, N.A., as Collateral Agent. Capitalized terms used but not
defined herein have the meanings assigned to such terms in the Credit Agreement
or the Collateral Agreement, as applicable.


The undersigned hereby certify to the Collateral Agent, as of the date hereof,
as follows:


1.Names.


(a)    The exact legal name of each Loan Party, as such name appears in its
respective certificate of incorporation or any other organizational or
constitutional document, is set forth in Schedule 1(a). Each Loan Party is (i)
the type of entity disclosed next to its name in Schedule 1(a) and (ii) a
registered organization or company in the jurisdiction of its
incorporation/organization disclosed next to its name, except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification or company number, if any, of each Loan Party that
is a registered organization or company, the Federal Taxpayer Identification
Number of each Loan Party (or any equivalent identification number in any
applicable jurisdiction) and the jurisdiction of formation or
incorporation/organization of each Loan Party.
(b)    Set forth in Schedule 1(b) hereto is a list of any other corporate,
organizational or registered names each Loan Party has had in the past five
years, together with the date of the relevant change.
(c)    Set forth in Schedule 1(c) is a list of all other names (if any) used by
each Loan Party, or any other business or organization to which each Loan Party
became the successor by merger, amalgamation, consolidation, acquisition, change
in form, nature or jurisdiction of organization or otherwise, on any filings
with the Internal Revenue Service at any time within the five years preceding
the date hereof. Except as set forth in Schedule 1(c), no Loan Party has changed
its jurisdiction of organization or incorporation at any time during the past
four months.


2.Current Locations. The chief executive office of each Loan Party (to the
extent one has been appointed) is located at the address set forth in Schedule 2
hereto.


3.Extraordinary Transactions. Except for those purchases, acquisitions and other
transactions described in Schedule 3 attached hereto, in the past five years,
all of the Collateral with a Fair Market Value in excess of $5,000,000 has been
originated or acquired by each Loan Party in the ordinary course of business






4838-6361-4623

--------------------------------------------------------------------------------




or consists of goods which have been acquired by such Loan Party in the ordinary
course of business from a person in the business of selling goods of that kind.
4.File Search Reports. Attached hereto as Schedule 4 is a true and accurate
summary of file search reports from the Uniform Commercial Code (or other
similar legislation where such searches can be conducted, including, without
limitation, ASIC company searches, insolvency searches and searches of the
Australian PPS register and Swiss law and Dutch law equivalents) (i) in each
jurisdiction identified in Schedule 1(a) or Schedule 2 with respect to each
legal name set forth in Schedule 1 and (ii) in each jurisdiction described in
Schedule 1(c) or Schedule 3 relating to any of the transactions described in
Schedule 1(c) or Schedule 3 with respect to each legal name of the person or
entity from which each Loan Party purchased or otherwise acquired any of the
Collateral.
5.Filings. The financing statements (duly authorized by each Loan Party
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 5 relating to the Collateral Agreement or the applicable
Mortgage located in the United States, are in the appropriate forms for filing
in the filing offices in the jurisdictions identified in Schedule 6 hereof.
6.Schedule of Filings. Attached hereto as Schedule 6 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 5, (ii) the appropriate filing offices for the filings described in
Schedule 10(d), (iii) the appropriate filing offices for the Mortgages and
fixture filings relating to the Mortgaged Property set forth in Schedule 7(a)
and (iv) any other actions required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Collateral Agent pursuant to
the Security Documents. No other filings or actions are required, other than as
may be required under Australian, Dutch or Swiss law, to create, preserve,
protect and perfect the security interests in the Collateral granted to the
Collateral Agent pursuant to the Security Documents.
7.Real Property. Attached hereto as Schedule 7(a) is a list of all (i) real
property to be encumbered by a Mortgage and fixture filing, which real property
includes, without limitation, all real property located in the United States
owned by each Loan Party as of the Closing Date having a Fair Market Value (on a
per-property basis) equal to or greater than $5,000,000 (such real property, the
“Mortgaged Property”), (ii) common names, addresses and uses of each Mortgaged
Property and (iii) other information relating thereto required by such Schedule.
Except as described in Schedule 7(b) attached hereto: (i) no Loan Party has
entered into any leases, subleases, tenancies, franchise agreements, licenses or
other occupancy arrangements as owner, lessor, sublessor, licensor, franchisor
or grantor with respect to any of the real property described in Schedule 7(a)
and (ii) no Loan Party has any leases which require the consent of the landlord,
tenant or other party thereto in order to grant a mortgage on any of the real
property described in Schedule 7(a). Attached hereto as Schedule 7(c) is a list
of all locations leased by any Loan Party where any Loan Party stores
Collateral. Attached hereto as Schedule 7(d) is a list of all locations where
any Loan Party stores Collateral that is not listed on Schedule 7(a) or 7(c).
8.Stock Ownership and Other Equity Interests. Attached hereto as Schedule 8(a)
is a true and correct list of each of the issued and outstanding, stock, shares,
partnership interests, limited liability company membership interests or other
equity interest of each Subsidiary of the Loan Parties and the record and






4838-6361-4623

--------------------------------------------------------------------------------




beneficial owners of such stock, shares, partnership interests, membership
interests or other equity interests setting forth the percentage, class and
number of such equity interests pledged under the Security Documents. Also set
forth in Schedule 8(b) is each equity investment of each Loan Party that
represents 50% or less of the equity of the entity in which such investment was
made setting forth the percentage of such equity interests pledged under the
Security Agreement.
9.Instruments and Tangible Chattel Paper. Attached hereto as Schedule 9 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Loan
Party as of the date hereof, including all intercompany notes between or among
any two or more Loan Parties or any of their Subsidiaries, in excess of
$1,000,000 with respect to each such note or instrument.
10.Intellectual Property.
(a)
Attached hereto as Schedule 10(a) is a schedule setting forth all of the Loan
Parties’ Patents and Trademarks applied for or registered with the United States
Patent and Trademark Office (“USPTO”), the World Intellectual Property
Organization, IP Australia, Benelux Office for Intellectual Property and all
other Patents and Trademarks, including, where applicable, the name of the
registered owner or applicant and the registration, application, or publication
number, as applicable, of each Patent or Trademark owned by each Loan Party.

(b)
Attached hereto as Schedule 10(b) is a schedule setting forth all of each Loan
Party’s United States Copyrights (as defined in the Collateral Agreement)
applied for or registered with the United States Copyright Office (“USCO”), and
all other registered Copyrights, including those applied for or registered with
IP Australia and, where applicable, the name of the registered owner and the
registration number of each Copyright owned by each Loan Party.



(c)
Attached hereto as Schedule 10(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the USPTO, USCO, IP Australia and the Dutch Patent Office (Nederlandsch
Octrooibureau) as applicable, including, but not limited to, the relevant
signatory parties to each license along with the date of execution thereof and,
if applicable, a recordation number or other such evidence of recordation.

(d)
Attached hereto as Schedule 10(d) in proper form for filing with the USPTO and
USCO are the filings necessary to preserve, protect and perfect the security
interests in the Trademarks, Trademark Licenses, Patents, Patent Licenses,
Copyrights and Copyright Licenses set forth in Schedule 10(a), Schedule 10(b)
and Schedule 10(c), including duly signed copies of each of the Patent Security
Agreement, Trademark Security Agreement and the Copyright Security Agreement, as
applicable.

11.Commercial Tort Claims. Attached hereto as Schedule 11 is a true and correct
list of all Commercial Tort Claims (as defined in the Collateral Agreement) with
an expected value of $5,000,000 or greater, as determined by the Lead Borrower
in good faith, held by each Loan Party, including a brief






4838-6361-4623

--------------------------------------------------------------------------------




description thereof and stating if such commercial tort claims are required to
be pledged under the Collateral Agreement.
12.Insurance. Attached hereto as Schedule 12 is a true and correct list of all
material insurance policies of the Loan Parties.
13.Deposit Accounts, Securities Accounts and Commodity Accounts. Attached hereto
as Schedule 13 is a true and complete list of all Deposit Accounts, Securities
Accounts and Commodity Accounts (each as defined in the Collateral Agreement)
maintained by each Loan Party, including the name of each institution where each
such account is held, the name/type of each such account, the name of each
entity that holds each account and stating if such account is required to be
subject to a control agreement and/or pledge agreement, as applicable depending
on the location of the relevant accounts, pursuant to the Collateral Agreement
or the Credit Agreement and the reason for such account to be excluded from the
control agreement requirement.


[The remainder of this page has been intentionally left blank]








4838-6361-4623

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.




BRIGGS & STRATTON CORPORATION


By:                    
Name:    
Title:
BRIGGS & STRATTON AG


By:                    
Name:    
Title:






4838-6361-4623

--------------------------------------------------------------------------------







ALLMAND BROS., INC.


By:                    
Name:    
Title:
BILLY GOAT INDUSTRIES, INC.


By:                    
Name:    
Title:
BRIGGS & STRATTON AUSTRALIA PTY. LIMITED


By:                    
Name:    
Title:
BRIGGS & STRATTON INTERNATIONAL AG


By:                    
Name:    
Title:






4838-6361-4623

--------------------------------------------------------------------------------





VICTA LTD


By:                    
Name:    
Title:
















4838-6361-4623

--------------------------------------------------------------------------------






Schedule 1(a)
Legal Names, etc.
Legal Name
Type of Entity
Registered Organization/Company (Yes/No)
Organizational or Company Number
Federal Taxpayer Identification Number
Jurisdiction of Formation or Incorporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



















    
-7-


4838-6361-4623

--------------------------------------------------------------------------------






Schedule 1(b)
Current and Prior Corporate, Organizational or Registered Names
Company/Subsidiary
Prior Name
Date of Change
 
 
 
 
 



See also Schedule 1(c).
 






    
-8-


4838-6361-4623

--------------------------------------------------------------------------------






Schedule 1(c)
Changes in Corporate Identity; Other Names
Company/Subsidiary
Corporate Name of Entity
Action
Date of Action
Jurisdiction of Formation or Incorporation


List of All Other Names Used on Any Filings with the Internal Revenue Service
During Past Five Years


 
 
 
 
 
 



See also Schedule 1(b).










    
-9-


4838-6361-4623

--------------------------------------------------------------------------------






Schedule 2
Chief Executive Offices
Company/Subsidiary
Address of Chief Executive Office
County
State / Province
Country
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









    
-10-


4838-6361-4623

--------------------------------------------------------------------------------






Schedule 3
Transactions Other Than in the Ordinary Course of Business




    
-11-


4838-6361-4623

--------------------------------------------------------------------------------






Schedule 4(a)
File Search Reports from UCC Filing Offices






    
-12-


4838-6361-4623

--------------------------------------------------------------------------------






Schedule 4(b)
File Search Reports from PPSR






    
-13-


4838-6361-4623

--------------------------------------------------------------------------------






Schedule 5
Copy of Financing Statements To Be Filed
















    
-14-


4838-6361-4623

--------------------------------------------------------------------------------






Schedule 6
Filings/Filing Offices
Type of Filing
Entity
Applicable Security Document
[Mortgage, Collateral Agreement or Other]
Jurisdictions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





    
-15-


4838-6361-4623

--------------------------------------------------------------------------------






Schedule 7(a)


Owned Real Property


Entity of Record
Common Name, Address and Tax Parcel ID No(s)
Purpose/Use
To be Encumbered by Mortgage and Fixture Filing
Option to Purchase/
Right of First Refusal
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







    
-16-


4838-6361-4623

--------------------------------------------------------------------------------






Schedule 7(b)


Required Consents; Company Held Landlord’s/ Grantor’s Interests




I. Landlord’s / Grantor’s Consent Required


II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Company holds Landlord’s / Grantor’s
Interest.












-17-


4838-6361-4623



--------------------------------------------------------------------------------






Schedule 7(c)


Leased Real Property










-18-


4838-6361-4623



--------------------------------------------------------------------------------






Schedule 7(d)


Other Locations














    
-19-


4838-6361-4623



--------------------------------------------------------------------------------






Schedule 8(a)
Equity Interests of Companies and Subsidiaries
Current Legal Entities Owned
Record Owner
Certificate No.
Class
No. Shares/Interest
Percent Pledged
State or Country of Organization
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







    


-20-




4838-6361-4623

--------------------------------------------------------------------------------






Schedule 8(b)


Other Equity Interests


Current Legal Entities Owned
Record Owner
Certificate No.
Class
No. Shares/Interest
Percent Pledged
State of Country of Organization
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













    


-21-




4838-6361-4623

--------------------------------------------------------------------------------






Schedule 9
Instruments and Tangible Chattel Paper
1.    Promissory Notes:
Payee
Payor
Currency
Principal Amount
Date of Issuance
Maturity Date
Pledged
[Yes/No]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2.    Chattel Paper:
3.    Other Debt:


.


    


-22-




4838-6361-4623

--------------------------------------------------------------------------------






Schedule 10(a)
Patents and Trademarks
UNITED STATES PATENTS:
Registrations:




Applications:




OTHER PATENTS (including Industrial Designs):
Registrations:  


Applications:


UNITED STATES TRADEMARKS:
Registrations:
Applications:


OTHER TRADEMARKS:
Registrations:


Applications:










    


-23-




4838-6361-4623

--------------------------------------------------------------------------------






Schedule 10(b)
Copyrights
UNITED STATES COPYRIGHTS


Registrations:


NAME
FULL TITLE
US COPYRIGHT REGISTRATION NO.
DATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Applications:




OTHER COPYRIGHTS


Registrations:


Applications:








    


-24-




4838-6361-4623

--------------------------------------------------------------------------------






Schedule 10(c)
Intellectual Property Licenses
Patent Licenses:


Trademark Licenses:




Copyright Licenses:






    


-25-




4838-6361-4623

--------------------------------------------------------------------------------






Schedule 10(d)
Intellectual Property Filings






    


-26-


4838-6361-4623

--------------------------------------------------------------------------------






Schedule 11
Commercial Tort Claims




    


-27-


4838-6361-4623

--------------------------------------------------------------------------------






Schedule 12
Insurance
Coverage
Deductible/Retention
Territory of Coverage
General Description of What is Covered
Limits
Primary
Insurer
Policy Inception
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













    


-28-


4838-6361-4623

--------------------------------------------------------------------------------








Schedule 13
Deposit Accounts
Owner
Type of Account
Bank
Account Number
Currency
Subject to Control Agreement?
Reason for Exclusion from control requirement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













29




US-DOCS\110931489.5



--------------------------------------------------------------------------------






EXHIBIT H
[Reserved]


H-1




US-DOCS\110931489.5

--------------------------------------------------------------------------------








Exhibit I
FORM OF U.S. COLLATERAL AGREEMENT
[See attached]






US-DOCS\109866925.9

--------------------------------------------------------------------------------





Execution Version

--------------------------------------------------------------------------------







U.S. COLLATERAL AGREEMENT

dated and effective as of
September 27, 2019
among
BRIGGS & STRATTON CORPORATION,
as the Lead Borrower,
each other Loan Party
party hereto
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent






US-DOCS\109866925.9

--------------------------------------------------------------------------------


Page


TABLE OF CONTENTS


ARTICLE I


Definitions
SECTION 1.1.
Credit Agreement                            1

SECTION 1.2.
Other Defined Terms                            1

ARTICLE II


Pledge of Securities
SECTION 2.1.
Pledge                                    5

SECTION 2.2.
Delivery of the Pledged Collateral                    6

SECTION 2.3.
Representations, Warranties and Covenants                7

SECTION 2.4.
Certification of Limited Liability Company and Limited Partnership
Interests                                    8

SECTION 2.5.
Registration in Nominee Name; Denominations            9

SECTION 2.6.
Voting Rights; Dividends and Interest, Etc.                9

ARTICLE III


Security Interests in Other Personal Property
SECTION 3.1.
Security Interest                                11

SECTION 3.2.
Representations and Warranties                        13

SECTION 3.3.
Covenants                                16

SECTION 3.4.
Other Actions                                18

SECTION 3.5.
Covenants Regarding Patent, Trademark and Copyright Collateral    19

ARTICLE IV


Remedies
SECTION 4.1.
Remedies Upon Default                            20

SECTION 4.2.
Application of Proceeds                            23

SECTION 4.3.
Securities Act, Etc.                            23

SECTION 4.4.
Collection of Receivables Assets                    24

SECTION 4.5.
Special Collateral Account                        24

SECTION 4.6.
Pledgors’ Obligations Upon Event of Default.                25



-i-
US-DOCS\109866925.9

--------------------------------------------------------------------------------

Page


ARTICLE V


Miscellaneous
SECTION 5.1.
Notices                                    25

SECTION 5.2.
Security Interest Absolute                        25

SECTION 5.3.
Limitation By Law                            26

SECTION 5.4.
Binding Effect; Several Agreements                    26

SECTION 5.5.
Successors and Assigns                            26

SECTION 5.6.
Collateral Agent’s Fees and Expenses; Indemnification        26

SECTION 5.7.
Collateral Agent Appointed Attorney-in-Fact, Authorization of Financing
Statements                                27

SECTION 5.8.
Governing Law                                28

SECTION 5.9.
Waivers; Amendment                            28

SECTION 5.10.
WAIVER OF JURY TRIAL                        29

SECTION 5.11.
Severability                                29

SECTION 5.12.
Counterparts                                29

SECTION 5.13.
Headings                                30

SECTION 5.14.
Jurisdiction; Consent to Service of Process                30

SECTION 5.15.
Termination or Release.                            30

SECTION 5.16.
Additional Subsidiaries                            31

SECTION 5.17.
General Authority of the Collateral Agent                32

SECTION 5.18.
Subject to Intercreditor Agreements; Conflicts                32

SECTION 5.19.
Limitation of Scope                            33

SECTION 5.20.
Person Serving as Collateral Agent                    33

SECTION 5.21.
Survival of Agreement                            33

SECTION 5.22.
Secured Bank Product Obligations                    34

SECTION 5.23.
Judgement Currency                            34









-ii-
US-DOCS\109866925.9

--------------------------------------------------------------------------------






Schedules


Schedule I    Loan Parties
Schedule II    Pledged Stock; Pledged Debt
Schedule III    Intellectual Property
Schedule IV    Commercial Tort Claims


Exhibits


Exhibit I    Form of Supplement to the U.S. Collateral Agreement
Exhibit II    Form of Grant of Security Interest in
[Copyrights][Patents][Trademarks]




-iii-
US-DOCS\109866925.9

--------------------------------------------------------------------------------






U.S. COLLATERAL AGREEMENT, dated and effective as of September 27, 2019 (this
“Agreement”), is among BRIGGS & STRATTON CORPORATION, a Wisconsin corporation
(the “Lead Borrower”), each other Pledgor (as defined below) from time to time
party hereto and JPMorgan Chase Bank, N.A., as collateral agent for the Secured
Parties referred to herein (together with its successors and assigns in such
capacity, the “Collateral Agent”).
PRELIMINARY STATEMENT
Reference is made to the Revolving Credit Agreement, dated as of September 27,
2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers (as
defined therein), the Lenders party thereto from time to time, the Issuing Banks
party thereto from time to time and JPMorgan Chase Bank, N.A., as the
Administrative Agent, the Collateral Agent, the Australian Security Trustee and
the Swingline Lender.
The Lenders, the Issuing Banks and the Swingline Lender have agreed to extend
credit to the Borrowers subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders, the Issuing Banks and the
Swingline Lender to extend such credit from time to time are conditioned upon,
among other things, the execution and delivery of this Agreement on or prior to
the Closing Date. The Borrowers and the other Loan Parties, as affiliates of the
Borrowers, will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement. The Loan Parties that are parties
hereto are willing to execute and deliver this Agreement in order to induce the
Lenders, the Issuing Banks and the Swingline Lender to extend such credit under
the Credit Agreement.
Therefore, to induce the Lenders, the Issuing Banks and the Swingline Lender to
make their respective extensions of credit under the Credit Agreement from time
to time, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.    Credit Agreement.
(a)    Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement. All terms
defined in the Uniform Commercial Code or the PPSA, as applicable (as defined
herein) and not defined in this Agreement or the Credit Agreement have the
meanings specified therein. The term “instrument” shall have the meaning
specified in the Uniform Commercial Code.
(b)    The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.

SECTION 1.2.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:






US-DOCS\109866925.9

--------------------------------------------------------------------------------





“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper or
General Intangibles.
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this agreement, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.1.
“CIPO” means the Canadian Intellectual Property Office.
“Collateral” means Article 9 Collateral and Pledged Collateral. For the
avoidance of doubt, the term Collateral does not include any Excluded Property
or Excluded Securities.
“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including any such rights that such Pledgor has the right to sublicense).
“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright laws of the United States and Canada or any other
country or group of countries, whether as author, assignee, transferee or
otherwise; (b) all registrations and applications for registration of any such
Copyright in the United States and Canada or any other country or group of
countries, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office or CIPO and
the right to obtain all renewals thereof, including those listed on
Schedule III; (c) all claims for, and rights to sue for, past or future
infringements of any of the foregoing; (d) all income, royalties, damages and
payments now or hereafter due and payable with respect to any of the foregoing,
including damages and payments for past or future infringement thereof; and (e)
all other rights accruing thereunder or pertaining thereto throughout the world.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Federal Securities Laws” has the meaning assigned to such term in Section 4.3.
“General Intangibles” means all “general intangibles” as defined in the Uniform
Commercial Code, including all choses in action and causes of action and all
other intangible personal property of any Pledgor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Pledgor, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, swap
agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises,


-2-
US-DOCS\109866925.9

--------------------------------------------------------------------------------





tax refund claims and any guarantee, claim, security interest or other security
held by or granted to any Pledgor to secure payment by an Account Debtor of any
of the Accounts.
“Grants of Security Interest in Intellectual Property” means the grants of
security interest substantially in the form attached hereto as Exhibit II or
such other form as shall be reasonably acceptable to the Collateral Agent.
“Intellectual Property” means (a) all intellectual property of every kind and
nature of any Pledgor, whether now owned or hereafter acquired by any Pledgor,
including, inventions, designs, Patents, Copyrights, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information and all related documentation;
(b) all IP Agreements now or hereafter held by any Pledgor; (c) all claims for,
and rights to sue for, past or future infringements, misappropriations,
dilutions and other violations of any of the foregoing; (d) all income,
royalties, damages and payments now or hereafter due and payable with respect to
any of the foregoing, including damages and payments for past or future
infringement thereof; and (e) all other rights accruing thereunder or pertaining
thereto throughout the world.
“Intellectual Property Collateral” has the meaning assigned to such term in
Section 3.2.
“Intercreditor Agreement” means each Intercreditor Agreement, each Receivables
Intercreditor Agreement and each Securitization Intercreditor Agreement.
“IP Agreements” means all material Copyright Licenses, Patent Licenses and
Trademark Licenses, including, without limitation, the agreements set forth on
Schedule III hereto; provided, for the avoidance of doubt, “IP Agreements” shall
exclude any shrink-wrap licenses or other ordinary course Copyright Licenses,
Patent Licenses or Trademark Licenses, as the case may be, in which any Pledgor
is a licensee.
“Lead Borrower” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, have made, use, sell, offer to sell,
or import any invention or design covered by a Patent, now or hereafter owned by
any third party (including any such rights that such Pledgor has the right to
license).
“Patents” means all of the following: (a) all letters patent and industrial
designs of the United States and Canada or the equivalent thereof in any other
country or jurisdiction or group of countries, including those listed on
Schedule III, and all applications for letters patent and industrial designs of
the United States and Canada or the equivalent thereof in any other country or
jurisdiction or group of countries, including those listed on Schedule III; (b)
all provisionals, reissues, extensions, continuations, divisions,
continuations-in-part, reexaminations or revisions thereof, including the right
to exclude others from making, using, importing and/or selling the inventions or
designs disclosed or claimed in any of the foregoing in the immediately
preceding sub-part (a) or this sub-part (b); (c) all claims for, and rights to
sue for, past or future


-3-
US-DOCS\109866925.9

--------------------------------------------------------------------------------





infringements of any of the foregoing; (d) all income, royalties, damages and
payments now or hereafter due and payable with respect to any of the foregoing,
including damages and payments for past or future infringement thereof; and (e)
all other rights accruing thereunder or pertaining thereto throughout the world.
“Permitted Liens” means Liens that are permitted pursuant to Section 10.02 of
the Credit Agreement.
“Pledged Collateral” has the meaning assigned to such term in Section 2.1.
“Pledged Debt” has the meaning assigned to such term in Section 2.1
“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.
“Pledged Stock” has the meaning assigned to such term in Section 2.1.
“Pledgor” means the Lead Borrower and each other Loan Party set forth on
Schedule I and any other Loan Party that becomes a party hereto pursuant to
Section 5.16. Notwithstanding anything to the contrary set forth herein, any
entity that ceases to be a Loan Party in accordance with the terms of Section
12.11 of the Credit Agreement shall automatically cease to be a Pledgor.
“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto and related Minister’s Orders, provided that, if perfection
or the effect of perfection or non-perfection or the priority of any Lien
created hereunder or under any other Loan Document on the PPSA Collateral is
governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in any
applicable jurisdiction in Canada, “PPSA” means the Personal Property Security
Act or such other applicable legislation (including, the Civil Code of Quebec)
in effect from time to time in such other jurisdiction in Canada for purposes of
the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“Proceeds” means all “Proceeds” as defined in the Uniform Commercial Code and
the PPSA, including all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Pledgor against third parties
for loss of, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.
“Receiver” has the meaning assigned to such term in Section 4.1.
“Security Interest” has the meaning assigned to such term in Section 3.1.


-4-
US-DOCS\109866925.9

--------------------------------------------------------------------------------





“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including any such rights that such Pledgor has the right to
license).
“Trademarks” means all of the following: (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos and other source or business identifiers, and all
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations thereof (if any), and all registration
and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office, CIPO or any similar offices in any State of the United States
or any other country or group of countries or any political subdivision of any
of the foregoing, and all renewals thereof, including those listed on
Schedule III; (b) all goodwill associated with or symbolized by the foregoing;
(c) all claims for, and rights to sue for, past or future infringements,
dilutions or other violations of any of the foregoing; (d) all income,
royalties, damages and payments now or hereafter due and payable with respect to
any of the foregoing, including damages and payments for past or future
infringement, dilutions or other violations thereof; and (e) all other rights
accruing thereunder or pertaining thereto throughout the world.

ARTICLE II

PLEDGE OF SECURITIES

SECTION 2.1.    Pledge. As security for the payment or performance when due
(whether at the stated maturity, by acceleration or otherwise), as the case may
be, in full of the Obligations, each Pledgor hereby assigns and pledges to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in all of such Pledgor’s right, title and interest in, to and under (whether now
owned or hereafter acquired):
(a)    all Equity Interests directly owned by it (including those listed on
Schedule II) and any other Equity Interests obtained in the future by such
Pledgor and any certificates representing all such Equity Interests (any such
Equity Interests, the “Pledged Stock”); provided that the Pledged Stock shall
not include any Excluded Securities or Excluded Property;
(b)    (i) the debt obligations owed to such Pledgor listed opposite the name of
such Pledgor on Schedule II, (ii) all other debt obligations existing on the
Closing Date or in the future issued to such Pledgor, and (iii) the
certificates, promissory notes and any other instruments, if any, evidencing
such debt obligations (the property described in clauses (b)(i), (ii) and (iii)
above, the “Pledged Debt”); provided that the Pledged Debt shall not include any
Excluded Securities or Excluded Property;
(c)    subject to Section 2.6, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of the Pledged Stock and the Pledged
Debt;
(d)    subject to Section 2.6, all rights and privileges of such Pledgor with
respect to the Pledged Stock, Pledged Debt and other property referred to in
clause (c) above; and
(e)    all Proceeds of any of the foregoing (the Pledged Stock, Pledged Debt and
other property referred to in this clause (e) and in clauses (c) through (d)
above being collectively referred to as the “Pledged Collateral”); provided that
the Pledged Collateral shall not include any Excluded Securities or Excluded
Property;
TO HAVE AND TO HOLD, the Pledged Collateral together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 2.2.    Delivery of the Pledged Collateral.
(a)    Each Pledgor agrees to deliver or cause to be delivered to the Collateral
Agent, for the benefit of the Secured Parties, on the Closing Date or on such
other applicable date pursuant to Section 9.12 of the Credit Agreement, or if
acquired after the date hereof, within thirty (30) calendar days after receipt
by such Pledgor (or, in each case, such longer period as the Administrative
Agent may agree in its reasonable discretion), any and all certificates or other
instruments (if any) representing any Pledged Securities, to the extent such
Pledged Securities are either (i) Pledged Stock or (ii) in the case of
promissory notes or other instruments evidencing Pledged Debt, are required to
be delivered pursuant to paragraph (b) of this Section 2.2.
(b)    To the extent any Indebtedness for borrowed money constituting Pledged
Collateral owed to any Pledgor (other than intercompany Indebtedness owed to
such Pledgor by another Pledgor or other Loan Party that has pledged
substantially all of its assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to a Security Document governed by the Specified
Foreign Laws) is evidenced by a duly executed promissory note in an individual
principal amount in excess of $1,000,000, such Pledgor shall cause such
promissory note to be pledged and delivered to the Collateral Agent, for the
benefit of the Secured Parties, on the Closing Date or on such other applicable
date pursuant to Section 9.12 of the Credit Agreement, as applicable, or if
acquired after the date hereof, within thirty (30) calendar days after receipt
by such Pledgor (or, in each case, such longer period as the Administrative
Agent may agree in its reasonable discretion), pursuant to the terms hereof
(except to the extent that delivery of such promissory note would violate
applicable law). To the extent any such promissory note is a demand note, each
Pledgor party thereto agrees, if requested by the Collateral Agent, to
immediately demand payment thereunder upon the occurrence and during the
continuance of an Event of Default, unless such demand would expose such Pledgor
to liability to the maker of such promissory note.
(c)    Upon delivery to the Collateral Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 2.2 shall be accompanied by stock powers or allonges, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agent, and by such other instruments and
documents as the Collateral Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents (including issuer acknowledgments in respect
of uncertificated securities that are created pursuant to Section 2.4(b)) as the
Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities, which schedule
shall be deemed to be attached hereto as Schedule II (or a supplement to
Schedule II, as applicable) and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.


-5-
US-DOCS\109866925.9

--------------------------------------------------------------------------------






SECTION 2.3.    Representations, Warranties and Covenants. Each Pledgor, as
applicable represents, warrants and covenants to and with the Collateral Agent,
for the benefit of the Secured Parties, that:
(i)    Schedule II correctly sets forth (or, with respect to any Pledged Stock
issued by an issuer that is not a Subsidiary of the Lead Borrower, correctly
sets forth, to the knowledge of the relevant Pledgor), as of the Closing Date,
the percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Stock and includes
(i) all Equity Interests pledged hereunder and (ii) Pledged Debt pledged
hereunder and in an individual principal amount in excess of $1,000,000;
(ii)    the Pledged Stock and Pledged Debt (with respect to any Pledged Stock or
Pledged Debt issued by an issuer that is not a Subsidiary of the Lead Borrower,
to the knowledge of the relevant Pledgor), as of the Closing Date, (x) have been
duly and validly authorized and issued by the issuers thereof and (y) (i) in the
case of Pledged Stock, are fully paid and, with respect to Equity Interests
constituting capital stock of a corporation, nonassessable and (ii) in the case
of Pledged Debt, are legal, valid and binding obligations of the issuers
thereof, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding at law or in equity) and any implied covenant of good
faith and fair dealing;
(iii)    except for the security interests granted hereunder (and other security
interests not prohibited by the Loan Documents), each Pledgor (i) is and,
subject to any transfers or transactions not in violation of the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II (as may be supplemented from
time to time pursuant to Section 2.2(c)) as owned by such Pledgor, (ii) holds
the same free and clear of all Liens, other than Permitted Liens, (iii) will
make no assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than pursuant to a transaction not prohibited by the Credit Agreement and other
than Permitted Liens and (iv) subject to the rights of such Pledgor under the
Loan Documents to Dispose of Pledged Collateral, will use commercially
reasonable efforts to defend its title or interest thereto or therein against
any and all Liens (other than Permitted Liens), however arising, of all persons;
(iv)    other than as set forth in the Credit Agreement, and except for
restrictions and limitations imposed by the Loan Documents or securities laws
generally or otherwise not prohibited by the Credit Agreement, the Pledged Stock
(other than partnership interests) is and will continue to be freely
transferable and assignable, and none of the Pledged Stock is or will be subject
to any option, right of first refusal, shareholders agreement, charter, by-law,
memorandum of association or articles of association provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Stock hereunder, the Disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder
other than under any applicable Requirement of Law;
(v)    each Pledgor has the power and authority to pledge the Pledged
Collateral, pledged by it hereunder in the manner hereby done or contemplated;
(vi)    other than as set forth in the Credit Agreement, as of the Closing Date,
no consent or approval of any Governmental Authority, any securities exchange or
any other person was or is


-6-
US-DOCS\109866925.9

--------------------------------------------------------------------------------





necessary to the validity of the pledge effected hereby other than such as have
been obtained and are in full force and effect;
(vii)    by virtue of the execution and delivery by the respective Pledgors of
this Agreement or any supplement hereto, when any Pledged Securities are
delivered to the Collateral Agent, for the benefit of the Secured Parties, in
accordance with this Agreement (to the extent required hereunder) and financing
statements naming the Collateral Agent as the secured party described in Section
3.2 are filed in the appropriate filing office, the Collateral Agent will
obtain, for the benefit of the Secured Parties, a legal, valid and perfected
lien upon and security interest in the Pledged Collateral under the Uniform
Commercial Code or its equivalent in any applicable jurisdiction, subject only
to Permitted Liens; and
(viii)    each Pledgor that is an issuer of the Pledged Collateral confirms that
it has received notice of the security interest granted hereunder and consents
to such security interest and, subject to the terms of any applicable
Intercreditor Agreement, agrees to transfer record ownership of the Pledged
Collateral issued by it in connection with any request by the Collateral Agent
if an Event of Default has occurred and is continuing.

SECTION 2.4.    Certification of Limited Liability Company and Limited
Partnership Interests.
(a)    As of the Closing Date, except as set forth on Schedule II, the Equity
Interests in limited liability companies and limited partnerships that are
pledged by the Pledgors hereunder and do not have a certificate described on
Schedule II do not constitute a security under Section 8-103 of the Uniform
Commercial Code or the corresponding code or statute of any other applicable
jurisdiction.
(b)    The Pledgors shall at no time elect to treat any interest in any limited
liability company or limited partnership Controlled by a Pledgor and pledged
hereunder as a “security” within the meaning of Article 8 of the Uniform
Commercial Code or its equivalent in any jurisdiction or issue any certificate
representing such interest, unless promptly thereafter (and in any event within
30 days or such longer period as the Collateral Agent may permit in its sole
discretion) the applicable Pledgor provides notification to the Collateral Agent
of such election and takes all action necessary to establish the Collateral
Agent’s control (within the meaning of Section 8-106 of the Uniform Commercial
Code or the PPSA, as applicable) thereof.

SECTION 2.5.    Registration in Nominee Name; Denominations. Subject to any
applicable Intercreditor Agreement, the Collateral Agent, on behalf of the
Secured Parties, shall have the right (in its sole and absolute discretion) to
hold the Pledged Securities in the name of the applicable Pledgor, endorsed or
assigned in blank or in favor of the Collateral Agent or, if an Event of Default
shall have occurred and be continuing, in its own name as pledgee or the name of
its nominee (as pledgee or as sub-agent). If an Event of Default shall have
occurred and be continuing, each Pledgor will promptly give to the Collateral
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Pledgor. If an Event of
Default shall have occurred and be continuing, the Collateral Agent shall have
the right to exchange the certificates representing Pledged Securities held by
it for certificates of smaller or larger denominations for any purpose
consistent with this Agreement, subject to any applicable Intercreditor
Agreement. Subject to any applicable Intercreditor Agreement, each Pledgor shall
cause any Subsidiary that is not a party to this Agreement to comply with a
request by the Collateral Agent, pursuant to this Section 2.5, to exchange
certificates representing Pledged Securities of such Subsidiary for certificates
of smaller or larger denominations.

SECTION 2.6.    Voting Rights; Dividends and Interest, Etc.
(a)    Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given written notice to the
relevant Pledgors of the Collateral Agent’s intention to exercise its rights
hereunder:
(i)    Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
any part thereof for any purpose not prohibited by the terms of this Agreement
or the Loan Documents; provided that, except as not prohibited by the Credit
Agreement, such rights and powers shall not be exercised in any manner that
would materially and adversely affect the rights and remedies of any of the
Collateral Agent or any other Secured Parties under this Agreement or any Loan
Document or the ability of the Secured Parties to exercise the same.
(ii)    The Collateral Agent shall promptly execute and deliver to each Pledgor,
or cause to be executed and delivered to such Pledgor, all such proxies, powers
of attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
(iii)    Subject to Section 2.2 and paragraph (b) below, each Pledgor shall be
entitled to receive and retain any and all dividends, interest, principal and
other distributions paid on or distributed in respect of the Pledged Collateral.
(b)    Notwithstanding anything to the contrary in any other Loan Document, upon
the occurrence and during the continuance of an Event of Default and after
written notice by the Collateral Agent to the relevant Pledgor or Pledgors of
the Collateral Agent’s intention to exercise its rights hereunder, all rights of
any Pledgor to receive dividends, interest, principal or other distributions
that such Pledgor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.6 shall cease, and all such rights shall thereupon become vested,
for the benefit of the Secured Parties, in the Collateral Agent which shall have
the sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Pledgor contrary to the provisions of
this Section 2.6 shall not be commingled by such Pledgor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent, for the benefit of the Secured
Parties, and shall be forthwith delivered to the Collateral Agent, for the
benefit of the Secured Parties, in the same form as so received (endorsed in a
manner reasonably satisfactory to the Collateral Agent). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.2. After all Events of Default have been cured (to the extent such
Events of Default are permitted to be cured under the Loan Documents) or waived
and the Lead Borrower has delivered to the Collateral Agent a certificate of a
Responsible Officer to that effect, the Collateral Agent shall promptly repay to
each Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 2.6 solely to the extent that
such dividends, interest, principal or other distributions remain in such
account and have not been applied in accordance with the provisions of Section
4.2.
Upon the occurrence and during the continuance of an Event of Default and after
written notice by the Collateral Agent to the Lead Borrower of the Collateral
Agent’s intention to exercise its rights
hereunder, all rights of any Pledgor to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 2.6, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 2.6, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, for the benefit of the Secured Parties,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that the Collateral Agent
shall have the right (in its sole discretion) from time to time following and
during the continuance of an Event of Default to permit the Pledgors to exercise
such rights. After all Events of Default have been cured (to the extent such
Events of Default are permitted to be cured under the Loan Documents) or waived
and the Lead Borrower has delivered to the Collateral Agent a certificate of a
Responsible Officer to that effect, each Pledgor shall have the right to
exercise the voting and/or consensual rights and powers that such Pledgor would
otherwise be entitled to exercise pursuant to the terms of paragraph (a)(i)
above and the obligations of the Collateral Agent under paragraph (a)(ii) shall
be in effect.

ARTICLE III

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

SECTION 3.1.    Security Interest.
(a)    As security for the payment or performance when due (whether at the
stated maturity, by acceleration or otherwise), as the case may be, in full of
the Obligations, each Pledgor hereby assigns and pledges to the Collateral
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in, to and under any and
all of its present and after-acquired personal property, including the following
assets and properties now owned or at any time hereafter acquired by such
Pledgor or in which such Pledgor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all cash and Deposit Accounts;
(iv)    all Documents and Documents of Title;
(v)    all Equipment;
(vi)    all Fixtures and other Goods;
(vii)    all General Intangibles and Intangibles (including, without limitation,
all Intellectual Property);
(viii)    all Instruments (other than Pledged Debt which is governed by Article
II);
(ix)    all Inventory and all other Goods not otherwise described above;
(x)    all Investment Property (other than the Pledged Collateral, which is
governed by Article II);


-7-
US-DOCS\109866925.9

--------------------------------------------------------------------------------





(xi)    all Letters of Credit and Letter of Credit Rights;
(xii)    all Commercial Tort Claims, as described on Schedule IV (as may be
supplemented from time to time pursuant to Section 3.4 or the Supplement hereto
substantially in the form of Exhibit I);
(xiii)    all books and records, customer lists, credit files, programs,
printouts and other computer materials and records pertaining to the Article 9
Collateral; and
(xiv)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, this Agreement shall not constitute a grant of a security interest in
(and the Article 9 Collateral shall not include), and the other provisions of
the Loan Documents with respect to Collateral need not be satisfied with respect
to, the Excluded Property, the Excluded Securities, Consumer Goods or the last
day of the term of any lease or agreement for lease of real property, provided
that upon enforcement of the Security Interest, each Pledgor shall stand
possessed of such last day in trust or assign the same to any person acquiring
such term.
Each Pledgor confirms that value has been given by the Secured Parties to such
Pledgor, that such Pledgor has rights in its Collateral existing at the date of
this Agreement, and that such Pledgor and the Collateral Agent have not agreed
to postpone the time for attachment of the Security Interest granted to the
Collateral Agent in any of the PPSA Collateral of such Pledgor pursuant to this
Agreement.
(b)    Each Pledgor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant United States or Canadian
jurisdiction any initial financing statements (including fixture filings) with
respect to the Article 9 Collateral, the Pledged Collateral or any part thereof,
and amendments thereto and continuations thereof that contain the information
required by Article 9 of the Uniform Commercial Code, the PPSA or their
equivalent in each applicable jurisdiction for the filing of any financing
statement or amendment, including (i) whether such Pledgor is an organization,
the type of organization and any organizational identification number issued to
such Pledgor, (ii) in the case of a financing statement filed as a fixture
filing, a sufficient description of the real property to which such Article 9
Collateral relates and (iii) a description of collateral that describes such
property in any other manner as the Collateral Agent may reasonably determine is
necessary or advisable to ensure the perfection of the security interest in the
Collateral granted under this Agreement, including describing such property as
“all assets” or “all personal property” or words of similar effect. Each Pledgor
agrees to provide such information to the Collateral Agent promptly upon
request.
The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office or CIPO (or any successor
office), as applicable, such documents as may be reasonably necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Pledgor in such Pledgor’s
Patents, Trademarks and Copyrights, without the signature of such Pledgor, and
naming such Pledgor or the Pledgors as debtors and the Collateral Agent as
secured party.


-8-
US-DOCS\109866925.9

--------------------------------------------------------------------------------





(c)    The security interest granted hereunder is security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Pledgor with respect to or arising
out of the Collateral.
(d)    Notwithstanding anything to the contrary in this Agreement, in no event
shall (A) any control agreements or control, lockbox or similar agreements or
arrangements be required with respect to any Securities Accounts or Commodities
Accounts constituting Excluded Property, (B) any landlord, mortgagee and bailee
waivers or subordination agreements be required (other than subordination
agreements expressly required by the Credit Agreement); provided that, if any
Pledgor does not obtain and maintain a landlord, mortgagee or bailee waiver or
subordination agreement with respect to the location of any Inventory, the
Administrative Agent shall have the right at any time to establish a Reserve
against the applicable Borrowing Base with respect to the Inventory at such
location or (C) notices be required to be sent to account debtors or other
contractual third parties unless an Event of Default has occurred and is
continuing.

SECTION 3.2.    Representations and Warranties. On the Closing Date and the date
of each Credit Extension, each of the Pledgors, as applicable, represents and
warrants to the Collateral Agent, for the benefit of the Secured Parties, that:
(a)    Each Pledgor has good and valid rights in and title to the Collateral
with respect to which it has purported to grant a security interest hereunder,
except where the failure to have such rights and title would not reasonably be
expected to have individually or in the aggregate, a Material Adverse Effect.
Each of (i) the Pledgors has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto, and
(ii) the Pledgors has full power and authority to execute, deliver and perform
its obligations in accordance with the terms of this Agreement (or any
supplement hereto, as applicable), in each case, without the consent or approval
of any other person as of the Closing Date other than any consent or approval
that has been obtained and is in full force and effect or has otherwise been
disclosed herein or in the Credit Agreement.
(b)    Each Pledgor represents that the Perfection Certificate has been duly
prepared, completed and executed with respect thereto and the information set
forth therein, including the exact legal name of such Pledgor, is correct and
complete, in all material respects, as of the Closing Date. Except as provided
in Section 9.10 of the Credit Agreement, the Uniform Commercial Code and PPSA
financing statements or other appropriate filings, recordings or registrations
containing a description of the Collateral that have been prepared for filing in
each governmental, municipal or other office specified in the Perfection
Certificate constitute all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office,
the United States Copyright Office and CIPO in order to perfect the Security
Interest in Article 9 Collateral consisting of United States and Canadian
Patents, United States and Canadian registered Trademarks and United States and
Canadian registered Copyrights) that are necessary as of the Closing Date to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Collateral in which a security
interest may be perfected by filing, recording or registration in the United
States or Canada (or any political subdivision thereof), and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Except as provided in Section 9.10 of the Credit Agreement, each
Pledgor represents and warrants that the Grants of Security Interest in
Intellectual Property executed by the applicable Pledgors containing
descriptions of all Article 9 Collateral that consists of United States and
Canadian federally issued Patents (and Patents for which United States and
Canadian federal registration applications are pending), United States and
Canadian federally registered Trademarks (and Trademarks for which United States
and Canadian federal registration applications are pending) and United States
and Canadian registered Copyrights have been delivered to the Collateral Agent
for recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, or with CIPO, as applicable, and
reasonably requested by the Collateral Agent, to protect the validity of and to
establish a legal, valid and perfected security interest (or, in the case of
Patents and Trademarks, notice thereof) in favor of the Collateral Agent, for
the benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such Intellectual Property described in such Grants of Security
Interest in Intellectual Property as of the Closing Date in which a security
interest may be perfected by recording with the United States Patent and
Trademark Office, the United States Copyright Office and CIPO, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than the Uniform Commercial Code and PPSA
financing statements or other appropriate filings, recordings or registrations
containing a description of the Collateral that have been prepared for filing in
each governmental, municipal or other office specified in the Perfection
Certificate, and other than such actions as are necessary to perfect the
Security Interest with respect to any Article 9 Collateral consisting of United


-9-
US-DOCS\109866925.9

--------------------------------------------------------------------------------





States and Canadian federally issued, registered or pending Patents, Trademarks
and Copyrights acquired or developed after the Closing Date).
(c)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 3.2(b), as of the
Closing Date, a perfected security interest in all Article 9 Collateral in which
a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States or Canada (or any
political subdivision thereof) pursuant to the Uniform Commercial Code, PPSA or
other applicable law in such jurisdictions and (iii) a security interest that
shall be perfected in all Article 9 Collateral in which a security interest may
be perfected upon the receipt and recording of the Grants of Security Interest
in Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office and CIPO, as applicable (and, as applicable, upon
the filing, recording and registering actions described in the immediately
preceding sub-part (ii)) upon the making of such filings with such offices (and,
as applicable, upon the filing, recording and registering actions described in
the immediately preceding sub-part (ii)). The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral other than Permitted
Liens.
(d)    The Collateral is owned by the Pledgors free and clear of any Lien, other
than Permitted Liens. None of the Pledgors has filed or consented to the filing
of (i) any financing statement or analogous document under the Uniform
Commercial Code, the PPSA or any other applicable laws covering any Collateral,
(ii) any assignment in which any Pledgor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
the United States Patent and Trademark Office, the United States Copyright
Office or CIPO for the benefit of a third party or (iii) any assignment in which
any Pledgor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, in each case (of the immediately
preceding sub-parts (i)-(iii)), which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Permitted Liens.
(e)    No Pledgor holds any Commercial Tort Claim individually reasonably
estimated to exceed $5,000,000 as of the Closing Date except as indicated on
Schedule IV.
(f)    As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”):
(i)    The Intellectual Property Collateral set forth on Schedule III includes a
true and complete list of all of the issued and applied for United States and
Canadian federal Patents, registered and applied for United States and Canadian
federal Trademarks and material United States and Canadian federal registered
Copyrights owned by such Pledgor as of the date hereof (other than Excluded
Property).
(ii)    The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or in part and, to the best of such
Pledgor’s knowledge, is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect. Such Pledgor is not aware of any
current uses of any item of Intellectual Property Collateral that would be
expected to lead to such item becoming invalid or unenforceable, except as would
not reasonably be expected to have a Material Adverse Effect.
(iii)    Except as would not reasonably be expected to have a Material Adverse
Effect, (A) such Pledgor has made or performed all commercially reasonable acts,
including without limitation


-10-
US-DOCS\109866925.9

--------------------------------------------------------------------------------





filings, recordings and payment of all required fees and taxes, required to
maintain and protect its interest in each and every item of Intellectual
Property Collateral in full force and effect in the United States and Canada and
(B) such Pledgor has used proper statutory notice in connection with its use of
each Patent, Trademark and Copyright in the Intellectual Property Collateral.
(iv)    With respect to each IP Agreement, the absence, termination or violation
of which would reasonably be expected to have a Material Adverse Effect: (A)
such Pledgor has not received any notice of termination or cancellation under
such IP Agreement; (B) such Pledgor has not received a notice of a breach or
default under such IP Agreement, which breach or default has not been cured or
waived; and (C) such Pledgor is not in breach or default thereof in any material
respect, and no event has occurred that, with notice or lapse of time or both,
would constitute such a breach or default by any Pledgor under such IP
Agreement, including in a manner that would permit termination, modification or
acceleration under such IP Agreement.
(v)    Except as would not reasonably be expected to have a Material Adverse
Effect, no item of Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of such Intellectual Property Collateral or that would
impair the validity or enforceability of such Intellectual Property Collateral.

SECTION 3.3.    Covenants.
(a)    [Reserved].
(b)    Subject to any rights of such Pledgor to Dispose of Collateral provided
for in the Loan Documents, each Pledgor shall, at its own expense, use
commercially reasonable efforts to defend title to the Collateral against all
persons and to defend the security interest of the Collateral Agent granted
hereunder, for the benefit of the Secured Parties, in the Collateral and the
priority thereof against any Lien that is not a Permitted Lien.
(c)    Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect, defend and perfect the security
interest granted hereunder and the rights and remedies created hereby, including
the payment of any fees and taxes together with any interest and penalties, if
any, required in connection with the execution and delivery of this Agreement
and the granting of the security interest granted hereunder and the filing of
any financing statements (including fixture filings) or other documents in
connection herewith or therewith, all in accordance with the terms hereof and
the terms of the Credit Agreement. Without limiting the generality of the
foregoing, each Pledgor hereby authorizes the Collateral Agent, with prompt
notice thereof to the Pledgors, to supplement this Agreement by supplementing
Schedule III or adding additional schedules hereto to identify specifically any
asset or item that may constitute a material issued or applied for United States
or Canadian federal Patent of such Pledgor, material registered or applied for
United States or Canadian Trademark of such Pledgor or material registered
United States or Canadian federal Copyright of such Pledgor; provided that any
Pledgor shall have the right, exercisable within 90 days after the Lead Borrower
has been notified by the Collateral Agent of the specific identification of such
Article 9 Collateral (or such later date as the Collateral Agent may agree in
its sole discretion), to advise the Collateral Agent in writing of any
inaccuracy of the representations and warranties made by such Pledgor hereunder
with respect to such Article 9 Collateral. Each Pledgor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within 45 days after the date
it has been notified by the Collateral Agent of the specific identification of
such Article 9 Collateral (or such later date as the Collateral Agent may agree
in its sole discretion).
(d)    After the occurrence and during the continuance of an Event of Default,
each Pledgor will permit any representatives designated by the Collateral Agent
or any Secured Party (pursuant to a request made through the Collateral Agent),
at reasonable times upon reasonable prior notice, (i) to inspect the Collateral
(including to verify under reasonable procedures the validity, amount, quality,
quantity, value, condition and status of, or any other matter relating to, the
Collateral), and including, in the case of Accounts or Article 9 Collateral in
the possession of any third person, by contacting Account Debtors or the third
person possessing such Article 9 Collateral for the purpose of making such a
verification, (ii) to examine and make copies of the records of such Pledgor
relating to the Collateral and (iii) to discuss the Collateral and related
records of such Pledgor with, and to be advised as to the same by, such
Pledgor’s officers and employees. The Collateral Agent shall have the right to
share any information it gains from such inspection or verification with any
Secured Party, subject to Section 13.15 of the Credit Agreement.
(e)    The Collateral Agent may discharge past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Collateral and not a Permitted Lien, and may pay for the
maintenance and preservation of the Collateral to the extent any Pledgor fails
to do so as required by the Credit Agreement or this Agreement, and each Pledgor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
reasonable and documented payment made or any reasonable and documented
out-of-pocket expense incurred by the Collateral Agent pursuant to the foregoing
authorization, which demand shall be accompanied by a written statement setting
forth in reasonable detail the calculation of the amount of such payment or
expense; provided, however, that nothing in this Section 3.3(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Pledgor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.
(f)    Each Pledgor (rather than the Collateral Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral and each Pledgor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the Secured
Parties from and against any and all liability for such performance.
(g)    None of the Pledgors shall make or permit to be made an assignment,
pledge or hypothecation of the Article 9 Collateral owned by it or in which it
has an interest, and no Pledgor shall grant any other Lien in respect of the
Collateral owned by it or in which it has an interest, in each case, except as
not prohibited by the Credit Agreement. None of the Pledgors shall make or
permit to be made any transfer of the Collateral owned by it or in which it has
an interest, except as not prohibited by the Credit Agreement and each
Intercreditor Agreement.
(h)    Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default of making, settling and adjusting
claims in respect of the Collateral under policies of insurance, endorsing the
name of such Pledgor on any check, draft, instrument or other item of payment
for the proceeds of such policies of insurance and for making all determinations
and decisions with respect thereto. In the event that any Pledgor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
by the Loan Documents or to pay any premium in whole or part relating thereto,
the Collateral Agent may, without waiving or releasing any obligation or
liability of the Pledgors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable. All sums disbursed by the Collateral Agent in
connection with this Section 3.3(h), including reasonable and documented
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Pledgors to the Collateral Agent and shall be
additional Obligations secured hereby.
(i)    Each Pledgor shall keep and maintain, in all material respects, complete,
accurate and proper books and records with respect to the Collateral owned by
such Pledgor, and, after the occurrence and during the continuance of an Event
of Default, furnish to the Collateral Agent, subject to the Disclosure
Exceptions, such reports relating to the Collateral as the Collateral Agent
shall from time to time reasonably request.

SECTION 3.4.    Other Actions. In order to further ensure the attachment, and
perfection of, and the ability of the Collateral Agent to enforce, for the
benefit of the Secured Parties, the Security Interest in the Article 9
Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:
(a)    Instruments, Tangible Chattel Paper and Chattel Paper. If any Pledgor
shall at any time own or acquire any Instruments, Tangible Chattel Paper or
Chattel Paper (other than debt obligations which constitute Pledged Debt which
is governed by Article II and checks received and processed in the ordinary
course of business), in each case evidencing an individual amount in excess of
$1,000,000, such Pledgor shall promptly (and in any event within 30 days of its
acquisition or such longer period as the Collateral Agent may permit in its sole
discretion) endorse, assign and deliver the same to the Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.
(b)    Commercial Tort Claims. If any Pledgor shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated to exceed $5,000,000,
such Pledgor shall promptly notify the Collateral Agent thereof in a writing
signed by such Pledgor, including a summary description of such claim, and
deliver to the Collateral Agent in writing a supplement to Schedule IV including
such description.
(c)    Pledgor Changes. Each Pledgor will not change its legal name, type of
entity, jurisdiction or organization or chief executive office, in each case,
without giving the Collateral Agent at least 10 days’ prior written notice
thereof and taking such action, if any, as may be required to ensure that the
Collateral Agent retains a perfected security interest in the Article 9
Collateral and Pledged Collateral granted by it.
(d)    Certificate of Title. During a Liquidity Period, upon the written request
of the Collateral Agent, each Pledgor shall deliver to the Collateral Agent the
original of any certificate of title on any motor vehicle, Equipment or other
Collateral included in any Borrowing Base and, upon the written request of the
Collateral Agent, take any action necessary to ensure the perfection of the
Collateral Agent’s security interest therein and Lien thereon, including by
providing, executing and/or filing any documents or instruments necessary to
have the Lien of the Collateral Agent noted on any such certificate and/or with
the appropriate Governmental Authority.

SECTION 3.5.    Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as not prohibited by the Credit Agreement:
(a)    Each Pledgor agrees that it will not knowingly do any act or omit to do
any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent that
is material to the normal conduct of such Pledgor’s business would become
prematurely invalidated, abandoned, lapsed or dedicated to the public.
(b)    Each Pledgor will for each Trademark that is material to the normal
conduct of such Pledgor’s business, (i) use its commercially reasonable efforts
to maintain such Trademark in full force free from any adjudication of
abandonment or invalidity for non-use and (ii) maintain (and use its
commercially reasonable efforts to cause its licensees or its sublicensees to
maintain) the quality of products and services offered under such Trademark in a
manner consistent with the operation of such Pledgor’s business.
(c)    Each Pledgor shall notify the Collateral Agent promptly if it knows that
any United States or Canadian federally issued or applied for Patent, United
States or Canadian federally registered or applied for Trademark or United
States or Canadian federally registered Copyright material to the normal conduct
of such Pledgor’s business is likely to imminently become abandoned, lapsed or
dedicated to the public, or of any materially adverse determination or
development, excluding office actions and similar determinations or developments
in the United States Patent and Trademark Office, United States Copyright
Office, CIPO, any court or any similar office of any country, regarding such
Pledgor’s ownership of any such material Patent, Trademark or Copyright or its
right to register or to maintain the same.
(d)    Each Pledgor, either by itself or through any agent, employee, licensee
or designee, shall (i) inform the Collateral Agent on a quarterly basis
(concurrently with the delivery of each Compliance Certificate in accordance
with Section 9.04(c) of the Credit Agreement) of each application for, or
registration or issuance of, any Patent or Trademark with the United States
Patent and Trademark Office and CIPO and each registration of any Copyright with
the United States Copyright Office and CIPO filed by or on behalf of, or issued
to, or acquired by, any Pledgor during the preceding quarterly period and (ii)
upon the reasonable request of the Collateral Agent, execute, deliver and file
with the United States Patent and Trademark Office, United States Copyright
Office and/or CIPO, as applicable, any and all agreements, instruments,
documents and papers necessary, or as reasonably requested by the Collateral
Agent, to evidence the Collateral Agent’s Security Interest in such Patent,
Trademark or Copyright and the perfection thereof, provided that any such
Patent, Trademark or Copyright shall automatically become subject to the
Security Interest and constitute Collateral to the extent such would have
constituted Collateral if owned at the Closing Date without further action by
any party.
(e)    Each Pledgor shall exercise its reasonable business judgment consistent
with its past practice in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or CIPO with respect to
maintaining and pursuing each application relating to any Patent, Trademark
and/or Copyright (and obtaining the relevant grant or registration) material to
the normal conduct of such Pledgor’s business, and use its commercially
reasonable efforts to maintain (i) each United States and Canadian federally
issued Patent that is material to the normal conduct of such Pledgor’s business
and (ii) the registrations of each United States and Canadian federally
registered Trademark and each United States and Canadian federally registered
Copyright, in each case that is material to the normal conduct of such Pledgor’s
business, including, when applicable and necessary in such Pledgor’s reasonable
business judgment, timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if any
Pledgor believes necessary in its reasonable business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.
(f)    In the event that any Pledgor knows or has reason to know that any
Intellectual Property Collateral consisting of a Patent, Trademark or Copyright
material to the normal conduct of its business has been materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Collateral Agent and shall take all actions as such Pledgor shall, in its
reasonable business judgment, deem reasonably appropriate under the
circumstances.
(g)    Upon and during the continuance of an Event of Default, at the request of
the Collateral Agent, each Pledgor shall use commercially reasonable efforts to
obtain all requisite consents or approvals from each licensor under each
Copyright License, Patent License or Trademark License that constitutes
Intellectual Property Collateral to effect the assignment or sub-license of all
such Pledgor’s right, title and interest thereunder to (in the Collateral
Agent’s sole discretion) the designee of the Collateral Agent or the Collateral
Agent; provided, however, that nothing contained in this Section 3.5(g) should
be construed as an obligation of any Pledgor to incur any costs or expenses in
connection with obtaining such approval.


-11-
US-DOCS\109866925.9

--------------------------------------------------------------------------------






ARTICLE IV

REMEDIES

SECTION 4.1.    Remedies Upon Default. In accordance with, and to the extent
consistent with, the terms of any applicable Intercreditor Agreement, the
Collateral Agent may take any action specified in this Section 4.1. Upon the
occurrence and during the continuance of an Event of Default, each Pledgor
agrees to deliver each item of Collateral, as applicable, to the Collateral
Agent on demand. It is agreed that the Collateral Agent shall have the right to
take any of or all the following actions at the same or different times upon the
occurrence and during the continuance of an Event of Default: (a) exercise those
rights and remedies provided in this Agreement, the Credit Agreement or any
other Loan Document, (b) with respect to any Intellectual Property Collateral,
on demand, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Intellectual Property Collateral by the
applicable Pledgors to the Collateral Agent or to license or sublicense (subject
to any such licensee’s obligation to maintain the quality of the goods and/or
services provided under any Trademark consistent with the quality of such goods
and/or services provided by the Pledgors immediately prior to the Event of
Default), whether general, special or otherwise, and whether on an exclusive or
a nonexclusive basis, and on a royalty-fee basis, any such Intellectual Property
Collateral throughout the world on such terms and conditions and in such manner
as the Collateral Agent shall determine (other than in violation of any
then-existing licensing or Trademark co-existence arrangements to the extent
that waivers thereunder cannot be obtained with the use of commercially
reasonable efforts, which each Pledgor hereby agrees to use), (c) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor to enter any premises where the
Article 9 Collateral or any records relating to the Article 9 Collateral may be
located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law (including,
without limitation, any law governing the exercise of a bank’s right of setoff
or bankers’ lien) or in equity. The Collateral Agent agrees and covenants not to
exercise any of the rights or remedies set forth in the preceding sentence
unless and until the occurrence and during the continuance of an Event of
Default. Without limiting the generality of the foregoing, each Pledgor agrees
that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise Dispose of all or any part
of the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery, as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Upon consummation of any such Disposition of
Collateral pursuant to this Section 4.1 the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold (other than in violation of any then-existing licensing or
trademark co-existence arrangements to the extent that waivers thereunder cannot
be obtained with the use of commercially reasonable efforts, which each Pledgor
hereby agrees to use). Each such purchaser at any such Disposition shall hold
the property sold absolutely, free from any claim or right on the part of any
Pledgor, and each Pledgor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Pledgor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted and (d) if it so elects, shall have the right
to, seek the appointment of a receiver, interim receiver, receiver-manager, or a
receiver and manager or keeper (each, a “Receiver”) to take possession of
Collateral and to enforce any of the Collateral Agent’s remedies, or may
institute proceedings in any court of competent jurisdiction for the appointment
of such Receiver and each Pledgor hereby consents to such rights and such
appointment and hereby waives any objection such Pledgor may have thereto or the
right to have a bond or other security posted by the Collateral Agent. Any such
Receiver given and shall have the same powers and rights and exclusions and
limitations of liability as the Collateral Agent has under this Agreement, at
law or in equity. To the extent permitted by applicable law, any Receiver
appointed by the Collateral Agent shall (for purposes relating to responsibility
for the Receiver’s acts or omissions) be considered to be the agent of any such
Pledgor and not of the Collateral Agent. The Collateral Agent may from time to
time fix the Receiver’s remuneration and the Pledgors shall pay the amount of
such remuneration to the Collateral Agent. The Collateral Agent may appoint one
or more Receivers hereunder and may remove any such Receiver or Receivers and
appoint another or others in his or their stead from time to time. Any Receiver
so appointed may be an officer or employee of the Collateral Agent. A court need
not appoint, ratify the appointment by the Collateral Agent, or otherwise
supervise in any manner the actions, of any Receiver. Upon a Pledgor receiving
notice from the Collateral Agent of the taking of possession of the Collateral
or the appointment of a Receiver, all powers, functions, rights and privileges
of each of the directors and officers of the Pledgors with respect to the
Collateral shall cease, unless specifically continued by the written consent of
the Collateral Agent.
Except as provided in Section 9-611(d) of the Uniform Commercial Code, the
Collateral Agent shall give the applicable Pledgors 10 Business Days’ written
notice (which each Pledgor agrees is reasonable notice within the meaning of
Section 9-611 of the Uniform Commercial Code, the PPSA, any applicable Debtor
Relief Laws or their equivalent in other jurisdictions) of the Collateral
Agent’s intention to make any sale of Collateral. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix and
state in the notice (if any) of such sale, and each Pledgor agrees that the
internet shall constitute a “place” for purposes of Section 9-610(b) of the
Uniform Commercial Code or its equivalent in any applicable jurisdiction. At any
such sale, the Collateral, or the portion thereof, to be sold may be sold in one
lot as an entirety or in separate parcels, as the Collateral Agent may (in its
sole and absolute discretion) determine. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 4.1, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and Dispose of such property in accordance with Section 4.2
without further accountability to any Pledgor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Pledgor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in full.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 4.1 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the Uniform Commercial
Code, the PPSA or their equivalent in other jurisdictions.
Without limiting any other rights of the Collateral Agent granted pursuant to
this Agreement, each Pledgor hereby grants to the Collateral Agent a
royalty-free (and also free of any other obligation of payment), non-exclusive
license (such license to be effective and exercisable only upon the occurrence
and during the continuance of any Event of Default), to use or otherwise exploit
any Intellectual Property or to exercise any of such Pledgor’s rights under any
IP Agreements (to the extent permitted under such IP Agreements), solely in
connection with the Collateral Agent’s sale or other disposition of Inventory in
connection with its enforcement of rights or remedies hereunder; provided, that
the foregoing license shall be subject, in the case of Trademarks, to sufficient
rights of quality control and inspection in favor of such Pledgor to avoid the
risk of invalidation of such Trademarks.

SECTION 4.2.    Application of Proceeds. The Collateral Agent shall, subject to
any applicable Intercreditor Agreement, promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral realized through the exercise
by the Collateral Agent of its remedies hereunder, as well as any Collateral
consisting of cash at any time when remedies are being exercised hereunder, on
the terms set forth in Section 11.02 of the Credit Agreement.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon the request of the Collateral Agent prior to any distribution
under this Section 4.2, the Administrative Agent shall provide to the Collateral
Agent certificates, in form and substance reasonably satisfactory to the
Collateral Agent, setting forth the respective amounts referred to in this
Section 4.2 that each applicable Secured Party or its authorized representative
believes it is entitled to receive, and the Collateral Agent shall be fully
entitled to rely on such certificates. Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

SECTION 4.3.    Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as
amended, or any similar federal statute hereafter enacted analogous in purpose
or effect (such Act and any such similar statute as from time to time in effect
being called the “Federal Securities Laws”) with respect to any Disposition of
the Pledged Collateral permitted hereunder. Each Pledgor understands that
compliance with the Federal Securities Laws might very strictly limit the course
of conduct of the Collateral Agent if the Collateral Agent were to attempt to
Dispose of all or any part of the Pledged Collateral, and might also limit the
extent to which or the manner in which any subsequent transferee of any Pledged
Collateral could Dispose of the same. Similarly, there may be other legal
restrictions or limitations affecting the Collateral Agent in any attempt to
Dispose of all or part of the Pledged Collateral under applicable Blue Sky or
other state securities laws or similar laws analogous in purpose or effect. Each
Pledgor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, subject to the terms of any applicable
Intercreditor Agreement, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or, in each case, part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, Blue
Sky or other state securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. Each Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Collateral Agent, subject to the terms of any applicable Intercreditor
Agreement, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 4.3 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

SECTION 4.4.    Collection of Receivables Assets. Subject to any applicable
Intercreditor Agreement, the Collateral Agent may at any time after the
occurrence and during the continuance of an Event of Default, by giving each
Pledgor written notice, elect to require that any Accounts of any Pledgor be
paid directly to the Collateral Agent for the benefit of the Secured Parties. In
such event, each such Pledgor shall, and shall permit the Collateral Agent to,
promptly notify the account debtors or obligors under the Accounts owned by such
Pledgor of the Collateral Agent’s interest therein and direct such account
debtors or obligors to make payment of all amounts then or thereafter due under
such Accounts directly to the Collateral Agent. Upon receipt of any such notice
from the Collateral Agent, each Pledgor shall, so long as an Event of Default is
continuing, thereafter hold in trust for the Collateral Agent, on behalf of the
Secured Parties, all amounts and proceeds received by it with respect to the
Accounts and other Collateral and promptly deliver to the Collateral Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements. The Collateral Agent
shall hold and apply funds so received as provided by the terms of Sections 4.2
and 4.5 hereof.

SECTION 4.5.    Special Collateral Account. Subject to any applicable
Intercreditor Agreement, the Collateral Agent may, at any time after the
occurrence and during the continuation of an Event of Default, require all cash
proceeds of the Collateral to be deposited in a special non-interest bearing
cash collateral account with the Collateral Agent promptly after receipt thereof
by a Pledgor and held in such cash collateral account as security for its
Obligations. No Pledgor shall have any control whatsoever over such cash
collateral account; provided that the Collateral Agent shall at the request of
the Lead Borrower, release all funds in such cash collateral account (less any
amounts that have been applied in accordance with the immediately following
sentence) to the applicable Pledgor promptly upon the cure (to the extent such
Events of Default are permitted to be cured by the Loan Documents) or waiver of
all Events of Default and the delivery by the Lead Borrower to the Collateral
Agent of a certificate of a Responsible Officer to that effect. The Collateral
Agent may (and shall, at the direction of the Required Lenders), from time to
time, apply the collected balances in said cash collateral account to the
payment of the Obligations then due in accordance with the terms of Section 4.2
hereof and the terms of any applicable Intercreditor Agreement.

SECTION 4.6.    Pledgors’ Obligations Upon Event of Default. Upon the request of
the Collateral Agent after the occurrence and during the continuance of an Event
of Default, each Pledgor will:
(a)    assemble and make available to the Collateral Agent the Collateral at a
place or places specified by the Collateral Agent that is reasonably convenient
to the Collateral Agent and such Pledgor; and
(b)    permit the Collateral Agent, by the Collateral Agent’s representatives
and agents, to enter, occupy and use any premises owned or, to the extent lawful
and permitted, leased by any of the Pledgors where all or any part of the
Collateral is located, to take possession of all or any part of the Collateral,
to remove all or any part of the Collateral, and to conduct sales of the
Collateral, without any obligation to pay the Pledgor for such use and
occupancy; provided that the Collateral Agent shall provide the applicable
Pledgor with notice thereof prior to such occupancy or use.

ARTICLE V

MISCELLANEOUS

SECTION 5.1.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 13.03 of the Credit Agreement. All communications and notices hereunder
to any Pledgor shall be given to it in care of the Lead Borrower, with such
notice to be given as provided in Section 13.03 of the Credit Agreement.

SECTION 5.2.    Security Interest Absolute; Further Assurances. To the extent
permitted by law, all rights of the Collateral Agent hereunder, the Security
Interest in the Article 9 Collateral, the security interest in the Pledged
Collateral and all obligations of each Pledgor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of any
Loan Document, any other agreement with respect to any of the Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Obligations, or any other amendment or waiver of or any consent to any
departure from any Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement (other
than a defense of payment or performance of such Obligations (other than
contingent indemnification and reimbursement obligations for which no claim has
been made)). Each Pledgor and the Collateral Agent agree that the provisions of
Section 9.10 of the Credit Agreement shall apply mutatis mutandis to such
Pledgor and the Collateral Agent under this Agreement.

SECTION 5.3.    Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

SECTION 5.4.    Binding Effect; Several Agreements. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as permitted under this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each party
and may be amended, modified, supplemented, waived or released in accordance
with Section 5.9 or 5.15, as applicable.

SECTION 5.5.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns, provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement except as permitted by Section 5.4.

SECTION 5.6.    Collateral Agent’s Fees and Expenses; Indemnification.
(a)    The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder by the Pledgors, and the
Collateral Agent and other Indemnified Persons shall be indemnified by the
Pledgors, in each case of this clause (a), mutatis mutandis, as provided in
Section 13.01 of the Credit Agreement.
(b)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5.6 shall remain operative and in full force and effect
regardless of the resignation of the Collateral Agent, the termination of this
Agreement or any other Loan Document or the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party.

SECTION 5.7.    Collateral Agent Appointed Attorney-in-Fact, Authorization of
Financing Statements.
(a)    Each Pledgor hereby appoints the Collateral Agent as the attorney-in-fact
of such Pledgor for the purpose of carrying out the provisions of this Agreement
and taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, in each case upon
the occurrence and during the continuance of an Event of Default, which
appointment is irrevocable and coupled with an interest. Without limiting the
generality of the foregoing, subject to any applicable Requirements of Law and
any applicable Intercreditor Agreements, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default and
reasonable notice by the Collateral Agent to the Lead Borrower of its intent to
exercise such rights, with full power of substitution either in the Collateral
Agent’s name or in the name of such Pledgor, (a) to receive, endorse, assign or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to ask for, demand, sue for,
collect, receive and give acquittance for any and all moneys due or to become
due under and by virtue of any Collateral; (d) to sign the name of any Pledgor
on any invoice or bill of lading relating to any of the Collateral; (e) to send
verifications of Accounts to any Account Debtor; (f) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise, realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (g) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) to notify, or to require any
Pledgor to notify, Account Debtors to make payment directly to the Collateral
Agent as contemplated by Section 4.4; and (i) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. Notwithstanding anything in this Section 5.7 to the
contrary, the Collateral Agent agrees that it will not exercise any rights under
the power of attorney provided for in this Section 5.7 unless an Event of
Default shall have occurred and be continuing. The Collateral Agent and the
other Secured Parties shall be accountable only for amounts actually received as
a result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own or their
Related Parties’ gross negligence, bad faith or willful misconduct, as
determined by a court of competent jurisdiction in a final and non-appealable
judgment. For the avoidance of doubt, Section 12.03 of the Credit Agreement
shall apply to the Collateral Agent as agent for the Secured Parties hereunder.
(b)    Each Pledgor acknowledges that, pursuant to Section 9-509(b) of the
Uniform Commercial Code, the PPSA and any other applicable law, the Collateral
Agent is authorized to file or record financing or continuation statements, and
amendments thereto, and other filing or recording documents or instruments with
respect to the Article 9 Collateral and the Pledged Collateral in such form and
in such offices as the Collateral Agent reasonably determines appropriate to
perfect or maintain the perfection of the security interests of the Collateral
Agent under this Agreement. Each Pledgor agrees that such financing statements
may describe the collateral in the same manner as described in the Security
documents or as “all assets” or “all personal property” of such Pledgor, whether
now owned or hereafter existing or acquired by such Pledgor or such other
description as the Agent, in its reasonable judgment, determines is necessary or
advisable.

SECTION 5.8.    Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 5.9.    Waivers; Amendment.
(a)    No failure or delay by the Collateral Agent or any other Secured Party in
exercising any right, power or remedy hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy, or any abandonment or discontinuance of steps
to enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of the Collateral Agent and the other Secured Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Pledgor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 5.9, and then such waiver or consent shall be effective only
in the specific instance and for the purpose for which given. Without limiting
the generality of the foregoing, the making of a Loan shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Collateral Agent or any other Secured Party may have had notice or knowledge of
such Default or Event of Default at the time. No notice or demand on any Pledgor
in any case shall entitle any Pledgor to any other or further notice or demand
in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Pledgor or Pledgors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 13.12 of the Credit Agreement, and except as
otherwise provided in any applicable Intercreditor Agreement. For the avoidance
of doubt, the Collateral Agent is authorized to amend, supplement or otherwise
modify this Agreement without further consent of any Lender in the circumstances
expressly contemplated by the definition of “Junior Liens” in the Credit
Agreement. The Collateral Agent may conclusively rely on a certificate of an
officer of the Lead Borrower as to whether any amendment contemplated by this
Section 5.9(b) is permitted.
(c)    Notwithstanding anything to the contrary contained herein, the Collateral
Agent may (in its sole discretion) grant extensions of time or waivers of the
requirement for the creation or perfection of security interests in or the
obtaining of insurance (including title insurance) or surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Pledgors on such date)
where it reasonably determines, in consultation with the Lead Borrower, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the other Loan Documents.

SECTION 5.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

SECTION 5.11.    Severability. In the event any one or more of the provisions
contained in this Agreement or any other Loan Document should be held invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby as to such
jurisdiction, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.12.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 5.4. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

SECTION 5.13.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.14.    Jurisdiction; Consent to Service of Process.
(a)    Each Pledgor hereby irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any other party to this Agreement or any Affiliate thereof, in any way relating
to this Agreement, any other Loan Document or the transactions relating hereto
or thereto, in any forum other than the courts of the State of New York sitting
in New York County, Borough of Manhattan, and of the United States District
Court of the Southern District of New York, sitting in New York County, Borough
of Manhattan, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Collateral Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Pledgor or its properties in the courts of any jurisdiction.
(b)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (a) of this Section 5.14.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 5.1. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.



SECTION 5.15.    Termination or Release.
In each case subject to any applicable Intercreditor Agreement:
(a)    This Agreement and the pledges made by the Pledgors herein and all other
security interests granted by the Pledgors hereby shall automatically terminate
and be released upon the occurrence of the Termination Date.
(b)    (i) A Pledgor shall automatically be released from its obligations
hereunder if such Pledgor is released from its obligations under the Guarantee
Agreement in accordance with Section 13.18(a)(1)(v) of the Credit Agreement
and/or (ii) the security interest granted hereunder in any portion of the
Collateral shall be automatically released upon the occurrence of any of the
circumstances set forth in Section 13.18(a) of the Credit Agreement (other than
Section 13.18(a)(1)(v) thereof) with respect to such portion of the Collateral,
in the case of each of preceding clauses (i) and (ii), in accordance with the
requirements of such Section (or clause thereof, as applicable), and all rights
to the applicable Collateral shall revert to any applicable Pledgor.
(c)    The security interest granted hereunder in any portion of the Collateral
shall be automatically released upon such portion of the Collateral becoming
Excluded Property or Excluded


-12-
US-DOCS\109866925.9

--------------------------------------------------------------------------------





Securities (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Pledgor upon its reasonable request without
any further inquiry).
(d)    In connection with any termination or release pursuant to this Section
5.15, the Collateral Agent shall execute and deliver to any Pledgor all
documents that such Pledgor shall reasonably request to evidence such
termination or release (including Uniform Commercial Code termination
statements), and will duly assign and transfer to such Pledgor, any of such
released Collateral that is in the possession of the Collateral Agent and has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement; provided that the Collateral Agent shall not be required to execute
any such document on terms which, in the Collateral Agent’s reasonable opinion,
would expose the Collateral Agent to liability or create any obligation or
entail any consequence other than such termination or release without
representation or warranty. Any execution and delivery of documents pursuant to
this Section 5.15 shall be made without recourse to or warranty by the
Collateral Agent. In connection with any release pursuant to this Section 5.15,
the applicable Pledgor shall be permitted to take any action in connection
therewith consistent with such release including, without limitation, the filing
of Uniform Commercial Code partial release amendments or termination statements,
or PPSA financing change statements or discharges, as applicable, in each case,
as may be reasonably acceptable to the Collateral Agent with respect to the
released portion of the Collateral. Upon the receipt of any necessary or proper
instruments of termination, satisfaction or release prepared by the Lead
Borrower, the Collateral Agent shall execute, deliver or acknowledge such
instruments or releases to evidence the release of any Collateral permitted to
be released pursuant to this Agreement; provided that the Collateral Agent shall
not be required to execute, deliver or acknowledge any such document on terms
which, in the Collateral Agent’s reasonable opinion, would expose the Collateral
Agent to liability or create any obligation or entail any consequence other than
such termination or release without representation or warranty. The Pledgors
agree to pay all reasonable and documented out-of-pocket expenses incurred by
the Collateral Agent (and its representatives and counsel) in connection with
the execution and delivery of such release documents or instruments.

SECTION 5.16.    Additional Subsidiaries. Upon execution and delivery by any
Subsidiary that is required or permitted to become a party hereto by Section
9.10 of the Credit Agreement or the Collateral and Guarantee Requirement of the
Credit Agreement of a Supplement hereto substantially in the form of Exhibit I
hereto (or another instrument reasonably satisfactory to the Collateral Agent
and the Lead Borrower), such Subsidiary shall become a Pledgor hereunder with
the same force and effect as if originally named as a Pledgor herein. The
execution and delivery of any such instrument shall not require the consent of
any other party to this Agreement. The rights and obligations of each party to
this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.

SECTION 5.17.    General Authority of the Collateral Agent.
(a)    By acceptance of the benefits of this Agreement and any other Security
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (i) to consent to the appointment of the Collateral Agent as
its agent hereunder and under such other Security Documents, (ii) to confirm
that the Collateral Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provision of this Agreement and
such other Security Documents against any Pledgor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder thereunder relating to any Collateral or any Pledgor’s obligations
with respect thereto, (iii) to agree that it shall not take any action to
enforce any provisions of this Agreement or any other Security Document against
any Pledgor, to exercise any remedy hereunder or thereunder or to give any
consents or approvals hereunder or thereunder except as expressly provided in
this Agreement or any other Security Document and (iv) to agree to be bound by
the terms of this Agreement and any other Security Documents and applicable
Intercreditor Agreements then in effect.
(b)    Each Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the Secured Parties, be governed by Article 12 of the
Credit Agreement and such other agreements with respect thereto as may exist
from time to time among them, but, as between the Collateral Agent and the
Pledgors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the applicable Secured Parties with full and valid authority so to act
or refrain from acting, and no Pledgor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
(c)    It is expressly understood and agreed that the obligations of the
Collateral Agent as holder of the Collateral and interests therein and with
respect to the disposition thereof, and otherwise under this Agreement, are only
those expressly set forth in this Agreement and Article 12 of the Credit
Agreement. The Collateral Agent shall act hereunder on the terms and conditions
set forth herein and in Article 12 of the Credit Agreement.

SECTION 5.18.    Subject to Intercreditor Agreements; Conflicts. Notwithstanding
anything herein to the contrary, (i) the Liens and security interests granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder or the application of proceeds (including insurance and condemnation
proceeds) of any Collateral, in each case, are subject to the limitations and
provisions of any applicable Intercreditor Agreement to the extent provided
therein. In the event of any conflict between the terms of such applicable
Intercreditor Agreement and the terms of this Agreement, the terms of such
applicable Intercreditor Agreement shall govern. In the event of any conflict
between the terms of the Credit Agreement and the terms of this Agreement, the
terms of the Credit Agreement shall govern.

SECTION 5.19.    Limitation of Scope. Notwithstanding any provision hereof or
any other Loan Document to the contrary, (i) no Foreign Loan Party (other than
any Foreign Loan Party that (A) is organized or incorporated in a Specified
Jurisdiction and (B) is not a CFC or a FSHCO) shall have any joint and several
liability under any Loan Document for, or any Guarantee obligation under any
Loan Document with respect to, and (ii) no assets of any Foreign Loan Party
(other than any Foreign Loan Party that (A) is organized or incorporated in a
Specified Jurisdiction and (B) is not a CFC or a FSHCO) or any Equity Interests
of any Foreign Loan Party that constitute Excluded Securities shall constitute
Collateral under any Loan Document for, in the case of each of the foregoing
clauses (i) and (ii), the U.S. Obligations.

SECTION 5.20.    Person Serving as Collateral Agent. On the Closing Date, the
Collateral Agent hereunder is also the Administrative Agent. Written notice of
resignation by the Administrative Agent under (and as defined in) the Credit
Agreement pursuant to the Credit Agreement shall also constitute notice of
resignation as the Collateral Agent under this Agreement. Upon the acceptance of
any appointment as the Administrative Agent under (and as defined in) the Credit
Agreement by a successor, that successor shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent pursuant hereto. The Collateral Agent immediately prior to any
change in Collateral Agent pursuant to this Section 5.20 (the “Prior Collateral
Agent”) shall be deemed to have assigned all of its rights, powers and duties
hereunder to the successor Collateral Agent determined in accordance with this
Section 5.20 (the “Successor Collateral Agent”) and the Successor Collateral
Agent shall be deemed to have accepted, assumed and succeeded to such rights,
powers and duties. The Prior Collateral Agent shall cooperate with the Pledgors
and such Successor Collateral Agent to ensure that all actions are taken that
are necessary or reasonably requested by the Successor Collateral Agent to vest
in such Successor Collateral Agent the rights granted to the Prior Collateral
Agent hereunder with respect to the Collateral, including (a) the filing of
amended financing statements in the appropriate filing offices, (b) to the
extent that the Prior Collateral Agent holds, or a third party holds on its
behalf, physical possession of or “control” (as defined in the Uniform
Commercial Code, the PPSA or their equivalent in any other applicable
jurisdiction) (or any similar concept under foreign law) over Collateral
pursuant to this Agreement or any other Security Document, the delivery to the
Successor Collateral Agent of the Collateral in its possession or control
together with any necessary endorsements to the extent required by this
Agreement, and (c) the execution and delivery of any further documents,
financing statements or agreements and the taking of all such further action
that may be required under any applicable law, or that the Successor Collateral
Agent may reasonably request, all without recourse to, or representation or
warranty by, the Collateral Agent, and at the sole cost and expense of the
Pledgors.

SECTION 5.21.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Pledgors in the Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the Secured Parties and shall survive the execution and delivery
of the Loan Documents and the making of any Loans under the Loan Documents,
regardless of any investigation made by or on behalf of any Secured Party or any
other person and notwithstanding that any Secured Party or any other person may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any Loan Document is executed and delivered or any credit
is extended under the Credit Agreement, and shall continue in full force and
effect until the Termination Date.

SECTION 5.22.    Secured Bank Product Obligations. No Secured Party that obtains
the benefit of this Agreement shall have any right to notice of any action or to
consent to, direct or object to, any action hereunder or otherwise in respect of
the Collateral (including, without limitation, the release or impairment of any
Collateral) other than in its capacity as a Lender, an Issuing Bank, the
Administrative Agent or Collateral Agent, and, in any such case, only to the
extent expressly provided in the Loan Documents, including without limitation
Article 12 of the Credit Agreement. Each Secured Party not a party to the Credit
Agreement that obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Collateral Agent pursuant to
the terms of the Credit Agreement, including, without limitation, under
Article 12 of the Credit Agreement and the appointment.

SECTION 5.23.    Judgement Currency. If, for the purposes of enforcing judgment
in any court or for any other purpose hereunder or in connection herewith, it is
necessary to convert a sum due hereunder in any currency into another currency,
such conversion should be carried out to the extent and in the manner provided
in the Credit Agreement.
[Signature Pages Follow]




-13-
US-DOCS\109866925.9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written
BRIGGS & STRATTON CORPORATION
By:            
    Name:    
    Title:    


[Signature Page to U.S. Collateral Agreement]
US-DOCS\109866925.9

--------------------------------------------------------------------------------







[GUARANTORS]




By:            
    Name:    
    Title:    




[Signature Page to U.S. Collateral Agreement]
US-DOCS\109866925.9

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Collateral Agent
By:            
    Name:
    Title:


[Signature Page to U.S. Collateral Agreement]
US-DOCS\109866925.9

--------------------------------------------------------------------------------






Schedule I to the
U.S. Collateral Agreement


Loan Parties




[ ]






US-DOCS\109866925.9

--------------------------------------------------------------------------------










Schedule II to the
U.S. Collateral Agreement


Pledged Stock; Pledged Debt


A.    Pledged Stock


[ ]
B.    Pledged Debt


[ ]










US-DOCS\109866925.9

--------------------------------------------------------------------------------






Schedule III to the
U.S. Collateral Agreement
Intellectual Property


A.    U.S. and Canadian Federally Issued or Applied for Patents
U.S. and Canadian Patent Registrations:


[ ]


U.S. and Canadian Patent Applications:
[ ]


B.    U.S. and Canadian Federally Registered Copyrights
U.S. and Canadian Copyright Registrations
[ ]




C.    U.S. and Canadian Federally Registered or Applied for Trademarks
U.S. and Canadian Trademark Registrations
[ ]


U.S. and Canadian Trademark Applications
[ ]





Schedule IV to the
U.S. Collateral Agreement
Commercial Tort Claims


[ ]










US-DOCS\109866925.9

--------------------------------------------------------------------------------






Exhibit I to the
U.S. Collateral Agreement
Form of Supplement to the U.S. Collateral Agreement
SUPPLEMENT NO. [ ˜ ] (this “Supplement”), dated as of [ ˜ ], 20[ ˜ ] to the U.S.
Collateral Agreement, dated as of September 27, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among BRIGGS & STRATTON CORPORATION, a Wisconsin
corporation (the “Lead Borrower”), each other Pledgor (as defined therein) from
time to time party thereto and JPMORGAN CHASE BANK, N.A., as collateral agent
(together with its successors and assigns in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined therein).
A.    Reference is made to the Revolving Credit Agreement, dated as of September
27, 2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers (as
defined therein), the Lenders party thereto from time to time, JPMorgan Chase
Bank, N.A., as administrative agent and collateral agent, and the other parties
party thereto.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Collateral Agreement or the Credit
Agreement, as applicable.
C.    The Pledgors have entered into the Collateral Agreement pursuant to the
requirements set forth in Section 9.10 of the Credit Agreement. Section 5.16 of
the Collateral Agreement provides that additional Loan Parties may become
Pledgors under the Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned (the “New Pledgor”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Pledgor under the Collateral Agreement.
Accordingly, the New Pledgor agrees as follows:
SECTION 1. In accordance with Section 5.16 of the Collateral Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Collateral Agreement
with the same force and effect as if originally named therein as a Pledgor and
the New Pledgor hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all material respects on and as of the date
hereof. In furtherance of the foregoing, the New Pledgor, as security for the
payment and performance in full of its Obligations, does hereby create and grant
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Pledgor’s right, title and interest in and to the Collateral
(as defined in the Collateral Agreement) of the New Pledgor; provided that, for
the avoidance of doubt, the Collateral shall not include any Excluded Property
or Excluded Securities. Each reference to a “Pledgor” in the Collateral
Agreement shall be deemed to include the New Pledgor (except as






US-DOCS\109866925.9

--------------------------------------------------------------------------------





otherwise provided in clause (ii) of the definition of Pledgor to the extent
applicable). The Collateral Agreement is hereby incorporated herein by
reference.
SECTION 2. The New Pledgor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Pledgor. Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.
SECTION 4. The New Pledgor hereby represents and warrants that, as of the date
hereof, (a) set forth on Schedule I attached hereto is a true and correct
schedule of any and all of (and, with respect to any Pledged Stock issued by an
issuer that is not a Subsidiary of the Lead Borrower, correctly sets forth, to
the knowledge of the New Pledgor) the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Stock and includes (i) all Equity Interests pledged hereunder and
(ii) all Pledged Debt pledged hereunder in an individual principal amount in
excess of $1,000,000 now owned by the New Pledgor required to be pledged in
order to satisfy the Collateral and Guarantee Requirement or delivered pursuant
to Section 2.2(a) and 2.2(b) of the Collateral Agreement, (b) set forth on
Schedule II attached hereto is a list of any and all Intellectual Property now
owned by the New Pledgor consisting of material Patents and Trademarks applied
for or registered with the United States Patent and Trademark Office and
material Copyrights registered with the United States Copyright Office, (c) set
forth on Schedule III attached hereto is a list of any and all Commercial Tort
Claims individually in excess of $5,000,000, and (d) set forth under its
signature hereto is the true and correct legal name of the New Pledgor, its
jurisdiction of organization and the location of its chief executive office.
Schedule III hereto shall supplement Schedule IV to the Collateral Agreement.
SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.
SECTION 6. THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.


-2-
US-DOCS\109866925.9

--------------------------------------------------------------------------------





SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 5.1 of the Collateral Agreement.
SECTION 9. The New Pledgor agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent.
IN WITNESS WHEREOF, the New Pledgor has duly executed this Supplement to the
Collateral Agreement as of the day and year first above written.
[Signature Page Follows]



[NAME OF NEW PLEDGOR]
By:            
    Name:
    Title:
Address:
Legal Name:
Jurisdiction of Formation:




-3-
US-DOCS\109866925.9

--------------------------------------------------------------------------------






Schedule I to
Supplement No. __ to the
U.S. Collateral Agreement
Pledged Stock; Pledged Debt
A.    Pledged Stock
Issuer
Record Owner
Certificate No.
Number and Class
Percentage of Equity Interest Owned
Percent Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



B.    Pledged Debt
Payee
Payor
Principal
Date of Issuance
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







US-DOCS\109866925.9

--------------------------------------------------------------------------------






Schedule II to
Supplement No. __ to the
U.S. Collateral Agreement
Intellectual Property
A.    U.S. and Canadian Federally Issued or Applied for Patents Owned by [New
Pledgor]
U.S. and Canadian Patent Registrations
Title
Patent No.
Issue Date
 
 
 
 
 
 
 
 
 



U.S. and Canadian Patent Applications
Title
Application No.
Filing Date
 
 
 
 
 
 
 
 
 



B.    U.S. and Canadian Federally Registered Copyrights Owned by [New Pledgor]
U.S. and Canadian Copyright Registrations
Title
Registration No.
Registration Date
 
 
 
 
 
 
 
 
 



C.    U.S. and Canadian Federally Registered or Applied for Trademarks Owned by
[New Pledgor]
U.S. and Canadian Trademark Registrations
Mark
Registration No.
Registration Date
 
 
 
 
 
 



U.S. and Canadian Trademark Applications








US-DOCS\109866925.9

--------------------------------------------------------------------------------





Mark
Application No.
Filing Date
 
 
 
 
 
 













US-DOCS\109866925.9

--------------------------------------------------------------------------------






Schedule III to
Supplement No. __ to the
U.S. Collateral Agreement
Commercial Tort Claims










US-DOCS\109866925.9

--------------------------------------------------------------------------------






Exhibit II to the
U.S. Collateral Agreement
Form of Grant of Security Interest in [Copyrights][Patents][Trademarks]
THIS GRANT OF SECURITY INTEREST IN [COPYRIGHTS] [PATENTS] [TRADEMARKS], dated as
of [ ˜ ] (this “Agreement”), is made by [ ˜ ], a [ ˜ ] (the “Granting
Pledgor[s]”), in favor of JPMORGAN CHASE BANK, N.A., as Collateral Agent (as
defined below).
WHEREAS, pursuant to that certain Revolving Credit Agreement dated as of
September 27, 2019 by and among BRIGGS & STRATTON CORPORATION, a Wisconsin
corporation (the “Lead Borrower”), each of the other Borrowers, the Lenders, the
Issuing Banks, and JPMORGAN CHASE BANK, N.A., as administrative agent collateral
agent (together with its successors and assigns in such capacity, the
“Collateral Agent”), and the other parties from time to time party thereto (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), the Lenders have agreed to make
extensions of credit to the Borrowers upon the terms and conditions set forth
therein; and
WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrowers under the Credit Agreement, the
Grantors entered into that certain U.S. Collateral Agreement dated as of
September 27, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Collateral Agreement”), by and among
the Lead Borrower, each of the Pledgors from time to time party thereto, and
JPMORGAN CHASE BANK, N.A., as collateral agent (together with its successors and
assigns in such capacity, the “Collateral Agent”), pursuant to which [the
Granting Pledgor][each Granting Pledgor] assigned, and granted to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in the
[Copyright Collateral][Patent Collateral][Trademark Collateral] [of such
Grantor] (as defined below);
WHEREAS, pursuant to the Collateral Agreement, the Granting Pledgor[s] agreed to
execute and deliver this Agreement, in order to record the security interest
granted to the Collateral Agent for the benefit of the Secured parties with the
[United States Copyright Office][United States Patent and Trademark
Office][CIPO].
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Granting Pledgor[s] hereby agrees with the Agent as follows:
SECTION 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in Section
1.1(b) of the Collateral Agreement also apply to this Agreement.
SECTION 2.    Grant of Security Interest. As security for the payment or
performance when due (whether at the stated maturity, by acceleration or
otherwise), as the case may


-1-
US-DOCS\109866925.9

--------------------------------------------------------------------------------





be, in full of the Obligations, [the][each] Granting Pledgor pursuant to the
Collateral Agreement did, and hereby does, assign and pledge to the Collateral
Agent, for the benefit of the Secured Parties, and grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in all of
such Granting Pledgor’s right, title and interest in, to and under any and all
of the following assets and properties (collectively, but excluding any Excluded
Property, the “[Copyright][Patent][Trademark] Collateral”):
[: (a) all copyright rights in any work subject to the copyright laws of the
United States, Canada or any other country, whether as author, assignee,
transferee or otherwise; (b) all registrations and applications for registration
of any such copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, CIPO and the right to obtain
all renewals thereof, including those registered United States and Canadian
Copyrights listed on Schedule I; (c) all claims for, and rights to sue for, past
or future infringements of any of the foregoing; (d) all income, royalties,
damages and payments now or hereafter due and payable with respect to any of the
foregoing, including damages and payments for past or future infringement
thereof; and (e) all other rights accruing thereunder or pertaining thereto
throughout the world;]
[all (a) all letters patent and industrial designs of the United States and
Canada or the equivalent thereof in any other country or jurisdiction, and all
applications for letters patent and industrial designs of the United States and
Canada or the equivalent thereof in any other country or jurisdiction, including
those United States and Canadian patents and patent applications listed on
Schedule I; (b) all provisionals, reissues, extensions, continuations,
divisions, continuations-in-part, reexaminations or revisions thereof, including
the right to exclude others from making, using, importing and/or selling the
inventions or designs disclosed or claimed in any of the foregoing in the
immediately preceding sub-part (a) or this sub-part (b); (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing; (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof; and (e) all other rights accruing thereunder or
pertaining thereto throughout the world;]
[(a) all trademarks, service marks, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos and other
source or business identifiers, and all designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office, CIPO or any similar offices in any State of
the United States, any Province of Canada or any other country or any political
subdivision thereof, and all renewals thereof, including those United States and
Canadian registrations and applications listed on Schedule I; (b) all goodwill
associated with or symbolized by the foregoing; (c) all claims for, and rights
to sue for, past or future infringements, dilutions or other violations of any
of the foregoing;


-2-
US-DOCS\109866925.9

--------------------------------------------------------------------------------





(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement, dilutions or other violations thereof; and (e) all other
rights accruing thereunder or pertaining thereto throughout the world
(“Trademarks”);]
[provided, however, that the foregoing assignment and grant of security interest
will not cover any Excluded Property, including, without limitation, any
“intent-to-use” Trademark application, to the extent that the grant of a
security interest therein would impair the validity or enforceability of, or
render void or voidable or result in the cancellation of the applicable
grantor’s right, title or interest therein or in any Trademark registration
issued as a result of such application under applicable federal law.]
SECTION 3.    Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance of, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. [Each][The] Granting Pledgor hereby acknowledges and
affirms that the rights and remedies of the Collateral Agent with respect to the
IP Collateral are more fully set forth in the Collateral Agreement, the terms
and provisions of which are hereby incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Agreement and the Collateral Agreement, the terms of the Collateral Agreement
shall govern.
SECTION 4.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed original.
SECTION 5.    Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
[Signature Pages Follow]




-3-
US-DOCS\109866925.9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.  
[NAME OF GRANTING PLEDGOR[S]]
By:            
    Name:
    Title:


[Signature Page to Grant of Security Interest in
[Copyrights][Patents][Trademarks]]
US-DOCS\109866925.9

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as Collateral Agent,
By:            
    Name:
    Title:




[Signature Page to Grant of Security Interest in
[Copyrights][Patents][Trademarks]]
US-DOCS\109866925.9

--------------------------------------------------------------------------------






Schedule I
to Grant of Security Interest in Patents
Patents Owned by [Name of Pledgor]
U.S. and Canadian Patent Registrations
Title
Patent No.
Issue Date
 
 
 
 
 
 
 
 
 



U.S. and Canadian Patent Applications
Title
Application No.
Filing Date
 
 
 
 
 
 
 
 
 











US-DOCS\109866925.9

--------------------------------------------------------------------------------






Schedule I
to Grant of Security Interest in Copyrights
Copyrights Owned by [Name of Pledgor]
U.S. and Canadian Copyright Registrations
Title
Registration No.
Registration Date
 
 
 
 
 
 
 
 
 











US-DOCS\109866925.9

--------------------------------------------------------------------------------






Schedule I
to Grant of Security Interest in Trademarks
Trademarks Owned by [Name of Pledgor]
U.S. and Canadian Trademark Registrations
Mark
Registration No.
Registration Date
 
 
 
 
 
 



U.S. and Canadian Trademark Applications
Mark
Application No.
Filing Date
 
 
 
 
 
 









I-1




US-DOCS\110931489.5

--------------------------------------------------------------------------------






EXHIBIT J
FORM OF COMPLIANCE CERTIFICATE
[Date]
This Compliance Certificate is delivered to you pursuant to Section 9.04(c) of
the Revolving Credit Agreement, dated as of September 27, 2019 (as amended,
amended and restated, modified, supplemented, extended or renewed from time to
time, the “Credit Agreement,” the terms defined therein are used herein as
therein defined), among BRIGGS & STRATTON CORPORATION, a Wisconsin corporation,
the other Borrowers party thereto from time to time, the Lenders party thereto
from time to time, the Issuing Banks party thereto from time to time and
JPMorgan Chase Bank, N.A, as Administrative Agent, Collateral Agent and
Swingline Lender.
1.     I am a duly elected, qualified and acting Financial Officer of the Lead
Borrower.
2.     I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
a Financial Officer of the Lead Borrower and not in my individual capacity.
3.     I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of the Lead Borrower and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as ANNEX 1 (the “Financial Statements”). Such review did not
disclose the existence during or at the end of the accounting period covered by
the Financial Statements, and I have no knowledge of the existence, as of the
date of this Compliance Certificate, of any condition or event which constitutes
a Default or an Event of Default[, except as set forth below and described in
detail, the nature and extent thereof and what corrective actions, if any, the
Lead Borrower has taken or proposes to take with respect thereto].
4.     Attached hereto as ANNEX 2 is the reasonably detailed calculation with
respect to the Consolidated Fixed Charge Coverage Ratio (it being understood
that compliance with the Consolidated Fixed Charge Coverage Ratio shall only
apply to the extent contemplated by Section 10.10 of the Credit Agreement).
[Signature Page Follows]


J-1




US-DOCS\110931489.5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first set forth above.
BRIGGS & STRATTON CORPORATION,
as the Lead Borrower
By:            
    Name:    
    Title:     




J-2




US-DOCS\110931489.5

--------------------------------------------------------------------------------






Exhibit J
ANNEX 1
Financial Statements


1-J-1




US-DOCS\110931489.5

--------------------------------------------------------------------------------






Exhibit J
ANNEX 2
    
Capitalized terms used but not defined in this Annex 2 shall have the meanings
assigned to such terms in the Credit Agreement.  In the event of a conflict or
discrepancy between the form of this Annex 2 and the Credit Agreement, the
Credit Agreement shall govern.




Consolidated Fixed Charge Coverage Ratio


(1)    (w) EBITDA:


(a)
Consolidated Net Income of the Lead Borrower and its Subsidiaries
$_____
(b)
plus (without duplication), to the extent deducted in the determination of such
Consolidated Net Income:
 
 
(i)
Consolidated Interest Expense
$_____
 
(ii)
federal, state, provincial, local and foreign income Taxes (including franchise
Taxes based upon income, gross receipts type Taxes imposed in lieu of income
Taxes, commercial activity Taxes imposed in lieu of income Taxes and similar
Taxes in the nature of income Taxes)
$_____
 
(iii)
depreciation and amortization
$_____
 
(iv)
any non-cash losses, expenses or charges or non-cash recurring or unusual fees,
costs, expenses, charges or losses (including goodwill impairments, but
excluding any contra-revenue accrued in the ordinary course of business)
$_____
 
(v)
any other non-recurring or unusual fees, costs, expenses, charges or losses
(including, without limitation, fees, costs, expenses, charges and losses
arising from restructurings and discontinued operations)
$_____
 
(vi)
out of pocket fees, costs and expenses incurred during such period in connection
with (A) any issuance, incurrence, repayment or satisfaction of Indebtedness or
equity or any Qualified Securitization Transactions or Qualified Receivables
Facilities, (B) any Acquisition permitted under the Credit Agreement, (C) any
divestiture, (D) the credit facility evidenced by the Credit Agreement, (E)
Investments permitted by the Credit Agreement, (F) litigation, arbitration
and/or other legal disputes (including, without limitation, awards and
settlement payments made in respect thereof) and (G) pension funding
requirements
$_____



3-J-1




US-DOCS\110931489.5

--------------------------------------------------------------------------------





 
(vii)
solely with respect to the four consecutive fiscal quarter periods ending on or
about September 29, 2019, December 31, 2019 and March 31, 2020, such
non-recurring cash charges as have been specifically disclosed by reference to
this clause to the Lenders on or prior to the date of the Credit Agreement in an
aggregate amount not to exceed $30,587,000 (for the period ending September 29,
2019), $19,957,000 (for the period ending on or about December 31, 2019) and
$7,687,000 (for the period ending on or about March 31, 2020) (it being
understood and agreed that, for the avoidance of doubt, such amounts may not be
added back for any period ending after March 31, 2020)
$_____
 
(viii)
costs, expenses, charges and losses arising from liability or casualty and
condemnation events, takings under power of eminent domain and similar events or
business interruption, restructurings and discontinued operations, but solely to
the extent covered by insurance and actually reimbursed or with respect to which
the Lead Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer, and only to the
extent that such amount is (1) not denied by the applicable carrier in writing
within 180 days (with a deduction for any amount so added back and then denied
within such 180-day period) and (2) in fact reimbursed within 365 days of the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within 365 days)
$_____
 
(ix)
any cost or expense for performance share units and/or performance units awarded
pursuant to the Briggs & Stratton Corporation 2017 Omnibus Incentive Plan, as
the same may be amended, restated, replaced, supplemented and/or otherwise
modified from time to time
$_____
(c)
minus (without duplication), to the extent included in the determination of such
Consolidated Net Income:
 
 
(i)
non-cash gains and non-cash non-recurring or unusual gains, but excluding (A)
accrual of revenue in the ordinary course, (B) any non-cash gains or other items
increasing EBITDA which represent the reversal of any accrual of, or reserve
for, anticipated cash changes in any prior period that reduced EBITDA in an
earlier period and (C) any items for which cash was received in any prior period
$_____
 
(ii)
any non-cash charges, losses, costs or expenses described in item (b)(iv) above
that were added back in the determination of EBITDA for a prior period, to the
extent such items have become cash charges during the current period
$_____
 
EBITDA (item 1(w)) equals Consolidated Net Income (item 1(a) above) plus the sum
of items (1)(b)(i) through (1)(b)(ix) above, less the sum of items (1)(c)(i)
through (1)(c)(ii) above
$_____
 
(x) Capital Expenditures of the Lead Borrower and its Subsidiaries paid in cash
(excluding the proceeds of any Indebtedness (other than Indebtedness under the
Credit Agreement)) for such period
$_____
 
(y) the amount of cash payments made during such period (net of cash refunds
received during such period) by the Lead Borrower and its Subsidiaries in
respect of federal, state, local and foreign income taxes during such period
$_____









US-DOCS\110931489.5

--------------------------------------------------------------------------------





 
(z) Dividends permitted by Section 10.06(d), (g), (h), (j) or (l) paid in cash
for such period
$_____
(2)
Consolidated Fixed Charges of the Lead Borrower and its Subsidiaries:
 
 
(a)
Consolidated Interest Expense for such period to the extent paid in cash (or
accrued and payable on a current basis in cash)
$_____
 
 
(b)
the aggregate amount of scheduled amortization payments of principal made during
such period in respect of long-term Consolidated Indebtedness (excluding any
scheduled payment at maturity, including the scheduled payment at maturity of
the Senior Notes)
$_____
 
 
(c)
the aggregate amount by which the U.S. Fixed Asset Advance has been reduced due
to each decrease in the Equipment Amortization Factor, the Real Property
Amortization Factor and the Trademark Amortization Factor during such period
$_____
 
Consolidated Fixed Charges equals (2)(a) plus (2)(b) plus (2)(c) above
$_____
Consolidated Fixed Charge Coverage Ratio:
(A) Item 1(w) above, minus item 1(x) above, minus item 1(y) above, minus item
1(z) above
$_____
to
 
(B) Consolidated Fixed Charges (Item 2 above)
$_____
 
____: 1.00











US-DOCS\110931489.5

--------------------------------------------------------------------------------






EXHIBIT K
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of the
[Assignors][Assignees] hereunder are several and not joint.] Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented and/or modified from time to time, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to the [Assignee][respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the [Assignor][ respective Assignors],
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of the [Assignor’s][respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the [Assignor][respective Assignors] as further detailed below (including
without limitation any guarantees), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the [Assignor (in its capacity as a Lender)][ respective Assignors (in
their respective capacities as Lenders)] against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.
1.    Assignor[s]:         

            
    Assignor is [not] a Defaulting Lender


K-1




US-DOCS\110931489.5

--------------------------------------------------------------------------------





2.     Assignee[s]:         

            
    [for each Assignee, indicate if an Affiliate or an Approved Fund of
[identify Lender]]
3.    Lead Borrower:     Briggs & Stratton Corporation
4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    The Revolving Credit Agreement, dated as of September 27,
2019, among Briggs & Stratton Corporation, the other Borrowers party thereto
from time to time, the Lenders party thereto from time to time, the Issuing
Banks party thereto from time to time and JPMorgan Chase Bank, N.A., as
Administrative Agent, Collateral Agent and Swingline Lender

6.    Assigned Interest[s]:


Assignor[s]
Assignee[s]
Class/
Facility Assigned
Amount of
Commitment/
Revolving
Loans for all
Lenders
Amount of
Commitment/
Revolving
Loans Assigned
Percentage
Assigned of
Commitment/
Revolving Loans8
CUSIP
Number
Class/
Facility
Aggregate
Class/
Facility
Aggregate
Class/
Facility
Aggregate
 
 
 
$
$
$
$
%
%
 
 
 
 
$
$
$
$
%
%
 
 
 
 
$
$
$
$
%
%
 



[7.    Trade Date:     ______________]


K-2




US-DOCS\110931489.5

--------------------------------------------------------------------------------







Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]
By:        
    Title:
[NAME OF ASSIGNOR]
By:        
    Title:
ASSIGNEE[S]
[NAME OF ASSIGNEE]
By:        
    Title:
[NAME OF ASSIGNEE]
By:        
    Title:


K-3




US-DOCS\110931489.5

--------------------------------------------------------------------------------







Consented to and Accepted:
[JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:        
    Title:]
[[_____________],
as Issuing Bank
By:        
    Title:]
[[_____________],
as Swingline Lender
By:        
    Title:]
[Consented to:
BRIGGS & STRATTON CORPORATION
By:        
    Title:]


K-4




US-DOCS\110931489.5

--------------------------------------------------------------------------------







ANNEX 1
CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Transferee (subject to such
consents, if any, as may be required under Section 13.04 of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement and the Lender Loss Sharing Agreement, in
each case as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.04 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vii)
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, in each case duly
completed and executed by [the][such]


K-5




US-DOCS\110931489.5

--------------------------------------------------------------------------------





Assignee and (viii) it is not a Disqualified Institution or, to the extent if
the status as a Swiss Non-Qualifying Lender causes a breach of any Swiss
Non-Bank Rules, a Swiss Non-Qualifying Lender and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






K-6




US-DOCS\110931489.5